UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 07513) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2011 Date of reporting period: November 1, 2010  April 30, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 100 and 300 Funds Semiannual report 4 | 30 | 11 Message from the Trustees 1 About the funds 2 Performance snapshot 4 Interview with your funds portfolio manager 5 Your funds performance 10 Your funds expenses 12 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Message from the Trustees Dear Fellow Shareholder: Financial markets and economies around the world continue to show improvement and resilience in the face of many headwinds. While energy and commodity prices have been volatile, suggesting inflationary pressures, corporate profits are strong, merger-and-acquisition activity is recovering, and stock values and dividends are rising. Putnam believes that markets will remain unsettled over the next several months, roiled by civil unrest in the Middle East and North Africa, sovereign debt issues in Europe, and the lingering economic impact of the disasters in Japan. Putnams active, research-intensive investment approach is well suited to uncovering opportunities in this environment. In news involving management of your funds, Portfolio Managers Bill Kohli, Michael Salm, and Paul Scanlon, who have worked together at Putnam for over a decade, have become Co-Heads of Fixed Income, succeeding Rob Bloemker, who has left Putnam to pursue other opportunities. In developments affecting oversight of your funds, we wish to thank Richard B. Worley and Myra R. Drucker, who have retired from the Board of Trustees, for their many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the funds and to thank all of our investors for your continued confidence in Putnam. About the funds Pursuing positive returns with less volatility In response to the considerable financial market volatility investors have experienced in recent years, Putnam Absolute Return Funds are designed to provide helpful diversification to portfolios. Putnam Absolute Return Funds differ from traditional relative return funds in three important ways. First, absolute return funds pursue positive total returns with less volatility over reasonable periods, generally three years or more. Most traditional funds seek outperformance relative to an asset-class benchmark, and their returns may be negative when the benchmark declines. Second, in an effort to reduce volatility, absolute return funds seek to isolate and mitigate specific risks that could cause negative results. Third, absolute return funds are independent from traditional benchmarks, giving them the flexibility to invest in a wide range of securities from sectors and markets around the world. They can adjust the mix of investments as market opportunities change. In short, absolute return funds are less constrained than funds that focus on outperforming a traditional stock or bond benchmark. In addition to these features, Putnam Absolute Return 100 Fund and 300 Fund are backed by Putnams comprehensive fixed-income investment resources. Over 60 bond experts cover every fixed-income sector in global markets. They use hedging strategies to help mitigate downside risk and potentially help the funds outperform general markets during flat or negative conditions. Consider these risks before investing: Our allocation of assets among permitted asset categories may hurt performance. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The use of derivatives involves special risks and may result in losses. Recurring volatility shows the need for absolute returns The events described below caused setbacks for stocks and bonds. That is why it is important to diversify a portfolio. Investing in an absolute return fund may help achieve thisgoal. Inflation In 1980, the Consumer Price Index rose 13.5%, and long-term government bonds fell 3.95%. (Source: Ibbotson Long-Term U.S. Government Total Return Index.) Market panic On Black Monday, October 19, 1987, the Dow Jones Industrial Average plunged 23% in one day. Global conflict After the September 11 attacks in 2001, the S&P 500 dropped 7.1% when the stock market reopened days later. Financial crisis After the Lehman Brothers collapse in September 2008, stocks, bonds, and global markets fell, and even investment-grade bonds lost value, declining 2.4% in October 2008. (Source: Barclays Capital U.S. Aggregate Bond Index.) Data are historical. Performance is shown at net asset value. Had sales charges been reflected, returns would have been lower. Past performance is not a guarantee of future results. The S&P 500 Index is an unmanaged index of common stock performance. The BofA Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar denominated U.S. Treasury bills publicly issued in the U.S. domestic market. The Barclays Capital U.S. Aggregate Bond Index (Barclays Aggregate) is an unmanaged index of U.S. investment-grade fixed-income securities. Indexes assume reinvestment of all distributions and do not have a sales charge. It is not possible to invest directly in an index. The securities in the Putnam funds will differ from those in the indexes, and the funds performance will differ in accordance with the funds objective. 2 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 1.00%; had they, returns would have been lower. See pages 5 and 1012 for additional performance information. For a portion of the periods, these funds had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. The funds are not expected to outperform general securities markets during periods of strong, positive market rallies. 4 Interview with your funds portfolio manager D. William Kohli Despite an expanding economy, markets have seen ups and downs. Can you describe the recent volatility? We saw reasonable economic performance offset by concerns about coming months. Leading economic indicators accelerated throughout the winter and into the spring. Manufacturing activity improved. Labor market conditions also strengthened, with total private employment increasing substantially during the period. However, a number of factors, some expected and some unexpected, contributed to volatility. For example, we had expected bad news surrounding European sovereign debt issues and weakness in the U.S. housing market. Both came to pass. We also had anticipated a flattening of the fixed-income yield curve during the period, with an increase in short-term interest rates relative to long-term rates. Over the course of the period, the yield curve first steepened for a few months as the market became apprehensive about possible inflation. These pressures later eased, and the yield curve flattened toward the end of the period. Beginning in January, civil unrest increased in a number of North African and Middle Eastern nations, some of which are significant oil producers. This political risk contributed to a sustained increase in oil prices, which led markets to begin anticipating a negative effect on economic growth. In March, an earthquake and tsunami in Japan, the worlds third-largest economy, caused widespread selling in global markets as investors sought to assess the impact on global manufacturing supply chains. How did the funds pursue positive returns with low volatility in this environment? Above all, the funds had diverse holdings in different sectors of the fixed-income market. Examples included commercial This comparison shows the funds performance in the context of broad market indexes for the six months ended 4/30/11. See pages 4 and 1012 for additional fund performance information. Index descriptions can be found on page 15. 5 mortgage-backed securities [CMBS], non-agency residential mortgage-backed securities [RMBS], agency collateralized mortgage obligations, and investment-grade corporate bonds. The funds continued to benefit from opportunities in securities that offer high-quality cash flows with short maturities. Cash weightings also remained substantial. Cash helps to reduce volatility, though in the current market environment it does not contribute much to returns. How did mortgage-related securities perform? Agency interest-only collateralized mortgage obligations [IO CMO] delivered strong overall results. These securities represent the interest paid by mortgage holders. Cash flows from these securities become more attractive when market conditions prevent mortgage holders from refinancing property, as when rates increase or home prices stagnate. Both factors were at work in the period, and prepayments continued at historically low levels. CMBSs also performed well. The funds owned bonds in the highly liquid, topmost part of the capital structure, which generally have lower credit risk. They performed well in this period because they were structurally positioned to withstand losses, even as commercial mortgage delinquencies increased in the period. Non-agency RMBSs performed well because they have minimal sensitivity to rising interest rates. Also, although home prices fell, the decline was moderate. In order to further reduce any volatility from these securities, we used interest-rate swaps and options as a hedging strategy. This approach isolated the prepayment risk in the securities, which was the feature that we believed offered attractive return potential. Did any of your investment decisions have a negative impact on performance? Foreign currency had a negative impact on the results of the 300 Fund, but a positive impact on the 100 Fund. Allocations are represented as a percentage of portfolio value. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 For the 300 Fund, we saw an opportunity to pursue returns from global currencies, an approach we considered attractive because it did not depend on positive performance in the stock or bond markets. Currency markets were volatile, and usually this creates returnopportunities. In particular, the carry trade offered potential in this period. The carry trade involves holding positions in currencies from countries with relatively high interest rates, such as those offered by Australia during this period, while selling currencies from countries with relatively low interest rates. The interest-rate differential then becomes a source of returns. The funds can get exposure to foreign currencies by investing in non-U.S. securities. For the 300 Fund, we also use currency-forward contracts to gain exposure to currencies as well as to hedge foreign exchange risk. For the 100 Fund, we use currency-forward contracts to hedge foreign exchange risk. Have you made any recent changes to the portfolios? During the semiannual period we reduced the funds positions in CMBSs. These securities were among the first to recover from the 20082009 credit crisis, and we believe their valuations are not as attractive as they oncewere. We have actively managed the IO CMO strategy. These securities have in general performed well for the funds, but fairly early in the period we decided to trim the positions when prices were relatively high. We saw the potential for some near-term volatility. Later in the period, after prices had fallen as we had anticipated, we built the position back up again because the securities again offered attractive total return potential, in our view. Allocations are represented as a percentage of portfolio value. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 7 The relatively small size of the two funds made these tactical trades easy to execute. In the 300 Fund, we added positions in high-yield corporate bonds and in non-U.S. bonds. The international exposures are intended to seize opportunities as central banks around the world adjust policies, which creates investment opportunities. The positions feature emerging markets such as Argentina. We continue to regard developed markets cautiously, although we are keeping close watch for opportunities that might develop. Last, we continued to position both the 100 Fund and the 300 Fund for a flattening of the yield curve. Generally speaking, how are you confronting the risk of inflation and higher interest rates? We manage the funds sensitivity to changes in interest rates  or duration  with a number of tools, but primarily through security selection and with derivatives. While the portfolios favor short-maturity securities in general, we have further reduced duration risk primarily by using interest-rate swaps and, to a lesser extent, by selling Treasury futures. We do not short-sell individual securities. The funds duration can change day to day or week to week, but we have generally avoided interest-rate risk because we do not believe the market compensates investors well for taking this risk. The funds duration has generally been near zero, and even negative at times. Although this positioning was generally helpful during the period, it was a disadvantage at times when interest rates declined. What is your outlook for the markets and for the funds? Our outlook for global economic growth is generally positive. At the same time, we are mindful of macro risks that do not appear to be fully reflected in the credit markets, such as the rising price of crude oil. Higher oil prices potentially have the dual negative impact of contributing to higher inflation as well as impairing economic growth. Rising oil Allocations are represented as a percentage of portfolio value. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 prices act as a tax on the global economy by impeding consumer spending and squeezing corporate profit margins. In addition, it appears likely that policymakers may soon begin withdrawing the measures they have used to hold down interest rates. Our cautious duration positioning reflects our concern that short-term interest rates, in particular, could increase. Long-term rates are harder to predict, because inflation could push them higher, while the headwinds to economic growth could push them downward. We still favor short-maturitysecurities. Overall, we continue to see positive return potential in a variety of investment opportunities. We are keeping the portfolios broadly diversified across sectors to help prevent any reliance on one particular risk. As we have outlined, we also use a variety of strategies to reduce or eliminate the risks we consider unrewarding, with the goal of building the funds low-volatility profile. Bill, thank you for your comments today. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the funds for the entire period. Portfolio composition is subject to review in accordance with each funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam and Team Leader of Portfolio Construction and Global Strategies. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1987. In addition to Bill, your fund is managed by Carl Bell, Kevin Murphy, Michael Salm, Paul Scanlon, and Raman Srivastava. IN THE NEWS Citing the United Statess burgeoning federal deficit, Standard & Poors (S&P) recently lowered its long-term outlook for U.S. Treasuries from stable to negative. While maintaining its AAA rating for U.S. debt, S&P said the change to a negative outlook means that there is a one-in-three chance for a ratings downgrade over the next 24 months. If a downgrade were to take place, it could raise borrowing costs for both the U.S. government and American consumers. S&Ps negative outlook will likely put increased pressure on Washington lawmakers to reach a bipartisan solution to reduce the federal deficit and restore fiscal discipline. While the U.S. downgrade is unprecedented, it is important to note that S&P downgraded the outlook for the United Kingdom, another AAA-rated country, to negative in May 2009, and restored the stable outlook in 2010 once the country addressed itsdeficit. 9 Your funds performance This section shows each funds performance, price, and distribution information for periods ended April 30, 2011, the end of the first half of each funds current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. 100 Fund Fund performance Total return for periods ended 4/30/11 Class A Class B Class C Class M Class R Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 6.70% 5.64% 5.70% 5.70% 4.85% 4.85% 6.46% 5.61% 6.08% 7.30% Annual average 2.80 2.36 2.38 2.38 2.03 2.03 2.70 2.35 2.54 3.04 1 year 2.14 1.07 2.01 1.01 1.39 0.39 2.12 1.34 1.94 2.32 6 months 1.85 0.79 1.72 0.72 1.39 0.39 1.83 1.05 1.75 1.93 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 1.00% and 0.75% load, respectively. Effective April 5, 2010, the maximum sales charges for class A and M shares were lowered from 3.25% and 2.00%, respectively. Investors who purchased prior to this date received a lower return. Class B share returns reflect the applicable contingent deferred sales charge (CDSC). Also on April5, 2010, the CDSC for class B shares was lowered to 1% (which would be the maximum deferred sales charge) if redeemed within the first year after purchase and 0.50% for shares redeemed in the second year after purchase, and is eliminated thereafter. Investors who sold class B shares prior to this date were subject to the higher deferred sales charge of 3% in the first year, declining over time to 1% in the fourth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, this fund had expense limitations, without which returns would have been lower. 10 Fund price and distribution information For the sixmonth period ended 4/30/11 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.125 $0.091 $0.057 $0.123 $0.114 $0.144 Capital gains  Long term 0.080 0.080 0.080 0.080 0.080 0.080 Capital gains  Short term 0.005 0.005 0.005 0.005 0.005 0.005 Total Share value NAV POP NAV NAV NAV POP NAV NAV 10/31/10 $10.44 $10.55 $10.39 $10.33 $10.42 $10.50 $10.39 $10.48 4/30/11 10.42 10.53 10.39 10.33 10.40 10.48 10.37 10.45 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 6.29% 5.24% 5.30% 5.30% 4.54% 4.54% 6.05% 5.21% 5.67% 6.89% Annual average 2.72 2.27 2.30 2.30 1.97 1.97 2.62 2.26 2.46 2.98 1 year 1.94 0.97 1.81 0.81 1.19 0.19 1.93 1.15 1.75 2.22 6 months 1.94 0.97 1.81 0.81 1.59 0.59 1.93 1.15 1.85 2.02 300 Fund Fund performance Total return for periods ended 4/30/11 Class A Class B Class C Class M Class R Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 14.43% 13.30% 13.28% 13.28% 12.51% 12.51% 14.08% 13.17% 13.67% 15.14% Annual average 5.90 5.45 5.44 5.44 5.14 5.14 5.76 5.40 5.60 6.18 1 year 4.73 3.67 4.44 3.44 3.95 2.95 4.62 3.85 4.48 5.07 6 months 3.77 2.73 3.58 2.58 3.37 2.37 3.66 2.90 3.62 3.92 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 1.00% and 0.75% load, respectively. Effective April 5, 2010, the maximum sales charges for class A and M shares were lowered from 3.25% and 2.00%, respectively. Investors who purchased prior to this date received a lower return. Class B share returns reflect the applicable contingent deferred sales charge (CDSC). Also on April 5, 2010, the CDSC for class B shares was lowered to 1% (which would be the maximum deferred sales charge) if redeemed within the first year after purchase and 0.50% for shares redeemed in the second year after purchase, and is eliminated thereafter. Investors who sold class B shares prior to this date were subject to the higher deferred sales charge of 3% in the first year, declining over time to 1% in the fourth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, this fund had expense limitations, without which returns would have been lower. 11 Fund price and distribution information For the sixmonth period ended 4/30/11 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.318 $0.286 $0.253 $0.315 $0.301 $0.335 Capital gains  Long term 0.023 0.023 0.023 0.023 0.023 0.023 Capital gains  Short term 0.021 0.021 0.021 0.021 0.021 0.021 Total Share value NAV POP NAV NAV NAV POP NAV NAV 10/31/10 $10.92 $11.03 $10.86 $10.80 $10.90 $10.98 $10.89 $10.96 4/30/11 10.96 11.07 10.91 10.86 10.93 11.01 10.93 11.00 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 13.70% 12.57% 12.65% 12.65% 11.89% 11.89% 13.45% 12.55% 13.05% 14.40% Annual average 5.82 5.35 5.38 5.38 5.07 5.07 5.71 5.34 5.55 6.10 1 year 4.54 3.48 4.35 3.35 3.86 2.86 4.53 3.75 4.29 4.89 6 months 3.96 2.92 3.87 2.87 3.67 2.67 4.04 3.28 3.91 4.21 Comparative index returns For periods ended 4/30/11 BofA Merrill Lynch Barclays Capital U.S. U.S. Treasury Bill Index Aggregate Bond Index S&P 500 Index Life of fund 0.59% 15.08% 66.23% Annual average 0.25 6.16 24.12 1 year 0.23 5.36 17.22 6 months 0.11 0.02 16.36 Index results should be compared to fund performance at net asset value. Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your funds expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. 12 Expense ratios Class A Class B Class C Class M Class R Class Y 100 Fund Net expenses for the fiscal year ended 10/31/10* 0.68% 0.88% 1.43% 0.73% 0.93% 0.43% Total annual operating expenses for the fiscal year ended 10/31/10 1.00% 1.20% 1.75% 1.05% 1.25% 0.75% Annualized expense ratio for the six-month period ended 4/30/11 0.67% 0.87% 1.42% 0.72% 0.92% 0.42% 300 Fund Net expenses for the fiscal year ended 10/31/10* 0.88% 1.08% 1.63% 0.93% 1.13% 0.63% Total annual operating expenses for the fiscal year ended 10/31/10 1.08% 1.28% 1.83% 1.13% 1.33% 0.83% Annualized expense ratio for the six-month period ended 4/30/11 0.89% 1.09% 1.64% 0.94% 1.14% 0.64% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Managements contractual obligation to limit expenses through 2/29/12.  Restated to reflect projected expenses under a management contract effective 2/1/10.  Includes an increase of 0.02% and 0.04% (for 100 Fund and 300 Fund, respectively) in annualized performance fees for the six months ended 4/30/11. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each fund from November 1, 2010, to April 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y 100 Fund Expenses paid per $1,000* $3.35 $4.35 $7.09 $3.60 $4.60 $2.10 Ending value (after expenses) $1,018.50 $1,017.20 $1,013.90 $1,018.30 $1,017.50 $1,019.30 300 Fund Expenses paid per $1,000* $4.50 $5.50 $8.27 $4.75 $5.76 $3.24 Ending value (after expenses) $1,037.70 $1,035.80 $1,033.70 $1,036.60 $1,036.20 $1,039.20 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2011, use the following calculation method. To find the value of your investment on November 1, 2010, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y 100 Fund Expenses paid per $1,000* $3.36 $4.36 $7.10 $3.61 $4.61 $2.11 Ending value (after expenses) $1,021.47 $1,020.48 $1,017.75 $1,021.22 $1,020.23 $1,022.71 300 Fund Expenses paid per $1,000* $4.46 $5.46 $8.20 $4.71 $5.71 $3.21 Ending value (after expenses) $1,020.38 $1,019.39 $1,016.66 $1,020.13 $1,019.14 $1,021.62 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 14 Terms and definitions Important terms Total return shows how the value of each funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 1.00% maximum sales charge for class A shares and 0.75% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines over time from a 1% maximum during the first year to 0.5% during the second year. After the second year, the CDSC no longer applies. The CDSC for classC shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar denominated U.S. Treasury bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 15 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section of putnam.com, and on the SECs website, www.sec.gov. If you have questions about finding forms on the SECs website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs website at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2011, Putnam employees had approximately $382,000,000 and the Trustees had approximately $71,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 16 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. The funds portfolios list all of each funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how each funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows each funds net investment gain or loss. This is done by first adding up each funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of each funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscalyear. Financial highlights provide an overview of each funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 17 The funds portfolios 4/30/11 (Unaudited) MORTGAGE-BACKED SECURITIES* 100 Fund 35.0% 300 Fund 43.3% Principal amount Value Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 06-1, Class 2A1, 3.21s, 2036 $ $ $8,042,165 $5,227,407 FRB Ser. 05-12, Class 2A1, 3.07s, 2036   9,536,095 6,675,267 FRB Ser. 07-1, Class 5A31, 0.353s, 2037 2,683,662 1,482,723   Banc of America Commercial Mortgage, Inc. Ser. 08-1, Class A3, 6.357s, 2051 289,000 314,904 2,923,000 3,185,003 FRB Ser. 07-4, Class A3, 6s, 2051 965,000 1,017,786 4,015,000 4,234,621 Ser. 07-2, Class A2, 5.634s, 2049 1,906,832 1,954,549 11,429,778 11,715,803 Ser. 07-5, Class A3, 5.62s, 2051 184,000 196,219 596,000 635,580 Ser. 06-5, Class A2, 5.317s, 2047 1,513,101 1,536,974 5,249,845 5,332,673 Ser. 06-6, Class A2, 5.309s, 2045 1,621,000 1,640,795 5,667,600 5,736,810 Ser. 07-1, Class XW, IO, 0.464s, 2049 1,604,425 20,548 7,617,114 97,552 Banc of America Commercial Mortgage, Inc. 144A Ser. 03-1, Class F, 5.507s, 2036 553,000 570,137 1,954,000 2,014,554 Ser. 02-PB2, Class XC, IO, 0.958s, 2035 3,527,627 14,253 14,699,607 59,392 Ser. 04-4, Class XC, IO, 0.31s, 2042 1,991,463 32,585 9,454,552 154,700 Banc of America Funding Corp. FRB Ser. 06-A, Class 3A2, 2.904s, 2036 638,998 386,594   FRB Ser. 07-6, Class A1, 0.503s, 2037 396,913 302,789 1,619,921 1,235,773 Bear Stearns Alt-A Trust FRB Ser. 06-2, Class 24A1, 5.585s, 2036 156,346 102,593 2,964,859 1,945,511 FRB Ser. 05-9, Class 11A1, 0.473s, 2035   3,027,663 1,710,629 Bear Stearns Alt-A Trust II FRB Ser. 07-1, Class 1A1, 5.416s, 2047 499,233 299,540 3,149,491 1,889,694 Bear Stearns Asset Backed Securities Trust FRB Ser. 07-AC4, Class A1, 0.513s, 2037   899,098 449,549 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-PW16, Class A2, 5.854s, 2040 2,930,092 3,065,433 8,635,673 9,034,555 Ser. 07-PW17, Class A3, 5.736s, 2050 403,000 424,222 1,479,000 1,556,884 Ser. 06-PW13, Class A2, 5.426s, 2041 372,000 374,479 3,407,000 3,429,705 Ser. 07-PW15, Class A4, 5.331s, 2044 662,000 707,344 2,938,000 3,139,238 Ser. 06-PW14, Class A2, 5.123s, 2038 622,000 631,150 2,320,000 2,354,129 Ser. 05-PWR9, Class A2, 4.735s, 2042 100,272 100,505 475,775 476,877 Citigroup Commercial Mortgage Trust FRB Ser. 08-C7, Class A2B, 6.294s, 2049 1,165,000 1,220,366 3,189,000 3,340,556 FRB Ser. 07-C6, Class A3, 5.886s, 2049 875,000 915,603 4,328,000 4,528,833 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-6, Class 1A3A, 5.279s, 2046 88,291 45,911 312,628 162,567 FRB Ser. 07-AR1, Class A3, 0.433s, 2037   2,400,000 1,422,000 FRB Ser. 07-AR5, Class 1A2A, 5.376s, 2037 71,847 48,721 365,307 247,724 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD3, Class A2, 5.56s, 2048 946,029 981,475 3,317,689 3,441,998 Ser. 06-CD2, Class A2, 5.408s, 2046 248,737 248,570 1,327,353 1,326,462 Ser. 07-CD4, Class A2B, 5.205s, 2049   3,745,000 3,830,715 Commercial Mortgage Asset Trust FRB Ser. 99-C2, Class E, 8.887s, 2032 586,000 641,670 1,914,000 2,095,830 18 MORTGAGE-BACKED SECURITIES* cont. 100 Fund 35.0% 300 Fund 43.3% Principal amount Value Principal amount Value Commercial Mortgage Pass-Through Certificates FRB Ser. 07-C9, Class A2, 5.811s, 2049 $ $ $989,000 $1,014,093 Ser. 06-C8, Class A3, 5.308s, 2046 1,423,000 1,482,344 6,639,000 6,915,868 Ser. 06-C8, Class A2B, 5.248s, 2046 785,459 796,026 9,744,539 9,875,642 Countrywide Alternative Loan Trust Ser. 06-45T1, Class 2A5, 6s, 2037   911,660 656,395 Ser. 06-41CB, Class 1A7, 6s, 2037 229,872 171,255 1,029,827 767,221 Ser. 06-2CB, Class A11, 6s, 2036 43,123 28,272 170,766 111,959 Ser. 05-50CB, Class 3A1, 6s, 2035 164,751 105,457 786,944 503,723 FRB Ser. 05-84, Class 4A1, 5.818s, 2036 2,305,527 1,521,648 18,273,003 12,060,182 FRB Ser. 06-6CB, Class 2A13, 0.613s, 2036   7,241,681 3,801,883 FRB Ser. 06-24CB, Class A13, 0.563s, 2036   824,098 508,108 FRB Ser. 06-OC8, Class 2A2A, 0.333s, 2036   2,297,056 1,289,257 Countrywide Home Loans FRB Ser. 06-HYB2, Class 2A1B, 2.74s, 2036 531,353 356,007 2,404,073 1,610,729 Countrywide Home Loans 144A Ser. 04-R2, Class 1AS, IO, 5.679s, 2034 946,738 117,202   Ser. 05-R3, Class AS, IO, 5.548s, 2035 381,382 48,871 222,393 28,498 FRB Ser. 04-R2, Class 1AF1, 0.633s, 2034 933,264 802,607   FRB Ser. 05-R3, Class AF, 0.613s, 2035 374,694 322,237 218,493 187,904 Credit Suisse Mortgage Capital Certificates FRB Ser. 08-C1, Class A2, 6.417s, 2041 1,499,000 1,554,398 6,138,800 6,365,669 FRB Ser. 06-C3, Class A2, 6.018s, 2038   671,000 674,857 FRB Ser. 07-C4, Class A2, 5.995s, 2039 1,600,886 1,639,973 5,275,558 5,404,368 Ser. 07-C5, Class A3, 5.694s, 2040 1,000,000 1,043,546   Ser. 07-C5, Class AAB, 5.62s, 2040 1,392,000 1,475,731 4,896,000 5,190,504 Ser. 07-C5, Class A2, 5.589s, 2040 1,017,000 1,044,276 3,925,000 4,030,269 Ser. 07-C2, Class A2, 5.448s, 2049 1,720,878 1,743,309 6,117,128 6,196,862 Ser. 07-C1, Class AAB, 5.336s, 2040 1,148,000 1,204,022 4,596,000 4,820,285 CS First Boston Mortgage Securities Corp. Ser. 02-CP5, Class E, 5.339s, 2035 753,000 776,735   Ser. 03-CPN1, Class E, 4.891s, 2035 408,000 408,094 1,632,000 1,632,375 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 640,000 671,543 2,328,000 2,442,738 FRB Ser. 03-CK2, Class G, 5.744s, 2036 857,000 879,237 3,365,000 3,452,312 Ser. 03-C3, Class AX, IO, 1.911s, 2038 19,509,543 534,860 69,537,608 1,906,394 Ser. 04-C4, Class AX, IO, 0.503s, 2039 1,611,643 37,525 7,032,625 163,743 Ser. 05-C1, Class AX, IO, 0.266s, 2038 31,140,429 291,736 114,992,999 1,077,300 CWCapital Cobalt Ser. 07-C3, Class A2, 5.93s, 2046 1,169,000 1,209,479 4,163,000 4,307,151 Ser. 07-C2, Class A2, 5.334s, 2047   36,834 37,723 Deutsche Alt-A Securities, Inc. Mortgage Loan Trust FRB Ser. 06-AR1, Class 1A3, 0.543s, 2036   5,398,417 2,591,240 FRB Ser. 06-AR6, Class A6, 0.403s, 2037 1,223,673 734,204 11,567,474 6,940,484 FRB Ser. 06-AR6, Class A4, 0.383s, 2037 203,551 133,072 2,704,449 1,768,033 DLJ Commercial Mortgage Corp. 144A FRB Ser. 98-CG1, Class B4, 7.457s, 2031   1,700,000 1,858,113 19 MORTGAGE-BACKED SECURITIES* cont. 100 Fund 35.0% 300 Fund 43.3% Principal amount Value Principal amount Value Federal Home Loan Mortgage Corp. IFB Ser. 2976, Class LC, 23.618s, 2035 $57,337 $82,004 $263,202 $376,438 IFB Ser. 3072, Class SM, 22.995s, 2035   727,068 1,026,860 IFB Ser. 3072, Class SB, 22.848s, 2035   651,432 915,547 IFB Ser. 3249, Class PS, 21.553s, 2036   602,099 839,689 IFB Ser. 2990, Class LB, 16.387s, 2034   1,589,503 1,963,084 IFB Ser. 3835, Class SD, 15 3/8s, 2041 4,000,000 4,896,880 30,005,644 36,733,510 IFB Ser. 3727, Class PS, IO, 6.481s, 2038 3,807,146 695,327 38,306,026 6,996,113 IFB Ser. 3398, Class SI, IO, 6.431s, 2036   4,790,093 638,807 IFB Ser. 3055, Class MS, IO, 6.381s, 2035 1,577,389 270,144 6,401,390 1,096,302 IFB Ser. 3677, Class KS, IO, 6.331s, 2040   7,916,367 1,236,827 IFB Ser. 3708, Class SQ, IO, 6.331s, 2040   26,029,963 4,918,101 Ser. 3645, Class ID, IO, 5s, 2040 122,978 22,002 809,404 144,810 Ser. 3680, Class KI, IO, 5s, 2038 3,151,455 620,679 18,173,666 3,579,304 Ser. 3632, Class CI, IO, 5s, 2038 144,678 26,991 950,145 177,259 Ser. 3626, Class DI, IO, 5s, 2037 102,164 13,188 672,035 86,753 Ser. 3653, Class CI, IO, 5s, 2036 2,874,079 369,722 12,547,218 1,614,074 Ser. 3623, Class CI, IO, 5s, 2036 92,077 14,862 606,024 97,816 Ser. 3747, Class HI, IO, 4 1/2s, 2037   526,897 84,298 Ser. 3736, Class QI, IO, 4s, 2034   16,009,173 2,093,700 Ser. 3707, Class HI, IO, 4s, 2023 205,315 22,837 1,084,874 120,671 Ser. T-8, Class A9, IO, 0.497s, 2028 240,450 3,156 687,804 9,027 Ser. T-59, Class 1AX, IO, 0.271s, 2043 535,083 4,348 1,530,372 12,434 Ser. T-48, Class A2, IO, 0.212s, 2033 738,689 5,328 2,113,099 15,240 FRB Ser. T-54, Class 2A, IO, zero %, 2043 305,929  875,194  FRB Ser. 3238, Class LK, zero %, 2036 301,655 304,310   Federal National Mortgage Association IFB Ser. 04-10, Class QC, 27 3/4s, 2031 507,346 737,039 2,479,855 3,602,570 IFB Ser. 05-74, Class NK, 26.437s, 2035   140,495 209,205 IFB Ser. 07-53, Class SP, 23.42s, 2037   647,149 931,481 IFB Ser. 06-86, Class SY, 23.237s, 2036 422,156 619,641 2,153,890 3,161,482 IFB Ser. 05-75, Class GS, 19.612s, 2035 676,902 892,154 710,951 937,031 IFB Ser. 11-4, Class CS, 12.475s, 2040 1,146,417 1,246,439 7,978,490 8,674,589 IFB Ser. 10-35, Class SG, IO, 6.187s, 2040   19,809,517 3,928,425 Ser. 10-21, Class IP, IO, 5s, 2039   1,379,368 298,935 Ser. 398, Class C5, IO, 5s, 2039 339,547 71,305 2,553,317 536,197 Ser. 09-31, Class PI, IO, 5s, 2038   8,172,572 1,458,201 Ser. 10-100, Class AI, IO, 4 1/2s, 2025 2,769,594 289,016 14,980,648 1,563,280 Ser. 407, Class 1, IO, 4s, 2041 789,000 187,388 5,930,000 1,408,375 Ser. 407, Class 2, IO, 4s, 2041 317,000 74,495 2,368,000 556,480 Ser. 03-W10, Class 1, IO, 1.549s, 2043 125,901 5,902 638,667 29,938 Ser. 98-W2, Class X, IO, 1.218s, 2028 418,854 19,194 1,198,180 54,907 Ser. 98-W5, Class X, IO, 1.165s, 2028 175,157 7,533 501,052 21,549 FRB Ser. 07-80, Class F, 0.913s, 2037   2,216 2,216 Ser. 03-W1, Class 2A, IO, zero %, 2042 639,962  1,830,540  Ser. 07-44, Class CO, PO, zero %, 2037   229,650 190,286 First Horizon Alternative Mortgage Securities FRB Ser. 06-AA4, Class 2A1, 6.014s, 2036   4,175,913 2,338,511 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 468,000 484,380 1,713,000 1,772,955 20 MORTGAGE-BACKED SECURITIES* cont. 100 Fund 35.0% 300 Fund 43.3% Principal amount Value Principal amount Value GE Capital Commercial Mortgage Corp. FRB Ser. 06-C1, Class A2, 5.513s, 2044 F $280,317 $281,739 $1,322,886 $1,329,595 Ser. 07-C1, Class A3, 5.481s, 2049 973,000 1,011,599 3,126,000 3,250,009 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 04-C1, Class F, 5.088s, 2038 616,000 622,160   Ser. 05-C2, Class XC, IO, 0.157s, 2043 11,024,690 86,696 48,354,561 380,251 Ser. 05-C3, Class XC, IO, 0.107s, 2045 74,189,193 373,846   GMAC Commercial Mortgage Securities, Inc. 144A Ser. 02-C2, Class H, 6.756s, 2038   1,713,000 1,771,345 FRB Ser. 03-C2, Class F, 5.67s, 2040   1,472,000 1,510,640 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.43s, 2041 2,520,000 3,581,374 18,378,000 26,118,446 IFB Ser. 10-158, Class SD, 14.361s, 2040 377,000 407,729 2,479,000 2,681,063 IFB Ser. 11-26, Class SP, 14.361s, 2040   2,119,000 2,177,273 IFB Ser. 11-25, Class SP, 13.911s, 2040 1,263,000 1,328,133 8,425,000 8,859,477 IFB Ser. 11-18, Class SN, 9.074s, 2040   2,565,334 1,932,418 IFB Ser. 11-18, Class YS, 9.074s, 2040   2,565,334 1,932,418 IFB Ser. 11-56, Class MS, 6.82s, 2041 1,972,000 1,885,962 2,394,000 2,289,550 IFB Ser. 11-56, Class SG, 6.786s, 2041 1,096,000 1,051,020 1,330,000 1,275,417 IFB Ser. 11-4, Class PS, IO, 5.967s, 2040 4,569,316 745,255 16,796,565 2,739,940 IFB Ser. 10-116, Class JS, IO, 5.837s, 2039   22,369,933 3,715,199 IFB Ser. 10-158, Class BS, IO, 5.807s, 2040 2,509,415 444,468 13,955,727 2,471,838 IFB Ser. 10-68, Class MS, IO, 5.637s, 2040   39,211,512 6,197,379 Ser. 11-70, Class SH, IO, 5s, 2041 Δ 3,615,000 857,478 13,288,000 3,151,748 Ser. 11-70, Class SN, IO, 5s, 2041 Δ 2,891,000 688,347 10,626,000 2,530,316 Ser. 11-70, PO, 3 1/2s, 2041 5,167,000 3,698,435 20,350,000 14,566,123 Ser. 10-151, Class KO, PO, zero %, 2037 880,176 752,375 5,281,059 4,514,249 Greenwich Capital Commercial Funding Corp. Ser. 07-GG9, Class A2, 5.381s, 2039 849,718 867,200 3,165,081 3,230,200 Ser. 05-GG5, Class A2, 5.117s, 2037 1,164,440 1,175,898   Greenwich Capital Commercial Funding Corp. 144A Ser. 03-C1, Class G, 4.773s, 2035 626,000 612,802 2,233,000 2,185,921 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A3, 5.769s, 2038 803,000 845,013 1,756,000 1,847,874 Ser. 06-GG6, Class A2, 5.506s, 2038 1,538,861 1,550,402 5,802,645 5,846,165 GS Mortgage Securities Corp. II 144A Ser. 03-C1, Class X1, IO, 1.002s, 2040 1,675,568 17,600 7,953,193 83,540 GSMPS Mortgage Loan Trust 144A Ser. 05-RP1, Class 1AS, IO, 5.953s, 2035 750,128 110,188 456,554 67,064 IFB Ser. 04-4, Class 1AS, IO, 5.374s, 2034 376,899 53,755 1,140,119 162,609 Ser. 06-RP2, Class 1AS1, IO, 5.265s, 2036   999,487 141,927 Ser. 98-2, IO, 0.736s, 2027 67,833 1,363 194,105 3,902 FRB Ser. 06-RP2, Class 1AF1, 0.613s, 2036   999,487 844,566 FRB Ser. 04-4, Class 1AF, 0.613s, 2034 376,899 316,595 1,140,119 957,700 FRB Ser. 05-RP1, Class 1AF, 0.563s, 2035 750,128 630,107 456,554 383,505 Ser. 98-3, IO, 0.444s, 2027 81,586 1,324 233,308 3,787 Ser. 99-2, IO, zero %, 2027 114,880 1,186 328,487 3,391 Ser. 98-4, IO, zero %, 2026 91,291 2,294 261,199 6,564 21 MORTGAGE-BACKED SECURITIES* cont. 100 Fund 35.0% 300 Fund 43.3% Principal amount Value Principal amount Value Harborview Mortgage Loan Trust FRB Ser. 05-14, Class 5A1A, 5.583s, 2035 $ $ $2,419,444 $1,584,736 FRB Ser. 06-6, Class 3A1A, 3.571s, 2036   5,016,372 3,160,314 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR5, Class 1A2, 5.263s, 2036 171,559 17,156 410,011 41,001 FRB Ser. 07-AR5, Class 1A1, 5.009s, 2037   2,113,876 1,063,280 FRB Ser. 07-AR7, Class 2A1, 4.803s, 2037 743,008 428,567 2,274,488 1,311,925 FRB Ser. 06-AR11, Class 3A1, 3.658s, 2036 119,198 62,760 3,633,353 1,913,015 FRB Ser. 06-AR3, Class 2A1A, 2.895s, 2036   5,081,349 2,794,742 FRB Ser. 06-AR39, Class A1, 0.393s, 2037   9,114,361 5,742,048 FRB Ser. 06-AR21, Class A1, 0.333s, 2036   9,882,009 4,916,300 FRB Ser. 06-AR29, Class A2, 0.293s, 2036 1,714,364 891,469 9,057,693 4,710,000 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 12A1, 0.413s, 2037 1,423,723 733,217 3,676,942 1,893,625 FRB Ser. 06-A7, Class 1A1, 0.373s, 2036   7,024,782 4,004,126 FRB Ser. 07-A1, Class 1A3A, 0.363s, 2037   3,978,934 2,188,413 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD12, Class A3, 6.186s, 2051 2,867,000 3,073,803   Ser. 06-LDP7, Class A2, 6.047s, 2045 667,042 667,910 2,611,341 2,614,740 FRB Ser. 07-LD11, Class A3, 6.005s, 2049 382,000 406,819 1,480,000 1,576,159 FRB Ser. 07-CB19, Class ASB, 5.915s, 2049   1,725,000 1,858,631 Ser. 07-C1, Class ASB, 5.857s, 2051 1,073,000 1,133,085 5,268,000 5,562,993 Ser. 07-LD12, Class A2, 5.827s, 2051 1,470,000 1,522,216 3,343,000 3,461,746 Ser. 07-C1, Class A3, 5.79s, 2051 577,000 605,181 2,217,000 2,325,279 Ser. 07-C1, Class A4, 5.716s, 2051 987,000 1,077,009 4,175,000 4,555,739 FRB Ser. 06-CB14, Class A3B, 5.664s, 2044 1,121,000 1,173,059 3,841,000 4,019,376 Ser. 06-CB16, Class A2, 5.45s, 2045   607,541 611,448 Ser. 06-CB17, Class A3, 5.45s, 2043 1,519,000 1,563,320 7,419,000 7,635,464 Ser. 06-LDP8, Class A3B, 5.447s, 2045 70,000 73,503 543,000 570,173 Ser. 07-LDPX, Class A3S, 5.317s, 2049   4,595,000 4,786,339 Ser. 06-LDP9, Class A2S, 5.298s, 2047 1,668,000 1,695,322 6,560,000 6,667,453 Ser. 06-LDP8, Class A2, 5.289s, 2045 1,288,168 1,329,972 3,571,654 3,687,561 Ser. 05-CB13, Class A2, 5.247s, 2043 1,396,130 1,395,230 5,176,481 5,173,142 Ser. 04-CB8, Class B, 4 1/2s, 2039 876,000 900,090   Ser. 06-LDP9, Class X, IO, 0.634s, 2047 49,364,654 887,493 196,057,650 3,524,783 Ser. 06-CB16, Class X1, IO, 0.215s, 2045 3,639,657 46,500 17,276,634 220,725 LB Commercial Conduit Mortgage Trust Ser. 07-C3, Class A2, 5.84s, 2044 668,000 688,348 1,949,000 2,008,370 LB Commercial Conduit Mortgage Trust 144A FRB Ser. 07-C3, Class A2FL, 5.84s, 2044 1,051,000 1,080,878 3,764,000 3,871,002 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A2, 5.845s, 2040 16,840 17,455   Ser. 07-C7, Class A2, 5.588s, 2045 1,660,000 1,704,801 8,382,000 8,608,219 Ser. 06-C3, Class A2, 5.532s, 2032 376,376 376,323 2,305,874 2,305,553 Ser. 05-C7, Class A2, 5.103s, 2030 45,248 45,248 230,700 230,700 Ser. 07-C2, Class XW, IO, 0.753s, 2040 1,080,601 23,739 5,130,437 112,709 22 MORTGAGE-BACKED SECURITIES* cont. 100 Fund 35.0% 300 Fund 43.3% Principal amount Value Principal amount Value LB-UBS Commercial Mortgage Trust 144A Ser. 02-C2, Class J, 6.235s, 2035 $730,000 $741,388 $5,764,000 $5,853,918 Ser. 03-C8, Class G, 5.35s, 2037   1,803,000 1,854,915 Ser. 03-C5, Class XCL, IO, 0.943s, 2037 1,187,995 17,658 5,639,695 83,826 Ser. 05-C3, Class XCL, IO, 0.342s, 2040   68,352,645 1,264,312 Lehman XS Trust FRB Ser. 07-8H, Class A1, 0.343s, 2037   7,605,755 4,031,050 Luminent Mortgage Trust FRB Ser. 06-7, Class 1A1, 0.393s, 2036   2,063,387 1,320,568 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 0.831s, 2027   2,083,082 1,756,574 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 97-C2, Class F, 6 1/4s, 2029 680,859 722,388 2,453,253 2,602,891 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.02s, 2050 796,000 851,492 1,657,000 1,772,515 FRB Ser. 07-C1, Class A2, 5.916s, 2050 892,744 916,449 3,186,683 3,271,299 Ser. 08-C1, Class A2, 5.425s, 2051 550,000 568,292 1,597,022 1,650,137 Ser. 05-MCP1, Class XC, IO, 0.217s, 2043 57,532,910 626,850 170,255,839 1,855,023 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A2, 6.127s, 2049 362,000 382,445 1,150,000 1,214,951 Ser. 07-7, Class ASB, 5.745s, 2050 868,000 920,660 3,398,000 3,604,152 Ser. 06-1, Class A2, 5.439s, 2039 182,214 182,146 405,455 405,304 Ser. 07-6, Class A2, 5.331s, 2051 1,651,000 1,682,264 6,684,000 6,810,572 Ser. 2006-3, Class A2, 5.291s, 2046 1,319,953 1,328,830 4,816,935 4,849,333 FRB Ser. 06-4, Class A2FL, 0.347s, 2049 1,539,930 1,486,995 5,859,423 5,658,006 Morgan Stanley Capital I FRB Ser. 07-IQ15, Class A2, 6.031s, 2049 2,493,000 2,581,767 9,129,000 9,454,050 FRB Ser. 07-HQ12, Class A2, 5.777s, 2049 436,718 444,320 1,922,120 1,955,581 Ser. 07-HQ13, Class A2, 5.649s, 2044 1,535,000 1,576,914 5,869,000 6,029,257 Ser. 07-IQ16, Class A2, 5.623s, 2049 1,477,000 1,526,376 5,130,000 5,301,496 Ser. 2006-HQ9, Class A2, 5.618s, 2044 552,000 559,181 2,822,000 2,858,714 Ser. 07-IQ14, Class A2, 5.61s, 2049 1,488,273 1,512,845 6,081,377 6,181,780 Ser. 07-IQ13, Class A3, 5.331s, 2044 676,000 714,070 1,889,000 1,995,383 Ser. 06-T21, Class A2, 5.09s, 2052 12,114 12,106 29,074 29,053 Ser. 05-HQ6, Class A2A, 4.882s, 2042 529,012 534,698 2,186,907 2,210,409 Ser. 03-IQ4, Class X1, IO, 0.548s, 2040 14,857,814 456,062 60,617,083 1,860,646 FRB Ser. 07-HQ12, Class A2FL, 0.471s, 2049 200,553 185,551 1,012,136 936,428 Morgan Stanley Mortgage Loan Trust FRB Ser. 06-3AR, Class 3A1, 5.423s, 2036 239,246 169,864 1,162,364 825,278 Ser. 06-6AR, Class 2A, 2.655s, 2036   162,762 99,285 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 574,000 608,440 843,571 894,185 Nomura Asset Acceptance Corp. FRB Ser. 06-AR4, Class A4A, 0.453s, 2036   2,635,611 1,317,806 FRB Ser. 06-AR4, Class A1A, 0.383s, 2036   2,701,072 1,323,525 Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030   2,441,000 2,566,004 23 MORTGAGE-BACKED SECURITIES* cont. 100 Fund 35.0% 300 Fund 43.3% Principal amount Value Principal amount Value Residential Accredit Loans, Inc. Ser. 06-QS17, Class A4, 6s, 2036 $201,432 $120,796 $998,403 $598,730 Ser. 06-QS13, Class 1A5, 6s, 2036 48,433 29,635 205,942 126,011 Residential Asset Securitization Trust FRB Ser. 05-A2, Class A1, 0.713s, 2035 142,290 111,976 586,628 461,649 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-10, Class 1A1, 6s, 2037 574,449 305,176 2,345,330 1,245,957 FRB Ser. 06-9, Class 1A1, 5.197s, 2036 133,179 80,992 731,258 444,709 FRB Ser. 07-4, Class 1A1, 0.453s, 2037   1,838,157 946,651 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.563s, 2034   455,066 365,190 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.99s, 2045 334,645 46,223 1,696,491 234,328 Ser. 07-4, Class 1A4, IO, 1s, 2045 739,679 20,453 3,491,406 96,542 Structured Asset Securities Corp. 144A FRB Ser. 05-RF2, Class A, 0.563s, 2035 1,594,706 1,315,633 3,711,983 3,062,386 Vericrest Opportunity Loan Transferee 144A Ser. 10-NPL1, Class M, 6s, 2039 441,388 439,181 2,986,092 2,971,161 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C32, Class APB, 5.932s, 2049 842,000 901,727 3,297,000 3,530,870 Ser. 06-C25, Class A2, 5.684s, 2043 136,543 136,543 373,059 373,059 Ser. 06-C28, Class A3, 5.679s, 2048 455,000 480,873 1,571,000 1,660,334 Ser. 2006-C28, Class A2, 5 1/2s, 2048 1,334,091 1,346,220 4,383,583 4,423,437 Ser. 07-C30, Class APB, 5.294s, 2043 688,000 706,237 3,965,000 4,070,101 Ser. 07-C30, Class A3, 5.246s, 2043 826,000 848,040 3,371,000 3,460,947 Wachovia Bank Commercial Mortgage Trust 144A Ser. 03-C3, Class IOI, IO, 1.282s, 2035 35,030,134 520,197 5,943,956 88,268 Wachovia Mortgage Loan Trust, LLC FRB Ser. 06-AMN1, Class A1, 0.263s, 2036   4,073,533 2,077,502 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 07-0C2, Class A3, 0.523s, 2037   5,868,871 3,521,322 Total mortgage-backed securities (cost $127,129,059 and $630,745,769) ASSET-BACKED SECURITIES* 100 Fund 8.5% 300 Fund 8.8% Principal amount Value Principal amount Value Accredited Mortgage Loan Trust FRB Ser. 07-1, Class A3, 0.343s, 2037 $1,019,000 $710,753 $3,079,000 $2,147,603 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 681,945 484,181   Ser. 00-A, Class A2, 7.575s, 2030 2,355,811 1,560,725   Conseco Finance Securitizations Corp. Ser. 00-4, Class A6, 8.31s, 2032 2,044,188 1,594,467 7,827,802 6,105,685 Ser. 00-5, Class A7, 8.2s, 2032 657,794 549,258   Ser. 00-5, Class A6, 7.96s, 2032 3,162,043 2,794,456 4,686,203 4,141,432 Ser. 00-6, Class A5, 7.27s, 2031 1,400,476 1,472,530 7,055,258 7,418,252 24 ASSET-BACKED SECURITIES* cont. 100 Fund 8.5% 300 Fund 8.8% Principal amount Value Principal amount Value Conseco Finance Securitizations Corp. Ser. 01-1, Class A5, 6.99s, 2031 $3,105,095 $3,198,248 $4,598,580 $4,736,538 Ser. 01-3, Class A4, 6.91s, 2033 454,881 473,077 2,065,017 2,147,618 Countrywide Asset Backed Certificates FRB Ser. 07-9, Class 2A3, 0.393s, 2047   7,440,000 3,288,763 FRB Ser. 07-8, Class 2A2, 0.343s, 2037   3,881,000 3,095,098 FRB Ser. 07-1, Class 2A2, 0.313s, 2037   2,000,000 1,620,000 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF11, Class 2A3, 0.363s, 2036   1,556,000 918,040 Green Tree Financial Corp. Ser. 99-5, Class A5, 7.86s, 2029 1,572,780 1,439,094 7,942,575 7,267,456 Ser. 96-8, Class M1, 7.85s, 2027 366,000 356,858 1,337,000 1,303,603 FRN Ser. 96-9, Class M1, 7.63s, 2027 1,252,000 1,268,266 4,575,000 4,634,437 Ser. 99-4, Class A7, 7.41s, 2031   2,235,893 2,057,022 Ser. 99-3, Class A8, 7.06s, 2031 700,000 673,750 1,876,000 1,805,650 Ser. 1997-5, Class M1, 6.95s, 2029 1,306,000 1,279,880 5,010,000 4,909,800 Ser. 98-3, Class A6, 6.76s, 2030 490,239 518,723 1,314,950 1,391,351 Ser. 99-3, Class A7, 6.74s, 2031 523,537 523,537   Ser. 99-2, Class A7, 6.44s, 2030 398,440 408,184   Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 1,495,960 1,530,554   GSAA Home Equity Trust FRB Ser. 05-11, Class 3A4, 0.463s, 2035   1,502,425 1,247,013 FRB Ser. 06-3, Class A2, 0.403s, 2036   8,937,907 4,915,849 FRB Ser. 06-11, Class 2A2, 0.373s, 2036   11,156,847 5,913,129 FRB Ser. 06-17, Class A1, 0.273s, 2036 967,085 473,872 4,062,937 1,990,839 FRB Ser. 06-12, Class A1, 0.263s, 2036   9,214,198 4,738,862 FRB Ser. 07-3, Class 2A1A, 0.227s, 2047 1,142,059 622,422 5,646,109 3,077,130 GSAMP Trust FRB Ser. 07-HE2, Class A2A, 0.333s, 2047 20,688 19,560 63,524 60,062 FRB Ser. 07-NC1, Class A2B, 0.313s, 2046   11,562,000 4,913,850 HSI Asset Securitization Corp. Trust FRB Ser. 06-HE1, Class 2A1, 0.263s, 2036 19,244 13,976 81,825 59,425 Lehman XS Trust FRB Ser. 06-8, Class 2A1, 0.393s, 2036   4,500,344 2,587,698 FRB Ser. 06-19, Class A2, 0.383s, 2036   14,676,653 9,172,908 FRB Ser. 07-3, Class 1BA1, 0.373s, 2037   4,746,628 2,017,317 Long Beach Mortgage Loan Trust FRB Ser. 06-WL1, Class 2A3, 0.453s, 2046   1,505,240 1,046,142 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.463s, 2032 1,797,000 1,680,195 5,927,000 5,541,745 Merrill Lynch First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 07-1, Class A2B, 0.383s, 2037   4,788,487 2,729,437 Morgan Stanley Capital, Inc. FRB Ser. 06-WMC2, Class A2C, 0.363s, 2036   2,785,462 1,030,621 Morgan Stanley IXIS Real Estate Capital FRB Ser. 06-2, Class A3, 0.363s, 2036   11,243,816 4,160,212 25 ASSET-BACKED SECURITIES* cont. 100 Fund 8.5% 300 Fund 8.8% Principal amount Value Principal amount Value Oakwood Mortgage Investors, Inc. Ser. 01-C, Class A4, 7.405s, 2030 $1,035,729 $673,548 $2,828,620 $1,839,489 Ser. 00-D, Class A4, 7.4s, 2030 515,274 351,192 3,529,774 2,405,764 Ser. 02-B, Class A4, 7.09s, 2032   2,929,082 2,993,361 Ser. 02-A, Class A4, 6.97s, 2032   2,595,177 2,599,233 Ser. 98-A, Class M, 6.825s, 2028 1,324,000 1,239,819 2,176,000 2,037,649 Ser. 01-C, Class A3, 6.61s, 2021 2,673,164 1,543,755   Ser. 99-B, Class A3, 6.45s, 2017 1,054,546 1,031,477   Ser. 01-E, Class A3, 5.69s, 2031 F 860,839 716,649   Ser. 01-D, Class A2, 5.26s, 2019 996,266 712,330 2,640,653 1,888,067 Ser. 02-B, Class A2, 5.19s, 2019 1,318,284 1,224,413 2,284,821 2,122,126 WAMU Asset-Backed Certificates FRB Ser. 07-HE1, Class 2A1, 0.263s, 2037 64,144 61,338 252,152 241,120 Total asset-backed securities (cost $30,787,143 and $128,543,294) CORPORATE BONDS AND NOTES* 100 Fund 8.3% 300 Fund 15.7% Principal amount Value Principal amount Value Advertising and marketing services 0.1% 0.1% Omnicom Group, Inc. sr. unsec. unsub. notes 4.45s, 2020 $315,000 $312,723 $1,675,000 $1,662,893 Automotive 0.1% 0.3% BMW US Capital, LLC company guaranty sr. unsec. unsub. notes Ser. EMTN, 4 1/4s, 2011 120,000 122,382 510,000 520,124 Daimler Finance North America LLC company guaranty unsec. unsub. notes 7.3s, 2012 (Germany) 310,000 324,346 1,085,000 1,135,211 Daimler Finance North America, LLC company guaranty unsec. unsub. notes Ser. MTN, 5 3/4s, 2011 (Germany) 115,000 117,062 200,000 203,586 Ford Motor Credit Corp. sr. unsec. notes 12s, 2015   1,250,000 1,595,229 Lear Corp. company guaranty sr. unsec. bonds 7 7/8s, 2018   328,000 359,980 Banking 1.4% 2.0% Citigroup, Inc. unsec. sub. notes 5 5/8s, 2012 650,000 682,957 3,650,000 3,835,066 ING Bank NV 144A sr. unsec. notes FRN 1.36s, 2013 (Netherlands) 585,000 586,207 4,230,000 4,238,731 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 4 7/8s, 2016 (United Kingdom) 510,000 535,339 60,000 62,981 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom)   3,600,000 3,673,669 National Australia Bank, Ltd. 144A sr. unsec. notes 2 1/2s, 2013 (Australia) 690,000 704,004 2,830,000 2,887,435 26 CORPORATE BONDS AND NOTES* cont. 100 Fund 8.3% 300 Fund 15.7% Principal amount Value Principal amount Value Banking cont. Royal Bank of Scotland PLC (The) 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2014 (United Kingdom) $430,000 $453,005 $1,620,000 $1,706,672 Royal Bank of Scotland PLC (The) company guaranty sr. unsec. unsub. notes Ser. 2, 3.4s, 2013 (United Kingdom) 325,000 334,346 2,560,000 2,633,620 Shinhan Bank 144A sr. unsec. bond 6s, 2012 (South Korea) 200,000 210,307 425,000 446,902 Sumitomo Mitsui Banking Corp. 144A sr. unsec. notes 2.15s, 2013 (Japan) 685,000 690,946 3,610,000 3,641,335 UBS AG/Jersey Branch jr. unsec. sub. FRB 4.28s, 2015 (Cayman Islands) EUR   40,000 54,207 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) $  $500,000 527,500 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 200,000 211,000 1,850,000 1,951,750 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia)   1,000,000 1,075,000 Westpac Banking Corp. sr. unsec. unsub. bonds 2 1/4s, 2012 (Australia) 720,000 733,811 2,665,000 2,716,120 Beverage 0.3% 0.4% Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2014 565,000 628,674 2,775,000 3,087,737 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 400,000 436,000 2,105,000 2,294,450 Biotechnology % % Talecris Biotherapeutics Holdings Corp. company guaranty sr. unsec. notes 7 3/4s, 2016   336,000 369,600  Broadcasting 0.1% 0.3% Belo Corp. sr. unsec. unsub. notes 8s, 2016   500,000 550,000 DISH DBS Corp. company guaranty 7 1/8s, 2016   977,000 1,040,505 Turner Broadcasting System, Inc. sr. unsec. unsub. note company quaranty 8 3/8s, 2013 360,000 411,586 2,365,000 2,703,890 Building materials % 0.1% Building Materials Corp. 144A sr. notes 7s, 2020   1,010,000 1,052,925  Cable television 0.2% 0.4% CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018   1,020,000 1,105,425 27 CORPORATE BONDS AND NOTES* cont. 100 Fund 8.3% 300 Fund 15.7% Principal amount Value Principal amount Value Cable television cont. Comcast Cable Holdings LLC debs. 9.8s, 2012 $58,000 $61,863 $290,000 $309,314 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2015 447,000 511,024 2,205,000 2,520,822 CSC Holdings LLC sr. unsec. unsub. notes 8 1/2s, 2014   1,215,000 1,359,281 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015   1,000,000 1,040,000 Chemicals 0.2% 0.4% Airgas, Inc. sr. unsec. unsub. notes 2.85s, 2013 255,000 260,803 1,145,000 1,171,057 Dow Chemical Co. (The) sr. unsec. FRN 2.518s, 2011 80,000 80,450 340,000 341,914 Dow Chemical Co. (The) sr. unsec. notes 7.6s, 2014 355,000 412,102 1,270,000 1,474,282 Huntsman International, LLC company guaranty sr. unsec. sub. notes 7 3/8s, 2015   1,000,000 1,023,750 Ineos Finance PLC 144A company guaranty sr. notes 9 1/4s, 2015 (United Kingdom) EUR   195,000 312,672 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 $  $813,000 906,495 Coal % 0.2% Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013   481,000 484,006 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017   985,000 1,088,425 Peabody Energy Corp. company guaranty 7 3/8s, 2016   945,000 1,065,488  Combined utilities % 0.1% El Paso Corp. sr. unsec. notes 7s, 2017   1,140,000 1,265,272  Commercial and consumer services % 0.2% Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016   3,000,000 3,090,000  Computers 0.3% 0.3% Seagate Technology International 144A company guaranty sr. sec. notes 10s, 2014 (Cayman Islands) 466,000 547,550 2,095,000 2,461,625 Xerox Corp. sr. unsec. notes 6 7/8s, 2011 435,000 442,417 1,615,000 1,642,536 Xerox Corp. sr. unsec. unsub. notes 4 1/4s, 2015   120,000 127,356 28 CORPORATE BONDS AND NOTES* cont. 100 Fund 8.3% 300 Fund 15.7% Principal amount Value Principal amount Value Consumer % 0.1% Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 $ $ $980,000 $1,052,275  Consumer goods 0.1% 0.1% Fortune Brands, Inc. sr. unsec. unsub. notes 3s, 2012 435,000 442,700 1,635,000 1,663,942 Electric utilities 0.8% 1.3% AES Corp. (The) sr. unsec. notes 8s, 2020   500,000 547,500 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017   1,005,000 1,092,938 Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF   888,000 1,066,587 Allegheny Energy Supply 144A sr. unsec. bond 8 1/4s, 2012 $820,000 867,171 $4,180,000 4,420,459 CMS Energy Corp. sr. unsec. unsub. notes FRN 1.228s, 2013 130,000 129,350 760,000 756,200 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 291,000 298,860 1,081,000 1,110,199 KCP&L Greater Missouri Operations Co. sr. unsec. unsub. notes 11 7/8s, 2012 631,000 702,557 3,439,000 3,828,993 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 311,041 311,859 2,109,420 2,114,967 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 654,000 836,083 3,816,000 4,878,431 Electronics % % NXP BV/NXP Funding, LLC company guaranty sr. notes FRN Ser. EXCH, 3.028s, 2013 (Netherlands)   435,000 432,825  Energy (oil field) % % Expro Finance Luxemburg 144A sr. notes 8 1/2s, 2016 (Luxembourg)   754,000 737,035  Financial 0.4% 1.0% Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2014   1,500,000 1,515,000 American Express Travel Related Services Co., Inc. sr. unsec. unsub. notes FRN Ser. EMTN, 0.411s, 2011 300,000 299,145 1,400,000 1,396,010 Berkshire Hathaway Finance Corp. company guaranty sr. notes 4s, 2012 85,000 87,849 415,000 428,911 CIT Group, Inc. sr. bonds 7s, 2014   1,000,000 1,018,750 CIT Group, Inc. 144A company guaranty notes 5 1/4s, 2014   1,500,000 1,536,224 Erac USA Finance Co. 144A company guaranty notes 2 1/4s, 2014 390,000 390,918 3,185,000 3,192,500 29 CORPORATE BONDS AND NOTES* cont. 100 Fund 8.3% 300 Fund 15.7% Principal amount Value Principal amount Value Financial cont. Erac USA Finance Co. 144A company guaranty sr. notes 2 3/4s, 2013 $445,000 $453,948 $2,315,000 $2,361,549 GATX Corp. notes 4 3/4s, 2012 180,000 188,416 750,000 785,065 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016   1,150,000 1,184,500 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017   1,027,000 1,078,350 Food 0.3% 0.5% Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016   365,000 351,313 Foodcorp (Pty), Ltd. 144A company guaranty sr. notes 8 3/4s, 2018 (South Africa) EUR   250,000 365,937 Kraft Foods, Inc. sr. unsec. notes 2 5/8s, 2013 $730,000 750,088 $3,270,000 3,359,981 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014   905,000 1,072,425 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 400,000 483,000 1,960,000 2,366,700 Forest products and packaging 0.5% 0.9% Georgia-Pacific, LLC sr. unsec. unsub. notes 8 1/8s, 2011 575,000 575,719 2,600,000 2,603,250 Georgia-Pacific, LLC 144A company guaranty 7 1/8s, 2017   965,000 1,025,313 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria)   890,000 1,027,950 Sealed Air Corp. sr. notes 7 7/8s, 2017 265,000 299,354 1,385,000 1,564,550 Sealed Air Corp. 144A notes 5 5/8s, 2013   1,442,000 1,516,025 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014   1,274,000 1,388,660 Weyerhaeuser Co. sr. unsec. unsub. notes 7 1/4s, 2013 825,000 903,244 4,175,000 4,570,961 Gaming and lottery % % Lottomatica SpA sub. notes FRN Ser. REGS, 8 1/4s, 2066 (Italy) EUR   100,000 153,687  Health-care services % 0.2% Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 $  $900,000 1,031,625 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016    920,000 987,850 Tenet Healthcare Corp. sr. notes 9s, 2015   785,000 855,650 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019   130,000 146,900  30 CORPORATE BONDS AND NOTES* cont. 100 Fund 8.3% 300 Fund 15.7% Principal amount Value Principal amount Value Insurance 0.7% 0.9% Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 $235,000 $263,613 $1,075,000 $1,205,890 MetLife Global Funding I 144A sr. sec. unsub. notes 5 1/8s, 2013 100,000 107,074 350,000 374,758 MetLife Global Funding I 144A sr. unsec. notes 2 7/8s, 2012 270,000 275,854 1,030,000 1,052,330 MetLife Global Funding I 144A sr. unsub. notes 5 1/8s, 2014 100,000 109,004 200,000 218,007 MetLife, Inc. sr. unsec. unsub. notes 2 3/8s, 2014 500,000 506,928 4,000,000 4,055,420 New York Life Global Funding 144A notes 3s, 2015 930,000 950,046 4,560,000 4,658,291 Prudential Financial, Inc. sr. notes 6.2s, 2015 425,000 474,110 1,595,000 1,779,307 Investment banking/Brokerage 0.3% 0.3% Goldman Sachs Group, Inc. (The) sr. notes 3 5/8s, 2012 194,000 200,302 791,000 816,695 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 2.95s, 2012 770,000 787,456 4,250,000 4,346,348 Lodging/Tourism % 0.1% Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 R   1,000,000 1,032,500 MGM Resorts International sr. notes 10 3/8s, 2014   340,000 393,125  Machinery % % Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016   227,000 246,863  Media 0.1% 0.2% Interpublic Group of Companies, Inc. (The) sr. unsec. notes 10s, 2017   895,000 1,067,288 Viacom, Inc. sr. unsec. notes 4 3/8s, 2014 310,000 332,940 1,571,000 1,687,252 Metals 0.5% 0.7% FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia)   1,000,000 1,056,608 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 400,000 440,500 1,836,000 2,021,895 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 8.95s, 2014 (Australia) 505,000 611,435 2,495,000 3,020,851 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 269,000 285,813 1,386,000 1,472,625 Teck Resources Limited sr. unsec. unsub. notes 7s, 2012 (Canada) 630,000 672,833 3,190,000 3,406,885 31 CORPORATE BONDS AND NOTES* cont. 100 Fund 8.3% 300 Fund 15.7% Principal amount Value Principal amount Value Natural gas utilities 0.5% 0.8% Energy Transfer Partners LP sr. unsec. unsub. notes 5.65s, 2012 $740,000 $775,669 $3,780,000 $3,962,204 Kinder Morgan, Inc./Kansas sr. notes 6 1/2s, 2012 490,000 519,400 2,510,000 2,660,600 NGPL PipeCo, LLC 144A sr. unsec. notes 6.514s, 2012 600,000 633,213 4,400,000 4,643,562 Oil and gas 0.2% 1.0% Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015   935,000 1,125,506 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020   955,000 1,060,050 Gazprom OAO Via White Nights Finance BV notes 10 1/2s, 2014 (Netherlands)   1,000,000 1,204,710 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016   593,000 613,755 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil)   5,000,000 5,056,603 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014   1,000,000 1,146,250 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015   985,000 1,024,400 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 4 1/2s, 2012 (Qatar) 250,000 259,483 1,000,000 1,037,931 Total Capital SA company guaranty sr. unsec. unsub. notes 3s, 2015 (France) 500,000 514,967 2,900,000 2,986,807 Pharmaceuticals % 0.1% ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR   510,000 788,169  Power producers % 0.2% GenOn Energy, Inc. sr. unsec. unsub. notes 7 5/8s, 2014 $  $1,500,000 1,571,250 NRG Energy, Inc. sr. notes 7 3/8s, 2016   1,025,000 1,063,438  Railroads % % RailAmerica, Inc. company guaranty sr. notes 9 1/4s, 2017   305,000 339,313  Real estate 0.2% 0.5% Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017   415,000 453,906 Omega Healthcare Investors, Inc. 144A sr. notes 6 3/4s, 2022 R   1,730,000 1,758,113 32 CORPORATE BONDS AND NOTES* cont. 100 Fund 8.3% 300 Fund 15.7% Principal amount Value Principal amount Value Real estate cont. Simon Property Group LP sr. unsec. unsub. notes 5.1s, 2015 R $700,000 $769,274 $3,900,000 $4,285,956 Simon Property Group LP sr. unsec. unsub. notes 4.2s, 2015 R 70,000 74,356 300,000 318,671 Regional Bells 0.2% 0.3% Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017   1,005,000 1,089,169 Frontier Communications Corp. sr. unsec. notes 7 7/8s, 2015 605,000 654,913 2,835,000 3,068,888 Qwest Communications International, Inc. company guaranty Ser. B, 7 1/2s, 2014   1,000,000 1,020,000 Retail 0.4% 0.6% Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 465,000 487,088 2,560,000 2,681,600 QVC Inc. 144A sr. notes 7 1/8s, 2017 215,000 227,363 965,000 1,020,488 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018   725,000 709,594 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 505,000 607,273 2,495,000 3,000,290 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017   950,000 1,021,250 Telecommunications 0.2% 0.7% Digicel Group, Ltd. 144A sr. unsec. notes 12s, 2014 (Bermuda)   1,480,000 1,735,300 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom)   210,000 222,075 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016   1,270,000 1,457,325 SBA Tower Trust 144A company guaranty mtge. notes 4.254s, 2015 625,000 657,732 2,900,000 3,051,877 Sprint Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2012   1,036,000 1,094,275 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 3/8s, 2018 (Netherlands) EUR   850,000 1,327,299 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 $  $1,000,000 1,080,000 Telephone 0.2% 0.3% CenturyLink, Inc. sr. unsec. unsub. notes Ser. L, 7 7/8s, 2012 610,000 650,448 3,010,000 3,209,587 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016   1,000,000 1,067,500 33 CORPORATE BONDS AND NOTES* cont. 100 Fund 8.3% 300 Fund 15.7% Principal amount Value Principal amount Value Textiles % 0.1% Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 3.831s, 2014 $ $ $1,500,000 $1,500,000  Total corporate bonds and notes (cost $29,902,674 and $225,928,555) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS* 100 Fund 12.3% 300 Fund 14.8% Principal amount Value Principal amount Value U.S. Government Guaranteed Mortgage Obligations 1.1% 2.3% Government National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, May 1, 2041 $2,000,000 $2,086,250 $20,000,000 $20,862,500 4s, with due dates from January 20, 2041 to February 20, 2041 1,985,345 2,013,108 7,857,610 7,967,494 3 1/2s, TBA, May 1, 2041   5,000,000 4,832,422 U.S. Government Agency Mortgage Obligations 11.2% 12.5% Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, with due dates from December 1, 2040 to January 1, 2041 3,970,069 3,783,971 16,869,461 16,078,705 Federal National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, May 1, 2041 14,928,000 15,359,512 83,238,000 85,644,094 4 1/2s, TBA, April 1, 2041 3,000,000 3,090,234 13,000,000 13,391,015 4s, TBA, May 1, 2041 18,000,000 17,915,625 57,000,000 56,732,813 3 1/2s, TBA, May 1, 2041 1,000,000 953,828 14,000,000 13,353,593 Total U.S. government and agency mortgage obligations (cost $44,560,595 and $215,864,636) U.S. GOVERNMENT AGENCY OBLIGATIONS* 100 Fund 0.6% 300 Fund 0.3% Principal amount Value Principal amount Value Goldman Sachs Group, Inc (The) 1 5/8s, FDIC guaranteed notes, July 15, 2011 $925,000 $927,733 $2,025,000 $2,030,984 Morgan Stanley 2s, FDIC guaranteed notes, September 22, 2011 700,000 705,102 1,500,000 1,510,932 Wells Fargo & Co. 3s, FDIC guaranteed notes, December 9, 2011 308,000 313,223 660,000 671,192 2 1/8s, FDIC guaranteed notes, June 15, 2012 392,000 400,090 840,000 857,337 Total U.S. government agency obligations (cost $2,328,881 and $5,033,986) 34 U.S. TREASURY OBLIGATIONS* 100 Fund % 300 Fund % Principal amount Value Principal amount Value U.S. Treasury Notes 2 5/8s, November 15, 2020 $56,000 $52,988 $371,000 $351,044 Total U.S. treasury obligations (cost $52,501 and $347,823) FOREIGN GOVERNMENT BONDS AND NOTES* 100 Fund 0.7% 300 Fund 2.1% Principal amount Value Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $ $ $2,810,000 $2,529,000 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013   1,175,000 1,191,321 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 1,340,000 1,260,900 13,520,000 12,721,914 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.467s, 2012 2,130,000 510,668 14,010,000 3,358,898 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021   960,000 976,463 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 300,000 305,218 2,000,000 2,034,789 Ontario (Province of) sr. unsec. unsub. bonds 1 7/8s, 2012 600,000 611,973 2,100,000 2,141,906 Ukraine (Government of) sr. unsec. bonds 6.385s, 2012   4,000,000 4,121,640 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013   1,700,000 1,813,050 Total foreign government bonds and notes (cost $2,706,022 and $30,900,704) PURCHASED OPTIONS OUTSTANDING* 100 Fund 0.1% 300 Fund 0.1% Expiration date/ Contract Contract strike price amount Value amount Value Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.55% versus the three month USD-LIBOR-BBA maturing July 21, 2021. July-11/3.55 $13,020,909 $237,632 $19,643,159 $358,488 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 3.55% versus the three month USD-LIBOR-BBA maturing July 21, 2021. July-11/3.55 13,020,909 157,162 19,643,159 237,093 Option on an interest rate swap with Barclays Bank PLC the right to pay a fixed rate of 3.96% versus the three month USD-LIBOR-BBA maturing June 3, 2021. Jun-11/3.96 12,025,200 2,044 45,699,900 7,769 35 PURCHASED OPTIONS OUTSTANDING* cont. 100 Fund 0.1% 300 Fund 0.1% Expiration date/ Contract Contract strike price amount Value amount Value Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.70175% ersus the six month CHF-LIBOR-BBA maturing January 23, 2014. Jan-12/1.70175 CHF 2,290,000 $6,681 15,020,000 $43,821 Option on an interest rate swap with UBS AG for the right to pay a fixed rate of 1.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. Jan-12/1.722 CHF 2,290,000 6,416 15,020,000 42,082 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. Dec-11/1.578 CHF 2,290,000 6,602 15,020,000 43,299 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. Dec-11/1.602 CHF 2,290,000 6,169 15,020,000 40,465 Total purchased options outstanding (cost $595,743 and $1,313,155) SENIOR LOANS* c 100 Fund % 300 Fund 3.0% Principal amount Value Principal amount Value Advertising and marketing services % 0.1% Advantage Sales & Marketing, LLC bank term loan FRN 5 1/4s, 2017 $ $ $997,500 $1,001,024 Affinion Group, Inc. bank term loan FRN 5s, 2016   994,979 995,601  Aerospace and defense % 0.1% Sequa Corp. bank term loan FRN 3.504s, 2014   1,000,000 991,250 TransDigm Group, Inc. bank term loan FRN Ser. B, 4s, 2017   221,445 223,624  Agriculture % 0.1% American Rock Salt Co., LLC / American Rock Capital Corp. bank term loan FRN 5 1/2s, 2017   1,000,000 1,007,500  36 SENIOR LOANS* c cont. 100 Fund % 300 Fund 3.0% Principal amount Value Principal amount Value Airlines % 0.1% Delta Air Lines, Inc. bank term loan FRN Ser. B, 5 1/2s, 2017 $ $ $833,000 $822,067  Building materials % 0.1% CPG International, Inc. bank term loan FRN 6s, 2017   199,500 199,874 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017   1,000,000 1,005,625  Cable television % % Atlantic Broadband Finance, LLC bank term loan FRN Ser. B, 4s, 2016   622,703 625,972  Chemicals % 0.3% AZ Chem US, Inc. bank term loan FRN 4 3/4s, 2017   319,817 321,812 General Chemical Group, Inc. bank term loan FRN Ser. B, 5.002s, 2018   742,509 744,366 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017   470,000 471,958 Rockwood Holdings, Inc. bank term loan FRN Ser. B, 3 3/4s, 2018   333,000 334,784 Styron Corp. bank term loan FRN 6s, 2017   498,750 503,214 Tronox Worldwide bank term loan FRN Ser. B, 7s, 2015   498,750 503,218 Univar, Inc. bank term loan FRN Ser. B, 5s, 2017   780,045 785,477  Commercial and consumer services % 0.2% Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/2s, 2018   600,000 603,450 Interactive Data Corp. bank term loan FRN 4 3/4s, 2018   715,000 718,682 ServiceMaster Co. (The) bank term loan FRN Ser. B, 2.763s, 2014   1,088,493 1,070,222 ServiceMaster Co. (The) bank term loan FRN Ser. DD, 2.72s, 2014   108,398 106,578  Communications equipment % % CommScope, Inc. bank term loan FRN Ser. B, 5s, 2018   355,000 358,402  Computers % 0.1% Syniverse Holdings, Inc. bank term loan FRN 5 1/4s, 2017   664,335 670,425  37 SENIOR LOANS* c cont. 100 Fund % 300 Fund 3.0% Principal amount Value Principal amount Value Construction % % Armstrong World Industries, Inc. bank term loan FRN Ser. B, 4s, 2018 $ $ $285,000 $286,639  Consumer goods % 0.1% Amscan Holdings, Inc. bank term loan FRN 6 3/4s, 2017   995,000 1,002,701 Spectrum Brands, Inc. bank term loan FRN 5.01s, 2016   997,500 1,007,119  Containers % % Reynolds Group Holdings, Inc. bank term loan FRN Ser. E, 4 1/4s, 2018   500,000 502,679  Distribution % 0.1% Green Mountain Coffee Roasters, Inc. bank term loan FRN Ser. B, 5 1/2s, 2016   664,335 672,639  Entertainment % % Clubcorp Club Operations, Inc. bank term loan FRN Ser. B, 6s, 2016   249,375 251,401  Food % 0.1% Dean Foods Co. bank term loan FRN Ser. A1, 3.501s, 2014   400,000 394,714 Dean Foods Co. bank term loan FRN Ser. B, 3.56s, 2016   997,487 985,554 Del Monte Foods Co. bank term loan FRN Ser. B, 4 1/2s, 2018   480,000 481,947  Gaming and lottery % 0.4% Ameristar Casinos, Inc. bank term loan FRN Ser. B, 4s, 2018   900,000 907,714 Boyd Gaming Corp. bank term loan FRN Ser. A, 3.711s, 2015   1,481,250 1,446,688 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B1, 3.274s, 2015   1,000,000 937,083 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017   1,000,000 1,011,500 Isle of Capri Casinos, Inc. bank term loan FRN 4 3/4s, 2017   860,000 865,375  Health-care services % 0.2% DaVita, Inc. bank term loan FRN Ser. B, 4 1/2s, 2016   997,500 1,005,804 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018   570,000 571,781 38 SENIOR LOANS* c cont. 100 Fund % 300 Fund 3.0% Principal amount Value Principal amount Value Health-care services cont. Kindred Healthcare, Inc. bank term loan FRN Ser. B, 5 1/4s, 2018 $ $ $750,000 $747,422 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017   970,497 974,622  Insurance % % CNO Financial Group, Inc. bank term loan FRN 7 1/2s, 2016   364,000 366,730  Media % % Nielsen Finance LLC bank term loan FRN Ser. C, 3.731s, 2016   498,744 498,536  Metals % % Novelis, Inc. bank term loan FRN Ser. B, 4s, 2016   284,288 286,864  Oil and gas % 0.1% MEG Energy Corp. bank term loan FRN Ser. B, 4s, 2018 (Canada)   835,000 841,958  Pharmaceuticals % % Aptalis Pharma, Inc. bank term loan FRN Ser. B, 5 1/2s, 2017   274,313 273,713  Power producers % % New Development Holdings, LLC bank term loan FRN Ser. B, 4 1/2s, 2018   400,000 403,498  Publishing % 0.1% Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.46s, 2014   994,845 956,502 Cenveo Corp. bank term loan FRN Ser. B, 6 1/4s, 2016   798,000 804,235  Railroads % 0.1% Swift Transportation Co., LLC bank term loan FRN 6s, 2016   943,354 953,181  Restaurants % 0.1% Burger King Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2016   922,688 921,534 DineEquity, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017   380,849 384,998  Retail % 0.5% Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017   249,375 248,821 Claires Stores, Inc. bank term loan FRN 3.058s, 2014   500,000 473,250 39 SENIOR LOANS* c cont. 100 Fund % 300 Fund 3.0% Principal amount Value Principal amount Value Retail cont. General Nutrition Centers, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 $ $ $450,000 $451,406 J. Crew Group, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018   1,000,000 997,850 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018   1,250,000 1,249,219 NBTY, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017   798,000 802,988 Neiman Marcus Group, Inc. (The) bank term loan FRN Ser. B, 4.31s, 2016   1,000,000 1,000,556 PETCO Animal Supplies, Inc. bank term loan FRN 4 1/2s, 2017   990,000 998,044 Rite Aid Corp. bank term loan FRN 4 1/2s, 2018   971,916 967,866  Semiconductor % % Edwards, Ltd. bank term loan FRN Ser. B, 5 1/2s, 2016 (United Kingdom)   399,000 399,748  Telecommunications % 0.1% Intelsat Jackson Holdings SA bank term loan FRN 3.285s, 2014 (Luxembourg)   1,000,000 977,188 Intelsat Jackson Holdings, Ltd. bank term loan FRN Ser. B, 5 1/4s, 2018 (Bermuda)   1,000,000 1,008,906  Textiles % % Gymboree Corp. bank term loan FRN 5s, 2018   498,750 499,893  Total senior loans (cost $ and $44,572,656) $ SHORT-TERM INVESTMENTS* 100 Fund 49.2% 300 Fund 30.4% Principal amount/ Principal amount/ shares Value shares Value Dexia Credit Local SA NY certificates of deposit, FRN, Ser. YCD, for an effective yield of 0.41%, April 29, 2013 M $2,430,000 $2,430,000 $9,480,000 $9,480,000 U.S. Treasury Bills for an effective yield of 0.24%, March 8, 2012 5,000,000 4,989,600 60,000,000 59,875,200 U.S. Treasury Bills for an effective yield of 0.29%, February 9, 2012   25,000,000 24,942,800 U.S. Treasury Bills for an effective yield of 0.28%, December 15, 2011 # ## 60,000,000 59,893,620 57,000,000 56,898,939 U.S. Treasury Bills for an effective yield of 0.20%, November 17, 2011 ##   50,000,000 49,955,550 U.S. Treasury Bills for effective yields from 0.20% to 0.25%, October 20, 2011 # ## 64,700,000 64,637,888 87,000,000 86,916,480 U.S. Treasury Bills for an effective yield of 0.20%, September 22, 2011 15,000,000 14,987,700 20,000,000 19,983,600 40 SHORT-TERM INVESTMENTS* cont. 100 Fund 49.2% 300 Fund 30.4% Principal amount/ Principal amount/ shares Value shares Value U.S. Treasury Bills for effective yields from 0.19 to 0.24%, August 25, 2011 # ## $13,000,000 $12,989,821 $5,602,000 $5,597,617 U.S. Treasury Bills for effective yields from 0.22% to 0.24%, July 28, 2011 #   919,000 918,909 U.S. Treasury Bills for effective yields from 0.25% to 0.27% June 2, 2011 # ## 9,000,000 8,997,844 760,000 759,830 U.S. Treasury Bills for an effective yield of 0.15%, May 19, 2011   25,000,000 24,998,088 U.S. Treasury Bills for effective yields from 0.15% to 0.23%, May 5, 2011 3,700,000 3,699,907 50,000,000 49,999,175 Putnam Money Market Liquidity Fund 0.08% e 8,452,825 8,452,825 60,287,530 60,287,530 Total short-term investments (cost $181,073,434 and $450,596,381) TOTAL INVESTMENTS Total investments (cost $419,136,052 and $1,733,846,959) $422,414,810 Key to holdings currency abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won MXN Mexican Peso SEK Swedish Krona Key to holdings abbreviations EMTN Euro Medium Term Notes FDIC Guaranteed Federal Deposit Insurance Corp. Guaranteed FRB Floating Rate Bonds FRN Floating Rate Notes IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the funds portfolios Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from November 1, 2010 through April 30, 2011 (the reporting period). * Percentages indicated are based on net assets as follows: 100 Fund $367,897,620 300 Fund 1,480,148,252  Income may be received in cash or additional securities at the discretion of the issuer. # These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts, for one or both of the funds, at the close of the reporting period. 41 ## These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts, for one or both of the funds, at the close of the reporting period. Δ Forward commitments, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Note 1). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. (Note 1). M The securitys effective maturity date is less than one year. R Real Estate Investment Trust. At the close of the reporting period, the funds maintained liquid assets totaling $97,145,568 and $445,606,543 (for 100 Fund and 300 Fund, respectively) to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBAs. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. 100 Fund FORWARD CURRENCY CONTRACTS at 4/30/11 (aggregate face value $1,075,156) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 5/24/11 $5,361 $5,051 $(310) British Pound Sell 5/24/11 27,398 26,432 (966) Canadian Dollar Buy 5/24/11 2,430 2,376 54 Euro Buy 5/24/11 73,550 70,437 3,113 Japanese Yen Sell 5/24/11 5,246 5,066 (180) Swiss Franc Sell 5/24/11 30,105 28,175 (1,930) Barclays Bank PLC British Pound Sell 5/24/11 62,815 60,669 (2,146) Canadian Dollar Buy 5/24/11 13,736 13,430 306 Swiss Franc Sell 5/24/11 29,874 27,973 (1,901) Citibank, N.A. Australian Dollar Buy 5/24/11 6,565 6,188 377 British Pound Sell 5/24/11 48,447 46,780 (1,667) 42 FORWARD CURRENCY CONTRACTS at 4/30/11 (aggregate face value $1,075,156) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Canadian Dollar Buy 5/24/11 $13,208 $12,916 $292 Euro Buy 5/24/11 7,414 7,109 305 Japanese Yen Buy 5/24/11 2,254 2,178 76 Swiss Franc Buy 5/24/11 347 325 22 Credit Suisse AG Australian Dollar Sell 5/24/11 1,860 1,753 (107) British Pound Sell 5/24/11 20,548 19,830 (718) Euro Sell 5/24/11 9,490 9,095 (395) Swiss Franc Buy 5/24/11 13,432 12,570 862 Deutsche Bank AG Australian Dollar Sell 5/24/11 3,720 3,501 (219) Canadian Dollar Buy 5/24/11 10,566 10,327 239 Euro Sell 5/24/11 30,251 28,989 (1,262) Goldman Sachs International Australian Dollar Sell 5/24/11 8,206 7,735 (471) British Pound Sell 5/24/11 835 807 (28) Euro Sell 5/24/11 39,741 38,111 (1,630) Swiss Franc Sell 5/24/11 24,779 23,193 (1,586) HSBC Bank USA, National Association British Pound Buy 5/24/11 161,714 156,116 5,598 Euro Buy 5/24/11 7,266 6,965 301 Swiss Franc Buy 5/24/11 30,569 28,624 1,945 JPMorgan Chase Bank, N.A. Australian Dollar Buy 5/24/11 8,972 8,455 517 British Pound Sell 5/24/11 167 161 (6) Euro Buy 5/24/11 41,075 39,396 1,679 Japanese Yen Sell 5/24/11 914 883 (31) Swiss Franc Sell 5/24/11 24,200 22,655 (1,545) Royal Bank of Scotland PLC (The) British Pound Sell 5/24/11 4,344 4,194 (150) Swiss Franc Sell 5/24/11 36,011 33,718 (2,293) State Street Bank and Trust Co. Australian Dollar Buy 5/24/11 67,178 63,310 3,868 Euro Buy 5/24/11 5,042 4,835 207 Japanese Yen Buy 5/24/11 9,121 8,811 310 Swedish Krona Buy 5/24/11 15,418 14,684 734 Swiss Franc Buy 5/24/11 99,116 97,283 1,833 UBS AG British Pound Buy 5/24/11 4,511 4,356 155 Euro Sell 5/24/11 5,635 5,403 (232) 43 FORWARD CURRENCY CONTRACTS at 4/30/11 (aggregate face value $1,075,156) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Westpac Banking Corp. Australian Dollar Sell 5/24/11 $1,751 $1,647 $(104) British Pound Buy 5/24/11 14,534 14,035 499 Euro Buy 5/24/11 90,603 86,837 3,766 Japanese Yen Buy 5/24/11 1,833 1,772 61 Total FUTURES CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Short) 1 $103,740 Jun-11 $(169) Canadian Government Bond 10 yr (Short) 16 2,056,768 Jun-11 (11,133) Euro-Bund 10 yr (Long) 46 8,389,597 Jun-11 121,882 Euro-Dollar 90 day (Short) 84 20,819,400 Jun-12 (21,210) Euro-Swiss Franc 3 Month (Short) 15 4,313,748 Dec-11 (722) Euro-Swiss Franc 3 Month (Short) 15 4,295,948 Jun-12 (1,967) Euro-Swiss Franc 3 Month (Short) 15 4,281,187 Dec-12 (2,517) Euro-Swiss Franc 3 Month (Short) 15 4,304,631 Mar-12 (404) Euro-Swiss Franc 3 Month (Short) 15 4,321,997 Sep-11 233 Japanese Government Bond 10 yr (Short) 2 3,452,909 Jun-11 (8,024) Japanese Government Bond 10 yr Mini (Short) 6 1,036,021 Jun-11 (8,351) U.K. Gilt 10 yr (Long) 54 10,752,931 Jun-11 218,352 U.S. Treasury Bond 20 yr (Short) 86 10,524,250 Jun-11 (270,804) U.S. Treasury Bond 30 yr (Long) 113 14,223,875 Jun-11 383,488 U.S. Treasury Note 5 yr (Long) 8 947,750 Jun-11 14,180 U.S. Treasury Note 10 yr (Short) 149 18,049,953 Jun-11 (144,002) Total WRITTEN OPTIONS OUTSTANDING at 4/30/11 (premiums received $6,810,596) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. $189,400 Apr-12/4.8675 $1,667 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 189,400 Apr-12/4.8675 18,097 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 2,926,000 Aug-11/4.475 2,780 44 WRITTEN OPTIONS OUTSTANDING at 4/30/11 (premiums received $6,810,596) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. $2,926,000 Aug-11/4.475 $245,082 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August17,2021. 3,714,000 Aug-11/4.49 316,470 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August17,2021. 3,714,000 Aug-11/4.49 3,120 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 1,857,000 Aug-11/4.55 1,226 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 1,857,000 Aug-11/4.55 167,557 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 1,266,000 Aug-11/4.70 291 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 1,266,000 Aug-11/4.70 131,588 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 4,204,800 Aug-15/4.375 619,708 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 4,204,800 Aug-15/4.375 327,512 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 4,204,800 Aug-15/4.46 347,821 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 4,204,800 Aug-15/4.46 584,467 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 91,380 Feb-15/5.27 4,396 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 91,380 Feb-15/5.27 7,440 45 WRITTEN OPTIONS OUTSTANDING at 4/30/11 (premiums received $6,810,596) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. $5,404,500 Jan-12/4.72 $31,670 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. 5,404,500 Jan-12/4.72 488,891 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 9,007,500 Jan-12/4.80 44,137 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 9,007,500 Jan-12/4.80 869,775 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 7,211,000 Jul-11/4.52 1,731 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 7,211,000 Jul-11/4.52 652,812 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 3,605,500 Jul-11/4.5475 757 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 3,605,500 Jul-11/4.5475 334,879 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 4,829,800 Sep-15/4.04 175,148 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 4,829,800 Sep-15/4.04 486,284 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. CHF 2,290,000 Dec-11/0.578 331 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. CHF 2,290,000 Dec-11/0.602 392 46 WRITTEN OPTIONS OUTSTANDING at 4/30/11 (premiums received $6,810,596) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 2,290,000 Jan-12/0.70175 $827 Option on an interest rate swap with UBS AG for the obligation to pay a fixed rate of 0.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 2,290,000 Jan-12/0.722 931 Total TBA SALE COMMITMENTS OUTSTANDING at 4/30/11 (proceeds receivable $23,199,878) (Unaudited) Principal Settlement Agency amount date Value FNMA, 4 1/2s, May 1, 2041 $14,928,000 5/12/11 $15,359,511 FNMA, 4 1/2s, April 1, 2041 3,000,000 5/12/11 3,090,234 FNMA, 4s, May 1, 2041 5,000,000 5/12/11 4,976,563 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $37,030,900 $(22,474) 4/12/13 0.97% 3 month USD- LIBOR-BBA $(195,460) AUD 830,000  4/18/21 6.1% 6 month AUD- BBR-BBSW (10,071) GBP 2,300,000  2/3/13 1.875% 6 month GBP- LIBOR-BBA (29,057) GBP 1,030,000  2/3/16 3.0625% 6 month GBP- LIBOR-BBA (36,484) GBP 720,000  2/3/21 3.9225% 6 month GBP- LIBOR-BBA (38,954) GBP 1,490,000 E  2/3/31 6 month GBP- LIBOR-BBA 4.87% 26,767 Barclays Bank PLC $17,236,700  3/10/18 3.06% 3 month USD- LIBOR-BBA (405,889) 6,341,600 8,176 3/30/31 3 month USD- LIBOR-BBA 4.17% 157,507 57,943,800 13,406 4/1/13 1% 3 month USD- LIBOR-BBA (310,534) 2,091,600 7,016 4/26/16 3 month USD- LIBOR-BBA 2.24% 17,501 AUD 2,770,000  3/21/16 5.57% 6 month AUD- BBR-BBSW 16,610 AUD 2,100,000  3/21/21 6 month AUD- BBR-BBSW 5.88% (10,398) AUD 1,230,000  4/21/21 6.0675% 6 month AUD- BBR-BBSW (11,642) 47 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) EUR 930,000 $ 3/1/21 6 month EUR- EURIBOR- REUTERS 3.425% $(6,463) GBP 2,810,000  4/6/16 6 month GBP- LIBOR-BBA 3.05% 72,261 GBP 960,000  4/6/31 4.2375% 6 month GBP- LIBOR-BBA (48,460) GBP 1,600,000  1/18/21 3.7875% 6 month GBP- LIBOR-BBA (59,600) GBP 1,380,000 E  2/3/31 6 month GBP- LIBOR-BBA 4.86% 23,522 GBP 3,220,000  2/3/13 1.895% 6 month GBP- LIBOR-BBA (42,812) GBP 530,000  2/3/21 6 month GBP- LIBOR-BBA 3.95% 30,777 Citibank, N.A. $58,322,100 (16,048) 12/10/12 0.81% 3 month USD- LIBOR-BBA (377,612) GBP 2,810,000  4/5/16 6 month GBP- LIBOR-BBA 3.075% 78,170 GBP 960,000  4/5/31 4.21075% 6 month GBP- LIBOR-BBA (42,562) GBP 5,480,000  8/3/15 2.9225% 6 month GBP- LIBOR-BBA (181,254) GBP 1,630,000  8/3/20 6 month GBP- LIBOR-BBA 3.885% 88,741 GBP 6,850,000  8/3/12 6 month GBP- LIBOR-BBA 1.61% 53,766 SEK 4,210,000  11/23/20 3.25% 3 month SEK- STIBOR-SIDE 21,023 SEK 3,220,000  3/24/21 3 month SEK- STIBOR-SIDE 3.8025% 3,115 SEK 4,490,000  4/15/21 3.93% 3 month SEK- STIBOR-SIDE (11,659) SEK 2,300,000  2/4/21 3.79% 3 month SEK- STIBOR-SIDE (2,785) SEK 4,210,000  11/23/20 3 month SEK- STIBOR-SIDE 3.75% 2,009 Credit Suisse International $47,925,600 (63,874) 3/14/16 3 month USD- LIBOR-BBA 2.35% 632,263 20,657,300 47,354 3/14/41 4.36% 3 month USD- LIBOR-BBA (760,750) 14,800,000 E  3/21/13 1.15625% 3 month USD- LIBOR-BBA (17,168) 64,439,200 (13,184) 2/24/15 2.04% 3 month USD- LIBOR-BBA (1,153,906) 31,992,200  4/15/13 0.93125% 3 month USD- LIBOR-BBA (121,581) 48 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. $4,000,000 $ 5/3/21 3.431% 3 month USD- LIBOR-BBA $(20,960) CHF 3,930,000  1/28/13 0.675% 6 month CHF- LIBOR-BBA 3,402 CHF 900,000  3/22/16 1.5075% 6 month CHF- LIBOR-BBA 8,271 CHF 1,200,000  7/28/15 1.27% 6 month CHF- LIBOR-BBA 3,960 CHF 4,620,000  2/9/13 0.6875% 6 month CHF- LIBOR-BBA 5,454 CHF 1,330,000  4/28/16 6 month CHF- LIBOR-BBA 1.69% (2,341) EUR 465,000  3/4/21 3.46% 6 month EUR- EURIBOR- REUTERS 1,322 EUR 750,000  4/19/21 3.691% 6 month EUR- EURIBOR- REUTERS (15,195) GBP 1,650,000  2/3/16 3.065% 6 month GBP- LIBOR-BBA (58,765) GBP 910,000  2/3/21 6 month GBP- LIBOR-BBA 3.93% 50,218 GBP 470,000  3/3/21 3.87375% 6 month GBP- LIBOR-BBA (20,026) SEK 2,300,000  2/7/21 3.82% 3 month SEK- STIBOR-SIDE (3,684) SEK 7,150,000  3/29/21 3 month SEK- STIBOR-SIDE 3.81125% 7,736 SEK 1,780,000  4/4/21 3.815% 3 month SEK- STIBOR-SIDE (1,926) SEK 4,060,000  3/4/21 3 month SEK- STIBOR-SIDE 3.78% 3,194 Deutsche Bank AG $44,576,500 104,425 7/27/20 3 month USD- LIBOR-BBA 2.94% (687,867) 33,391,500 (7,747) 4/13/13 0.98% 3 month USD- LIBOR-BBA (167,446) EUR 3,420,000  12/23/20 3.325% 6 month EUR- EURIBOR- REUTERS 43,693 KRW 1,077,000,000  4/22/16 4.135% 3 month KRW- CD-KSDA- BLOOMBERG (704) KRW 1,068,000,000  4/29/16 4.14% 3 month KRW- CD-KSDA- BLOOMBERG (699) 49 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International $16,443,900 E $ 3/19/13 1.09375% 3 month USD- LIBOR-BBA $(10,031) 17,290,200 76,141 5/3/21 3 month USD- LIBOR-BBA 3.39% 104,670 3,400,000  5/4/41 4.1775% 3 month USD- LIBOR-BBA  21,634,600 32,632 2/3/14 3 month USD- LIBOR-BBA 1.27% 154,588 CHF 3,450,000  12/15/12 0.538% 6 month CHF- LIBOR-BBA 7,591 EUR 465,000  3/2/21 3.4325% 6 month EUR- EURIBOR- REUTERS 2,841 GBP 800,000  1/21/21 3.81% 6 month GBP- LIBOR-BBA (32,046) KRW 1,032,000,000  4/21/16 4.12% 3 month KRW- CD-KSDA- BLOOMBERG (44) SEK 2,300,000  12/10/20 3.5775% 3 month SEK- STIBOR-SIDE 1,445 SEK 4,060,000  3/2/21 3 month SEK- STIBOR-SIDE 3.7575% 2,059 JPMorgan Chase Bank, N.A. $2,475,300  3/9/26 3 month USD- LIBOR-BBA 4.07% 80,530 29,700,000 E  3/21/13 1.1685% 3 month USD- LIBOR-BBA (38,283) 14,800,000 E  3/22/13 1.185% 3 month USD- LIBOR-BBA (20,898) 4,463,300  3/25/16 2.27% 3 month USD- LIBOR-BBA (41,881) 9,398,100 (59,103) 4/15/41 4.33% 3 month USD- LIBOR-BBA (344,250) 44,921,800 2,081 4/27/13 0.83% 3 month USD- LIBOR-BBA (54,422) 5,800,000  5/4/21 3 month USD- LIBOR-BBA 3.38% 4,002 CAD 590,000  9/21/20 3.105% 3 month CAD- BA-CDOR 18,340 GBP 530,000  2/3/21 6 month GBP- LIBOR-BBA 3.93105% 29,330 JPY 92,000,000  2/22/21 1.36375% 6 month JPY- LIBOR-BBA (18,841) JPY 193,710,000  5/25/15 0.674375% 6 month JPY- LIBOR-BBA (21,290) JPY 193,170,000  9/16/15 6 month JPY- LIBOR-BBA 0.59125% 8,734 50 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. JPY 8,800,000 E $ 7/28/29 6 month JPY- LIBOR-BBA 2.67% $(1,049) JPY 11,800,000 E  7/28/39 2.40% 6 month JPY- LIBOR-BBA 1,997 UBS, AG AUD 870,000 E  4/11/21 6 month AUD- BBR-BBSW 6.65% 10,852 AUD 870,000 E  4/12/21 6 month AUD- BBR-BBSW 6.61% 9,650 CHF 4,720,000  2/11/13 0.6975% 6 month CHF- LIBOR-BBA 4,596 CHF 4,720,000  4/19/13 6 month CHF- LIBOR-BBA 0.9325% 6,271 Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America, N.A. $10,110,750 $ 1/12/40 5.00% (1 month Synthetic TRS $(62,091) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,094,698 (855) 1/12/39 (5.50%) 1 month Synthetic TRS 9,337 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 1,101,676 (516) 1/12/40 5.00% (1 month Synthetic TRS (7,282) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,094,698 (855) 1/12/39 (5.50%) 1 month Synthetic TRS 9,337 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 1,101,676 (1,549) 1/12/40 5.00% (1 month Synthetic TRS (8,315) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 226,667 (1,062) 1/12/40 (4.50%) 1 month Synthetic TRS 1,180 USD-LIBOR Index 4.50% 30 year Fannie Mae pools 51 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America, N.A. cont. $228,406 $607 1/12/40 5.00% (1 month Synthetic TRS $(1,047) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 3,743,489 (18,721) 1/12/40 (4.50%) 1 month Synthetic TRS 18,316 USD-LIBOR Index 4.50% 30 year Fannie Mae pools Barclays Bank PLC 1,254,708  1/12/40 5.00% (1 month Synthetic TRS (7,705) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 480,338  1/12/40 4.50% (1 month Synthetic TRS (4,277) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 664,660  1/12/40 5.00% (1 month Synthetic TRS (4,082) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 125,623  1/12/40 5.00% (1 month Synthetic TRS (771) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,584,789  1/12/40 5.00% (1 month Synthetic TRS (15,873) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 6,000,893  1/12/38 (6.50%) 1 month Synthetic TRS 29,265 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 5,117,045  1/12/40 5.00% (1 month Synthetic TRS (31,424) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,503,445  1/12/41 4.50% (1 month Synthetic TRS (13,626) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 3,215,076  1/12/40 4.50% (1 month Synthetic TRS (28,631) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 3,436,834  1/12/40 4.50% (1 month Synthetic TRS (30,606) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 52 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $1,966,124 $ 1/12/41 5.00% (1 month Synthetic TRS $(15,458) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 800,000  4/7/16 (2.63%) USA Non Revised 1,997 Consumer Price Index - Urban (CPI-U) 5,188,279  1/12/38 6.50% (1 month Synthetic MBX 18,737 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 1,094,698 (1,539) 1/12/39 (5.50%) 1 month Synthetic TRS 8,653 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 1,094,253 (1,539) 1/12/39 (5.50%) 1 month Synthetic TRS 8,649 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 1,101,676 (861) 1/12/40 5.00% (1 month Synthetic TRS (7,626) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 5,258,969  1/12/38 (6.50%) 1 month Synthetic TRS 25,647 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 2,062,989  1/12/38 (6.50%) 1 month Synthetic TRS 10,061 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 2,628,880 (3,697) 1/12/39 (5.50%) 1 month Synthetic TRS 20,779 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 2,637,361 (1,648) 1/12/40 4.50% (1 month Synthetic TRS (25,135) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 439,930 (412) 1/12/39 (5.50%) 1 month Synthetic TRS 3,684 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 749,946 234 1/12/41 (5.00%) 1 month Synthetic TRS 6,234 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 53 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $743,079 $(697) 1/12/40 5.00% (1 month Synthetic TRS $(5,362) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 5,512,546 (13,781) 1/12/38 (6.50%) 1 month Synthetic MBX (31,767) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 3,567,323 (15,050) 1/12/40 4.00% (1 month Synthetic MBX 63,774 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 4,469,134  1/12/40 5.00% (1 month Synthetic TRS (27,445) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 437,777  1/12/40 5.00% (1 month Synthetic TRS (2,688) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 193,936  1/12/40 4.50% (1 month Synthetic TRS (1,727) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 5,670,776 (31,012) 1/12/40 (4.50%) 1 month Synthetic TRS 25,087 USD-LIBOR Index 4.50% 30 year Fannie Mae pools 4,026,753  1/12/38 (6.50%) 1 month Synthetic TRS 19,638 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 1,910,373  1/12/39 5.50% (1 month Synthetic TRS (17,786) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 4,232,987  1/12/38 (6.50%) 1 month Synthetic TRS 20,644 USD-LIBOR Index 6.50% 30 year Fannie Mae pools Citibank, N.A. 1,065,280 (832) 1/12/39 (5.50%) 1 month Synthetic TRS 9,086 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 1,112,061 (1,390) 1/12/40 4.50% (1 month Synthetic TRS (11,293) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 54 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. cont. $9,215,401 $33,118 1/12/40 5.00% (1 month Synthetic TRS $(33,601) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools GBP 1,050,000  5/18/13 (3.38%) GBP Non-revised 45,558 UK Retail Price Index Credit Suisse International $2,594,139  1/12/38 (6.50%) 1 month Synthetic MBX (9,368) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 1,101,676 (2,238) 1/12/40 5.00% (1 month Synthetic TRS (9,004) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,094,698 171 1/12/39 (5.50%) 1 month Synthetic TRS 10,363 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 227,486 (1,137) 1/12/40 (4.50%) 1 month Synthetic TRS 1,141 USD-LIBOR Index 4.50% 30 year Fannie Mae pools 225,887 953 1/12/41 5.00% (1 month Synthetic TRS (1,102) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Deutsche Bank AG 2,594,139  1/12/38 (6.50%) 1 month Synthetic MBX (9,368) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 3,785,327 9,463 1/12/34 (5.00%) 1 month Synthetic TRS 15,547 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 1,503,445 470 1/12/41 (4.50%) 1 month Synthetic TRS 14,517 USD-LIBOR Index 4.50% 30 year Fannie Mae pools Goldman Sachs International 525,000  7/28/11 (0.685%) USA Non Revised 13,802 Consumer Price Index - Urban (CPI-U) 525,000  7/29/11 (0.76%) USA Non Revised 13,457 Consumer Price Index - Urban (CPI-U) 55 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $525,000 $ 7/30/11 (0.73%) USA Non Revised $13,664 Consumer Price Index - Urban (CPI-U) 460,000  3/1/16 2.47% USA Non Revised (5,606) Consumer Price Index - Urban (CPI-U) 345,000  3/3/16 2.45% USA Non Revised (4,513) Consumer Price Index - Urban (CPI-U) 3,785,327 (11,829) 1/12/34 5.00% (1 month Synthetic TRS (17,913) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 794,726 (1,117) 1/12/39 (5.50%) 1 month Synthetic TRS 6,402 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 1,102,491 1,206 1/12/40 (5.00%) 1 month Synthetic TRS 8,128 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 3,009,975  1/12/39 5.50% (1 month Synthetic TRS (28,023) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 5,481,514  1/12/39 5.50% (1 month Synthetic TRS (51,034) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 5,981,761  1/12/38 (6.50%) 1 month Synthetic TRS 29,172 USD-LIBOR Index 6.50% 30 year Fannie Mae pools Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America, N.A. France, Govt of, 4.25%, 04/25/2019  $(97,593) $2,370,000 12/20/15 (25 bp) $(52,874) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17  (1,513) 170,000 12/20/19 (100 bp) 13,995 56 CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Deutsche Bank AG France, Govt of, 4.25%, 04/25/2019  $1,870 $2,000,000 6/20/15 (100 bp) $(30,938) JPMorgan Chase Bank, N.A. Spain Govt, 5.5%, 7/30/2017  (105,116) 1,400,000 6/20/15 (100 bp) (40,000) Spain Govt, 5.5%, 7/30/2017  (109,345) 1,200,000 6/20/16 (100 bp) (36,743) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys, Standard & Poors or Fitch ratings are believed to be the most recent ratings available at April30, 2011. Securities rated by Putnam are indicated by /P. Securities rated by Fitch are indicated by /F. 300 Fund FORWARD CURRENCY CONTRACTS at 4/30/11 (aggregate face value $636,470,315) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 5/24/11 $2,200,038 $2,072,873 $127,165 Brazilian Real Buy 5/24/11 1,320,349 1,286,849 33,500 British Pound Sell 5/24/11 10,855,912 10,473,149 (382,763) Canadian Dollar Sell 5/24/11 2,951,507 2,917,894 (33,613) Chilean Peso Sell 5/24/11 65,911 64,082 (1,829) Czech Koruna Buy 5/24/11 880,243 867,726 12,517 Euro Sell 5/24/11 4,374,609 4,189,467 (185,142) Japanese Yen Sell 5/24/11 310,648 300,018 (10,630) Mexican Peso Sell 5/24/11 60,336 59,578 (758) Norwegian Krone Buy 5/24/11 4,986,158 4,748,602 237,556 Singapore Dollar Buy 5/24/11 2,794,143 2,711,679 82,464 South African Rand Buy 5/24/11 1,680,139 1,641,468 38,671 South Korean Won Buy 5/24/11 4,799,054 4,715,356 83,698 Swedish Krona Sell 5/24/11 4,551,056 4,334,494 (216,562) Swiss Franc Sell 5/24/11 3,115,683 2,915,877 (199,806) Taiwan Dollar Buy 5/24/11 121,675 120,888 787 Turkish Lira Sell 5/24/11 1,273,907 1,258,494 (15,413) Barclays Bank PLC Australian Dollar Buy 5/24/11 8,532,972 8,031,413 501,559 Brazilian Real Sell 5/24/11 8,020 7,987 (33) British Pound Sell 5/24/11 9,930,398 9,591,145 (339,253) 57 FORWARD CURRENCY CONTRACTS at 4/30/11 (aggregate face value $636,470,315) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC cont. Canadian Dollar Buy 5/24/11 $1,541,106 $1,532,762 $8,344 Chilean Peso Buy 5/24/11 1,707,508 1,680,800 26,708 Czech Koruna Buy 5/24/11 50,674 50,182 492 Euro Buy 5/24/11 5,677,308 5,443,274 234,034 Hungarian Forint Buy 5/24/11 3,019,831 2,875,009 144,822 Indian Rupee Sell 5/24/11 2,479,017 2,458,008 (21,009) Japanese Yen Sell 5/24/11 818,884 791,306 (27,578) Malaysian Ringgit Buy 5/24/11 2,441,687 2,399,305 42,382 Mexican Peso Buy 5/24/11 1,744,308 1,695,013 49,295 New Zealand Dollar Sell 5/24/11 597,635 573,682 (23,953) Norwegian Krone Sell 5/24/11 752,119 726,702 (25,417) Philippines Peso Buy 5/24/11 1,136,827 1,124,119 12,708 Polish Zloty Buy 5/24/11 97,574 90,999 6,575 Russian Ruble Buy 5/24/11 1,650,348 1,660,575 (10,227) Singapore Dollar Buy 5/24/11 3,213,649 3,118,507 95,142 South Korean Won Buy 5/24/11 4,022,476 3,984,214 38,262 Swedish Krona Buy 5/24/11 1,372,862 1,356,173 16,689 Swiss Franc Sell 5/24/11 4,364,248 4,086,550 (277,698) Taiwan Dollar Sell 5/24/11 11,081 10,994 (87) Thai Baht Buy 5/24/11 1,104,200 1,093,164 11,036 Turkish Lira Buy 5/24/11 630,855 623,930 6,925 Citibank, N.A. Australian Dollar Buy 5/24/11 8,267,431 7,972,429 295,002 Brazilian Real Buy 5/24/11 829,228 806,238 22,990 British Pound Sell 5/24/11 4,235,146 4,089,395 (145,751) Canadian Dollar Sell 5/24/11 4,378,496 4,262,906 (115,590) Chilean Peso Sell 5/24/11 431,751 419,596 (12,155) Czech Koruna Sell 5/24/11 895,095 860,196 (34,899) Euro Buy 5/24/11 4,166,414 3,994,952 171,462 Hungarian Forint Buy 5/24/11 562,830 535,981 26,849 Japanese Yen Sell 5/24/11 11,015,495 10,643,633 (371,862) Mexican Peso Buy 5/24/11 1,781,775 1,736,582 45,193 New Zealand Dollar Sell 5/24/11 758,428 728,218 (30,210) Norwegian Krone Buy 5/24/11 3,632,600 3,461,385 171,215 Polish Zloty Sell 5/24/11 979,582 913,816 (65,766) Singapore Dollar Buy 5/24/11 378,120 366,978 11,142 South African Rand Buy 5/24/11 1,885,689 1,838,060 47,629 South Korean Won Buy 5/24/11 3,667,538 3,605,821 61,717 Swedish Krona Buy 5/24/11 340,546 324,493 16,053 Swiss Franc Sell 5/24/11 1,919,454 1,792,598 (126,856) Taiwan Dollar Sell 5/24/11 58,637 58,857 220 Turkish Lira Buy 5/24/11 197,696 195,576 2,120 58 FORWARD CURRENCY CONTRACTS at 4/30/11 (aggregate face value $636,470,315) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse AG Australian Dollar Buy 5/24/11 $5,101,074 $4,962,226 $138,848 Brazilian Real Sell 5/24/11 319,649 318,655 (994) British Pound Sell 5/24/11 14,098,553 13,657,401 (441,152) Canadian Dollar Sell 5/24/11 3,829,150 3,740,839 (88,311) Czech Koruna Buy 5/24/11 591,061 573,362 17,699 Euro Buy 5/24/11 8,233,180 7,890,120 343,060 Indian Rupee Sell 5/24/11 2,114,048 2,103,692 (10,356) Japanese Yen Sell 5/24/11 10,349,697 9,920,786 (428,911) Malaysian Ringgit Buy 5/24/11 3,296,761 3,231,222 65,539 Mexican Peso Buy 5/24/11 1,591,245 1,563,855 27,390 Norwegian Krone Buy 5/24/11 7,420,740 7,064,756 355,984 Polish Zloty Sell 5/24/11 1,803,415 1,681,301 (122,114) South African Rand Buy 5/24/11 1,834,092 1,794,074 40,018 South Korean Won Buy 5/24/11 2,651,936 2,604,400 47,536 Swedish Krona Buy 5/24/11 798,382 760,979 37,403 Swiss Franc Sell 5/24/11 6,466,998 6,052,078 (414,920) Taiwan Dollar Buy 5/24/11 1,558,226 1,548,416 9,810 Turkish Lira Sell 5/24/11 1,501,700 1,501,032 (668) Deutsche Bank AG Australian Dollar Buy 5/24/11 12,728,450 12,071,630 656,820 Brazilian Real Buy 5/24/11 2,227,357 2,167,482 59,875 British Pound Sell 5/24/11 10,685,845 10,407,392 (278,453) Canadian Dollar Buy 5/24/11 156,911 156,431 480 Chilean Peso Buy 5/24/11 452,178 440,004 12,174 Czech Koruna Sell 5/24/11 941,246 888,859 (52,387) Euro Buy 5/24/11 5,359,382 5,135,905 223,477 Hungarian Forint Buy 5/24/11 3,126,777 2,969,380 157,397 Malaysian Ringgit Buy 5/24/11 2,366,824 2,320,489 46,335 Mexican Peso Buy 5/24/11 781,276 759,087 22,189 New Zealand Dollar Sell 5/24/11 804,288 772,848 (31,440) Norwegian Krone Buy 5/24/11 4,877,743 4,638,951 238,792 Philippines Peso Buy 5/24/11 1,118,760 1,105,513 13,247 Polish Zloty Sell 5/24/11 818,894 762,989 (55,905) Singapore Dollar Buy 5/24/11 248,236 240,802 7,434 South Korean Won Buy 5/24/11 3,677,045 3,610,858 66,187 Swedish Krona Sell 5/24/11 4,321,152 4,114,068 (207,084) Swiss Franc Sell 5/24/11 3,924,130 3,673,235 (250,895) Taiwan Dollar Buy 5/24/11 1,011,410 1,004,694 6,716 Turkish Lira Sell 5/24/11 737,867 733,094 (4,773) Goldman Sachs International Australian Dollar Buy 5/24/11 6,060,390 5,802,246 258,144 British Pound Sell 5/24/11 3,650,602 3,525,099 (125,503) Canadian Dollar Buy 5/24/11 1,436,922 1,404,565 32,357 Chilean Peso Buy 5/24/11 46,883 45,602 1,281 59 FORWARD CURRENCY CONTRACTS at 4/30/11 (aggregate face value $636,470,315) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International cont. Euro Sell 5/24/11 $2,226,823 $2,135,523 $(91,300) Hungarian Forint Buy 5/24/11 3,826,331 3,680,645 145,686 Japanese Yen Sell 5/24/11 11,610,920 11,173,360 (437,560) Norwegian Krone Sell 5/24/11 164,882 156,969 (7,913) Polish Zloty Sell 5/24/11 1,392,271 1,299,824 (92,447) South African Rand Buy 5/24/11 2,689,801 2,642,108 47,693 Swedish Krona Buy 5/24/11 4,705,315 4,652,880 52,435 Swiss Franc Sell 5/24/11 4,872,567 4,557,896 (314,671) HSBC Bank USA, National Association Australian Dollar Buy 5/24/11 9,211,321 8,776,728 434,593 British Pound Sell 5/24/11 9,189,653 8,981,580 (208,073) Euro Buy 5/24/11 10,198,573 9,776,680 421,893 Japanese Yen Sell 5/24/11 3,617,615 3,493,868 (123,747) Norwegian Krone Sell 5/24/11 556,316 529,600 (26,716) Philippines Peso Buy 5/24/11 1,118,760 1,106,764 11,996 Singapore Dollar Buy 5/24/11 2,850,824 2,766,533 84,291 South Korean Won Buy 5/24/11 4,694,771 4,620,287 74,484 Swiss Franc Sell 5/24/11 3,181,104 2,978,716 (202,388) Taiwan Dollar Buy 5/24/11 84,953 83,706 1,247 JPMorgan Chase Bank, N.A. Australian Dollar Buy 5/24/11 8,248,940 7,831,325 417,615 Brazilian Real Buy 5/24/11 924,384 899,090 25,294 British Pound Sell 5/24/11 10,299,936 9,946,208 (353,728) Canadian Dollar Buy 5/24/11 571,218 569,478 1,740 Chilean Peso Buy 5/24/11 1,280,561 1,258,183 22,378 Czech Koruna Buy 5/24/11 889,596 838,703 50,893 Euro Buy 5/24/11 5,740,330 5,505,614 234,716 Hungarian Forint Buy 5/24/11 547,561 521,664 25,897 Japanese Yen Sell 5/24/11 7,320,671 7,032,759 (287,912) Malaysian Ringgit Buy 5/24/11 2,137,719 2,095,315 42,404 Mexican Peso Sell 5/24/11 201,813 199,301 (2,512) New Zealand Dollar Sell 5/24/11 579,922 556,521 (23,401) Norwegian Krone Buy 5/24/11 4,623,434 4,623,991 (557) Polish Zloty Buy 5/24/11 859,650 817,416 42,234 Singapore Dollar Buy 5/24/11 3,640,434 3,534,031 106,403 South African Rand Buy 5/24/11 975,178 952,442 22,736 South Korean Won Buy 5/24/11 2,916,374 2,865,123 51,251 Swedish Krona Buy 5/24/11 531,111 525,244 5,867 Swiss Franc Sell 5/24/11 4,694,829 4,395,040 (299,789) Taiwan Dollar Buy 5/24/11 629,516 622,743 6,773 Thai Baht Buy 5/24/11 1,134,256 1,123,553 10,703 Turkish Lira Buy 5/24/11 629,675 622,884 6,791 60 FORWARD CURRENCY CONTRACTS at 4/30/11 (aggregate face value $636,470,315) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Royal Bank of Scotland PLC (The) Australian Dollar Buy 5/24/11 $3,062,636 $2,881,468 $181,168 Brazilian Real Buy 5/24/11 585,895 570,605 15,290 British Pound Sell 5/24/11 3,766,709 3,670,685 (96,024) Canadian Dollar Buy 5/24/11 1,293,219 1,289,334 3,885 Chilean Peso Buy 5/24/11 1,815,924 1,789,703 26,221 Czech Koruna Sell 5/24/11 621,729 587,043 (34,686) Euro Buy 5/24/11 4,007,154 3,840,212 166,942 Hungarian Forint Buy 5/24/11 2,185,996 2,079,054 106,942 Indian Rupee Sell 5/24/11 2,517,832 2,497,275 (20,557) Japanese Yen Sell 5/24/11 5,091,509 4,918,282 (173,227) Malaysian Ringgit Buy 5/24/11 3,296,829 3,232,655 64,174 Mexican Peso Buy 5/24/11 3,171,371 3,087,512 83,859 New Zealand Dollar Buy 5/24/11 32,029 31,642 387 Norwegian Krone Buy 5/24/11 5,392,786 5,129,524 263,262 Polish Zloty Sell 5/24/11 1,301,069 1,280,292 (20,777) Russian Ruble Buy 5/24/11 1,650,348 1,656,026 (5,678) Singapore Dollar Buy 5/24/11 1,636,801 1,588,531 48,270 South African Rand Buy 5/24/11 2,733,479 2,669,908 63,571 South Korean Won Buy 5/24/11 4,572,223 4,490,911 81,312 Swedish Krona Sell 5/24/11 4,223,109 4,048,167 (174,942) Swiss Franc Sell 5/24/11 4,504,470 4,360,966 (143,504) Taiwan Dollar Buy 5/24/11 146,492 145,368 1,124 Turkish Lira Sell 5/24/11 1,492,782 1,485,014 (7,768) State Street Bank and Trust Co. Australian Dollar Buy 5/24/11 3,419,972 3,361,642 58,330 Brazilian Real Buy 5/24/11 758,768 737,887 20,881 British Pound Sell 5/24/11 10,631,216 10,265,445 (365,771) Canadian Dollar Sell 5/24/11 4,026,107 3,935,935 (90,172) Euro Buy 5/24/11 5,428,780 5,206,092 222,688 Hungarian Forint Buy 5/24/11 3,314,343 3,154,791 159,552 Japanese Yen Sell 5/24/11 7,520,458 7,265,457 (255,001) Malaysian Ringgit Buy 5/24/11 3,907,158 3,834,910 72,248 Mexican Peso Sell 5/24/11 735,737 726,491 (9,246) Norwegian Krone Buy 5/24/11 3,700,676 3,526,465 174,211 Philippines Peso Buy 5/24/11 1,937,212 1,918,416 18,796 Polish Zloty Sell 5/24/11 2,935,012 2,808,493 (126,519) Singapore Dollar Buy 5/24/11 1,765,621 1,714,368 51,253 South African Rand Buy 5/24/11 1,596,750 1,562,328 34,422 Swedish Krona Buy 5/24/11 915,191 872,741 42,450 Swiss Franc Sell 5/24/11 4,001,014 3,915,357 (85,657) Taiwan Dollar Buy 5/24/11 704,962 692,949 12,013 Thai Baht Buy 5/24/11 1,134,256 1,124,223 10,033 61 FORWARD CURRENCY CONTRACTS at 4/30/11 (aggregate face value $636,470,315) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG Australian Dollar Buy 5/24/11 $6,205,688 $5,848,296 $357,392 Brazilian Real Buy 5/24/11 1,601,171 1,558,419 42,752 British Pound Sell 5/24/11 12,633,434 12,307,831 (325,603) Canadian Dollar Buy 5/24/11 850,911 843,158 7,753 Czech Koruna Sell 5/24/11 219,218 206,966 (12,252) Euro Buy 5/24/11 9,047,126 8,675,520 371,606 Hungarian Forint Buy 5/24/11 4,832,711 4,630,578 202,133 Indian Rupee Sell 5/24/11 3,734,904 3,707,391 (27,513) Japanese Yen Sell 5/24/11 7,828,363 7,563,029 (265,334) Mexican Peso Buy 5/24/11 3,453,075 3,358,474 94,601 New Zealand Dollar Sell 5/24/11 1,656,134 1,590,125 (66,009) Norwegian Krone Sell 5/24/11 1,074,371 1,057,789 (16,582) Polish Zloty Sell 5/24/11 1,724,051 1,654,062 (69,989) Singapore Dollar Buy 5/24/11 2,435,408 2,362,593 72,815 South African Rand Buy 5/24/11 2,691,807 2,631,705 60,102 South Korean Won Buy 5/24/11 4,746,731 4,660,690 86,041 Russian Ruble Buy 5/24/11 1,650,359 1,655,734 (5,375) Swedish Krona Buy 5/24/11 737,574 713,727 23,847 Swiss Franc Sell 5/24/11 6,789,242 6,353,716 (435,526) Taiwan Dollar Sell 5/24/11 30,810 30,337 (473) Thai Baht Buy 5/24/11 1,932,172 1,916,397 15,775 Turkish Lira Sell 5/24/11 46,883 46,813 (70) Westpac Banking Corp. Australian Dollar Buy 5/24/11 5,609,507 5,379,721 229,786 British Pound Sell 5/24/11 1,633,181 1,577,108 (56,073) Canadian Dollar Buy 5/24/11 716,401 700,623 15,778 Euro Sell 5/24/11 2,405,953 2,302,068 (103,885) Japanese Yen Sell 5/24/11 10,692,992 10,242,491 (450,501) New Zealand Dollar Sell 5/24/11 2,079,873 2,003,308 (76,565) Norwegian Krone Sell 5/24/11 444,870 437,294 (7,576) Swedish Krona Buy 5/24/11 4,253,513 4,252,140 1,373 Swiss Franc Sell 5/24/11 3,722,076 3,485,316 (236,760) Total FUTURES CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Short) 17 $2,282,298 Jun-11 $(2,593) Canadian Government Bond 10 yr (Short) 129 16,582,695 Jun-11 (96,845) Euro-Bund 10 yr (Long) 321 58,544,797 Jun-11 844,338 Euro-Dollar 90 day (Short) 649 160,854,650 Jun-12 (163,872) Euro-Schatz 2 yr (Short) 20 3,184,276 Jun-11 (4,481) 62 FUTURES CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Swiss Franc 3 Month (Short) 110 $31,634,153 Dec-11 $(4,813) Euro-Swiss Franc 3 Month (Short) 110 31,503,618 Jun-12 (14,596) Euro-Swiss Franc 3 Month (Short) 110 31,395,369 Dec-12 (18,504) Euro-Swiss Franc 3 Month (Short) 110 31,567,294 Mar-12 (3,222) Euro-Swiss Franc 3 Month (Short) 110 31,694,645 Sep-11 1,178 Japanese Government Bond 10 yr (Short) 17 29,349,729 Jun-11 (71,470) Japanese Government Bond 10 yr Mini (Short) 3 518,010 Jun-11 (4,156) U.K. Gilt 10 yr (Long) 379 75,469,646 Jun-11 1,435,235 U.S. Treasury Bond 20 yr (Short) 65 7,954,375 Jun-11 (120,373) U.S. Treasury Bond 30 yr (Long) 314 39,524,750 Jun-11 796,239 U.S. Treasury Note 5 yr (Long) 30 3,554,063 Jun-11 53,170 U.S. Treasury Note 10 yr (Short) 571 69,171,297 Jun-11 (517,866) Total WRITTEN OPTIONS OUTSTANDING at 4/30/11 (premiums received $33,356,510) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. $5,758,100 Apr-12/4.8675 $50,671 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 5,758,100 Apr-12/4.8675 550,186 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 9,548,000 Aug-11/4.475 9,071 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 9,548,000 Aug-11/4.475 799,740 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August17,2021. 12,332,000 Aug-11/4.49 1,050,810 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August17,2021. 12,332,000 Aug-11/4.49 10,359 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 6,166,000 Aug-11/4.55 4,070 63 WRITTEN OPTIONS OUTSTANDING at 4/30/11 (premiums received $33,356,510) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. $6,166,000 Aug-11/4.55 $556,358 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 3,412,000 Aug-11/4.70 785 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 3,412,000 Aug-11/4.70 354,643 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 15,321,700 Aug-15/4.375 2,258,127 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 15,321,700 Aug-15/4.375 1,193,407 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 15,321,700 Aug-15/4.46 1,267,411 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 15,321,700 Aug-15/4.46 2,129,716 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 5,042,460 Feb-15/5.27 242,568 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 5,042,460 Feb-15/5.27 410,557 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February13, 2025. 795,340 Feb-15/5.36 36,403 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February13,2025. 795,340 Feb-15/5.36 68,089 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. 23,055,600 Jan-12/4.72 135,106 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. 23,055,600 Jan-12/4.72 2,085,610 64 WRITTEN OPTIONS OUTSTANDING at 4/30/11 (premiums received $33,356,510) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. $38,426,000 Jan-12/4.80 $188,287 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 38,426,000 Jan-12/4.80 3,710,415 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 16,967,000 Jul-11/4.52 4,072 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 16,967,000 Jul-11/4.52 1,536,023 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 8,483,500 Jul-11/4.5475 1,782 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 8,483,500 Jul-11/4.5475 787,947 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 86,207,400 Sep-15/4.04 3,126,225 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 86,207,400 Sep-15/4.04 8,679,825 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. CHF 15,020,000 Dec-11/0.578 2,174 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. CHF 15,020,000 Dec-11/0.602 2,574 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 15,020,000 Jan-12/0.70175 5,425 Option on an interest rate swap with UBS AG for the obligation to pay a fixed rate of 0.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 15,020,000 Jan-12/0.722 6,104 Total 65 TBA SALE COMMITMENTS OUTSTANDING at 4/30/11 (proceeds receivable $120,588,183) (Unaudited) Principal Settlement Agency amount date Value FNMA, 4 1/2s, May 1, 2041 $83,238,000 5/12/11 $85,644,094 FNMA, 4 1/2s, April 1, 2041 13,000,000 5/12/11 13,391,015 FNMA, 4s, May 1, 2041 18,000,000 5/12/11 17,915,625 FNMA, 3 1/2s, May 1, 2041 5,000,000 5/12/11 4,769,141 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $127,000,900 $(8,620) 12/6/12 0.79% 3 month USD- LIBOR-BBA $(761,621) 177,573,200 (107,767) 4/12/13 0.97% 3 month USD- LIBOR-BBA (937,282) 54,756,200 (123,649) 4/12/41 4.39% 3 month USD- LIBOR-BBA (2,381,597) AUD 6,090,000  4/18/21 6.1% 6 month AUD- BBR-BBSW (73,894) GBP 15,850,000  2/3/13 1.875% 6 month GBP- LIBOR-BBA (200,238) GBP 7,090,000  2/3/16 3.0625% 6 month GBP- LIBOR-BBA (251,138) GBP 5,000,000  2/3/21 3.9225% 6 month GBP- LIBOR-BBA (270,515) GBP 10,310,000 E  2/3/31 6 month GBP- LIBOR-BBA 4.87% 185,212 Barclays Bank PLC $155,395,900  3/10/18 3.06% 3 month USD- LIBOR-BBA (3,659,254) 29,190,100 37,632 3/30/31 3 month USD- LIBOR-BBA 4.17% 724,999 192,089,000 44,441 4/1/13 1% 3 month USD- LIBOR-BBA (1,029,448) 44,400,000  5/4/16 2.17% 3 month USD- LIBOR-BBA (33,300) AUD 20,080,000  3/21/16 5.57% 6 month AUD- BBR-BBSW 120,408 AUD 15,270,000  3/21/21 6 month AUD- BBR-BBSW 5.88% (75,609) AUD 9,600,000  4/21/21 6.0675% 6 month AUD- BBR-BBSW (90,868) EUR 6,570,000  3/1/21 6 month EUR- EURIBOR- REUTERS 3.425% (45,661) GBP 19,400,000  4/6/16 6 month GBP- LIBOR-BBA 3.05% 498,883 GBP 6,600,000  4/6/31 4.2375% 6 month GBP- LIBOR-BBA (333,159) 66 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. GBP 8,760,000 $ 1/18/21 3.7875% 6 month GBP- LIBOR-BBA $(326,309) GBP 9,510,000 E  2/3/31 6 month GBP- LIBOR-BBA 4.86% 162,100 GBP 22,200,000  2/3/13 1.895% 6 month GBP- LIBOR-BBA (295,160) GBP 3,650,000  2/3/21 6 month GBP- LIBOR-BBA 3.95% 211,954 Citibank, N.A. $43,268,800 (11,906) 12/10/12 0.81% 3 month USD- LIBOR-BBA (280,148) GBP 19,400,000  4/5/16 6 month GBP- LIBOR-BBA 3.075% 539,682 GBP 6,600,000  4/5/31 4.21075% 6 month GBP- LIBOR-BBA (292,615) GBP 37,830,000  8/3/15 2.9225% 6 month GBP- LIBOR-BBA (1,251,249) GBP 11,220,000  8/3/20 6 month GBP- LIBOR-BBA 3.885% 610,846 GBP 47,290,000  8/3/12 6 month GBP- LIBOR-BBA 1.61% 371,183 SEK 26,320,000  11/23/20 3.25% 3 month SEK- STIBOR-SIDE 131,432 SEK 22,120,000  3/24/21 3 month SEK- STIBOR-SIDE 3.8025% 21,396 SEK 32,670,000  4/15/21 3.93% 3 month SEK- STIBOR-SIDE (84,836) SEK 15,850,000  2/4/21 3.79% 3 month SEK- STIBOR-SIDE (19,193) SEK 26,320,000  11/23/20 3 month SEK- STIBOR-SIDE 3.75% 12,560 Credit Suisse International $21,787,800 (29,039) 3/14/16 3 month USD- LIBOR-BBA 2.35% 287,438 41,446,400 95,011 3/14/41 4.36% 3 month USD- LIBOR-BBA (1,526,354) 47,700,000 E  3/21/13 1.15625% 3 month USD- LIBOR-BBA (55,332) 244,766,100 (50,076) 2/24/15 2.04% 3 month USD- LIBOR-BBA (4,371,116) 235,490,200  4/15/13 0.93125% 3 month USD- LIBOR-BBA (894,941) 15,000,000  5/3/21 3.431% 3 month USD- LIBOR-BBA (78,600) 3,346,000  5/4/21 3.377% 3 month USD- LIBOR-BBA  3,577,000  5/4/21 3.379% 3 month USD- LIBOR-BBA  67 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. CHF 19,760,000 $ 1/28/13 0.675% 6 month CHF- LIBOR-BBA $17,106 CHF 7,540,000  3/22/16 1.5075% 6 month CHF- LIBOR-BBA 69,291 CHF 6,270,000  7/28/15 1.27% 6 month CHF- LIBOR-BBA 20,694 CHF 32,010,000  2/9/13 0.6875% 6 month CHF- LIBOR-BBA 37,789 CHF 10,250,000  4/28/16 6 month CHF- LIBOR-BBA 1.69% (18,043) EUR 3,285,000  3/4/21 3.46% 6 month EUR- EURIBOR- REUTERS 9,338 EUR 5,580,000  4/19/21 3.691% 6 month EUR- EURIBOR- REUTERS (113,051) GBP 11,380,000  2/3/16 3.065% 6 month GBP- LIBOR-BBA (405,298) GBP 6,290,000  2/3/21 6 month GBP- LIBOR-BBA 3.93% 347,112 GBP 3,340,000  3/3/21 3.87375% 6 month GBP- LIBOR-BBA (142,312) SEK 15,850,000  2/7/21 3.82% 3 month SEK- STIBOR-SIDE (25,386) SEK 52,040,000  3/29/21 3 month SEK- STIBOR-SIDE 3.81125% 56,308 SEK 11,630,000  4/4/21 3.815% 3 month SEK- STIBOR-SIDE (12,582) SEK 28,710,000  3/4/21 3 month SEK- STIBOR-SIDE 3.78% 22,589 Deutsche Bank AG $278,565,000 652,566 7/27/20 3 month USD- LIBOR-BBA 2.94% (4,300,289) 286,218,500 (191,338) 4/21/13 0.81% 3 month USD- LIBOR-BBA (513,036) EUR 22,470,000  12/23/20 3.325% 6 month EUR- EURIBOR- REUTERS 287,072 KRW 8,401,000,000  4/22/16 4.135% 3 month KRW- CD-KSDA- BLOOMBERG (5,488) KRW 8,331,000,000  4/29/16 4.14% 3 month KRW- CD-KSDA- BLOOMBERG (5,453) 68 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International $59,908,700 E $ 3/19/13 1.09375% 3 month USD- LIBOR-BBA $(36,544) 21,904,100  4/4/16 3 month USD- LIBOR-BBA 2.415% 340,915 17,986,600  4/20/41 3 month USD- LIBOR-BBA 4.2525% 290,405 7,968,700 35,092 5/3/21 3 month USD- LIBOR-BBA 3.39% 48,240 12,400,000  5/4/41 4.1775% 3 month USD- LIBOR-BBA  CHF 22,260,000  12/15/12 0.538% 6 month CHF- LIBOR-BBA 48,976 EUR 3,285,000  3/2/21 3.4325% 6 month EUR- EURIBOR- REUTERS 20,073 GBP 4,720,000  1/21/21 3.81% 6 month GBP- LIBOR-BBA (189,073) KRW 8,051,000,000  4/21/16 4.12% 3 month KRW- CD-KSDA- BLOOMBERG (345) SEK 14,700,000  12/10/20 3.5775% 3 month SEK- STIBOR-SIDE 9,237 SEK 28,710,000  3/2/21 3 month SEK- STIBOR-SIDE 3.7575% 14,562 JPMorgan Chase Bank, N.A. $9,579,200  3/9/26 3 month USD- LIBOR-BBA 4.07% 311,642 95,500,000 E  3/21/13 1.1685% 3 month USD- LIBOR-BBA (123,100) 68,100,000 E  3/22/13 1.185% 3 month USD- LIBOR-BBA (96,157) 34,419,800  3/25/16 2.27% 3 month USD- LIBOR-BBA (322,976) 29,478,900 (59,061) 3/31/41 4.28% 3 month USD- LIBOR-BBA (743,597) 161,524,900 7,482 4/27/13 0.83% 3 month USD- LIBOR-BBA (195,685) 45,000,000  5/4/21 3 month USD- LIBOR-BBA 3.38% 31,050 4,292,200 1,013 1/27/13 0.84% 3 month USD- LIBOR-BBA (22,229) CAD 3,390,000  9/21/20 3.105% 3 month CAD- BA-CDOR 105,376 GBP 3,650,000  2/3/21 6 month GBP- LIBOR-BBA 3.93105% 201,988 JPY 644,000,000  2/22/21 1.36375% 6 month JPY- LIBOR-BBA (131,886) 69 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. JPY 979,460,000 $ 5/25/15 0.674375% 6 month JPY- LIBOR-BBA $(107,651) JPY 976,750,000  9/16/15 6 month JPY- LIBOR-BBA 0.59125% 44,162 JPY 36,800,000 E  7/28/29 6 month JPY- LIBOR-BBA 2.67% (4,388) JPY 49,400,000 E  7/28/39 2.40% 6 month JPY- LIBOR-BBA 8,361 MXN 63,220,000  8/19/20 1 month MXN- TIIE-BANXICO 6.615% (306,723) MXN 40,760,000  11/4/20 1 month MXN- TIIE-BANXICO 6.75% (170,007) UBS, AG AUD 6,790,000 E  4/11/21 6 month AUD- BBR-BBSW 6.65% 84,699 AUD 6,790,000 E  4/12/21 6 month AUD- BBR-BBSW 6.61% 75,313 CHF 32,710,000  2/11/13 0.6975% 6 month CHF- LIBOR-BBA 31,851 CHF 32,710,000  4/19/13 6 month CHF- LIBOR-BBA 0.9325% 43,455 Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America, N.A. $42,137,009 $ 1/12/40 5.00% (1 month Synthetic TRS $(258,766) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 4,561,986 (3,564) 1/12/39 (5.50%) 1 month Synthetic TRS 38,910 USD-LIBOR Index .50% 30 year Fannie Mae pools 4,591,712 (2,152) 1/12/40 5.00% (1 month Synthetic TRS (30,352) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 4,561,986 (3,564) 1/12/39 (5.50%) 1 month Synthetic TRS 38,910 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 4,591,712 (6,457) 1/12/40 5.00% (1 month Synthetic TRS (34,656) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 70 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America, N.A. cont. $6,233,448 $37,011 1/12/34 (5.50%) 1 month Synthetic TRS $4,470 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 1,170,978 (5,489) 1/12/40 (4.50%) 1 month Synthetic TRS 6,095 USD-LIBOR Index 4.50% 30 year Fannie Mae pools 1,179,334 3,133 1/12/40 5.00% (1 month Synthetic TRS (5,406) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 17,937,448 (89,687) 1/12/40 (4.50%) 1 month Synthetic TRS 87,762 USD-LIBOR Index 4.50% 30 year Fannie Mae pools Barclays Bank PLC 13,513,993  1/12/40 5.00% (1 month Synthetic TRS (82,990) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 5,177,345  1/12/40 4.50% (1 month Synthetic TRS (46,105) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 6,101,472  1/12/40 5.00% (1 month Synthetic TRS (37,470) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 666,183  1/12/40 5.00% (1 month Synthetic TRS (4,091) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 10,980,975  1/12/40 5.00% (1 month Synthetic TRS (67,435) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,316,669  1/12/39 5.50% (1 month Synthetic TRS (12,258) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 23,490,906  1/12/38 (6.50%) 1 month Synthetic TRS 114,561 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 25,244,138  1/12/40 5.00% (1 month Synthetic TRS (155,026) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 71 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $8,490,743 $ 1/12/41 4.50% (1 month Synthetic TRS $(76,955) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 18,157,938  1/12/40 4.50% (1 month Synthetic TRS (161,700) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 14,321,777  1/12/40 4.50% (1 month Synthetic TRS (127,538) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 8,194,290  1/12/41 5.00% (1 month Synthetic TRS (64,424) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 5,760,000  4/7/16 (2.63%) USA Non Revised 14,377 Consumer Price Index - Urban (CPI-U) 38,912,092  1/12/38 6.50% (1 month Synthetic MBX 140,525 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 4,561,986 (6,415) 1/12/39 (5.50%) 1 month Synthetic TRS 36,059 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 4,561,540 (6,415) 1/12/39 (5.50%) 1 month Synthetic TRS 36,055 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 4,591,712 (3,587) 1/12/40 5.00% (1 month Synthetic TRS (31,786) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 3,456,367  1/12/38 (6.50%) 1 month Synthetic TRS 16,856 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 7,695,872  1/12/39 5.50% (1 month Synthetic TRS (71,650) USD-LIBOR) Index 5.50% year Fannie Mae 30 pools 11,469,015  1/12/38 (6.50%) 1 month Synthetic TRS 55,933 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 72 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $8,539,907 $ 1/12/38 (6.50%) 1 month Synthetic TRS $41,648 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 10,955,897 (15,407) 1/12/39 (5.50%) 1 month Synthetic TRS 86,597 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 10,991,322 (6,870) 1/12/40 4.50% (1 month Synthetic TRS (104,749) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 1,832,817 (1,718) 1/12/39 (5.50%) 1 month Synthetic TRS 15,346 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 3,125,377 977 1/12/41 (5.00%) 1 month Synthetic TRS 25,979 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 3,097,940 (2,904) 1/12/40 5.00% (1 month Synthetic TRS (22,356) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 43,451,836 (108,630) 1/12/38 (6.50%) 1 month Synthetic MBX (250,399) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 25,863,091 (109,110) 1/12/40 4.00% (1 month Synthetic MBX 462,386 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 32,799,031  1/12/40 5.00% (1 month Synthetic TRS (201,421) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 7,117,116  1/12/40 5.00% (1 month Synthetic TRS (43,707) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,340,395  1/12/40 5.00% (1 month Synthetic TRS (14,373) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,031,050  1/12/40 4.50% (1 month Synthetic TRS (9,182) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 73 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $27,808,895 $(152,080) 1/12/40 (4.50%) 1 month Synthetic TRS $123,025 USD-LIBOR Index 4.50% 30 year Fannie Mae pools 5,298,334 (86,926) 1/12/41 4.50% (1 month Synthetic MBX  USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 5,759,151 (94,486) 1/12/40 4.50% (1 month Synthetic MBX  USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 21,682,466  1/12/38 (6.50%) 1 month Synthetic TRS 105,742 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 21,682,466  1/12/38 (6.50%) 1 month Synthetic TRS 105,742 USD-LIBOR Index 6.50% 30 year Fannie Mae pools Citibank, N.A. 4,439,412 (3,468) 1/12/39 (5.50%) 1 month Synthetic TRS 37,865 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 4,636,452 (5,796) 1/12/40 4.50% (1 month Synthetic TRS (47,084) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 45,192,314 162,409 1/12/40 5.00% (1 month Synthetic TRS (164,779) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools GBP 5,330,000  5/18/13 (3.38%) GBP Non-revised 231,260 UK Retail Price Index Credit Suisse International $19,456,046  1/12/38 (6.50%) 1 month Synthetic MBX (70,263) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 4,591,712 (9,327) 1/12/40 5.00% (1 month Synthetic TRS (37,526) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 4,561,986 713 1/12/39 (5.50%) 1 month Synthetic TRS 43,187 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 74 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International cont. $1,170,978 $(5,855) 1/12/40 (4.50%) 1 month Synthetic TRS $5,874 USD-LIBOR Index 4.50% 30 year Fannie Mae pools 1,166,482 4,921 1/12/41 5.00% (1 month Synthetic TRS (5,690) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Deutsche Bank AG 19,456,046  1/12/38 (6.50%) 1 month Synthetic MBX (70,263) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 14,464,336 36,161 1/12/34 (5.00%) 1 month Synthetic TRS 59,409 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 8,490,743 2,653 1/12/41 (4.50%) 1 month Synthetic TRS 81,986 USD-LIBOR Index 4.50% 30 year Fannie Mae pools Goldman Sachs International 2,665,000  7/28/11 (0.685%) USA Non Revised 70,060 Consumer Price Index - Urban (CPI-U) 2,665,000  7/29/11 (0.76%) USA Non Revised 68,312 Consumer Price Index - Urban (CPI-U) 2,665,000  7/30/11 (0.73%) USA Non Revised 69,362 Consumer Price Index - Urban (CPI-U) 3,290,000  3/1/16 2.47% USA Non Revised (40,095) Consumer Price Index - Urban (CPI-U) 2,467,500  3/3/16 2.45% USA Non Revised (32,275) Consumer Price Index - Urban (CPI-U) 14,464,336 (45,201) 1/12/34 5.00% (1 month Synthetic TRS (68,449) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 6,233,448 (24,349) 1/12/34 5.50% (1 month Synthetic TRS 8,191 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 75 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $3,313,958 $(4,660) 1/12/39 (5.50%) 1 month Synthetic TRS $26,697 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 6,534,340 7,147 1/12/40 (5.00%) 1 month Synthetic TRS 48,176 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 11,783,607  1/12/39 5.50% (1 month Synthetic TRS (109,708) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 22,555,420  1/12/39 5.50% (1 month Synthetic TRS (209,995) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 24,613,844  1/12/38 (6.50%) 1 month Synthetic TRS 120,038 USD-LIBOR Index 6.50% 30 year Fannie Mae pools Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America, N.A. France, Govt of, 4.25%, 04/25/2019  $(721,448) $17,520,000 12/20/15 (25 bp) $(390,859) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17  (5,786) 650,000 12/20/19 (100 bp) 53,509 Deutsche Bank AG France, Govt of, 4.25%, 04/25/2019  9,480 10,140,000 6/20/15 (100 bp) (156,856) JPMorgan Chase Bank, N.A. Spain Govt, 5.5%, 7/30/2017  (533,086) 7,100,000 6/20/15 (100 bp) (202,857) Spain Govt, 5.5%, 7/30/2017  (546,723) 6,000,000 6/20/16 (100 bp) (183,716) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys, Standard & Poors or Fitch ratings are believed to be the most recent ratings available at April30, 2011. Securities rated by Putnam are indicated by /P. Securities rated by Fitch are indicated by /F. 76 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined asfollows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. 100 Fund The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $31,201,087 $ Corporate bonds and notes  30,680,252  Foreign government bonds and notes  2,688,759  Mortgage-backed securities  128,741,137  Purchased options outstanding  422,706  U.S. Government agency obligations  2,346,148  U.S. Government and agency mortgage obligations  45,202,528  U.S. Treasury obligations  52,988  Short-term investments 8,452,825 172,626,380  Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $7,242 $ Futures contracts 268,832   Written options  (5,867,787)  TBA sale commitments  (23,426,308)  Interest rate swap contracts  (3,747,772)  Total return swap contracts  16,422  Credit default contracts  165,137  Totals by level $ At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the funds portfolio. 300 Fund The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $130,317,396 $ Corporate bonds and notes  231,775,474  Foreign government bonds and notes  30,888,981  Mortgage-backed securities  641,266,368  Purchased options outstanding  773,017  Senior loans  44,885,991  U.S. Government agency obligations  5,070,445  U.S. Government and agency mortgage obligations  218,862,636  U.S. Treasury obligations  351,044  Short-term investments 60,287,530 390,326,188  Totals by level $ 77 Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $55,111 $ Futures contracts 2,107,369   Written options  (31,264,540)  TBA sale commitments  (121,719,875)  Interest rate swap contracts  (21,446,820)  Total return swap contracts  205,465  Credit default contracts  916,784  Totals by level $ At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the funds portfolio. The accompanying notes are an integral part of these financial statements. 78 Statement of assets and liabilities 4/30/11 (Unaudited) Putnam Absolute Return 100 Fund ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $410,683,227) $413,961,985 Affiliated issuers (identified cost $8,452,825) (Note 6) 8,452,825 Interest and other receivables 1,345,170 Receivable for shares of the fund sold 2,283,203 Receivable for investments sold 467,898 Receivable for sales of delayed delivery securities (Note 1) 23,219,882 Unrealized appreciation on swap contracts (Note 1) 2,294,629 Receivable for variation margin (Note 1) 32,423 Unrealized appreciation on forward currency contracts (Note 1) 27,119 Receivable from Manager (Note 2) 21,838 Premium paid on swap contracts (Note 1) 608,334 Total assets LIABILITIES Payable to custodian 2,282 Payable for investments purchased 6,186,110 Payable for purchases of delayed delivery securities (Note 1) 40,465,387 Payable for shares of the fund repurchased 2,137,476 Payable for investor servicing fees (Note 2) 41,021 Payable for custodian fees (Note 2) 24,591 Payable for Trustee compensation and expenses (Note 2) 5,917 Payable for administrative services (Note 2) 1,270 Payable for distribution fees (Note 2) 100,491 Unrealized depreciation on forward currency contracts (Note 1) 19,877 Written options outstanding, at value (premiums received $6,810,596) (Notes 1 and 3) 5,867,787 Premium received on swap contracts (Note 1) 339,323 Unrealized depreciation on swap contracts (Note 1) 6,129,853 TBA sale commitments, at value (proceeds receivable $23,199,878) (Note 1) 23,426,308 Other accrued expenses 69,993 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $363,914,707 Undistributed net investment income (Note 1) 2,613,072 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 941,878 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 427,963 Total  Representing net assets applicable to capital shares outstanding (Continued on next page) 79 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($215,419,850 divided by 20,678,661 shares) $10.42 Offering price per class A share (100/99.00 of $10.42)* $10.53 Net asset value and offering price per class B share ($2,822,774 divided by 271,792 shares)** $10.39 Net asset value and offering price per class C share ($65,905,358 divided by 6,378,828 shares)** $10.33 Net asset value and redemption price per class M share ($3,280,625 divided by 315,474 shares) $10.40 Offering price per class M share (100/99.25 of $10.40)* $10.48 Net asset value, offering price and redemption price per class R share ($397,591 divided by 38,356 shares) $10.37 Net asset value, offering price and redemption price per class Y share ($80,071,422 divided by 7,660,055 shares) $10.45 * On single retail sales of less than $500,000. On sales of $500,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 80 Statement of operations Six months ended 4/30/11 (Unaudited) Putnam Absolute Return 100 Fund INVESTMENT INCOME Interest (including interest income of $16,884 from investments in affiliated issuers) (Note 6) $5,458,513 Total investment income EXPENSES Compensation of Manager (Note 2) 862,756 Investor servicing fees (Note 2) 234,711 Custodian fees (Note 2) 25,851 Trustee compensation and expenses (Note 2) 10,396 Administrative services (Note 2) 5,661 Distribution fees  Class A (Note 2) 247,504 Distribution fees  Class B (Note 2) 6,456 Distribution fees  Class C (Note 2) 334,775 Distribution fees  Class M (Note 2) 4,520 Distribution fees  Class R (Note 2) 918 Other 94,859 Fees waived and reimbursed by Manager (Note 2) (507,911) Total expenses Expense reduction (Note 2) (615) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 2,353,676 Net realized loss on swap contracts (Note 1) (244,446) Net realized loss on futures contracts (Note 1) (1,154,487) Net realized gain on foreign currency transactions (Note 1) 43 Net realized loss on written options (Notes 1 and 3) (364,950) Net unrealized appreciation of assets and liabilities in foreign currencies during the period 1,871 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 1,309,782 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 81 Statement of changes in net assets Putnam Absolute Return 100 Fund INCREASE IN NET ASSETS Six months ended 4/30/11* Year ended 10/31/10 Operations: Net investment income $4,138,632 $4,646,098 Net realized gain on investments and foreign currency transactions 589,836 366,399 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 1,311,653 (1,894,436) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (2,216,227) (218,894) Class B (25,047)  Class C (379,539) (25,277) Class M (36,496) (3,043) Class R (3,804) (245) Class Y (974,558) (263,834) Net realized short-term gain on investments Class A (88,648)  Class B (1,376)  Class C (33,293)  Class M (1,483)  Class R (167)  Class Y (33,839)  From net realized long-term gain on investments Class A (1,418,362) (6,638) Class B (22,019) (198) Class C (532,687) (2,808) Class M (23,737) (98) Class R (2,670) (8) Class Y (541,421) (6,136) Redemption fees (Note 1)  3,600 Increase from capital share transactions (Note 4) 51,702,360 179,115,781 Total increase in net assets NET ASSETS Beginning of period 316,490,512 134,780,249 End of period (including undistributed net investment income of $2,613,072 and $2,110,111, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 82 This page left blank intentionally. 83 Financial highlights (For a common share outstanding throughout the period) Putnam Absolute Return 100 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c netassets (%) (%) Class A April 30, 2011** .13 .07 (.13) (.09)  1.85 * .33* d 1.23* d 77* f October 31, 2010 .20 (.05) (.03)  e  e 1.01 1.92 199 f October 31, 2009  .16 .16  e   e  e 3.22 * 1.03* d 1.51* d 44* Class B April 30, 2011** .12 .06 (.09) (.09)  1.72 * .43* d 1.16* d 77* f October 31, 2010 .16 (.04)   e  e  e 1.35 1.58 199 f October 31, 2009  .11 .16  e   e  e 2.71 * 1.54* d 1.03* d 44* Class C April 30, 2011** .09 .06 (.06) (.09)  1.39 * .70* d .88* d 77* f October 31, 2010 .12 (.04) (.01)  e  e 1.76 1.17 199 f October 31, 2009  .11 .15  e   e  e 2.61 * 1.67* d 1.04* d 44* Class M April 30, 2011** .12 .07 (.12) (.09)  1.83 * .36* d 1.21* d 77* f October 31, 2010 .19 (.05) (.03)  e  e 1.08 1.87 199 f October 31, 2009  .15 .16  e   e  e 3.12 * 1.16* d 1.47* d 44* Class R April 30, 2011** .11 .07 (.11) (.09)  1.75 * .46* d 1.11* d 77* f October 31, 2010 .18 (.06) (.03)  e  e 1.26 1.71 199 f October 31, 2009  .11 .19  e   e  e 3.02 * 14 1.24* d 1.10* d 44* Class Y April 30, 2011** .14 .06 (.14) (.09)  1.93 * .21* d 1.37* d 77* f October 31, 2010 .23 (.05) (.04)  e  e .76 2.17 199 f October 31, 2009  .20 .14  e   e  e 3.42 * .81* d 1.87* d 44* * Not annualized. ** Unaudited.  For the period December 23, 2008 (commencement of operations) to October 31, 2009. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets April 30, 2011 0.15% October 31, 2009 0.44 e Amount represents less than $0.01 per share. f Portfolio turnover excludes dollar roll transactions. The accompanying notes are an integral part of these financial statements. 84 85 Statement of assets and liabilities 4/30/11 (Unaudited) Putnam Absolute Return 300 Fund ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $1,673,559,429) $1,694,517,540 Affiliated issuers (identified cost $60,287,530) (Note 6) 60,287,530 Cash 5,483,122 Interest and other receivables 7,335,472 Receivable for shares of the fund sold 27,700,000 Receivable for investments sold 37,965,223 Receivable for sales of delayed delivery securities (Note 1) 120,749,483 Unrealized appreciation on swap contracts (Note 1) 8,936,601 Receivable for variation margin (Note 1) 245,504 Unrealized appreciation on forward currency contracts (Note 1) 11,482,166 Premium paid on swap contracts (Note 1) 3,192,616 Total assets LIABILITIES Payable for investments purchased 98,900,264 Payable for purchases of delayed delivery securities (Note 1) 198,259,121 Payable for shares of the fund repurchased 2,586,566 Payable for compensation of Manager (Note 2) 354,772 Payable for investor servicing fees (Note 2) 156,918 Payable for custodian fees (Note 2) 52,064 Payable for Trustee compensation and expenses (Note 2) 17,623 Payable for administrative services (Note 2) 4,361 Payable for distribution fees (Note 2) 387,069 Unrealized depreciation on forward currency contracts (Note 1) 11,427,055 Written options outstanding, at value (premiums received $33,356,510) (Notes 1 and 3) 31,264,540 Premium received on swap contracts (Note 1) 1,137,842 Unrealized depreciation on swap contracts (Note 1) 31,315,946 TBA sale commitments, at value (proceeds receivable $120,588,183) (Note 1) 121,719,875 Other accrued expenses 162,989 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,448,664,628 Undistributed net investment income (Note 1) 15,770,670 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 14,054,135 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 1,658,819 Total  Representing net assets applicable to capital shares outstanding (Continued on next page) 86 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($776,284,936 divided by 70,813,963 shares) $10.96 Offering price per class A share (100/99.00 of $10.96)* $11.07 Net asset value and offering price per class B share ($15,815,077 divided by 1,449,043 shares)** $10.91 Net asset value and offering price per class C share ($278,507,380 divided by 25,655,452 shares)** $10.86 Net asset value and redemption price per class M share ($18,778,007 divided by 1,717,586 shares) $10.93 Offering price per class M share (100/99.25 of $10.93)* $11.01 Net asset value, offering price and redemption price per class R share ($940,132 divided by 85,984 shares) $10.93 Net asset value, offering price and redemption price per class Y share ($389,822,720 divided by 35,451,294 shares) $11.00 * On single retail sales of less than $500,000. On sales of $500,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 87 Statement of operations Six months ended 4/30/11 (Unaudited) Putnam Absolute Return 300 Fund INVESTMENT INCOME Interest (net of foreign tax of $23,517) (including interest income of $62,736 from investments in affiliated issuers) (Note 6) $30,490,062 Total investment income EXPENSES Compensation of Manager (Note 2) 3,706,204 Investor servicing fees (Note 2) 803,879 Custodian fees (Note 2) 62,652 Trustee compensation and expenses (Note 2) 46,870 Administrative services (Note 2) 19,772 Distribution fees  Class A (Note 2) 767,972 Distribution fees  Class B (Note 2) 34,202 Distribution fees  Class C (Note 2) 1,223,393 Distribution fees  Class M (Note 2) 23,387 Distribution fees  Class R (Note 2) 1,887 Other 264,263 Fees waived and reimbursed by Manager (Note 2) (1,073,452) Total expenses Expense reduction (Note 2) (5,055) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 20,197,860 Net realized gain on swap contracts (Note 1) 2,476,644 Net realized loss on futures contracts (Note 1) (6,952,895) Net realized loss on foreign currency transactions (Note 1) (3,966,038) Net realized gain on written options (Notes 1 and 3) 629,043 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (575,561) Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 6,755,840 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 88 Statement of changes in net assets Putnam Absolute Return 300 Fund INCREASE IN NET ASSETS Six months ended 4/30/11* Year ended 10/31/10 Operations: Net investment income $24,614,088 $25,798,823 Net realized gain on investments and foreign currency transactions 12,384,614 2,630,250 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 6,180,279 (9,401,686) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (16,056,193) (1,325,251) Class B (394,628) (55,453) Class C (5,426,425) (623,791) Class M (416,716) (29,907) Class R (17,871) (695) Class Y (8,311,662) (1,041,683) Net realized short-term gain on investments Class A (1,060,370)  Class B (28,976)  Class C (450,415)  Class M (27,781)  Class R (1,247)  Class Y (521,029)  From net realized long-term gain on investments Class A (1,161,359)  Class B (31,736)  Class C (493,311)  Class M (30,427)  Class R (1,365)  Class Y (570,651)  Redemption fees (Note 1)  6,114 Increase from capital share transactions (Note 4) 476,016,141 731,345,121 Total increase in net assets NET ASSETS Beginning of period 995,955,292 248,653,450 End of period (including undistributed net investment income of $15,770,670 and $21,780,077, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 89 Financial highlights (For a common share outstanding throughout the period) Putnam Absolute Return 300 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c netassets (%) (%) Class A April 30, 2011** .23 .17 (.32) (.04)  3.77 * .44* d 2.08* d 83* f October 31, 2010 .45 (.08) (.10)   e 1.09 4.18 219 f October 31, 2009  .32 .33  e   e  e 6.52 * 1.11* d 3.02* d 39* Class B April 30, 2011** .22 .16 (.29) (.04)  3.58 * .54* d 2.04* d 83* f October 31, 2010 .41 (.08) (.07)   e 1.41 3.81 219 f October 31, 2009  .26 .34  e   e  e 6.01 * 1.63* d 2.49* d 39* Class C April 30, 2011** .19 .16 (.25) (.04)  3.37 * .81* d 1.74* d 83* f October 31, 2010 .37 (.08) (.08)   e 1.84 3.40 219 f October 31, 2009  .28 .31  e   e  e 5.91 * 1.76* d 2.66* d 39* Class M April 30, 2011** .22 .17 (.32) (.04)  3.66 * .47* d 2.07* d 83* f October 31, 2010 .45 (.08) (.10)   e 1.16 4.12 219 f October 31, 2009  .29 .34  e   e  e 6.32 * 1.24* d 2.74* d 39* Class R April 30, 2011** .21 .17 (.30) (.04)  3.62 * .57* d 1.94* d 83* f October 31, 2010 .43 (.08) (.08)   e 1.34 3.95 219 f October 31, 2009  .30 .32  e   e  e 6.22 * 88 1.33* d 2.87* d 39* Class Y April 30, 2011** .24 .18 (.34) (.04)  3.92 * .32* d 2.20* d 83* f October 31, 2010 .48 (.08) (.11)   e .84 4.41 219 f October 31, 2009  .39 .28  e   e  e 6.72 * .90* d 3.67* d 39* * Not annualized. ** Unaudited.  For the period December 23, 2008 (commencement of operations) to October 31, 2009. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets April 30, 2011 0.09% October 31, 2009 0.15 e Amount represents less than $0.01 per share. f Portfolio turnover excludes dollar roll transactions. The accompanying notes are an integral part of these financial statements. 90 91 Notes to financial statements 4/30/11 (Unaudited) Note 1: Significant accounting policies Putnam Absolute Return 100 and 300 Funds (the funds) are each a diversified series of Putnam Funds Trust (the trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The funds seek to earn a positive total return that exceeds, by a targeted amount, the rate of inflation, as reflected by the return of the Bank of America Merrill Lynch U.S. Treasury Bill Index, over a reasonable period of time regardless of market conditions or general market direction. The funds pursue their goals through portfolios that are structured to offer varying degrees of risk, expected volatility and expected returns. The funds will invest primarily in a broadly diversified portfolio reflecting uncorrelated fixed income strategies designed to exploit market inefficiencies across global markets and fixed income sectors. The funds may invest a significant portion of their assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to sell or buy. Each fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 1.00% and 0.75%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within two years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are not available to all investors, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are not available to all investors. Prior to August 2, 2010, a 1.00% redemption fee applied to certain shares that were redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee was accounted for as an addition to paid-in-capital. Effective August 2, 2010, this redemption fee no longer applies to shares redeemed. Investment income, realized and unrealized gains and losses and expenses of each fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the funds enter into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the funds. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the funds in the preparation of their financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from November 1, 2010 through April 30, 2011. A) Security valuation Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These 92 securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significantinputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified costbasis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. C) Stripped securities Each fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. D) Foreign currency translation The accounting records of each fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the funds after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The funds do not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. Each fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the funds books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country ofinvestment. 93 E) Futures contracts Each fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to each fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to each fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Futures contracts outstanding at period end, if any, are listed after the funds portfolios. The funds had an average number of contracts of approximately 500 and 3,000 (for 100 Fund and 300 Fund, respectively) on futures contracts for the reporting period. F) Options contracts Each fund uses options contracts to hedge duration, convexity and prepayment risk and to gain exposure to interest rates. The potential risk to each fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the funds portfolios. See Note 3 for the volume of written options contracts activity for the reporting period. The funds had average contract amounts of approximately $63,700,000 and $261,900,000 (for 100 Fund and 300 Fund, respectively) on purchased options contracts for the reporting period. G) Forward currency contracts Each fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and for the 300 Fund only, gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolios. The funds had average contract amounts of approximately $1,000,000 and $511,000,000 (for 100 Fund and 300 Fund, respectively) on forward currency contracts for the reporting period. H) Total return swap contracts Each fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors/industries, to gain exposure to specific sectors/industries, to gain exposure to rates of inflation in specific regions/countries and to hedge inflation in specific regions/countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum 94 risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolios. The funds had average notional amounts of approximately $101,400,000 and $493,200,000 (for 100 Fund and 300 Fund, respectively) on total return swap contracts for the reporting period. I) Interest rate swap contracts Each fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolios. Outstanding notional amounts on interest rate swap contracts at the close of the reporting period for each fund are indicative of the volume of activity during the reporting period. J) Credit default contracts Each fund enters into credit default contracts to hedge credit risk. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, each fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolios. Outstanding notional amounts on credit default swap contracts at the close of the reporting period for each fund are indicative of the volume of activity during the reporting period. K) Master agreements Each fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the funds which cannot be sold or repledged totaled $147,447 and $817,809 (for 100 Fund and 300 Fund, respectively) at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities 95 issued by the U.S.Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the funds had net liability positions of $9,167,710 and $52,039,193 (for 100 Fund and 300 Fund, respectively) on derivative contracts subject to the Master Agreements. Collateral posted by the funds totaled $8,543,929 and $50,210,710 (for 100Fund and 300 Fund, respectively). L) TBA purchase commitments Each fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although each fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. M) TBA sale commitments Each fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolios. N) Dollar rolls To enhance returns, each fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. O) Interfund lending Each fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the funds did not utilize the program. P) Line of credit Each fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust 96 Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the funds had no borrowings against these arrangements. Q) Federal taxes It is the policy of each fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of each fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. Each fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The funds did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior periods remain subject to examination by the Internal Revenue Service. The aggregate identified cost on a tax basis is as follows: Unrealized Unrealized Net unrealized Cost appreciation depreciation appreciation 100 Fund $419,299,746 $4,457,098 $1,342,034 $3,115,064 300 Fund 1,734,738,118 26,495,743 6,428,791 20,066,952 R) Distributions to shareholders Distributions to shareholders from net investment income are recorded by each fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. S) Expenses of the trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions Each fund pays Putnam Management a management fee (base fee) (based on each funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 100 Fund 0.630% of the first $5 billion, 0.580% of the next $5 billion, 0.530% of the next $10 billion, 0.480% of the next $10 billion, 0.430% of the next $50 billion, 0.410% of the next $50 billion, 0.400% of the next $100 billion, 0.395% of any excess thereafter. 97 300 Fund 0.730% of the first $5 billion, 0.680% of the next $5 billion, 0.630% of the next $10 billion, 0.580% of the next $10 billion, 0.530% of the next $50 billion, 0.510% of the next $50 billion, 0.500% of the next $100 billion, 0.495% of any excess thereafter. Commencing with each funds thirteenth whole calendar month of operation, the applicable base fee was increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the funds annualized performance (measured by the funds class A shares) and the annualized performance of the Bank of America Merrill Lynch U.S. Treasury Bill Index plus 1.00% and 3.00% (for 100 Fund and 300 Fund, respectively), over the performance period. The maximum annualized performance adjustment rate is +/ 0.04% and +/ 0.12% (for 100 Fund and 300 Fund, respectively). The performance period is the thirty-six month period then ended or, if the fund has not then operated for thirty-six whole calendar months, the period from the date the fund commenced operations to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment rate is multiplied by the funds average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the funds average net assets for the month, while the performance adjustment is determined based on the funds average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the funds assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. For the reporting period ended, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.24% and 0.29% (for 100 Fund and 300 Fund, respectively) of each funds average net assets before an increase of $35,940 and $242,429 (for 100Fund and 300 Fund, respectively) (0.01% and 0.02% of each funds average net assets) based on performance. Effective November 1, 2010, Putnam Management has agreed to limit each funds total expenses through February29, 2012, to the extent that the total expenses of each fund (before performance adjustments to the funds management fee and excluding brokerage, interest, taxes, investment related expenses, extraordinary expenses, and payments under each funds distribution plans) will not exceed an annual rate of 0.40% (100 Fund) and 0.60% (300 Fund) of each funds average net assets. During the reporting period, the funds expenses were reduced by $507,911 and $1,073,452 (for 100 Fund and 300 Fund, respectively) as a result of this limit. Putnam Management has also contractually agreed, through June 30, 2011 to waive fees or reimburse each funds expenses to the extent necessary to limit the cumulative expenses of each fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under each funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of each funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the funds as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of each fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the funds, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of each funds assets for which PAC is engaged assub-adviser. The funds reimburse Putnam Management an allocated amount for the compensation and related expenses of certain officers of the funds and their staff who provide administrative services to the funds. The aggregate amount of all such reimbursements is determined annually by the Trustees. 98 Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to each fund. Putnam Investor Services, Inc. received fees for investor servicing based on each funds retail asset level, the number of shareholder accounts in each fund and the level of defined contribution plan assets in each fund. Investor servicing fees will not exceed an annual rate of 0.375% of each funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. Each fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. For the reporting period, the funds expenses were reduced by $615 and $5,055 (for 100 Fund and 300 Fund, respectively) under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $206 and $773 (for 100 Fund and 300 Fund, respectively), as a quarterly retainer, has been allocated to the funds, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services asTrustees. Each fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. Each fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the funds who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the funds is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Each fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the funds. The Plans provide for payments by each fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. The Trustees have approved payment by each fund at an annual rate of 0.25%, 0.45%, 1.00%, 0.30% and 0.50% of the average net assets attributable to class A, class B, class C, classM and class R shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received thefollowing: Class A Class M net commissions net commissions 100 Fund $401 $106 300 Fund 856 5 Class B contingent Class C contingent deferred sales charges deferred sales charges 100 Fund $6,695 $11,344 300 Fund 12,223 29,261 99 A deferred sales charge of up to 1.00% and 0.30% (0.40% for purchases before April 1, 2010) is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received the following: Class A deferred Class M deferred sales charges sales charges 100 Fund $7,646 $ 300 Fund 24,942  Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated as follows: U.S. GOVERNMENT SECURITIES Purchases Sales 100 Fund $932,505 $878,786 300 Fund 6,136,183 5,780,356 OTHER SECURITIES Purchases Sales 100 Fund $164,375,388 $135,712,895 300 Fund 1,021,311,423 767,916,642 Written option transactions during the reporting period are summarized as follows: 100 Fund Contract amounts Premiums received Written options outstanding at the beginning of the reporting period USD 139,118,960 $8,269,000 Options opened USD 8,860,663 108,400 CHF 9,160,000 10,000 Options exercised USD (20,533,863) (343,176) Options expired USD   Options closed USD (30,422,400) (1,233,628) Written options outstanding at the USD 97,023,360 $6,800,596 end of the reporting period CHF 9,160,000 10,000 300 Fund Contract amounts Premiums received Written options outstanding at the beginning of the reporting period USD 555,224,800 $34,880,164 Options opened USD 33,673,588 411,954 CHF 60,080,000 65,593 Options exercised USD (78,035,788) (1,304,187) Options expired USD   Options closed USD (17,189,000) (697,014) Written options outstanding at the USD 493,673,600 $33,290,917 end of the reporting period CHF 60,080,000 65,593 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: 100 Fund Six months ended 4/30/11 Year ended 10/31/10 Class A Shares Amount Shares Amount Shares sold 9,998,762 $103,842,768 16,845,560 $174,956,868 Shares issued in connection with reinvestment of distributions 279,907 2,877,439 18,399 190,429 10,278,669 106,720,207 16,863,959 175,147,297 Shares repurchased (5,822,178) (60,501,638) (6,235,194) (64,805,243) Net increase Six months ended 4/30/11 Year ended 10/31/10 Class B Shares Amount Shares Amount Shares sold 40,368 $418,042 191,913 $1,983,573 Shares issued in connection with reinvestment of distributions 3,635 37,297 14 144 44,003 455,339 191,927 1,983,717 Shares repurchased (67,808) (703,340) (84,401) (872,454) Net increase (decrease) Six months ended 4/30/11 Year ended 10/31/10 Class C Shares Amount Shares Amount Shares sold 1,273,597 $13,121,163 6,075,906 $62,627,714 Shares issued in connection with reinvestment of distributions 67,946 695,086 1,917 19,749 1,341,543 13,816,249 6,077,823 62,647,463 Shares repurchased (1,554,426) (16,004,933) (1,477,160) (15,235,252) Net increase (decrease) Six months ended 4/30/11 Year ended 10/31/10 Class M Shares Amount Shares Amount Shares sold 134,301 $1,399,336 228,995 $2,375,357 Shares issued in connection with reinvestment of distributions 5,934 60,947 233 2,409 140,235 1,460,283 229,228 2,377,766 Shares repurchased (83,000) (863,414) (53,489) (556,046) Net increase Six months ended 4/30/11 Year ended 10/31/10 Class R Shares Amount Shares Amount Shares sold 21,429 $221,407 33,639 $347,692 Shares issued in connection with reinvestment of distributions 649 6,641 25 253 22,078 228,048 33,664 347,945 Shares repurchased (12,744) (131,775) (5,996) (61,873) Net increase Six months ended 4/30/11 Year ended 10/31/10 Class Y Shares Amount Shares Amount Shares sold 3,622,061 $37,718,830 12,052,836 $125,462,299 Shares issued in connection with reinvestment of distributions 109,629 1,130,273 17,535 181,838 3,731,690 38,849,103 12,070,371 125,644,137 Shares repurchased (3,032,964) (31,621,769) (10,314,327) (107,501,676) Net increase 300 Fund Six months ended 4/30/11 Year ended 10/31/10 Class A Shares Amount Shares Amount Shares sold 34,306,248 $373,130,491 44,718,792 $482,378,886 Shares issued in connection with reinvestment of distributions 1,406,851 15,025,173 108,748 1,161,431 35,713,099 388,155,664 44,827,540 483,540,317 Shares repurchased (10,548,339) (114,677,931) (9,230,154) (99,726,104) Net increase Six months ended 4/30/11 Year ended 10/31/10 Class B Shares Amount Shares Amount Shares sold 230,124 $2,491,804 1,084,281 $11,609,026 Shares issued in connection with reinvestment of distributions 34,918 371,523 4,196 44,644 265,042 2,863,327 1,088,477 11,653,670 Shares repurchased (193,597) (2,097,246) (282,275) (3,031,493) Net increase Six months ended 4/30/11 Year ended 10/31/10 Class C Shares Amount Shares Amount Shares sold 8,086,652 $87,064,235 17,632,273 $188,304,186 Shares issued in connection with reinvestment of distributions 455,808 4,831,565 39,530 419,810 8,542,460 91,895,800 17,671,803 188,723,996 Shares repurchased (3,283,354) (35,348,221) (2,767,440) (29,612,204) Net increase Six months ended 4/30/11 Year ended 10/31/10 Class M Shares Amount Shares Amount Shares sold 576,047 $6,247,360 1,129,937 $12,156,459 Shares issued in connection with reinvestment of distributions 38,011 404,816 2,697 28,746 614,058 6,652,176 1,132,634 12,185,205 Shares repurchased (126,773) (1,372,802) (83,422) (897,155) Net increase Six months ended 4/30/11 Year ended 10/31/10 Class R Shares Amount Shares Amount Shares sold 54,195 $587,137 57,359 $617,901 Shares issued in connection with reinvestment of distributions 1,847 19,687 29 311 56,042 606,824 57,388 618,212 Shares repurchased (20,857) (225,908) (14,860) (160,716) Net increase Six months ended 4/30/11 Year ended 10/31/10 Class Y Shares Amount Shares Amount Shares sold 19,721,342 $214,980,150 26,678,250 $288,313,586 Shares issued in connection with reinvestment of distributions 536,455 5,740,069 55,269 590,827 20,257,797 220,720,219 26,733,519 288,904,413 Shares repurchased (7,442,245) (81,155,761) (11,155,729) (120,853,020) Net increase Note 5: Summary of derivative activity 100 Fund The following is a summary of the market values of derivative instruments as of the close of the reporting period: Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $197,945 Payables $32,808 Foreign exchange contracts Receivables 27,119 Payables 19,877 Investments, Receivables, Payables, Net Net assets  assets  Unrealized Unrealized Interest rate appreciation / appreciation / contracts (depreciation) 3,447,668* (depreciation) 12,355,267* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The funds portfolio. Only current days variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $ $ $ $(25,925) $(25,925) Foreign exchange contracts   3,853  3,853 Interest rate contracts (653,165) (1,154,487)  (218,521) (2,026,173) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $ $ $ $(50,524) $(50,524) Foreign exchange contracts   7,228  7,228 Interest rate contracts 741,709 825,401  768,117 2,335,227 Total 300 Fund The following is a summary of the market values of derivative instruments as of the close of the reporting period: Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $1,083,120 Payables $166,336 Foreign exchange contracts Receivables 11,482,166 Payables 11,427,055 Investments, Receivables, Payables, Net Net assets  assets  Unrealized Unrealized Interest rate appreciation / appreciation / contracts (depreciation) 13,303,656* (depreciation) 62,929,165* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The funds portfolio. Only current days variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $ $ $ $(123,944) $(123,944) Foreign exchange contracts   (3,935,697)  (3,935,697) Interest rate contracts (1,161,363) (6,952,895)  2,600,588 (5,513,670) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $ $ $ (379,674) $(379,674) Foreign exchange contracts   (543,193)  (543,193) Interest rate contracts 2,135,500 4,787,888  (1,274,995) 5,648,393 Total Note 6: Investment in Putnam Money Market Liquidity Fund The funds invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by each fund are recorded as interest income in the Statement of operations and totaled $16,884 and $62,736 (for 100 Fund and 300 Fund, respectively) for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated as follows: Cost of Proceeds of purchases sales 100 Fund $189,040,779 $207,334,062 300 Fund 544,922,344 537,417,250 Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8: Market and credit risk In the normal course of business, the funds trade financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The funds may be exposed to additional credit risk that an institution or other entity with which the funds have unsettled or open transactions will default. Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly  weekly, semimonthly, or monthly  and the amount you choose will be transferred automatically from your checking or savings account. Theres no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If youve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the funds current net asset value  with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. Its as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When youre investing for long-term goals, its time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a funds share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. Putnams commitment to confidentiality In order to conduct business with our shareholders, we must obtain certain personal information such as account holders names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Within the Putnam organization, your information is shared with those who need it tom service your account or provide you with information about other Putnam products or services. Under certain circumstances, we must also share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. It is also our policy to share account information with your financial advisor, if you've provided us with information about your advisor and that person is listed on your Putnam account. If you would like clarification about our confidentiality policies or have any questions or concerns, please don't hesitate to contact us at 1-800-225-1581, Monday through Friday, 8:00 a.m. to 8:00 P.M . Eastern Time. Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Ravi Akhoury Robert R. Leveille Putnam Investment Barbara M. Baumann Vice President and Management, LLC Charles B. Curtis Chief Compliance Officer One Post Office Square Robert J. Darretta Boston, MA 02109 Paul L. Joskow Mark C. Trenchard Kenneth R. Leibler Vice President and Investment Sub-Manager Robert E. Patterson BSA Compliance Officer Putnam Investments Limited George Putnam, III 5759 St Jamess Street Robert L. Reynolds Robert T. Burns London, England SW1A 1LD W. Thomas Stephens Vice President and Chief Legal Officer Investment Sub-Advisor Officers The Putnam Advisory Robert L. Reynolds James P. Pappas Company, LLC President Vice President One Post Office Square Boston, MA 02109 Jonathan S. Horwitz Judith Cohen Executive Vice President, Vice President, Clerk and Marketing Services Principal Executive Assistant Treasurer Putnam Retail Management Officer, Treasurer and One Post Office Square Compliance Liaison Michael Higgins Boston, MA 02109 Vice President, Senior Associate Steven D. Krichmar Treasurer and Assistant Clerk Custodian Vice President and State Street Bank Principal Financial Officer Nancy E. Florek and Trust Company Vice President, Assistant Clerk, Janet C. Smith Assistant Treasurer and Legal Counsel Vice President, Assistant Proxy Manager Ropes & Gray LLP Treasurer and Principal Accounting Officer Susan G. Malloy Trustees Vice President and John A. Hill, Chairman Beth S. Mazor Assistant Treasurer Jameson A. Baxter, Vice President Vice Chairman This report is for the information of shareholders of Putnam Absolute Return 100 Fund and Putnam Absolute Return 300 Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: June 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: June 28, 2011 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: June 28, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 07513) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 0 2109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2011 Date of reporting period: November 1, 2010  April 30, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 500 and 700 Funds Semiannual report 4 | 30 | 11 Message from the Trustees 1 About the funds 2 Performance snapshot 4 Interview with your funds portfolio manager 5 Your funds performance 10 Your funds expenses 12 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Message from the Trustees Dear Fellow Shareholder: Financial markets and economies around the world continue to show improvement and resilience in the face of many headwinds. While energy and commodity prices have been volatile, suggesting inflationary pressures, corporate profits are strong, merger-and-acquisition activity is recovering, and stock values and dividends are rising. Putnam believes that markets will remain unsettled over the next several months, roiled by civil unrest in the Middle East and North Africa, sovereign debt issues in Europe, and the lingering economic impact of the disasters in Japan. Putnams active, research-intensive investment approach is well suited to uncovering opportunities in this environment. We also believe this is an important time to talk to your financial advisor to determine if your investments are in line with your individual goals and appetite for risk. In developments affecting oversight of your funds, we wish to thank Richard B. Worley and Myra R. Drucker, who have retired from the Board of Trustees, for their many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the funds and to thank all of our investors for your continued confidence in Putnam. About the funds Pursuing positive returns with less volatility In response to the considerable financial market volatility investors have experienced in recent years, Putnam Absolute Return Funds are designed to provide helpful diversification to portfolios. Putnam Absolute Return Funds differ from traditional relative return funds in three important ways. First, absolute return funds pursue positive total returns with less volatility over reasonable periods, generally three years or more. Most traditional funds seek outperformance relative to an asset-class benchmark, and their returns may be negative when the benchmark declines. Second, in an effort to reduce volatility, absolute return funds seek to isolate and mitigate specific risks that could cause negative results. Third, absolute return funds are independent from traditional benchmarks, giving them the flexibility to invest in a wide range of securities from sectors and markets around the world. In addition to these features, Putnam Absolute Return 500 Fund and 700 Fund are backed by experts in Putnams Global Asset Allocation Group. These professionals use hedging strategies to help mitigate downside risk and potentially help the funds outperform general markets during flat or negative conditions. Consider these risks before investing: Our allocation of assets among permitted asset categories may hurt performance. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The use of derivatives involves special risks and may result in losses. REITs involve the risks of real estate investing, including declining property values. Commodities involve the risks of changes in market, political, regulatory, and natural conditions. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Additional risks are listed in the funds prospectus. Recurring volatility shows the need for diversification The events described below caused setbacks for stocks and bonds. That is why it is important to diversify a portfolio. Investing in an absolute return fund may help achieve this goal. Inflation In 1980, the Consumer Price Index rose 13.5%, and long-term government bonds fell 3.95%. (Source: Ibbotson Long-Term U.S. Government Total Return Index.) Market panic On Black Monday, October 19, 1987, the Dow Jones Industrial Average plunged 23% in one day. Global conflict After the September 11 attacks in 2001, the S&P 500 dropped 7.1% when the stock market re-opened days later. Financial crisis After the Lehman Brothers collapse in September 2008, stocks, bonds, and global markets fell, and even investment-grade bonds lost value, declining 2.4% in October 2008. (Source: Barclays Capital U.S. Aggregate Bond Index.) Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 1012 for additional performance information. For a portion of the periods, these funds had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. The funds are not expected to outperform general securities markets during periods of strong, positive market rallies. 4 Interview with your funds portfolio manager Jeffrey L. Knight, CFA Despite an expanding economy, markets have seen ups and downs. Could you describe the recent volatility? The market cycle is maturing. Over the past two years, returns have been high, even historic, in multiple asset classes. Naturally, these trajectories cannot continue forever, and we expect some volatility going forward on the basis of an aging cycle alone. Importantly, our view of the global economy remains positive, and recent data have been consistent with this view. Leading economic indicators accelerated throughout the winter and into the spring. Manufacturing activity improved. Labor market conditions also strengthened, with total private employment increasing substantially during the period. However, there are other factors that have caused, and may continue to cause, market volatility. Most importantly, the dynamics of excessive debt continue to form a potentially perilous backdrop for financial markets. In the past two years, the massive debt burdens have shifted to the public sector from the private sector. These debts should be easier to manage by entities that can print money and levy taxes, but they have not gone away. Moreover, as the events in peripheral Europe continue to remind us, even these powers may prove inadequate in the worst-case scenarios. In addition, civil unrest appeared in a number of North African and Middle Eastern nations, some of which are significant oil producers. This political risk contributed to a sustained increase in oil prices, which led markets to begin anticipating a negative effect on economic growth. In March, an earthquake and tsunami in Japan, the worlds third-largest economy, caused widespread selling in global markets as investors sought to assess the impact on global manufacturing supply chains. In all, we believe investors should prepare for, even expect, higher volatility This comparison shows the funds performance in the context of broad market indexes for the six months ended 4/30/11. See pages 4 and 1012 for additional fund performance information. Index descriptions can be found on page 15. 5 going forward than we have experienced over the past few years. How did the funds pursue positive returns with low volatility in this environment? First, the funds had diverse holdings in the fixed-income and equity markets. In fixed income, examples included commercial mortgage-backed securities [CMBS], non-agency residential mortgage-backed securities, and agency collateralized mortgage obligations [CMO]. These were generally securities that offer short maturities and high-quality cash flows. The funds also held investment-grade and high-yield corporate bonds, as well as emerging-market bonds. In the equity markets, the funds held positions in U.S. large-cap stocks and smaller positions in emerging-market securities. A couple of other sources of diversification were commodities and floating rate bank loans. Cash weightings also remained substantial. Cash helps to reduce volatility, though in the current market environment it does not contribute much to returns. Aside from diversification, we also pursued a number of non-directional strategies, which do not depend on rising markets to contribute positive returns to the funds. For example, currency strategies, which we implemented using currency forward contracts, sought to benefit from recent changes in global exchange rates. Explicit hedging strategies, which we implemented with options, another type of derivative, are designed to reduce volatility from stock market exposures. How did these decisions meet your expectations for return and low volatility? Overall the funds met our expectations for performance versus their three-year return targets, and we continue to be pleased with the low level of volatility each one provided. Of course, since the holdings were so diverse, we saw a range of results. U.S. equities were very strong during the period, as the S&P 500 Index rose by over 15% as corporate earnings Allocations are represented as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 increased. Many of the stocks we selected for the portfolios performed even better. Fixed-income positions also significantly outperformed the broader bond market thanks to active security selection. Our hedging strategies with stock index put options also helped to reduce volatility. We bought put options, a type of derivative, that have a strike price below current stock index levels. When the market levels move lower, put options become more valuable, and help to offset the price declines of stocks. This strategy was particularly helpful when Japans earthquake and tsunami caused stock prices to fall around the world. The put options dampened the impact on the funds, though of course they also limited the funds participation in the recovery when markets bounced back in subsequent weeks. Did any of your investment decisions have a negative impact on performance? We saw an opportunity to pursue returns from global currencies, an approach we considered attractive because it did not depend on positive performance in the stock or bond markets. However, our active currency management had a negative impact in this period. Positions in the Australian dollar and the British pound sterling and short positions in the Swiss franc, Japanese yen, and Canadian dollar also dampened results. We used currency-forward contracts to gain exposure to currencies and hedge the portfolios foreign exchange risk. Have you employed the funds flexibility to make changes during the period? Overall market conditions have been consistent enough to warrant only moderate changes. While cash positions are still fairly high, we deployed more assets in U.S. equities. Our view is that the economic recovery has solidified, and This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 7 that we are now at the point in the economic cycle when, if history is a guide, large-cap stocks are likely to outperform small-cap stocks. With the increase in geopolitical risk, we decided to reduce the funds weightings in emerging-market stocks. For example, the funds had small amounts invested in Middle Eastern markets at the start of the period, but we took down these positions as civil strife increased in this region. We have actively managed a strategy in interest-only CMOs. These securities have in general performed well for the funds because they benefit from weak housing prices, which delay refinancing activity for homeowners, but fairly early in the period we decided to trim the position when prices were relatively high. We saw the potential for some near-term volatility. Later in the period, after prices had fallen as we had anticipated, we built the position back up again because the securities again offered attractive total return potential, in our view. We also held positions in CMBSs. These securities were among the first to recover from the 20082009 credit crisis, and we continue to monitor changes in their valuations. Generally speaking, how are you confronting the risk of inflation and higher interest rates? We manage the funds sensitivity to changes in interest rates  or duration  with a number of tools, but primarily through security selection and with derivatives. Generally duration has been near zero in the funds. The portfolios favor short-maturity securities in general, and we have further reduced the duration risk primarily by using interest-rate swaps and, to a lesser extent, by selling Treasury futures. What is your outlook for the markets and for the funds? Our outlook for global economic growth is generally positive. At the same time, we are mindful of macro risks such as the rising price of crude oil. Higher oil prices potentially have the dual negative impact of contributing to higher inflation as well as impairing economic growth. Rising oil prices act as a tax on the This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 global economy by impeding consumer spending and squeezing corporate profit margins. In addition, it appears likely that policy makers may soon begin withdrawing the measures they have used to hold down interest rates. Our cautious duration positioning reflects our concern that short-term interest rates, in particular, could increase. We believe the market cycle is transitioning to a more mature phase, as U.S. employment gains help the economic recovery. We continue to follow strategies in areas that we have considered attractive, including large-cap U.S. equities, high-yield corporate bonds, and commodities. With this transition, we believe large-cap stocks may be poised to outperform small caps. Commodities can offer attractive diversification potential relative to stocks in this later phase of the market cycle. In addition, commodities can benefit from strong growth in the worlds emerging markets, as well as from rising inflationary pressures. Our strategies to reduce volatility remain in place to confront the risks that we see. The Federal Reserve Board is set to end its quantitative easing program in June, and the transition could cause growth to slow. Ongoing negotiations about the federal debt could also influence markets. Meanwhile, in our view, geopolitical risks remain high. We think caution is reasonable. Jeff, thank you for your comments today. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the funds for the entire period. Portfolio composition is subject to review in accordance with each funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Jeffrey L. Knight is Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Tuck School of Business at Dartmouth College and a B.A. from Colgate University. A CFA charterholder, he joined Putnam in 1993 and has been in the investment industry since 1987. In addition to Jeff, your fund is managed by James Fetch, Robert Kea, Robert Schoen, and Jason Vaillancourt. IN THE NEWS Citing the United Statess burgeoning federal deficit, Standard & Poors (S&P) recently lowered its long-term outlook for U.S. Treasuries from stable to nega tive. While maintaining its AAA rating for U.S. debt, S&P said the change to a negative outlook means that there is a one-in-three chance for a ratings downgrade over the next 24 months. If a downgrade were to take place, it could raise borrowing costs for both the U.S. government and American consumers. S&Ps negative outlook will likely put increased pressure on Washington lawmakers to reach a bipartisan solution to reduce the federal deficit and restore fiscal discipline. While the U.S. downgrade is unprecedented, it is important to note that S&P downgraded the outlook for the United Kingdom, another AAA-rated country, to negative in May 2009, and restored the stable outlook in 2010 once the country addressed its deficit. 9 Your funds performance This section shows each funds performance, price, and distribution information for periods ended April 30, 2011, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. 500 Fund Fund performance Total return for periods ended 4/30/11 Class A Class B Class C Class M Class R Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 18.71% 11.88% 16.59% 13.59% 16.65% 16.65% 17.30% 13.22% 17.99% 19.37% Annual average 7.56 4.89 6.74 5.57 6.77 6.77 7.02 5.42 7.29 7.82 1 year 6.52 0.37 5.76 0.76 5.78 4.78 6.07 2.40 6.27 6.80 6 months 6.71 0.55 6.35 1.35 6.36 5.36 6.46 2.76 6.56 6.80 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, this fund had expense limitations, without which returns would have been lower. Fund price and distribution information For the sixmonth period ended 4/30/11 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.278 $0.215 $0.216 $0.228 $0.260 $0.299 Capital gains       Total Share value NAV POP NAV NAV NAV POP NAV NAV 10/31/10 $10.93 $11.60 $10.81 $10.80 $10.84 $11.23 $10.88 $10.97 4/30/11 11.37 12.06 11.27 11.26 11.30 11.71 11.32 11.40 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 10 Fund performance as of most recent calendar quarter Total return for periods ended 3/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 16.62% 9.91% 14.73% 11.73% 14.78% 14.78% 15.33% 11.32% 16.01% 17.38% Annual average 7.00 4.25 6.24 5.00 6.26 6.26 6.48 4.83 6.76 7.31 1 year 5.12 0.88 4.36 0.64 4.37 3.37 4.57 0.94 4.87 5.40 6 months 5.70 0.36 5.33 0.33 5.35 4.35 5.45 1.76 5.55 5.89 700 Fund Fund performance Total return for periods ended 4/30/11 Class A Class B Class C Class M Class R Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 25.95% 18.71% 23.62% 20.62% 23.74% 23.74% 24.06% 19.75% 24.85% 26.44% Annual average 10.31 7.56 9.43 8.30 9.48 9.48 9.60 7.96 9.90 10.49 1 year 8.34 2.09 7.56 2.56 7.52 6.52 7.66 3.90 7.98 8.56 6 months 8.06 1.83 7.75 2.75 7.71 6.71 7.85 4.08 7.98 8.18 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, this fund had expense limitations, without which returns would have been lower. Fund price and distribution information For the sixmonth period ended 4/30/11 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.387 $0.326 $0.321 $0.327 $0.373 $0.410 Capital gains       Total Share value NAV POP NAV NAV NAV POP NAV NAV 10/31/10 $11.45 $12.15 $11.31 $11.31 $11.32 $11.73 $11.37 $11.47 4/30/11 11.96 12.69 11.84 11.84 11.86 12.29 11.88 11.97 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 11 Fund performance as of most recent calendar quarter Total return for periods ended 3/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 23.42% 16.33% 21.22% 18.22% 21.33% 21.33% 21.66% 17.43% 22.32% 23.90% Annual average 9.71 6.89 8.84 7.65 8.88 8.88 9.01 7.33 9.27 9.89 1 year 6.64 0.54 5.85 0.85 5.90 4.90 6.04 2.32 6.36 6.94 6 months 6.73 0.62 6.41 1.41 6.37 5.37 6.51 2.76 6.65 6.94 Comparative index returns For periods ended 4/30/11 BofA Merrill Lynch Barclays Capital U.S. U.S. Treasury Bill Index Aggregate Bond Index S&P 500 Index Life of fund 0.59% 15.08% 66.23% Annual average 0.25 6.16 24.12 1 year 0.23 5.36 17.22 6 months 0.11 0.02 16.36 Index results should be compared to fund performance at net asset value. Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your funds expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. 12 Expense ratios Class A Class B Class C Class M Class R Class Y 500 Fund Net expenses for the fiscal year ended 10/31/10* 1.18% 1.93% 1.93% 1.68% 1.43% 0.93% Total annual operating expenses for the fiscal year ended 10/31/10 1.46% 2.21% 2.21% 1.96% 1.71% 1.21% Annualized expense ratio for the six-month period ended 4/30/11 1.18% 1.93% 1.93% 1.68% 1.43% 0.93% 700 Fund Net expenses for the fiscal year ended 10/31/10* 1.39% 2.14% 2.14% 1.89% 1.64% 1.14% Total annual operating expenses for the fiscal year ended 10/31/10 1.64% 2.39% 2.39% 2.14% 1.89% 1.39% Annualized expense ratio for the six-month period ended 4/30/11 1.39% 2.14% 2.14% 1.89% 1.64% 1.14% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Managements contractual obligation to limit expenses through 2/29/12.  Restated to reflect projected expenses under a management contract effective 2/1/10.  Includes an increase of 0.03% and 0.04% (for 500 Fund and 700 Fund, respectively) in annualized performance fees for the six months ended 4/30/11. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in a fund from November 1, 2010, to April 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y 500 Fund Expenses paid per $1,000* $6.05 $9.87 $9.88 $8.60 $7.32 $4.77 Ending value (after expenses) $1,067.10 $1,063.50 $1,063.60 $1,064.60 $1,065.60 $1,068.00 700 Fund Expenses paid per $1,000* $7.17 $11.02 $11.02 $9.74 $8.46 $5.88 Ending value (after expenses) $1,080.60 $1,077.50 $1,077.10 $1,078.50 $1,079.80 $1,081.80 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2011, use the following calculation method. To find the value of your investment on November 1, 2010, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y 500 Fund Expenses paid per $1,000* $5.91 $9.64 $9.64 $8.40 $7.15 $4.66 Ending value (after expenses) $1,018.94 $1,015.22 $1,015.22 $1,016.46 $1,017.70 $1,020.18 700 Fund Expenses paid per $1,000* $6.95 $10.69 $10.69 $9.44 $8.20 $5.71 Ending value (after expenses) $1,017.90 $1,014.18 $1,014.18 $1,015.42 $1,016.66 $1,019.14 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 14 Terms and definitions Important terms Total return shows how the value of each funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar denominated U.S. Treasury Bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 15 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section of putnam.com, and on the SECs website, www.sec.gov. If you have questions about finding forms on the SECs website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs website at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2011, Putnam employees had approximately $382,000,000 and the Trustees had approximately $71,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 16 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. The funds portfolios list all of each funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how each funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows each funds net investment gain or loss. This is done by first adding up all each funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of each funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Financial highlights provide an overview of each funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 17 The funds portfolios April 30, 2011 (Unaudited) MORTGAGE-BACKED SECURITIES* 500 Fund 23.1% 700 Fund 23.8% Principal amount Value Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 07-1, Class 2A1, 5.658s, 2037 $462,230 $279,505 $1,030,501 $623,131 FRB Ser. 06-1, Class 2A1, 3.21s, 2036 3,747,668 2,435,985 5,008,137 3,255,289 FRB Ser. 05-12, Class 2A1, 3.07s, 2036 1,069,806 748,864   FRB Ser. 07-1, Class 5A31, 0.353s, 2037 786,128 434,336 849,518 469,359 Banc of America Commercial Mortgage, Inc. Ser. 08-1, Class A3, 6.357s, 2051 983,000 1,071,111   FRB Ser. 07-4, Class A3, 6s, 2051 1,695,000 1,787,717   Ser. 07-2, Class A2, 5.634s, 2049 3,039,998 3,116,073 861,263 882,816 Ser. 07-5, Class A3, 5.62s, 2051 392,000 418,032   FRB Ser. 06-1, Class A2, 5.334s, 2045 1,958,000 1,960,569 1,244,000 1,245,632 Ser. 06-6, Class A2, 5.309s, 2045 1,531,000 1,549,696 958,000 969,699 Ser. 04-4, Class B, 4.985s, 2042 344,000 362,331   Ser. 07-1, Class XW, IO, 0.464s, 2049 5,252,441 67,267 4,662,981 59,718 Banc of America Commercial Mortgage, Inc. 144A Ser. 03-1, Class F, 5.507s, 2036 493,000 508,278   Ser. 02-PB2, Class XC, IO, 0.958s, 2035 5,524,362 22,321 4,610,377 18,628 Ser. 04-4, Class XC, IO, 0.31s, 2042 6,519,466 106,675 5,786,800 94,687 Banc of America Funding Corp. FRB Ser. 06-A, Class 3A2, 2.904s, 2036 3,903,447 2,361,585 4,554,352 2,755,383 FRB Ser. 07-6, Class A1, 0.503s, 2037 807,379 615,917 1,002,931 765,096 Barclays Capital, LLC Trust FRB Ser. 07-AA1, Class 2A1, 0.393s, 2037 1,192,480 772,876 2,114,798 1,370,654 Bear Stearns Adjustable Rate Mortgage Trust FRB Ser. 07-1, Class 2A1, 5.233s, 2047 750,520 490,653 1,704,683 1,114,437 Bear Stearns Alt-A Trust FRB Ser. 06-5, Class 2A2, 5.969s, 2036   198,096 136,686 FRB Ser. 06-5, Class 2A1, 5.607s, 2036   429,749 292,229 FRB Ser. 06-2, Class 24A1, 5.585s, 2036 1,196,228 784,953 1,333,875 875,275 Ser. 06-4, Class 22A1, 4.878s, 2036 618,189 312,865 1,420,092 718,708 FRB Ser. 05-9, Class 11A1, 0.473s, 2035 886,960 501,132   Bear Stearns Asset Backed Securities Trust FRB Ser. 06-IM1, Class A1, 0.443s, 2036 372,369 200,964 380,954 205,597 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-PW16, Class A2, 5.854s, 2040 2,312,601 2,419,420   Ser. 06-PW13, Class A2, 5.426s, 2041 1,614,000 1,624,756 1,897,000 1,909,642 Ser. 07-PW15, Class A4, 5.331s, 2044 1,097,000 1,172,139   Ser. 06-PW14, Class A2, 5.123s, 2038 542,000 549,973   Ser. 05-PWR9, Class A2, 4.735s, 2042 223,365 223,883 392,099 393,008 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-AR5, Class 1A2A, 5.376s, 2037 257,031 174,299 253,995 172,240 Citigroup Commercial Mortgage Trust FRB Ser. 08-C7, Class A2B, 6.294s, 2049 331,000 346,731 166,000 173,889 FRB Ser. 07-C6, Class A3, 5.886s, 2049 1,477,000 1,545,537   18 MORTGAGE-BACKED SECURITIES* cont. 500 Fund 23.1% 700 Fund 23.8% Principal amount Value Principal amount Value Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-10, Class 1A5A, 5.593s, 2035 $ $ $346,065 $231,864 FRB Ser. 07-AR5, Class 1A1A, 5.4s, 2037   510,643 313,797 FRB Ser. 07-6, Class 1A3A, 5.279s, 2046 216,008 112,324 187,688 97,598 FRB Ser. 07-AR1, Class A2, 0.373s, 2037   4,787,544 3,016,153 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD3, Class A2, 5.56s, 2048 921,434 955,959   Ser. 06-CD2, Class A2, 5.408s, 2046 566,820 566,439 788,422 787,893 Commercial Mortgage Asset Trust FRB Ser. 99-C2, Class E, 8.887s, 2032 520,000 569,400   Commercial Mortgage Pass-Through Certificates FRB Ser. 07-C9, Class A2, 5.811s, 2049   231,000 236,861 FRB Ser. 04-LB3A, Class B, 5.476s, 2037 F   1,587,000 1,665,035 Ser. 06-C8, Class A3, 5.308s, 2046 2,578,000 2,685,511   Ser. 06-C8, Class A2B, 5.248s, 2046 3,296,988 3,341,346   Countrywide Alternative Loan Trust Ser. 07-16CB, Class 3A1, 6 3/4s, 2037 484,545 299,206 650,766 401,848 Ser. 06-45T1, Class 2A5, 6s, 2037 407,611 293,480 536,838 386,523 Ser. 06-41CB, Class 1A7, 6s, 2037 454,876 338,883 596,586 444,456 Ser. 06-2CB, Class A11, 6s, 2036 125,919 82,555 120,169 78,786 Ser. 05-50CB, Class 3A1, 6s, 2035 529,268 338,784 781,557 500,274 FRB Ser. 05-84, Class 4A1, 5.818s, 2036 5,081,432 3,353,745 4,698,207 3,100,817 FRB Ser. 06-24CB, Class A13, 0.563s, 2036 370,927 228,700 465,314 286,895 FRB Ser. 06-OC10, Class 2A2A, 0.393s, 2036 623,629 322,728 671,153 347,322 FRB Ser. 06-OC8, Class 2A2A, 0.333s, 2036 1,148,528 644,629 1,360,973 763,866 FRB Ser. 06-HY11, Class A1, 0.333s, 2036 604,320 372,034 644,283 396,637 Countrywide Home Loans FRB Ser. 04-HYB6, Class A2, 3.072s, 2034 597,729 496,115 1,346,815 1,117,857 FRB Ser. 06-HYB3, Class 2A1A, 2.84s, 2036 809,308 575,860 929,497 661,380 FRB Ser. 06-HYB2, Class 2A1B, 2.74s, 2036 1,075,690 720,712 1,408,285 943,551 Countrywide Home Loans 144A Ser. 05-R3, Class AS, IO, 5.548s, 2035 430,449 55,159 204,232 26,171 FRB Ser. 05-R3, Class AF, 0.613s, 2035 422,901 363,695 200,651 172,560 Credit Suisse Mortgage Capital Certificates FRB Ser. 08-C1, Class A2, 6.417s, 2041 2,546,000 2,640,092 290,000 300,717 Ser. 07-1, Class 1A4, 6.131s, 2037 380,504 237,815 764,685 477,928 FRB Ser. 06-C3, Class A2, 6.018s, 2038 319,000 320,834 550,000 553,161 FRB Ser. 07-C4, Class A2, 5.995s, 2039 1,393,507 1,427,531 465,148 476,506 Ser. 07-C5, Class AAB, 5.62s, 2040 1,788,000 1,895,552   Ser. 07-C5, Class A2, 5.589s, 2040 1,089,000 1,118,207   Ser. 07-C2, Class A2, 5.448s, 2049 2,223,505 2,252,488 2,267,299 2,296,852 CS First Boston Mortgage Securities Corp. Ser. 02-CP5, Class E, 5.339s, 2035   525,000 541,549 FRB Ser. 05-C4, Class A3, 5.12s, 2038 960,136 986,516   Ser. 03-CPN1, Class E, 4.891s, 2035 468,000 468,108   Ser. 04-C1, Class B, 4.855s, 2037   5,750,000 5,886,747 19 MORTGAGE-BACKED SECURITIES* cont. 500 Fund 23.1% 700 Fund 23.8% Principal amount Value Principal amount Value CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 $730,000 $765,979 $ $ FRB Ser. 03-CK2, Class G, 5.744s, 2036 867,000 889,496   Ser. 03-C3, Class AX, IO, 1.911s, 2038 8,307,183 227,744 9,039,411 247,818 Ser. 04-C4, Class AX, IO, 0.503s, 2039 3,457,026 80,491 2,980,007 69,385 Ser. 05-C1, Class AX, IO, 0.266s, 2038 26,669,575 249,851 25,571,105 239,560 CWCapital Cobalt Ser. 07-C3, Class A2, 5.93s, 2046 2,174,000 2,249,278   Ser. 07-C2, Class A2, 5.334s, 2047 24,257 24,842   Deutsche Alt-A Securities, Inc. Mortgage Loan Trust FRB Ser. 06-AR1, Class 3A1, 2.959s, 2036 754,242 514,299 2,917,352 1,989,269 FRB Ser. 06-AR1, Class 1A3, 0.543s, 2036 5,704,817 2,738,312   FRB Ser. 07-AR3, Class 2A2A, 0.393s, 2037 600,980 417,681 646,599 449,386 FRB Ser. 06-AR6, Class A4, 0.383s, 2037 1,736,275 1,135,090 1,286,549 841,081 Deutsche Alternative Securities, Inc. Mortgage Loan Trust FRB Ser. 06-AR6, Class A6, 0.403s, 2037 609,364 365,618 660,465 396,279 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031   733,189 733,189 Federal Home Loan Mortgage Corp. IFB Ser. 2990, Class LB, 16.387s, 2034 264,213 326,311 789,996 975,669 IFB Ser. 3727, Class PS, IO, 6.481s, 2038 3,413,303 623,397 4,288,831 783,301 IFB Ser. 3398, Class SI, IO, 6.431s, 2036 2,308,522 307,865 2,968,100 395,826 IFB Ser. 3762, Class SA, IO, 6.381s, 2040 1,592,631 265,210 1,926,371 320,786 IFB Ser. 3055, Class MS, IO, 6.381s, 2035 3,148,681 539,243 3,602,910 617,034 IFB Ser. 3677, Class KS, IO, 6.331s, 2040 2,417,494 377,701 3,307,101 516,691 IFB Ser. 3708, Class SQ, IO, 6.331s, 2040 10,696,949 2,021,081 12,361,862 2,335,650 IFB Ser. 3116, Class AS, IO, 5.881s, 2034 3,230,074 403,923 3,930,640 491,529 IFB Ser. 3725, Class CS, IO, 5.781s, 2040 4,405,335 668,333 11,495,405 1,743,968 Ser. 3672, Class PI, IO, 5 1/2s, 2039 1,638,494 356,373 2,191,186 476,583 Ser. 3645, Class ID, IO, 5s, 2040 557,822 99,800 846,378 151,425 Ser. 3687, Class CI, IO, 5s, 2038   3,667,513 677,903 Ser. 3680, Class KI, IO, 5s, 2038 8,446,305 1,663,500 11,731,491 2,310,517 Ser. 3632, Class CI, IO, 5s, 2038 655,224 122,239 993,966 185,434 Ser. 3626, Class DI, IO, 5s, 2037 463,574 59,843 703,334 90,793 Ser. 3653, Class CI, IO, 5s, 2036 7,150,283 919,812 8,540,654 1,098,670 Ser. 3623, Class CI, IO, 5s, 2036 417,657 67,412 633,707 102,284 Ser. 3747, Class HI, IO, 4 1/2s, 2037 324,095 51,852 348,354 55,733 Ser. 3738, Class MI, IO, 4s, 2034 25,580,918 3,412,932 34,586,100 4,614,377 Ser. 3736, Class QI, IO, 4s, 2034 6,519,485 852,626   Ser. 3707, Class HI, IO, 4s, 2023 665,795 74,056 716,490 79,695 Ser. T-8, Class A9, IO, 0.497s, 2028 380,260 4,991 322,935 4,239 Ser. T-59, Class 1AX, IO, 0.271s, 2043 846,193 6,875 718,552 5,838 Ser. T-48, Class A2, IO, 0.212s, 2033 1,168,341 8,426 992,128 7,155 Ser. 3206, Class EO, PO, zero %, 2036 160,746 134,827   Ser. 3175, Class MO, PO, zero %, 2036 115,718 95,730   FRB Ser. T-54, Class 2A, IO, zero %, 2043 483,923  410,977  20 MORTGAGE-BACKED SECURITIES* cont. 500 Fund 23.1% 700 Fund 23.8% Principal amount Value Principal amount Value Federal National Mortgage Association IFB Ser. 05-74, Class NK, 26.437s, 2035 $96,172 $143,206 $95,336 $141,961 IFB Ser. 05-45, Class DA, 23.64s, 2035 498,131 746,649   IFB Ser. 05-122, Class SE, 22.356s, 2035   479,422 666,684 IFB Ser. 11-4, Class CS, 12.475s, 2040 3,058,723 3,325,587 3,702,919 4,025,987 IFB Ser. 10-76, Class MS, IO, 6.437s, 2036   22,692,109 3,344,427 IFB Ser. 10-35, Class SG, IO, 6.187s, 2040 6,649,932 1,318,748 6,610,867 1,311,001 Ser. 10-21, Class IP, IO, 5s, 2039 1,308,672 283,614 2,054,128 445,169 Ser. 10-92, Class CI, IO, 5s, 2039 2,705,574 538,580 3,335,926 664,059 Ser. 398, Class C5, IO, 5s, 2039 1,265,468 265,748 1,619,083 340,007 Ser. 09-31, Class PI, IO, 5s, 2038 2,555,328 455,937 2,538,697 452,970 Ser. 10-13, Class EI, IO, 5s, 2038 1,293,398 184,935 1,594,766 228,026 Ser. 10-100, Class AI, IO, 4 1/2s, 2025 7,072,703 738,060 9,732,184 1,015,585 Ser. 407, Class 1, IO, 4s, 2041 2,940,000 698,250 3,761,000 893,238 Ser. 407, Class 2, IO, 4s, 2041 1,177,000 276,595 1,505,000 353,675 Ser. 03-W10, Class 1, IO, 1.549s, 2043 342,502 16,055 465,350 21,813 Ser. 98-W2, Class X, IO, 1.218s, 2028 662,471 30,358 562,567 25,780 Ser. 98-W5, Class X, IO, 1.165s, 2028 277,019 11,914 235,241 10,117 FRB Ser. 07-80, Class F, 0.913s, 2037 3,669 3,669   Ser. 03-W1, Class 2A, IO, zero %, 2042 1,012,036  859,539  Ser. 08-36, Class OV, PO, zero %, 2036   60,712 44,203 FRB Ser. 06-115, Class SN, zero %, 2036 302,766 295,291 700,903 683,600 FRB Ser. 06-104, Class EK, zero %, 2036 75,054 69,724 107,136 99,528 FRB Ser. 05-117, Class GF, zero %, 2036   25,860 25,337 First Horizon Alternative Mortgage Securities FRB Ser. 06-AA4, Class 2A1, 6.014s, 2036 1,802,546 1,009,426 1,941,137 1,087,037 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 531,000 549,585   GE Capital Commercial Mortgage Corp. FRB Ser. 06-C1, Class A2, 5.513s, 2044 F 832,994 837,218 996,586 1,001,640 Ser. 07-C1, Class A3, 5.481s, 2049 914,000 950,259   GE Capital Commercial Mortgage Corp. 144A FRB Ser. 04-C1, Class F, 5.088s, 2038 547,000 552,470   Ser. 05-C2, Class XC, IO, 0.157s, 2043 24,374,117 191,673 21,064,453 165,647 GMAC Commercial Mortgage Securities, Inc. FRB Ser. 03-C2, Class E, 5.67s, 2040 F   2,310,000 2,388,217 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 02-C3, Class G, 5.831s, 2039 376,000 387,280   FRB Ser. 03-C2, Class F, 5.67s, 2040 422,000 433,078   Government National Mortgage Association IFB Ser. 11-18, Class SN, 9.074s, 2040 1,229,000 925,783 1,521,000 1,145,741 IFB Ser. 11-18, Class YS, 9.074s, 2040 1,229,000 925,783 1,521,000 1,145,741 IFB Ser. 11-4, Class PS, IO, 5.967s, 2040 1,267,351 206,737 1,147,956 187,260 IFB Ser. 10-116, Class JS, IO, 5.837s, 2039 9,189,616 1,526,211 10,619,923 1,763,757 IFB Ser. 10-68, Class MS, IO, 5.637s, 2040 16,108,174 2,545,897 18,615,311 2,942,150 Ser. 11-70, Class SH, IO, 5s, 2041 Δ 1,003,000 237,899 909,307 215,676 Ser. 11-70, Class SN, IO, 5s, 2041 Δ 802,000 190,976 726,000 172,879 21 MORTGAGE-BACKED SECURITIES* cont. 500 Fund 23.1% 700 Fund 23.8% Principal amount Value Principal amount Value Greenwich Capital Commercial Funding Corp. Ser. 07-GG9, Class A2, 5.381s, 2039 $738,926 $754,129 $257,263 $262,556 Ser. 05-GG5, Class A2, 5.117s, 2037 1,037,951 1,048,165   Greenwich Capital Commercial Funding Corp. 144A Ser. 03-C1, Class G, 4.773s, 2035 558,000 546,236   GS Mortgage Securities Corp. II Ser. 06-GG6, Class A3, 5.769s, 2038 707,000 743,990   Ser. 06-GG6, Class A2, 5.506s, 2038 2,069,289 2,084,809 1,871,304 1,885,338 GS Mortgage Securities Corp. II 144A Ser. 03-C1, Class X1, IO, 1.002s, 2040 5,484,063 57,604 4,867,991 51,133 GSMPS Mortgage Loan Trust 144A Ser. 05-RP1, Class 1AS, IO, 5.953s, 2035 348,249 51,155 444,017 65,223 IFB Ser. 04-4, Class 1AS, IO, 5.374s, 2034 665,756 94,954 818,577 116,750 Ser. 06-RP2, Class 1AS1, IO, 5.265s, 2036 567,568 80,595 567,568 80,595 Ser. 98-2, IO, 0.736s, 2027 107,311 2,157 91,117 1,831 FRB Ser. 06-RP2, Class 1AF1, 0.613s, 2036 567,568 479,595 567,568 479,595 FRB Ser. 04-4, Class 1AF, 0.613s, 2034 665,756 559,235 818,577 687,605 FRB Ser. 05-RP1, Class 1AF, 0.563s, 2035 348,249 292,529 444,017 372,974 Ser. 98-3, IO, 0.444s, 2027 129,025 2,095 109,531 1,778 Ser. 99-2, IO, zero %, 2027 181,668 1,876 154,240 1,592 Ser. 98-4, IO, zero %, 2026 144,415 3,629 122,679 3,083 Harborview Mortgage Loan Trust FRB Ser. 05-14, Class 5A1A, 5.583s, 2035 1,055,220 691,169 1,143,254 748,831 FRB Ser. 06-6, Class 3A1A, 3.571s, 2036   436,655 275,093 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 5.809s, 2037 517,307 341,422 571,870 377,434 IndyMac Indx Mortgage Loan Trust FRB Ser. 07-AR15, Class 1A1, 5.472s, 2037 537,002 359,792 626,162 419,529 FRB Ser. 06-AR19, Class 1A2, 5.324s, 2036 1,126,861 571,267 2,761,603 1,400,006 FRB Ser. 06-AR5, Class 1A2, 5.263s, 2036 269,930 26,993 244,747 24,475 FRB Ser. 06-AR3, Class 3A1B, 5.07s, 2036 395,642 242,584 460,577 282,398 FRB Ser. 07-AR5, Class 2A1, 5.013s, 2037 621,101 369,555 1,204,338 716,581 FRB Ser. 07-AR5, Class 1A1, 5.009s, 2037 591,885 297,718   FRB Ser. 07-AR7, Class 2A1, 4.803s, 2037 1,020,156 588,426 1,125,411 649,137 FRB Ser. 06-AR11, Class 3A1, 3.658s, 2036 1,722,291 906,812 2,229,734 1,173,988 FRB Ser. 06-AR39, Class A1, 0.393s, 2037 4,996,462 3,147,771 4,916,014 3,097,089 FRB Ser. 06-AR35, Class 2A1A, 0.383s, 2037 849,217 460,341 848,698 460,060 FRB Ser. 06-AR21, Class A1, 0.333s, 2036 4,605,533 2,291,253 5,286,321 2,629,945 FRB Ser. 06-AR29, Class A2, 0.293s, 2036 1,411,829 734,151   JPMorgan Alternative Loan Trust FRB Ser. 06-A7, Class 1A1, 0.373s, 2036 889,925 507,257 961,333 547,960 FRB Ser. 07-A1, Class 1A3A, 0.363s, 2037 1,701,834 936,009 2,720,645 1,496,355 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD12, Class A3, 6.186s, 2051   3,016,000 3,233,551 Ser. 06-LDP7, Class A2, 6.047s, 2045 800,992 802,034 1,027,624 1,028,961 Ser. 07-C1, Class ASB, 5.857s, 2051 1,899,000 2,005,339   Ser. 07-LD12, Class A2, 5.827s, 2051 1,785,000 1,848,405   22 MORTGAGE-BACKED SECURITIES* cont. 500 Fund 23.1% 700 Fund 23.8% Principal amount Value Principal amount Value JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 07-C1, Class A3, 5.79s, 2051 $515,000 $540,153 $ $ Ser. 07-C1, Class A4, 5.716s, 2051 1,558,000 1,700,082   FRB Ser. 06-CB14, Class A3B, 5.664s, 2044 1,000,000 1,046,440   Ser. 06-CB16, Class A3B, 5.579s, 2045 751,000 779,205   Ser. 06-CB16, Class A2, 5.45s, 2045 309,677 311,669 517,254 520,580 Ser. 06-LDP8, Class A3B, 5.447s, 2045 368,000 386,416   Ser. 07-LDPX, Class A3S, 5.317s, 2049   545,000 567,694 Ser. 06-LDP9, Class A2S, 5.298s, 2047 1,624,000 1,650,601 1,179,000 1,198,312 Ser. 06-LDP8, Class A2, 5.289s, 2045 1,458,688 1,506,025   Ser. 05-CB13, Class A2, 5.247s, 2043 2,074,606 2,073,268 2,862,975 2,861,128 Ser. 03-C1, Class D, 5.192s, 2037   5,900,000 5,967,779 Ser. 04-CB8, Class B, 4 1/2s, 2039   708,000 727,470 Ser. 06-LDP9, Class X, IO, 0.634s, 2047 51,620,425 928,047 23,510,725 422,683 Ser. 06-CB16, Class X1, IO, 0.215s, 2045 11,913,433 152,205 10,574,070 135,093 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 02-CIB5, Class F, 6 1/8s, 2037 873,000 898,183   LB Commercial Conduit Mortgage Trust Ser. 07-C3, Class A2, 5.84s, 2044 363,000 374,058   LB Commercial Conduit Mortgage Trust 144A FRB Ser. 07-C3, Class A2FL, 5.84s, 2044 1,666,000 1,713,361   LB-UBS Commercial Mortgage Trust Ser. 02-C1, Class D, 6.683s, 2034   2,000,000 2,070,938 Ser. 07-C6, Class A2, 5.845s, 2040 290,249 300,849 2,007,966 2,081,297 Ser. 07-C7, Class A2, 5.588s, 2045 2,688,000 2,760,546 356,000 365,608 Ser. 06-C3, Class A2, 5.532s, 2032 1,130,043 1,129,886 1,956,971 1,956,699 Ser. 05-C7, Class A2, 5.103s, 2030 154,862 154,862 130,645 130,645 Ser. 07-C2, Class XW, IO, 0.753s, 2040 3,537,566 77,716 3,141,281 69,010 LB-UBS Commercial Mortgage Trust 144A Ser. 02-C1, Class J, 6.95s, 2034 363,000 373,890   Ser. 02-C2, Class J, 6.235s, 2035 841,000 854,120 5,886,000 5,977,822 Ser. 03-C8, Class G, 5.35s, 2037 436,000 448,554   Ser. 03-C5, Class XCL, IO, 0.943s, 2037 3,888,832 57,802 3,451,751 51,305 Ser. 05-C3, Class XCL, IO, 0.342s, 2040 22,656,565 419,076 22,859,314 422,826 Lehman XS Trust FRB Ser. 07-8H, Class A1, 0.343s, 2037 4,872,601 2,582,478 4,677,375 2,479,009 Luminent Mortgage Trust FRB Ser. 06-7, Class 1A1, 0.393s, 2036 633,231 405,268 924,856 591,908 Merrill Lynch Mortgage Investors Trust FRB Ser. 06-A4, Class 3A1, 3.996s, 2036 900,734 560,034 1,062,088 660,356 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 97-C2, Class F, 6 1/4s, 2029 607,009 644,034   Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A2, 5.916s, 2050 1,340,102 1,375,686   Ser. 04-MKB1, Class B, 5.28s, 2042   1,870,000 1,953,632 Ser. 05-MCP1, Class XC, IO, 0.217s, 2043 18,547,045 202,079   23 MORTGAGE-BACKED SECURITIES* cont. 500 Fund 23.1% 700 Fund 23.8% Principal amount Value Principal amount Value Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A2, 6.127s, 2049 $389,910 $411,932 $ $ Ser. 07-5, Class A3, 5.364s, 2048 1,416,000 1,460,082   Ser. 2006-3, Class A2, 5.291s, 2046 296,989 298,987   Morgan Stanley Capital I FRB Ser. 07-IQ15, Class A2, 6.031s, 2049 3,078,000 3,187,596   Ser. 07-HQ12, Class A2, 5.777s, 2049 779,719 793,293 1,043,999 1,062,173 Ser. 07-HQ13, Class A2, 5.649s, 2044 1,357,000 1,394,054   Ser. 07-IQ16, Class A2, 5.623s, 2049 1,336,000 1,380,662   Ser. 07-IQ14, Class A2, 5.61s, 2049 2,006,055 2,039,175   Ser. 06-T21, Class A2, 5.09s, 2052 21,805 21,790 20,190 20,176 Ser. 05-HQ6, Class A2A, 4.882s, 2042 1,227,116 1,240,303   Ser. 03-IQ4, Class X1, IO, 0.548s, 2040 21,489,176 659,612 22,942,202 704,213 FRB Ser. 07-HQ12, Class A2FL, 0.471s, 2049 358,933 332,085 479,827 443,936 Morgan Stanley Mortgage Loan Trust FRB Ser. 06-3AR, Class 3A1, 5.423s, 2036 473,214 335,982 609,988 433,092 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 439,000 465,340   Nomura Asset Acceptance Corp. FRB Ser. 06-AR4, Class A4A, 0.453s, 2036 1,316,748 658,374 1,557,118 778,559 FRB Ser. 06-AR4, Class A1A, 0.383s, 2036 3,538,249 1,733,742 2,234,735 1,095,020 Residential Accredit Loans, Inc. Ser. 06-QS17, Class A4, 6s, 2036 652,465 391,275 638,842 383,105 Ser. 06-QS13, Class 1A5, 6s, 2036 117,623 71,970 106,227 64,998 FRB Ser. 07-QA4, Class A1B, 0.423s, 2037   523,917 246,241 Residential Asset Securitization Trust Ser. 06-A5CB, Class A6, 6s, 2036 581,527 346,009 685,491 407,867 FRB Ser. 05-A13, Class 1A1, 0.913s, 2035   563,891 390,494 FRB Ser. 05-A2, Class A1, 0.713s, 2035 288,219 226,815 343,534 270,345 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037   350,146 246,853 FRB Ser. 07-10, Class 1A1, 6s, 2037 1,492,061 792,657 1,530,899 813,290 FRB Ser. 06-9, Class 1A1, 5.197s, 2036 524,363 318,888 433,447 263,598 FRB Ser. 05-18, Class 6A1, 2.695s, 2035   801,436 641,149 FRB Ser. 07-4, Class 1A1, 0.453s, 2037 742,745 382,514 791,161 407,448 FRB Ser. 07-6, Class 2A1, 0.403s, 2037   886,730 573,049 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.99s, 2045 901,721 124,550 1,236,577 170,802 Ser. 07-4, Class 1A4, IO, 1s, 2045 1,793,988 49,606 2,536,385 70,135 Vericrest Opportunity Loan Transferee 144A Ser. 10-NPL1, Class M, 6s, 2039 1,813,376 1,804,309 2,533,744 2,521,075 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C32, Class A2, 5.927s, 2049 1,525,665 1,596,444 1,559,527 1,631,877 Ser. 06-C25, Class A2, 5.684s, 2043 29,544 29,544 260,790 260,790 Ser. 06-C28, Class A3, 5.679s, 2048 922,000 974,429   Ser. 06-C27, Class A2, 5.624s, 2045 612,410 616,211   Ser. 07-C34, Class A2, 5.569s, 2046 1,039,000 1,071,878   Ser. 2006-C28, Class A2, 5 1/2s, 2048 1,801,567 1,817,946   24 MORTGAGE-BACKED SECURITIES* cont. 500 Fund 23.1% 700 Fund 23.8% Principal amount Value Principal amount Value Wachovia Bank Commercial Mortgage Trust Ser. 04-C11, Class B, 5.306s, 2041 $354,000 $369,415 $ $ Ser. 07-C30, Class APB, 5.294s, 2043 787,000 807,861   Ser. 07-C30, Class A3, 5.246s, 2043 945,000 970,215 352,000 361,392 Wachovia Bank Commercial Mortgage Trust 144A Ser. 03-C3, Class IOI, IO, 1.282s, 2035 14,274,596 211,978 3,638,485 54,032 Wachovia Mortgage Loan Trust, LLC FRB Ser. 06-AMN1, Class A1, 0.263s, 2036 1,117,827 570,092   Total mortgage-backed securities (cost $177,176,679 and $158,114,000) COMMON STOCKS* 500 Fund 22.2% 700 Fund 24.6% Shares Value Shares Value Advertising and marketing services 0.1% 0.1% Omnicom Group, Inc. 18,605 $915,180 18,049 $887,830 Aerospace and defense 0.7% 0.8% Lockheed Martin Corp. 23,018 1,824,177 22,330 1,769,653 Northrop Grumman Corp. 21,751 1,383,581 21,102 1,342,298 Raytheon Co. 28,827 1,399,551 27,968 1,357,846 Rockwell Collins, Inc. 16,789 1,059,386 16,287 1,027,710 Airlines 0.2% 0.2% Copa Holdings SA Class A (Panama) 7,768 451,709 7,536 438,218 Southwest Airlines Co. 77,909 915,431 75,582 888,089 Banking 0.5% 0.6% Bank of Hawaii Corp. 11,079 540,544 10,748 524,395 Hudson City Bancorp, Inc. 70,769 674,429 68,656 654,292 M&T Bank Corp. 12,899 1,139,885 12,516 1,106,039 New York Community Bancorp, Inc. 53,308 884,913 51,716 858,486 Peoples United Financial, Inc. 56,765 777,113 55,071 753,922 Biotechnology 0.2% 0.2% Biogen Idec, Inc.  14,686 1,429,682 14,074 1,370,104 Broadcasting 0.1% 0.1% Discovery Communications, Inc. Class A  13,043 577,283 12,653 560,022 Building materials 0.1% 0.1% Sherwin-Williams Co. (The) 8,849 728,184 8,585 706,460 Cable television 0.1% 0.1% IAC/InterActiveCorp.  24,314 877,979 23,588 851,763 25 COMMON STOCKS* cont. 500 Fund 22.2% 700 Fund 24.6% Shares Value Shares Value Chemicals 0.4% 0.4% International Flavors & Fragrances, Inc. 9,307 $591,181 9,029 $573,522 PPG Industries, Inc. 10,816 1,023,951 10,494 993,467 Sigma-Aldrich Corp. 10,326 728,809 10,018 707,070 Valspar Corp. 13,071 513,821 12,680 498,451 Commercial and consumer services 1.1% 1.2% Automatic Data Processing, Inc. 46,477 2,526,025 45,089 2,450,587 Ecolab, Inc. 16,521 871,648 16,029 845,690 Equifax, Inc. 19,164 719,225 18,592 697,758 Expedia, Inc. 23,047 576,866 22,360 559,671 Gartner, Inc.  15,388 660,299 15,066 646,482 Moodys Corp. 21,532 842,762 21,524 842,449 Priceline.com, Inc.  2,576 1,409,098 2,499 1,366,978 Verisk Analytics, Inc. Class A  21,125 695,013 20,494 674,253 Communications equipment 0.2% 0.2% Harris Corp. 23,802 1,264,600 23,092 1,226,878 Computers 1.7% 2.0% ANSYS, Inc.  18,960 1,048,298 18,393 1,016,949 Apple, Inc.  11,253 3,918,632 11,229 3,910,275 Hewlett-Packard Co. 37,793 1,525,703 36,665 1,480,166 IBM Corp. 31,007 5,289,174 30,081 5,131,217 Micros Systems, Inc.  19,075 992,282 18,507 962,734 Solera Holdings, Inc. 16,747 921,085 16,247 893,585 Conglomerates 0.1% 0.1% AMETEK, Inc. 20,342 936,546 19,737 908,691 Consumer 0.5% 0.5% Kimberly-Clark Corp. 39,965 2,640,088 38,771 2,561,212 Scotts Miracle-Gro Co. (The) Class A 8,856 500,098 8,591 485,134 Tupperware Brands Corp. 8,465 538,967 8,212 522,858 Containers 0.1% 0.1% Ball Corp. 17,316 646,060 16,798 626,733 Distribution 0.1% 0.1% W.W. Grainger, Inc. 7,250 1,099,100 7,033 1,066,203 Electric utilities 0.7% 0.7% Alliant Energy Corp. 14,940 590,728 14,494 573,093 DPL, Inc. 18,360 556,124 17,812 539,525 DTE Energy Co. 16,813 849,561 16,312 824,245 Entergy Corp. 13,742 958,092 13,332 929,507 26 COMMON STOCKS* cont. 500 Fund 22.2% 700 Fund 24.6% Shares Value Shares Value Electric utilities cont. Pinnacle West Capital Corp. 14,099 $611,756 13,678 $593,488 Public Service Enterprise Group, Inc. 34,970 1,124,985 33,926 1,091,399 Westar Energy, Inc. 18,096 492,392 17,555 477,672 Electronics 0.3% 0.4% Analog Devices, Inc. 40,275 1,623,485 39,071 1,574,952 L-3 Communications Holdings, Inc. 12,927 1,036,616 12,542 1,005,743 Energy (oil field) 0.5% 0.5% Core Laboratories NV (Netherlands) 7,710 740,006 7,479 717,834 Dresser-Rand Group, Inc.  15,483 813,477 15,022 789,256 FMC Technologies, Inc.  25,468 1,183,753 24,708 1,148,428 Oceaneering International, Inc.  9,386 820,524 9,104 795,872 Energy (other) 0.1% 0.1% Covanta Holding Corp. 30,533 524,252 29,621 508,593 Engineering and construction 0.1% 0.1% KBR, Inc. 23,119 887,076 22,429 860,601 Food 0.5% 0.6% Corn Products International, Inc. 19,988 1,101,339 19,391 1,068,444 Hershey Co. (The) 29,080 1,678,207 28,211 1,628,057 Hormel Foods Corp. 50,106 1,473,617 48,612 1,429,679 Forest products and packaging 0.1% 0.1% Rayonier, Inc. R 13,476 894,267 13,074 867,591 Health-care services 1.0% 1.1% AmerisourceBergen Corp. 32,351 1,314,745 31,386 1,275,527 Cardinal Health, Inc. 33,617 1,468,727 32,614 1,424,906 Laboratory Corp. of America Holdings  11,869 1,145,002 11,515 1,110,852 Lincare Holdings, Inc. 21,206 666,293 20,572 646,372 McKesson Corp. 21,220 1,761,472 20,587 1,708,927 Pharmaceutical Product Development, Inc. 23,326 719,607 22,630 698,136 Warner Chilcott PLC Class A (Ireland) 37,337 860,618 36,223 834,940 Insurance 2.0% 2.3% ACE, Ltd. 25,379 1,706,738 24,621 1,655,762 Allied World Assurance Company Holdings, Ltd. 9,125 592,851 8,854 575,244 Arch Capital Group, Ltd.  7,915 823,160 7,679 798,616 Aspen Insurance Holdings, Ltd. 17,791 508,289 17,260 493,118 Axis Capital Holdings, Ltd. 19,662 695,248 19,075 674,492 Berkshire Hathaway, Inc. Class B  38,977 3,246,784 37,814 3,149,906 Chubb Corp. (The) 24,407 1,591,092 23,679 1,543,634 27 COMMON STOCKS* cont. 500 Fund 22.2% 700 Fund 24.6% Shares Value Shares Value Insurance cont. Endurance Specialty Holdings, Ltd. (Bermuda) 11,658 $516,916 11,310 $501,485 Everest Re Group, Ltd. 8,626 786,001 8,368 762,492 PartnerRe, Ltd. 10,604 852,137 10,287 826,663 RenaissanceRe Holdings, Ltd. 10,021 704,276 9,721 683,192 Transatlantic Holdings, Inc. 12,021 592,515 11,662 574,820 Travelers Cos., Inc. (The) 31,077 1,966,553 30,150 1,907,892 Validus Holdings, Ltd. 20,795 676,669 20,174 656,462 W.R. Berkley Corp. 24,622 802,923 23,887 778,955 Manufacturing 0.1% 0.1% Roper Industries, Inc. 11,303 977,596 10,965 948,363 Media 0.2% 0.2% Viacom, Inc. Class B 27,469 1,405,314 26,649 1,363,363 Medical technology 0.3% 0.3% C.R. Bard, Inc. 11,086 1,183,431 10,756 1,148,203 Gen-Probe, Inc.  10,020 830,858 9,721 806,065 Metals 0.2% 0.2% Newmont Mining Corp. 21,609 1,266,503 20,964 1,228,700 Natural gas utilities 0.2% 0.2% AGL Resources, Inc. 12,753 529,377 12,373 513,603 Southern Union Co. 24,326 727,347 23,601 705,670 Oil and gas 2.2% 2.5% Chevron Corp. 51,873 5,676,981 50,325 5,507,568 Exxon Mobil Corp. 90,867 7,996,296 88,154 7,757,552 Holly Corp. 13,061 756,232 12,673 733,767 Murphy Oil Corp. 18,109 1,403,085 17,568 1,361,169 Oil States International, Inc.  9,852 817,815 9,558 793,410 Sunoco, Inc. 18,968 809,175 18,402 785,029 Pharmaceuticals 1.0% 1.1% Abbott Laboratories 62,495 3,252,240 60,629 3,155,133 Eli Lilly & Co. 62,983 2,331,001 61,104 2,261,459 Forest Laboratories, Inc.  32,482 1,077,103 31,512 1,044,938 Perrigo Co. 13,163 1,189,409 12,771 1,153,988 Publishing 0.2% 0.2% McGraw-Hill Cos., Inc. (The) 21,403 866,179 20,764 840,319 Washington Post Co. (The) Class B 966 421,079 937 408,438 28 COMMON STOCKS* cont. 500 Fund 22.2% 700 Fund 24.6% Shares Value Shares Value Real estate 0.5% 0.6% Annaly Capital Management, Inc. R 63,831 $1,138,745 61,925 $1,104,742 Digital Realty Trust, Inc. R 14,226 858,397 13,802 832,813 Federal Realty Investment Trust R 9,779 856,249 9,488 830,769 Jones Lang LaSalle, Inc. 7,781 796,619 7,549 772,867 Realty Income Corp. R 20,205 718,288 19,600 696,780 Regional Bells 0.4% 0.5% Verizon Communications, Inc. 92,690 3,501,828 89,923 3,397,291 Restaurants 0.5% 0.5% Brinker International, Inc. 15,457 372,359 14,996 361,254 Darden Restaurants, Inc. 12,402 582,522 12,033 565,190 Panera Bread Co. Class A  3,880 469,907 3,765 455,979 Starbucks Corp. 35,202 1,273,960 34,150 1,235,889 Yum! Brands, Inc. 22,422 1,202,716 21,752 1,166,777 Retail 1.6% 1.8% Advance Auto Parts, Inc. 8,044 526,560 7,804 510,850 Amazon.com, Inc.  11,625 2,284,313 11,278 2,216,127 AutoZone, Inc.  3,026 854,482 2,935 828,785 Big Lots, Inc.  12,107 497,719 11,745 482,837 Dollar Tree, Inc.  10,871 625,083 10,547 606,453 Family Dollar Stores, Inc. 11,717 635,179 11,366 616,151 Herbalife, Ltd. 14,507 1,302,438 14,075 1,263,654 MSC Industrial Direct Co., Inc. 8,501 608,587 8,248 590,474 PETsMART, Inc. 12,647 533,324 12,270 517,426 Ross Stores, Inc. 9,998 736,753 9,701 714,867 Safeway, Inc. 65,692 1,596,973 63,731 1,549,301 Target Corp. 25,448 1,249,497 24,687 1,212,132 TJX Cos., Inc. (The) 22,025 1,180,981 21,368 1,145,752 Semiconductor 0.1% 0.1% Novellus Systems, Inc.  23,535 755,474 22,832 732,907 Shipping 0.4% 0.5% Huntington Ingalls Industries, Inc.  3,625 145,000 3,517 140,680 J. B. Hunt Transport Services, Inc. 17,845 850,850 17,312 825,436 United Parcel Service, Inc. Class B 32,348 2,425,130 31,383 2,352,784 Software 0.8% 0.9% Amdocs, Ltd. (United Kingdom)  38,367 1,179,785 37,221 1,144,546 BMC Software, Inc.  27,342 1,373,389 26,526 1,332,401 CA, Inc. 65,110 1,601,055 63,166 1,553,252 Intuit, Inc.  36,424 2,023,717 35,338 1,963,379 29 COMMON STOCKS* cont. 500 Fund 22.2% 700 Fund 24.6% Shares Value Shares Value Technology 0.2% 0.2% Avago Technologies, Ltd. 43,085 $1,441,624 41,799 $1,398,595 Technology services 0.5% 0.6% Accenture PLC Class A 45,810 2,617,125 44,908 2,565,594 AOL, Inc.  29,585 602,942 28,700 584,906 FactSet Research Systems, Inc. 10,067 1,101,430 9,767 1,068,607 Telecommunications 0.2% 0.2% American Tower Corp. Class A  28,905 1,512,021 28,042 1,466,877 Textiles 0.1% 0.1% Cintas Corp. 22,605 701,885 21,931 680,958 Tobacco 0.9% 1.0% Lorillard, Inc. 8,315 885,548 8,269 880,649 Philip Morris International, Inc. 86,289 5,991,908 83,711 5,812,892 Transportation services 0.1% 0.1% Landstar Systems, Inc. 11,502 545,195 11,158 528,889 Total common stocks (cost $152,296,187 and $147,961,141) CORPORATE BONDS AND NOTES* 500 Fund 13.5% 700 Fund 15.6% Principal amount Value Principal amount Value Advertising and marketing services 0.2% 0.2% Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 $500,000 $520,000 $1,000,000 $1,040,000 Lamar Media Corp. company guaranty sr. notes 9 3/4s 2014 990,000 1,153,350 200,000 233,000 Aerospace and defense 0.1% 0.1% Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 265,000 274,275 335,000 346,725 BE Aerospace, Inc. sr. unsec. unsub. notes 8 1/2s, 2018 285,000 317,775   Boeing Co. (The) sr. unsec. unsub. notes 3 1/2s, 2015 252,000 266,616 148,000 156,584 United Technologies Corp. sr. unsec. unsub. notes 4 7/8s, 2015 252,000 280,072 148,000 164,487 Automotive 0.2% % Daimler Finance North America, LLC company guaranty 6 1/2s, 2013 (Germany) 157,000 175,764 93,000 104,115 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 1,000,000 1,095,000   30 CORPORATE BONDS AND NOTES* cont. 500 Fund 13.5% 700 Fund 15.6% Principal amount Value Principal amount Value Banking 1.7% 1.3% Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 $2,015,000 $2,173,583 $1,185,000 $1,278,261 Bank of New York Mellon Corp. (The) sr. unsec. notes 2.95s, 2015 252,000 259,245 148,000 152,255 Barclays Bank PLC sr. unsec. unsub. notes 5.2s, 2014 346,000 376,673 204,000 222,084 BB&T Corp. unsec. sub. notes 5.2s, 2015 189,000 205,375 111,000 120,617 Citigroup, Inc. sr. unsec. unsub. notes 6 1/8s, 2017 1,575,000 1,746,358 925,000 1,025,639 Credit Suisse Guernsey sr. unsec. notes 5 1/2s, 2014 787,000 870,879 463,000 512,347 Deutsche Bank AG sr. unsec. notes 6s, 2017 (United Kingdom) 346,000 391,724 204,000 230,959 HSBC Finance Corp. 144A sr. unsec. sub. notes 6.676s, 2021 740,000 785,398 435,000 461,687 JPMorgan Chase & Co. sr. unsec. unsub. notes 3.7s, 2015 1,701,000 1,766,196 999,000 1,037,290 PNC Funding Corp. bank guaranty sr. unsec. note 3 5/8s, 2015 283,000 296,408 167,000 174,912 Shinhan Bank 144A sr. unsec. bond 6s, 2012 (South Korea) 225,000 236,595 150,000 157,730 UBS AG/Stamford CT sr. unsec. notes Ser. DPNT, 3 7/8s, 2015 300,000 311,642 250,000 259,702 US Bancorp sr. unsec. unsub. notes 2.45s, 2015 252,000 252,113 148,000 148,066 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 500,000 527,500 500,000 527,500 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,600,000 1,720,000 1,500,000 1,612,500 Wells Fargo & Co. sr. unsec. unsub. notes 5 5/8s, 2017 1,291,000 1,440,120 759,000 846,670 Westpac Banking Corp. sr. unsec. unsub. notes 3s, 2015 (Australia) 220,000 221,438 130,000 130,850 Beverage 0.2% 0.2% Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 4 1/8s, 2015 346,000 370,281 204,000 218,316 Coca-Cola Refreshments USA, Inc. sr. unsec. unsub. notes 7 3/8s, 2014 157,000 182,682 93,000 108,213 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 260,000 283,400 590,000 643,100 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 189,000 214,952 111,000 126,241 PepsiCo, Inc. sr. unsec. unsub. notes 3.1s, 2015 441,000 463,486 259,000 272,206 Biotechnology % 0.1% Amgen, Inc. sr. unsec. notes 5.85s, 2017 189,000 218,023 111,000 128,045 Talecris Biotherapeutics Holdings Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 65,000 71,500 200,000 220,000 31 CORPORATE BONDS AND NOTES* cont. 500 Fund 13.5% 700 Fund 15.6% Principal amount Value Principal amount Value Broadcasting 0.3% 0.1% DISH DBS Corp. company guaranty 7 1/8s, 2016 $ $ $255,000 $271,575 DISH DBS Corp. company guaranty 7s, 2013   220,000 237,600 Echostar DBS Corp. sr. notes 6 3/8s, 2011 145,000 147,175   News America, Inc. company guaranty sr. unsec. notes 5.3s, 2014 252,000 280,954 148,000 165,005 Sirius XM Radio, Inc. 144A sr. notes 9 3/4s, 2015 685,000 770,625 220,000 247,500 Univision Communications, Inc. 144A sr. sec. notes 12s, 2014 855,000 921,263   Building materials % % Owens Corning company guaranty unsec. unsub. notes 9s, 2019 210,000 250,163 275,000 327,594 Cable television 0.5% 0.6% CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018   270,000 292,613 Charter Communications Operating LLC/Charter Communications Operating Capital 144A company guaranty sr. notes 8s, 2012 200,000 210,000   Comcast Corp. company guaranty sr. unsec. unsub. bonds 6 1/2s, 2017 630,000 728,752 370,000 427,997 CSC Holdings LLC sr. notes 6 3/4s, 2012 215,000 223,063 84,000 87,150 CSC Holdings LLC sr. unsec. unsub. notes 8 1/2s, 2014 695,000 777,531 730,000 816,688 Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Co. KG 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 560,000 574,960 560,000 574,960 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 900,000 936,000 1,400,000 1,456,000 Time Warner Cable, Inc. company guaranty sr. unsec. notes 5.85s, 2017 535,000 595,244 315,000 350,471 Chemicals 0.8% 0.6% Dow Chemical Co. (The) sr. unsec. FRN 2.518s, 2011 155,000 155,873 110,000 110,619 Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 315,000 354,214 185,000 208,031 E.I. du Pont de Nemours & Co. sr. unsec. unsub. notes 3 1/4s, 2015 252,000 262,634 148,000 154,245 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.813s, 2014 400,000 389,500 750,000 730,313 Huntsman International, LLC company guaranty sr. unsec. sub. notes 7 3/8s, 2015 1,000,000 1,023,750   Ineos Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 1,020,000 1,119,450 1,170,000 1,284,075 32 CORPORATE BONDS AND NOTES* cont. 500 Fund 13.5% 700 Fund 15.6% Principal amount Value Principal amount Value Chemicals cont. Kronos International, Inc. sr. notes 6 1/2s, 2013 (Germany) EUR 800,000 $1,199,689 800,000 $1,199,689 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 Δ $808,000 900,920 $  Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 647,000 717,361 165,000 182,944 Coal 0.1% 0.1% Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 379,000 381,369 282,000 283,763 Peabody Energy Corp. company guaranty 7 3/8s, 2016 135,000 152,213 555,000 625,763 Combined utilities % 0.1% El Paso Corp. sr. unsec. notes 7s, 2017 225,000 249,725 465,000 516,098 El Paso Corp. sr. unsec. notes Ser. GMTN, 7 3/8s, 2012   26,000 27,789 Commercial and consumer services 0.1% 0.5% Expedia, Inc. 144A company guaranty sr. notes 8 1/2s, 2016   210,000 233,100 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 905,000 932,150 1,559,000 1,605,770 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016   500,000 487,500 Travelport LLC company guaranty 9 7/8s, 2014 190,000 179,550 895,000 845,775 Communications equipment % % Cisco Systems, Inc. sr. unsec. unsub. notes 5 1/2s, 2016 283,000 321,990 167,000 190,008 Computers 0.4% 0.4% Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015  485,000 509,250 800,000 840,000 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015   350,000 364,000 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 252,000 283,500 148,000 166,500 IBM Corp. sr. unsec. notes 5.7s, 2017 378,000 435,385 222,000 255,702 Seagate Technology International 144A company guaranty sr. sec. notes 10s, 2014 (Cayman Islands) 222,000 260,850   SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 985,000 1,034,250 1,085,000 1,139,250 Xerox Corp. sr. unsec. unsub. notes 4 1/4s, 2015 220,000 233,486 130,000 137,969 Conglomerates 0.3% 0.2% General Electric Co. sr. unsec. notes 5 1/4s, 2017 1,984,000 2,196,713 1,166,000 1,291,012 SPX Corp. sr. unsec. notes 7 5/8s, 2014 260,000 287,625 125,000 138,281 33 CORPORATE BONDS AND NOTES* cont. 500 Fund 13.5% 700 Fund 15.6% Principal amount Value Principal amount Value Consumer % 0.1% Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 $ $ $135,000 $148,163 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017   435,000 467,081  Consumer finance 0.1% 0.1% American Express Credit Corp. sr. unsec. unsub. notes 5 1/8s, 2014 567,000 619,251 333,000 363,687 Capital One Financial Corp. sr. unsec. unsub. notes 6 3/4s, 2017 252,000 295,050 148,000 173,283 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 220,000 249,700 130,000 147,550 Consumer goods 0.1% 0.2% ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 500,000 563,750 500,000 563,750 Procter & Gamble Co. (The) sr. unsec. notes 3 1/2s, 2015 252,000 268,439 148,000 157,655 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 300,000 327,000 300,000 327,000 Consumer services 0.2% 0.2% Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 500,000 795,223 750,000 1,192,835 Service Corporation International sr. notes 7s, 2017 $170,000 184,875 $185,000 201,188 Service Corporation International sr. unsec. 7 3/8s, 2014 180,000 198,000 195,000 214,500 Containers % 0.1% Owens Brockway Glass Container, Inc. company guaranty 6 3/4s, 2014   150,000 153,188 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A company guaranty sr. notes 7 3/4s, 2016 (Luxembourg) 195,000 206,700 200,000 212,000 Electric utilities 0.6% 0.5% AES Corp. (The) sr. unsec. unsub. notes 9 3/4s, 2016 210,000 243,075 150,000 173,625 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,035,000 1,125,563 1,000,000 1,087,500 Appalachian Power Co. sr. unsec. unsub. notes 7s, 2038 189,000 219,149 111,000 128,707 Carolina Power & Light Co. 1st mtge. bonds 5.3s, 2019 155,000 170,958 90,000 99,266 Consolidated Edison Co. of New York sr. unsec. notes 7 1/8s, 2018 157,000 191,689 93,000 113,548 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 315,000 361,167 185,000 212,114 34 CORPORATE BONDS AND NOTES* cont. 500 Fund 13.5% 700 Fund 15.6% Principal amount Value Principal amount Value Electric utilities cont. Duke Energy Corp. sr. unsec. unsub. notes 6.3s, 2014 $315,000 $352,249 $185,000 $206,876 Exelon Corp. sr. unsec. notes 4.9s, 2015 252,000 270,040 148,000 158,595 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 11,000 11,297 7,000 7,189 FirstEnergy Corp. sr. unsec. unsub. notes Ser. C, 7 3/8s, 2031 220,000 244,340 130,000 144,383 FPL Group Capital, Inc. company guaranty sr. unsec. notes 7 7/8s, 2015 157,000 187,983 93,000 111,353 National Rural Utilities Cooperative Finance Corp. sr. bonds 10 3/8s, 2018 126,000 173,635 74,000 101,976 NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 145,000 148,349 170,000 173,926 Pacific Gas & Electric Co. sr. unsec. bonds 4.8s, 2014 220,000 238,864 130,000 141,147 Southern Power Co. sr. unsec. notes Ser. D, 4 7/8s, 2015 189,000 204,538 111,000 120,125 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 275,000 351,564 125,000 159,802 Electronics % 0.2% Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 9 1/8s, 2014    750,000 781,875 NXP BV/NXP Funding, LLC company guaranty Ser. EXCH, 9 1/2s, 2015 (Netherlands)   545,000 584,513 STATS ChipPAC, Ltd. 144A company guaranty sr. unsec. notes 7 1/2s, 2015 (Singapore) 200,000 216,500 200,000 216,500 Energy (oil field) 0.1% 0.1% Expro Finance Luxemburg 144A sr. notes 8 1/2s, 2016 (Luxembourg) 430,000 420,325 515,000 503,413 Trico Shipping AS 144A sr. notes 13 7/8s, 2014 (Norway) (In default)  518,252 399,054 602,293 463,766 Entertainment % 0.1% AMC Entertainment, Inc. sr. sub. notes 8s, 2014   350,000 354,813  Financial 0.3% 0.5% CIT Group, Inc. sr. bonds 7s, 2014 1,100,000 1,120,625 1,100,000 1,120,625 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 300,000 309,000 700,000 721,000 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 162,000 179,820 324,000 359,640 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017   266,000 279,300 Leucadia National Corp. sr. unsec. notes 7s, 2013 100,000 108,250   Vnesheconombank Via VEB Finance, Ltd. 144A bank guaranteed bonds 6.8s, 2025 (Russia) 800,000 812,000 700,000 710,500 35 CORPORATE BONDS AND NOTES* cont. 500 Fund 13.5% 700 Fund 15.6% Principal amount Value Principal amount Value Food 0.1% 0.3% Dole Food Co. 144A sr. notes 8s, 2016 $ $ $200,000 $213,750 Kraft Foods, Inc. sr. unsec. unsub. notes 4 1/8s, 2016 598,000 627,952 352,000 369,631 Reddy Ice Corp. company guaranty sr. notes 11 1/4s, 2015   300,000 311,250 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 180,000 213,300 530,000 628,050 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 230,000 277,725 505,000 609,788 Forest products and packaging 0.3% 0.5% PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 100,000 168,524 165,000 278,065 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $250,000 288,750 $  Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) 1,000,000 1,025,000 1,410,000 1,445,250 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes FRN Ser. B, 4.023s, 2014   500,000 485,000 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 1,103,000 1,202,270 1,085,000 1,182,650 Gaming and lottery 0.1% 0.1% Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 390,000 444,600 695,000 792,300 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016   162,000 178,200 Health-care services 0.4% 0.5% Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 235,000 269,369 525,000 601,781 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016  1,000,000 1,073,750 1,230,000 1,320,713 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019   50,000 55,500 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 545,000 555,900 815,000 831,300 Tenet Healthcare Corp. sr. notes 9s, 2015 275,000 299,750 455,000 495,950 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 40,000 45,200 80,000 90,400 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 189,000 213,706 111,000 125,510 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 R 135,000 143,566   WellPoint, Inc. unsec. unsub. notes 5 1/4s, 2016 157,000 173,886 93,000 103,003 36 CORPORATE BONDS AND NOTES* cont. 500 Fund 13.5% 700 Fund 15.6% Principal amount Value Principal amount Value Household furniture and appliances 0.1% 0.2% Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 $752,000 $846,000 $962,000 $1,082,250 Insurance 0.3% 0.3% Allstate Corp. (The) sr. unsec. unsub. notes 5s, 2014 189,000 208,354 111,000 122,367 American International Group, Inc. sr. unsec. notes Ser. MTN, 5.45s, 2017 315,000 330,579 185,000 194,150 Berkshire Hathaway, Inc. sr. unsec. unsub. notes 3.2s, 2015 693,000 721,926 407,000 423,988 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 530,000 594,532 645,000 723,534 MetLife, Inc. sr. unsec. 6 3/4s, 2016 252,000 295,007 148,000 173,258 Prudential Financial, Inc. sr. disc. unsec. unsub. notes Ser. MTN, 4 3/4s, 2015 315,000 338,702 185,000 198,920 Investment banking/Brokerage 0.4% 0.4% E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 175,000 208,906 210,000 250,688 Goldman Sachs Group, Inc. (The) sr. unsec. notes 6 1/4s, 2017 1,543,000 1,717,566 907,000 1,009,613 Morgan Stanley sr. unsec. unsub. notes Ser. MTN, 6s, 2015 1,323,000 1,459,072 777,000 856,915 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands)   750,000 837,188 Lodging/Tourism % 0.2% FelCor Lodging LP company guaranty sr. notes 10s, 2014 R   850,000 975,375 MGM Resorts International sr. notes 10 3/8s, 2014 180,000 208,125 190,000 219,688 Machinery 0.1% 0.2% Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 395,000 429,563 1,133,000 1,232,138 Caterpillar Financial Services Corp. sr. unsec. notes 6 1/8s, 2014 346,000 390,934 204,000 230,493 Deere & Co. sr. unsec. notes 6.95s, 2014 252,000 292,643 148,000 171,870 Manufacturing % % General Cable Corp. company guaranty sr. unsec. unsub. notes FRN 2.68s, 2015 85,000 82,238 125,000 120,938 Media 0.2% 0.2% Interpublic Group of Companies, Inc. (The) sr. unsec. notes 6 1/4s, 2014 231,000 253,523 234,000 256,815 Nielsen Finance LLC/Nielsen Finance Co. sr. notes 11 5/8s, 2014 114,000 134,520 114,000 134,520 37 CORPORATE BONDS AND NOTES* cont. 500 Fund 13.5% 700 Fund 15.6% Principal amount Value Principal amount Value Media cont. Time Warner, Inc. company guaranty sr. unsec. notes 5 7/8s, 2016 $409,000 $463,496 $241,000 $273,111 WMG Holdings Corp. company guaranty sr. unsec. disc. notes 9 1/2s, 2014 850,000 864,875 915,000 931,013 Metals 0.4% 0.5% Alcoa, Inc. sr. unsec. unsub. notes 5.55s, 2017 189,000 204,286 111,000 119,977 ArcelorMittal sr. unsec. unsub. notes 6 1/8s, 2018 (France) 189,000 204,488   BHP Billiton Finance USA Ltd company guaranty sr. unsec. unsub. notes 5 1/2s, 2014 (Canada) 189,000 210,531 111,000 123,645 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 1,250,000 1,320,760 750,000 792,456 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 8.95s, 2014 (Australia) 283,000 342,646 167,000 202,197 SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 2.343s, 2015 (Germany) EUR 100,000 145,850 150,000 218,774 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 $500,000 516,250 $500,000 516,250 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 170,000 181,688 220,000 235,125 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015   750,000 780,938 Vale Overseas, Ltd. company guaranty sr. unsec. unsub. notes 6 1/4s, 2017 220,000 248,847 130,000 147,046 Natural gas utilities 0.1% 0.1% Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. bonds Ser. L, 6.3s, 2017 220,000 251,942 130,000 148,875 Kinder Morgan Energy Partners LP notes 6s, 2017 252,000 284,497 148,000 167,085 TransCanada Pipelines, Ltd. sr. unsec. unsub. notes 6 1/2s, 2018 (Canada) 220,000 258,418 130,000 152,702 Oil and gas 1.8% 1.9% Anadarko Petroleum Corp. sr. notes 5.95s, 2016 220,000 245,250 130,000 144,920 BP Capital Markets PLC company guaranty sr. unsec. notes 3 7/8s, 2015 (United Kingdom) 252,000 264,309 148,000 155,229 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 490,000 589,838 500,000 601,875 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 560,000 589,400 685,000 720,963 38 CORPORATE BONDS AND NOTES* cont. 500 Fund 13.5% 700 Fund 15.6% Principal amount Value Principal amount Value Oil and gas cont. Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) $ $ $350,000 $371,875 Connacher Oil and Gas, Ltd. 144A sr. sec. notes 11 3/4s, 2014 (Canada) 580,000 620,600 895,000 957,650 ConocoPhillips company guaranty sr. unsec. notes 4.6s, 2015 504,000 554,247 296,000 325,510 EnCana Holdings Finance Corp. company guaranty sr. unsec. unsub. notes 5.8s, 2014 (Canada) 220,000 245,552 130,000 145,099 Forest Oil Corp. company guaranty sr. unsec. notes 8 1/2s, 2014 965,000 1,075,975 1,035,000 1,154,025 Forest Oil Corp. company guaranty sr. unsec. notes 8s, 2011 240,000 248,700 230,000 238,338 Gazprom OAO Via White Nights Finance BV notes 10 1/2s, 2014 (Netherlands) 1,000,000 1,204,710 1,000,000 1,204,710 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018   175,000 187,250 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 435,000 444,244 195,000 199,144 OPTI Canada, Inc. 144A sr. notes 9s, 2012 (Canada) 1,160,000 1,174,500 1,245,000 1,260,563 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 1,035,000 1,186,369   Petroleos de Venezuela SA sr. unsec. bonds zero %, 2011 (Venezuela) 2,445,000 2,425,440 2,255,000 2,236,960 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 3,295,000 2,484,430 2,805,000 2,114,970 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015   500,000 530,000 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 225,000 263,250 280,000 327,600 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 441,000 457,037 259,000 268,419 Whiting Petroleum Corp. company guaranty 7s, 2014 125,000 134,375   XTO Energy, Inc. sr. unsec. unsub. notes 6 1/4s, 2017 189,000 226,268 111,000 132,888 Pharmaceuticals 0.4% 0.4% Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 283,000 327,776 167,000 193,423 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 189,000 218,693 111,000 128,439 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 415,000 641,353 445,000 687,716 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2013 (Ireland) $400,000 416,000 $600,000 624,000 39 CORPORATE BONDS AND NOTES* cont. 500 Fund 13.5% 700 Fund 15.6% Principal amount Value Principal amount Value Pharmaceuticals cont. GlaxoSmith Kline Capital, Inc. company guaranty sr. unsec. unsub. notes 4 3/8s, 2014 $252,000 $273,445 $148,000 $160,595 Merck & Co., Inc. sr. unsec. notes 4s, 2015 283,000 305,026 167,000 179,998 Novartis Capital Corp. company guaranty sr. unsec. notes 2.9s, 2015 252,000 260,472 148,000 152,975 Pfizer, Inc. sr. unsec. notes 5.35s, 2015 598,000 674,672 352,000 397,131 Power producers 0.1% 0.5% Calpine Corp. 144A sr. notes 7 1/4s, 2017   350,000 367,500 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013   1,000,000 995,000 GenOn Americas Generation, LLC sr. unsec. notes 8.3s, 2011 260,000 260,000 200,000 200,000 GenOn Energy, Inc. sr. unsec. unsub. notes 7 5/8s, 2014   1,500,000 1,571,250 NRG Energy, Inc. sr. notes 7 3/8s, 2016 676,000 701,350 600,000 622,500 Railroads % 0.1% RailAmerica, Inc. company guaranty sr. notes 9 1/4s, 2017   631,000 701,988  Real estate 0.1% 0.2% CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 355,000 419,788 685,000 810,013 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 260,000 284,375 320,000 350,000 Simon Property Group LP sr. unsec. unsub. notes 5.65s, 2020 R 220,000 239,337 130,000 141,426 Regional Bells 0.4% 0.3% AT&T, Inc. sr. unsec. unsub. notes 2 1/2s, 2015 1,449,000 1,452,779 851,000 853,219 Qwest Communications International, Inc. company guaranty Ser. B, 7 1/2s, 2014   250,000 255,000 Qwest Corp. sr. unsec. unsub. notes 8 3/8s, 2016 642,000 762,375 173,000 205,438 Verizon Communications, Inc. sr. unsec. notes 5.55s, 2016 819,000 919,667 481,000 540,122 Restaurants % 0.2% Landrys Restaurants, Inc. company guaranty sr. notes 11 5/8s, 2015   900,000 974,250 Wendys/Arbys Restaurants LLC company guaranty sr. unsec. unsub. notes 10s, 2016 235,000 260,850 300,000 333,000 Retail 0.4% 0.4% CVS Corp. sr. unsec. 5 3/4s, 2017 220,000 246,103 130,000 145,424 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 157,000 175,447 93,000 103,927 40 CORPORATE BONDS AND NOTES* cont. 500 Fund 13.5% 700 Fund 15.6% Principal amount Value Principal amount Value Retail cont. Kroger Co. company guaranty 6.4s, 2017 $157,000 $182,961 $93,000 $108,378 QVC Inc. 144A sr. notes 7 1/8s, 2017 475,000 502,313 570,000 602,775 Target Corp. sr. unsec. notes 5 3/8s, 2017 252,000 285,599 148,000 167,733 Toys R Us, Inc. sr. unsec. unsub. notes 7 7/8s, 2013 1,200,000 1,291,500 1,000,000 1,076,250 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 3.2s, 2014 598,000 631,833 352,000 371,915 Shipping % % United Parcel Service, Inc. sr. unsec. unsub. notes 3 7/8s, 2014 189,000 203,942 111,000 119,775 Software % % Oracle Corp. sr. unsec. notes 5 1/4s, 2016 346,000 388,889 204,000 229,287 Technology services % % Iron Mountain, Inc. company guaranty 6 5/8s, 2016 100,000 100,125 245,000 245,306 Telecommunications 0.6% 1.1% America Movil SAB de CV company guaranty unsec. unsub. notes 5 1/2s, 2014 (Mexico) 189,000 207,541 111,000 121,889 Cellco Partnership/Verizon Wireless Capital, LLC sr. unsec. unsub. notes 5.55s, 2014 252,000 277,839 148,000 163,175 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 450,000 488,250 705,000 764,925 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 250,000 271,875 500,000 543,750 Deutsche Telekom International Finance BV company guaranty sr. unsec. unsub. notes 5 3/4s, 2016 (Germany) 252,000 284,675 148,000 167,190 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom)   130,000 137,475 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2014   500,000 518,750 Level 3 Financing, Inc. 144A company guaranty FRN 4.215s, 2015   1,100,000 1,061,500 Nextel Communications, Inc. sr. notes Ser. E, 6 7/8s, 2013 840,000 847,350 805,000 812,044 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 245,000 281,138 740,000 849,150 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 290,000 316,463 725,000 791,156 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 240,000 260,100 195,000 211,331 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 265,000 268,644 120,000 121,650 41 CORPORATE BONDS AND NOTES* cont. 500 Fund 13.5% 700 Fund 15.6% Principal amount Value Principal amount Value Telecommunications cont. Telecom Italia Capital SA company guaranty 5 1/4s, 2015 (Italy) $283,000 $297,916 $167,000 $175,802 Telefonica Emisones SAU company guaranty sr. unsec. notes 4.949s, 2015 (Spain) 315,000 337,061 185,000 197,957 Vodafone Group PLC sr. unsec. unsub. notes 5 5/8s, 2017 (United Kingdom) 283,000 317,774 167,000 187,520 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Netherlands) 560,000 592,200 700,000 740,250 Telephone 0.1% 0.1% Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 380,000 405,650 963,000 1,028,003 Tire and rubber 0.1% 0.2% Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 975,000 1,104,188 1,050,000 1,189,125 Tobacco 0.1% 0.1% Altria Group, Inc. company guaranty sr. unsec. notes 4 1/8s, 2015 378,000 397,587 222,000 233,503 Philip Morris International, Inc. sr. unsec. unsub. notes 5.65s, 2018 189,000 213,530 111,000 125,407 Total corporate bonds and notes (cost $103,406,736 and $103,153,393) SENIOR LOANS* c 500 Fund 5.8% 700 Fund 5.6% Principal amount Value Principal amount Value Advertising and marketing services 0.1% 0.2% Advantage Sales & Marketing, LLC bank term loan FRN 5 1/4s, 2017 $997,500 $1,001,024 $997,500 $1,001,024 Aerospace and defense % % TransDigm Group, Inc. bank term loan FRN Ser. B, 4s, 2017 221,445 223,624 221,445 223,624 Agriculture 0.1% 0.2% American Rock Salt Co., LLC / American Rock Capital Corp. bank term loan FRN 5 1/2s, 2017 1,000,000 1,007,500 1,000,000 1,007,500 Airlines 0.1% 0.1% Delta Air Lines, Inc. bank term loan FRN Ser. B, 5 1/2s, 2017 833,000 822,067 834,000 823,054 Automotive 0.1% 0.2% Federal Mogul Corp. bank term loan FRN Ser. B, 2.173s, 2014 632,407 615,905 750,984 731,388 Federal Mogul Corp. bank term loan FRN Ser. C, 2.151s, 2015 322,657 314,237 383,155 373,157 42 SENIOR LOANS* c cont. 500 Fund 5.8% 700 Fund 5.6% Principal amount Value Principal amount Value Broadcasting % 0.2% Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.861s, 2016 $ $ $1,150,000 $1,023,820 Radio One, Inc. bank term loan FRN Ser. B, 7 1/2s, 2016   500,000 508,542  Building materials 0.2% 0.3% CPG International, Inc. bank term loan FRN 6s, 2017 199,500 199,874 199,500 199,874 Goodman Global, Inc. bank term loan FRN 9s, 2017   500,000 516,667 Goodman Global, Inc. bank term loan FRN Ser. 1st, 5 3/4s, 2016 337,390 339,866 237,640 239,384 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 1,000,000 1,005,625 1,000,000 1,005,625 Cable television 0.1% % Atlantic Broadband Finance, LLC bank term loan FRN Ser. B, 4s, 2016 622,703 625,972    Chemicals 0.4% 0.2% AZ Chem US, Inc. bank term loan FRN 4 3/4s, 2017 319,817 321,812   General Chemical Group, Inc. bank term loan FRN Ser. B, 5.002s, 2018 742,509 744,366   Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 470,000 471,958   Rockwood Holdings, Inc. bank term loan FRN Ser. B, 3 3/4s, 2018 333,000 334,784 334,000 335,789 Styron Corp. bank term loan FRN 6s, 2017 498,750 503,214 498,750 503,214 Tronox Worldwide bank term loan FRN Ser. B, 7s, 2015   498,750 503,218 Univar, Inc. bank term loan FRN Ser. B, 5s, 2017 781,043 786,482   Commercial and consumer services 0.4% 0.3% Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 1,296,750 1,322,144 1,197,000 1,220,441 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/2s, 2018 600,000 603,450   Interactive Data Corp. bank term loan FRN 4 3/4s, 2018 715,000 718,682 715,000 718,682 Communications equipment 0.2% 0.2% Avaya, Inc. bank term loan FRN Ser. B1, 3.061s, 2014 330,644 319,979   Avaya, Inc. bank term loan FRN Ser. B3, 4.811s, 2017 664,167 649,223 998,125 975,667 CommScope, Inc. bank term loan FRN Ser. B, 5s, 2018 355,000 358,402 355,000 358,402 43 SENIOR LOANS* c cont. 500 Fund 5.8% 700 Fund 5.6% Principal amount Value Principal amount Value Computers 0.1% 0.1% Syniverse Holdings, Inc. bank term loan FRN 5 1/4s, 2017 $665,333 $671,432 $665,333 $671,432 Construction % % Armstrong World Industries, Inc. bank term loan FRN Ser. B, 4s, 2018 285,000 286,639 285,000 286,639 Consumer 0.1% 0.1% Armored Autogroup, Inc. bank term loan FRN Ser. B, 6s, 2016 399,000 397,005 399,000 397,005 Consumer goods 0.3% 0.4% Amscan Holdings, Inc. bank term loan FRN 6 3/4s, 2017 995,000 1,002,701 995,000 1,002,701 Revlon Consumer Products bank term loan FRN 6s, 2015 544,500 546,797 643,500 646,215 Spectrum Brands, Inc. bank term loan FRN 5.01s, 2016 997,500 1,007,119 997,500 1,007,119 Consumer services 0.1% % Getty Images, Inc. bank term loan FRN Ser. B, 5 1/4s, 2016 746,250 753,246    Containers 0.1% 0.1% Reynolds Group Holdings, Inc. bank term loan FRN Ser. E, 4 1/4s, 2018 500,000 502,679 500,000 502,679 Distribution 0.1% 0.1% Green Mountain Coffee Roasters, Inc. bank term loan FRN Ser. B, 5 1/2s, 2016 664,335 672,639 666,330 674,659 Entertainment 0.2% 0.2% Cedar Fair LP bank term loan FRN 4s, 2017 211,189 213,035 240,657 242,761 Clubcorp Club Operations, Inc. bank term loan FRN Ser. B, 6s, 2016 249,375 251,401 249,375 251,401 Six Flags Theme Parks bank term loan FRN Ser. B, 5 1/4s, 2016 1,000,000 1,006,042 1,000,000 1,006,042 Food 0.1% 0.1% Dean Foods Co. bank term loan FRN Ser. A1, 3.501s, 2014 Δ 400,000 394,714 400,000 394,714 Del Monte Foods Co. bank term loan FRN Ser. B, 4 1/2s, 2018 480,000 481,947 480,000 481,947 Gaming and lottery 0.5% 0.3% Ameristar Casinos, Inc. bank term loan FRN Ser. B, 4s, 2018 900,000 907,714   Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B1, 3.274s, 2015 1,000,000 937,083 1,000,000 937,083 44 SENIOR LOANS* c cont. 500 Fund 5.8% 700 Fund 5.6% Principal amount Value Principal amount Value Gaming and lottery cont. CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 $1,000,000 $1,011,500 $1,000,000 $1,011,500 Isle of Capri Casinos, Inc. bank term loan FRN 4 3/4s, 2017 860,000 865,375   Health-care services 0.4% 0.3% Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 746,231 748,718 746,231 748,718 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 570,000 571,781 570,000 567,150 Kindred Healthcare, Inc. bank term loan FRN Ser. B, 5 1/4s, 2018 750,000 747,422   Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 1,207,875 1,213,009 965,251 969,353 Homebuilding % % Realogy Corp. bank term loan FRN Ser. B, 4.562s, 2016 263,723 247,476 349,587 328,050 Insurance % 0.1% CNO Financial Group, Inc. bank term loan FRN 7 1/2s, 2016 255,667 257,584 364,000 366,730 Investment banking/Brokerage 0.1% 0.2% Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.794s, 2017 517,286 518,415 587,336 588,617 Nuveen Investments, Inc. bank term loan FRN Ser. B, 3.292s, 2014 442,714 429,363 502,664 487,506 Metals % % Novelis, Inc. bank term loan FRN Ser. B, 4s, 2016 284,288 286,864 284,288 286,864 Oil and gas 0.1% % MEG Energy Corp. bank term loan FRN Ser. B, 4s, 2018 (Canada) 835,000 841,958    Pharmaceuticals % % Aptalis Pharma, Inc. bank term loan FRN Ser. B, 5 1/2s, 2017 274,313 273,713 274,313 273,713 Power producers 0.2% 0.1% New Devlopment Holdings, LLC bank term loan FRN Ser. B, 4 1/2s, 2018 400,000 403,498   Texas Competitive Electric Holdings Co., LLC bank term loan FRN Ser. B3, 3.761s, 2014 920,555 783,852 1,093,159 930,825 45 SENIOR LOANS* c cont. 500 Fund 5.8% 700 Fund 5.6% Principal amount Value Principal amount Value Publishing 0.1% 0.1% Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.46s, 2014 $955,052 $918,242 $ $ Cenveo Corp. bank term loan FRN Ser. B, 6 1/4s, 2016   798,000 804,235 Railroads 0.1% 0.1% Swift Transportation Co., LLC bank term loan FRN 6s, 2016 943,354 953,181 943,354 953,181 Real estate 0.1% 0.2% iStar Financial, Inc. bank term loan FRN Ser. A1, 5s, 2013 953,061 945,317   iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2014   1,000,000 1,002,857 Restaurants 0.2% 0.1% Burger King Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2016 922,688 921,534 922,688 921,534 DineEquity, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 380,849 384,998   Retail 0.8% 0.8% Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 Δ 249,375 248,821 1,246,875 1,244,104 Claires Stores, Inc. bank term loan FRN 3.058s, 2014 Δ 1,292,601 1,223,447 1,441,214 1,364,109 General Nutrition Centers, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 450,000 451,406   J. Crew Group, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 1,000,000 997,850 1,000,000 997,850 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 675,000 674,578 600,000 599,625 NBTY, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 798,000 802,988   PETCO Animal Supplies, Inc. bank term loan FRN 4 1/2s, 2017 990,000 998,044   Rite Aid Corp. bank term loan FRN 4 1/2s, 2018 971,916 967,866 971,916 967,866 Semiconductor 0.1% % Edwards, Ltd. bank term loan FRN Ser. B, 5 1/2s, 2016 (United Kingdom) 399,000 399,748    Telecommunications 0.2% 0.2% Intelsat Jackson Holdings, Ltd. bank term loan FRN Ser. B, 5 1/4s, 2018 (Bermuda) 1,000,000 1,008,906 1,000,000 1,008,906 MetroPCS Wireless, Inc. bank term loan FRN Ser. B3, 4s, 2018 498,750 499,062 498,750 499,062 46 SENIOR LOANS* c cont. 500 Fund 5.8% 700 Fund 5.6% Principal amount Value Principal amount Value Textiles 0.1% 0.1% Gymboree Corp. bank term loan FRN 5s, 2018 $498,750 $499,893 $498,750 $499,893 Total senior loans (cost $44,776,230 and $37,607,830) ASSET-BACKED SECURITIES* 500 Fund 5.7% 700 Fund 5.1% Principal amount Value Principal amount Vlaue Accredited Mortgage Loan Trust FRB Ser. 07-1, Class A3, 0.343s, 2037 $1,346,000 $938,835 $1,495,000 $1,042,763 Ace Securities Corp. FRB Ser. 06-HE3, Class A2C, 0.363s, 2036   1,040,666 480,062 FRB Ser. 06-NC3, Class A2B, 0.323s, 2036 F 1,040,000 439,400   Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 619,950 440,165   Conseco Finance Securitizations Corp. Ser. 00-4, Class A6, 8.31s, 2032 3,011,045 2,348,615 725,333 565,759 Ser. 00-5, Class A6, 7.96s, 2032 1,269,915 1,122,288   Ser. 02-1, Class M1F, 7.954s, 2033 305,000 334,051   Ser. 00-6, Class A5, 7.27s, 2031 2,873,313 3,021,145 3,418,252 3,594,121 Ser. 01-1, Class A5, 6.99s, 2031 1,755,260 1,807,918 2,131,599 2,195,547 Ser. 01-3, Class A4, 6.91s, 2033 1,917,602 1,994,306 2,721,467 2,830,325 Countrywide Asset Backed Certificates FRB Ser. 07-12, Class 2A2, 0.713s, 2047   369,000 281,363 FRB Ser. 07-7, Class 2A3, 0.443s, 2047   2,008,000 983,920 FRB Ser. 07-9, Class 2A3, 0.393s, 2047 2,147,000 949,056   FRB Ser. 07-3, Class 2A2, 0.383s, 2047 540,000 409,091   FRB Ser. 07-6, Class 2A2, 0.383s, 2037   372,000 289,342 FRB Ser. 06-8, Class 2A3, 0.373s, 2046 483,000 284,970 480,000 283,200 FRB Ser. 07-8, Class 2A2, 0.343s, 2037 1,532,000 1,221,770 1,705,000 1,359,738 FRB Ser. 07-1, Class 2A2, 0.313s, 2037 944,000 764,640 1,096,000 887,760 Credit-Based Asset Servicing and Securitization Ser. 07-CB1, Class AF2, 5.295s, 2037   1,088,507 571,466 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF9, Class 2A3, 0.373s, 2036   1,300,000 799,500 FRB Ser. 06-FF11, Class 2A3, 0.363s, 2036 955,000 563,450 1,144,000 674,960 Green Tree Financial Corp. Ser. 99-5, Class A5, 7.86s, 2029 2,538,449 2,322,681 1,037,381 949,203 Ser. 96-8, Class M1, 7.85s, 2027 457,000 445,585   FRN Ser. 96-9, Class M1, 7.63s, 2027 1,564,000 1,584,319 635,000 643,250 Ser. 99-5, Class A6, 7 1/2s, 2030 394,892 359,351 460,342 418,911 Ser. 99-4, Class A7, 7.41s, 2031 960,724 883,866 1,189,601 1,094,433 Ser. 99-3, Class A8, 7.06s, 2031 638,000 614,075 414,000 398,475 Ser. 1997-5, Class M1, 6.95s, 2029 2,058,000 2,016,840 927,000 908,460 Ser. 98-3, Class A6, 6.76s, 2030 446,907 472,874 289,442 306,259 47 ASSET-BACKED SECURITIES* cont. 500 Fund 5.7% 700 Fund 5.1% Principal amount Value Principal amount Value Green Tree Financial Corp. Ser. 99-3, Class A7, 6.74s, 2031 $495,360 $495,360 $300,935 $300,935 Ser. 99-3, Class A9, 6.53s, 2031   353,259 333,829 Ser. 99-2, Class A7, 6.44s, 2030 378,518 387,775   GSAA Home Equity Trust FRB Ser. 05-15, Class 2A2, 0.463s, 2036 612,724 434,549 637,470 452,100 FRB Ser. 05-11, Class 3A4, 0.463s, 2035 1,027,935 853,186 1,065,135 884,062 FRB Ser. 06-19, Class A3A, 0.453s, 2036 738,364 409,792 1,222,355 678,407 FRB Ser. 06-16, Class A3A, 0.453s, 2036 Δ   917,085 489,781 FRB Ser. 06-11, Class 2A2, 0.373s, 2036 Δ 3,617,806 1,917,437 5,364,623 2,843,250 FRB Ser. 06-9, Class A3, 0.373s, 2036 795,747 401,852   FRB Ser. 07-5, Class 2A1A, 0.333s, 2047 156,130 105,632 143,592 97,149 FRB Ser. 06-17, Class A1, 0.273s, 2036 1,589,485 778,847 1,985,656 972,971 FRB Ser. 06-12, Class A1, 0.263s, 2036   702,610 361,352 GSAMP Trust FRB Ser. 07-FM1, Class A2D, 0.463s, 2036 747,000 297,680 1,101,000 438,749 FRB Ser. 07-FM1, Class A2C, 0.383s, 2036 910,000 358,085 1,548,000 609,138 FRB Ser. 07-HE2, Class A2A, 0.333s, 2047 52,450 49,591 43,931 41,537 GSMPS Mortgage Loan Trust FRB Ser. 05-14, Class 2A2, 0.463s, 2035 641,276 455,306 759,446 539,206 HSI Asset Securitization Corp. Trust FRB Ser. 06-HE1, Class 2A1, 0.263s, 2036 46,618 33,857 42,143 30,606 Lehman XS Trust FRB Ser. 07-3, Class 1BA2, 6.17s, 2037 605,970 277,231 565,770 258,840 FRB Ser. 06-8, Class 2A1, 0.393s, 2036 846,868 486,949   FRB Ser. 06-19, Class A2, 0.383s, 2036 4,033,145 2,520,716 1,896,296 1,185,185 FRB Ser. 06-15, Class A4, 0.383s, 2036 896,140 483,916   FRB Ser. 07-3, Class 1BA1, 0.373s, 2037 2,662,969 1,131,762   Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.463s, 2032 1,202,000 1,123,870 315,000 294,525 Merrill Lynch Mortgage Investors Trust FRB Ser. 07-HE1, Class A2B, 0.383s, 2037 841,498 329,358 1,919,790 751,396 Morgan Stanley Capital, Inc. FRB Ser. 06-WMC2, Class A2C, 0.363s, 2036 837,249 309,782 658,349 243,589 Morgan Stanley IXIS Real Estate Capital FRB Ser. 06-2, Class A3, 0.363s, 2036 3,197,181 1,182,957   Oakwood Mortgage Investors, Inc. Ser. 01-C, Class A4, 7.405s, 2030 941,755 612,435 619,558 402,906 Ser. 00-D, Class A4, 7.4s, 2030 1,093,844 745,524 442,087 301,310 Ser. 02-B, Class A4, 7.09s, 2032 700,920 716,302   Ser. 02-A, Class A4, 6.97s, 2032 750,630 751,803 332,715 333,235 Ser. 02-C, Class A1, 5.41s, 2032 335,261 321,851   Ser. 01-D, Class A2, 5.26s, 2019 922,518 659,600 589,322 421,365 Ser. 02-B, Class A2, 5.19s, 2019 347,912 323,139 267,645 248,586 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 368,014 356,974   WAMU Asset-Backed Certificates FRB Ser. 07-HE1, Class 2A1, 0.263s, 2037 144,268 137,931 131,771 126,031 Total asset-backed securities (cost $44,046,500 and $34,257,822) 48 COMMODITY LINKED NOTES* 500 Fund 4.3% 700 Fund 4.2% Principal amount Value Principal amount Value UBS AG 144A zero %, 2011 (Indexed to the UBS Bloomberg CMCI Essence Excess Return) (United Kingdom) $3,400 $3,534,402 $3,300 $3,430,449 UBS AG 144A zero %, 2011 (Indexed to the UBS Bloomberg CMCI Essence Excess Return) (United Kingdom) 3,361 3,522,698 2,874 3,012,268 UBS AG 144A zero %, 2012 (Indexed to the UBS Bloomberg CMCI Composite USD Total Return) (United Kingdom) 10,494,000 11,200,288 8,980,000 9,584,390 UBS AG 144A zero %, 2011 (Indexed to the UBS Bloomberg CMCI Essence Excess Return) (United Kingdom) 3,600 3,779,212 2,400 2,519,474 UBS AG 144A zero %, 2012 (Indexed to the UBS Bloomberg CMCI Essence Excess Return) (United Kingdom) 11,236 11,393,657 10,214 10,357,317 Total commodity linked notes (cost $32,068,317 and $27,750,978) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS* 500 Fund 11.6% 700 Fund 15.2% Principal amount Value Principal amount Value U.S. Government Guaranteed Mortgage Obligations 1.8% 2.7% Government National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, May 1, 2041 $6,000,000 $6,258,750 $10,000,000 $10,431,250 4s, with due dates from January 20, 2041 to February 20, 2041 5,939,550 6,022,612 5,920,565 6,003,360 3 1/2s, TBA, May 1, 2041 2,000,000 1,932,969 2,000,000 1,932,969 U.S. Government Agency Mortgage Obligations 9.8% 12.5% Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, with due dates from January 1, 2041 to January 1, 2041 1,985,128 1,892,074   Federal National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, April 1, 2041 2,000,000 2,060,156 5,000,000 5,150,391 4 1/2s, TBA, May 1, 2041 60,000,000 61,734,372 71,000,000 73,052,340 4s, TBA, May 1, 2041 5,000,000 4,976,563   3 1/2s, TBA, May 1, 2041 7,000,000 6,676,797 8,000,000 7,630,625 Total U.S. government and agency mortgage obligations (cost $90,653,319 and $103,330,248) U.S. GOVERNMENT AGENCY OBLIGATIONS* 500 Fund 0.1% 700 Fund 0.1% Principal amount Value Principal amount Value Goldman Sachs Group, Inc (The) 1 5/8s, FDIC guaranteed notes, July 15, 2011 $900,000 $902,660 $700,000 $702,069 Total U.S. government agency obligations (cost $898,241 and $698,558) 49 FOREIGN GOVERNMENT BONDS AND NOTES* 500 Fund 1.7% 700 Fund 1.8% Principal amount Value Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $325,000 $292,500 $725,000 $652,500 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 1,405,000 1,424,515 1,305,000 1,323,126 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 7,915,000 7,447,778 7,210,000 6,784,394 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.467s, 2012 2,805,000 672,499 2,610,000 625,748 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 240,000 244,116 220,000 223,773 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 200,000 211,500 150,000 158,625 Ukraine (Government of) sr. unsec. bonds 6.385s, 2012 525,000 540,965 475,000 489,445 Ukraine (Government of) 144A bonds 7 3/4s, 2020 500,000 522,500 450,000 470,250 Ukraine (Government of) 144A sr. unsec. notes 7.95s, 2021 215,000 224,643 230,000 240,316 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 1,700,000 1,813,050 1,600,000 1,706,400 Total foreign government bonds and notes (cost $13,609,026 and $12,791,142) PURCHASED OPTIONS OUTSTANDING* 500 Fund 0.2% 700 Fund 0.2% Contract Contract amount/ amount/ Expiration date/ number of number of strike price contracts Value contracts Value SPDR S&P ETF 500 Trust (Put) Oct-11/$119.00 254,625 $542,351 265,943 $566,459 SPDR S&P ETF 500 Trust (Put) Aug-11/120.00 216,429 258,351 213,365 254,694 SPDR S&P ETF 500 Trust (Put) Jul-11/115.00 216,429 89,899 213,365 88,626 SPDR S&P ETF 500 Trust (Put) Jun-11/112.00 204,880 26,516 200,588 25,960 SPDR S&P ETF 500 Trust (Put) Sep-11/115.00 242,742 289,375 241,505 287,901 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.55% versus the three month USD-LIBOR-BBA maturing July 21, 2021. Jul-11/3.55 $12,908,485 235,580 $13,334,570 243,356 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 3.55% versus the three month USD-LIBOR-BBA maturing July 21, 2021. Jul-11/3.55 12,908,485 155,805 13,334,570 160,948 50 PURCHASED OPTIONS OUTSTANDING* cont. 500 Fund 0.2% 700 Fund 0.2% Contract Contract amount/ amount/ Expiration date/ number of number of strike price contracts Value contracts Value Option on an interest rate swap with Barclays Bank PLC the right to pay a fixed rate of 3.96% versus the three month USD-LIBOR-BBA maturing June 3, 2021. Jun-11/3.96 $11,750,500 $1,998 $7,005,500 $1,191 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. Jan-12/1.70175 12,060,000 35,185 14,580,000 42,537 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. Dec-11/1.578 6,030,000 17,383 7,290,000 21,015 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. Dec-11/1.602 6,030,000 16,245 7,290,000 19,640 Total purchased options outstanding (cost $4,041,643 and $4,028,930) CONVERTIBLE BONDS AND NOTES* 500 Fund % 700 Fund % Principal amount Value Principal amount Value Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 $105,000 $108,544 $110,000 $113,713 Total convertible bonds and notes (cost $97,170 and $101,797) SHORT-TERM INVESTMENTS* 500 Fund 25.0% 700 Fund 22.1% Principal amount/ Principal amount/ shares Value shares Value Putnam Money Market Liquidity Fund 0.08% e 69,215,688 $69,215,688 46,096,349 $46,096,349 SSgA Prime Money Market Fund 0.09% i P   610,000 610,000 U.S. Treasury Bills for an effective yield of 0.20%, August 25, 2011 # ## $  $25,000,000 24,980,425 U.S. Treasury Bills for an effective yield of 0.20%, September 22, 2011 15,000,000 14,987,700   U.S. Treasury Bills for effective yields ranging from 0.20% to 0.25%, October 20, 2011 # ## 12,300,000 12,288,192 7,500,000 7,492,801 U.S. Treasury Bills for an effective yield of 0.21%, November 17, 2011 ##   25,000,000 24,977,775 U.S. Treasury Bills for an effective yield of 0.28%, December 15, 2011 ## 17,000,000 16,969,859 24,000,000 23,957,448 51 SHORT-TERM INVESTMENTS* cont. 500 Fund 25.0% 700 Fund 22.1% Principal amount/ Principal amount/ shares Value shares Value U.S. Treasury Bills for effective yields ranging from 0.20% of 0.24%, March 8, 2012 $15,000,000 $14,968,800 $20,000,000 $19,958,400 U.S. Treasury Bills for an effective yield of 0.11%, October 13, 2011 25,000,000 24,989,750   U.S. Treasury Bills for an effective yield of 0.23%, May 5, 2011 # ## 27,000,000 26,999,322 3,362,000 3,361,916 U.S. Treasury Bills for an effective yield of 0.27%, June 2, 2011 # ## 16,000,000 15,996,167   U.S. Treasury Bills for effective yields ranging from 0.23% to 0.24%, July 28, 2011 #   402,000 401,960 Total short-term investments (cost $196,413,114 and $151,833,596) TOTAL INVESTMENTS Total investments cost $859,483,162 and $781,629,435) Key to holdings currency abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won SEK Swedish Krona Key to holdings abbreviations EMTN Euro Medium Term Notes ETF Exchange Traded Fund FDIC Guaranteed Federal Deposit Insurance Corp. Guaranteed FRB Floating Rate Bonds FRN Floating Rate Notes GMTN Global Medium Term Notes IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes OJSC Open Joint Stock Company PO Principal Only SPDR S&P 500 Index Depository Receipts TBA To Be Announced Commitments 52 Notes to the funds portfolios Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from November 1, 2010 through April 30, 2011 (the reporting period). * Percentages indicated are based on net assets as follows: 500 Fund $784,542,615 700 Fund $685,712,596  Non-income-producing security.  Income may be received in cash or additional securities at the discretion of the issuer. # These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. Δ Forward commitments, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. i Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts (Note 1). P The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets to cover certain derivatives contracts as follows: 500 Fund $375,918,107 700 Fund $370,501,530 Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBAs. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. 53 500 Fund FORWARD CURRENCY CONTRACTS at 4/30/11 (aggregate face value $351,932,528) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 5/24/11 $2,686,371 $2,531,723 $154,648 Brazilian Real Buy 5/24/11 1,961,619 1,911,849 49,770 British Pound Sell 5/24/11 4,194,884 4,046,979 (147,905) Canadian Dollar Sell 5/24/11 2,731,303 2,700,198 (31,105) Chilean Peso Sell 5/24/11 11,398 11,081 (317) Czech Koruna Buy 5/24/11 387,278 381,771 5,507 Euro Buy 5/24/11 2,904,642 2,781,711 122,931 Japanese Yen Sell 5/24/11 8,246,949 7,964,752 (282,197) Mexican Peso Sell 5/24/11 621,382 613,568 (7,814) Norwegian Krone Buy 5/24/11 1,576,698 1,501,580 75,118 Singapore Dollar Buy 5/24/11 1,883,728 1,828,133 55,595 South African Rand Buy 5/24/11 1,768,575 1,729,002 39,573 South Korean Won Buy 5/24/11 1,585,678 1,559,051 26,627 Swedish Krona Buy 5/24/11 921,624 877,768 43,856 Swiss Franc Buy 5/24/11 971,827 935,101 36,726 Taiwan Dollar Buy 5/24/11 283,684 281,849 1,835 Turkish Lira Sell 5/24/11 207,531 205,020 (2,511) Barclays Bank PLC Australian Dollar Buy 5/24/11 5,825,485 5,485,132 340,353 Brazilian Real Buy 5/24/11 1,107,441 1,078,005 29,436 British Pound Sell 5/24/11 5,556,760 5,366,923 (189,837) Canadian Dollar Buy 5/24/11 143,808 143,030 778 Chilean Peso Buy 5/24/11 495,056 487,497 7,559 Czech Koruna Buy 5/24/11 1,467,266 1,448,875 18,391 Euro Buy 5/24/11 4,679,635 4,486,727 192,908 Hungarian Forint Buy 5/24/11 1,169,829 1,113,727 56,102 Indian Rupee Sell 5/24/11 2,346,694 2,326,807 (19,887) Japanese Yen Sell 5/24/11 6,206,343 5,997,329 (209,014) Malaysian Ringgit Buy 5/24/11 868,422 853,621 14,801 Mexican Peso Buy 5/24/11 1,420,980 1,381,745 39,235 New Zealand Dollar Sell 5/24/11 1,706,038 1,637,661 (68,377) Norwegian Krone Sell 5/24/11 126,506 124,561 (1,945) Philippines Peso Buy 5/24/11 678,550 670,964 7,586 Polish Zloty Buy 5/24/11 281,259 262,307 18,952 Russian Ruble Buy 5/24/11 1,754,709 1,762,040 (7,331) Singapore Dollar Buy 5/24/11 1,595,006 1,547,784 47,222 South Korean Won Buy 5/24/11 2,789,760 2,760,655 29,105 Swedish Krona Buy 5/24/11 4,509,097 4,398,480 110,617 Swiss Franc Sell 5/24/11 2,244,709 2,101,969 (142,740) Taiwan Dollar Buy 5/24/11 831,520 823,143 8,377 Thai Baht Buy 5/24/11 1,332,769 1,319,449 13,320 Turkish Lira Buy 5/24/11 520,762 515,045 5,717 54 FORWARD CURRENCY CONTRACTS at 4/30/11 (aggregate face value $351,932,528) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. Australian Dollar Buy 5/24/11 $2,744,577 $2,676,519 $68,058 Brazilian Real Sell 5/24/11 190,185 184,912 (5,273) British Pound Sell 5/24/11 2,981,692 2,879,079 (102,613) Canadian Dollar Sell 5/24/11 4,246,311 4,139,934 (106,377) Chilean Peso Sell 5/24/11 144,368 140,303 (4,065) Czech Koruna Sell 5/24/11 29,084 27,950 (1,134) Euro Buy 5/24/11 3,215,896 3,083,551 132,345 Hungarian Forint Buy 5/24/11 1,195,155 1,138,143 57,012 Japanese Yen Sell 5/24/11 4,355,858 4,208,813 (147,045) Mexican Peso Buy 5/24/11 584,722 569,891 14,831 New Zealand Dollar Buy 5/24/11 13,912 13,358 554 Norwegian Krone Buy 5/24/11 1,379,103 1,314,103 65,000 Polish Zloty Sell 5/24/11 866,437 808,267 (58,170) Singapore Dollar Buy 5/24/11 1,752,126 1,700,496 51,630 South African Rand Buy 5/24/11 1,665,215 1,626,115 39,100 South Korean Won Buy 5/24/11 1,525,914 1,499,348 26,566 Swedish Krona Sell 5/24/11 2,071,411 1,973,762 (97,649) Swiss Franc Sell 5/24/11 741,868 694,569 (47,299) Taiwan Dollar Sell 5/24/11 518,489 520,426 1,937 Turkish Lira Buy 5/24/11 150,485 148,871 1,614 Credit Suisse AG Australian Dollar Buy 5/24/11 3,368,002 3,264,544 103,458 Brazilian Real Sell 5/24/11 33,607 33,503 (104) British Pound Sell 5/24/11 4,626,735 4,492,638 (134,097) Canadian Dollar Sell 5/24/11 3,256,558 3,181,452 (75,106) Czech Koruna Sell 5/24/11 923,246 871,783 (51,463) Euro Sell 5/24/11 830,406 796,667 (33,739) Indian Rupee Sell 5/24/11 1,637,283 1,627,817 (9,466) Japanese Yen Sell 5/24/11 1,124,321 1,070,641 (53,680) Malaysian Ringgit Buy 5/24/11 1,927,389 1,889,097 38,292 Mexican Peso Buy 5/24/11 1,722,072 1,684,592 37,480 Norwegian Krone Buy 5/24/11 2,604,973 2,480,009 124,964 Polish Zloty Buy 5/24/11 332,195 309,701 22,494 Singapore Dollar Sell 5/24/11 867,884 840,575 (27,309) South African Rand Buy 5/24/11 1,033,674 1,003,815 29,859 South Korean Won Buy 5/24/11 3,011,554 2,958,663 52,891 Swedish Krona Sell 5/24/11 1,088,614 1,036,657 (51,957) Swiss Franc Sell 5/24/11 4,245,563 3,973,170 (272,393) Taiwan Dollar Buy 5/24/11 358,540 356,283 2,257 Turkish Lira Sell 5/24/11 738,982 738,653 (329) Deutsche Bank AG Australian Dollar Buy 5/24/11 4,817,371 4,583,889 233,482 Brazilian Real Buy 5/24/11 345,109 332,291 12,818 British Pound Sell 5/24/11 8,515,063 8,269,957 (245,106) 55 FORWARD CURRENCY CONTRACTS at 4/30/11 (aggregate face value $351,932,528) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG cont. Canadian Dollar Buy 5/24/11 $27,156 $27,073 $83 Chilean Peso Buy 5/24/11 522,237 508,177 14,060 Czech Koruna Sell 5/24/11 711,429 671,832 (39,597) Euro Buy 5/24/11 4,413,312 4,229,284 184,028 Hungarian Forint Buy 5/24/11 1,438,677 1,366,257 72,420 Malaysian Ringgit Buy 5/24/11 1,046,495 1,026,008 20,487 Mexican Peso Buy 5/24/11 857,330 832,981 24,349 New Zealand Dollar Sell 5/24/11 277,667 266,813 (10,854) Norwegian Krone Buy 5/24/11 1,535,120 1,459,968 75,152 Philippines Peso Buy 5/24/11 675,171 667,177 7,994 Polish Zloty Sell 5/24/11 718,418 669,372 (49,046) Singapore Dollar Buy 5/24/11 2,115,360 2,052,016 63,344 South Korean Won Buy 5/24/11 2,099,275 2,061,393 37,882 Swedish Krona Sell 5/24/11 2,730,024 2,599,192 (130,832) Swiss Franc Sell 5/24/11 4,415,659 4,133,338 (282,321) Taiwan Dollar Sell 5/24/11 291,556 287,674 (3,882) Turkish Lira Sell 5/24/11 501,419 498,176 (3,243) Goldman Sachs International Australian Dollar Buy 5/24/11 1,312,496 1,237,123 75,373 British Pound Sell 5/24/11 4,311,659 4,221,519 (90,140) Canadian Dollar Buy 5/24/11 3,081,367 3,011,981 69,386 Chilean Peso Buy 5/24/11 3,302 3,212 90 Euro Buy 5/24/11 3,127,962 2,999,714 128,248 Hungarian Forint Buy 5/24/11 2,675,382 2,584,911 90,471 Japanese Yen Sell 5/24/11 5,435,885 5,227,828 (208,057) Norwegian Krone Sell 5/24/11 22,095 21,034 (1,061) Polish Zloty Sell 5/24/11 905,949 845,794 (60,155) South African Rand Buy 5/24/11 1,746,219 1,708,457 37,762 Swedish Krona Buy 5/24/11 904,183 894,107 10,076 Swiss Franc Sell 5/24/11 5,182,422 4,848,937 (333,485) HSBC Bank USA, National Association Australian Dollar Buy 5/24/11 4,296,902 4,101,018 195,884 British Pound Sell 5/24/11 4,342,064 4,250,551 (91,513) Euro Buy 5/24/11 4,430,661 4,247,375 183,286 Indian Rupee Sell 5/24/11 244,684 242,882 (1,802) Japanese Yen Sell 5/24/11 3,642,725 3,518,119 (124,606) Norwegian Krone Buy 5/24/11 2,583,984 2,459,893 124,091 Philippines Peso Buy 5/24/11 675,171 667,932 7,239 Singapore Dollar Buy 5/24/11 1,312,827 1,274,010 38,817 South Korean Won Buy 5/24/11 4,130,206 4,059,979 70,227 Swiss Franc Sell 5/24/11 2,654,027 2,485,173 (168,854) Taiwan Dollar Sell 5/24/11 98 96 (2) 56 FORWARD CURRENCY CONTRACTS at 4/30/11 (aggregate face value $351,932,528) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. Australian Dollar Buy 5/24/11 $7,294,000 $6,904,780 $389,220 Brazilian Real Sell 5/24/11 891,541 888,398 (3,143) British Pound Sell 5/24/11 5,481,583 5,293,330 (188,253) Canadian Dollar Buy 5/24/11 1,723,376 1,718,126 5,250 Chilean Peso Buy 5/24/11 812,681 798,480 14,201 Czech Koruna Sell 5/24/11 12,102 11,410 (692) Euro Sell 5/24/11 428,845 413,221 (15,624) Hungarian Forint Buy 5/24/11 2,544,341 2,424,004 120,337 Japanese Yen Sell 5/24/11 3,560,913 3,412,640 (148,273) Malaysian Ringgit Buy 5/24/11 1,086,674 1,065,118 21,556 Mexican Peso Buy 5/24/11 150,607 146,503 4,104 New Zealand Dollar Sell 5/24/11 818,604 785,572 (33,032) Norwegian Krone Buy 5/24/11 2,874,781 2,875,128 (347) Polish Zloty Sell 5/24/11 506,418 486,490 (19,928) Singapore Dollar Buy 5/24/11 629,054 610,668 18,386 South African Rand Buy 5/24/11 1,006,348 982,886 23,462 South Korean Won Buy 5/24/11 1,874,959 1,842,039 32,920 Swedish Krona Buy 5/24/11 1,729,489 1,710,384 19,105 Swiss Franc Buy 5/24/11 717,204 693,893 23,311 Taiwan Dollar Buy 5/24/11 592,964 586,585 6,379 Thai Baht Buy 5/24/11 677,014 670,625 6,389 Turkish Lira Sell 5/24/11 348,246 344,490 (3,756) Royal Bank of Scotland PLC (The) Australian Dollar Buy 5/24/11 2,245,444 2,151,323 94,121 Brazilian Real Buy 5/24/11 252,689 246,095 6,594 British Pound Sell 5/24/11 7,106,912 6,888,049 (218,863) Canadian Dollar Buy 5/24/11 275,360 274,533 827 Chilean Peso Buy 5/24/11 917,291 904,699 12,592 Czech Koruna Sell 5/24/11 609,712 575,697 (34,015) Euro Buy 5/24/11 1,454,249 1,393,663 60,586 Hungarian Forint Buy 5/24/11 1,442,271 1,371,714 70,557 Indian Rupee Sell 5/24/11 1,378,016 1,366,765 (11,251) Japanese Yen Sell 5/24/11 883,029 852,986 (30,043) Malaysian Ringgit Buy 5/24/11 2,381,521 2,334,799 46,722 Mexican Peso Buy 5/24/11 1,724,953 1,679,341 45,612 New Zealand Dollar Sell 5/24/11 17,956 17,255 (701) Norwegian Krone Buy 5/24/11 2,416,777 2,298,796 117,981 Polish Zloty Sell 5/24/11 1,917,012 1,833,904 (83,108) Russian Ruble Buy 5/24/11 877,355 880,373 (3,018) Singapore Dollar Buy 5/24/11 1,205,026 1,169,490 35,536 South African Rand Buy 5/24/11 873,186 852,878 20,308 South Korean Won Buy 5/24/11 2,221,983 2,183,752 38,231 Swedish Krona Sell 5/24/11 557,868 534,758 (23,110) 57 FORWARD CURRENCY CONTRACTS at 4/30/11 (aggregate face value $351,932,528) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Royal Bank of Scotland PLC (The) cont. Swiss Franc Sell 5/24/11 $4,121,899 $3,954,100 $(167,799) Taiwan Dollar Buy 5/24/11 354,926 352,202 2,724 Turkish Lira Sell 5/24/11 842,911 838,525 (4,386) State Street Bank and Trust Co. Australian Dollar Buy 5/24/11 3,268,657 3,204,981 63,676 Brazilian Real Buy 5/24/11 1,843,040 1,792,320 50,720 British Pound Sell 5/24/11 7,100,731 6,856,498 (244,233) Canadian Dollar Sell 5/24/11 2,645,293 2,586,047 (59,246) Euro Buy 5/24/11 4,307,880 4,131,171 176,709 Hungarian Forint Buy 5/24/11 1,217,075 1,158,485 58,590 Japanese Yen Sell 5/24/11 3,540,700 3,420,643 (120,057) Malaysian Ringgit Buy 5/24/11 1,945,759 1,909,922 35,837 Mexican Peso Buy 5/24/11 9,642 9,394 248 Norwegian Krone Buy 5/24/11 2,016,726 1,921,787 94,939 Philippines Peso Buy 5/24/11 675,171 667,993 7,178 Polish Zloty Sell 5/24/11 1,157,461 1,117,501 (39,960) Singapore Dollar Buy 5/24/11 544,482 528,417 16,065 South African Rand Buy 5/24/11 872,973 854,154 18,819 Swedish Krona Sell 5/24/11 1,394,944 1,328,548 (66,396) Swiss Franc Sell 5/24/11 2,912,702 2,850,344 (62,358) Taiwan Dollar Buy 5/24/11 606,997 596,653 10,344 Thai Baht Buy 5/24/11 677,014 671,025 5,989 Westpac Banking Corp. Australian Dollar Buy 5/24/11 3,965,496 3,785,879 179,617 British Pound Sell 5/24/11 1,374,739 1,327,539 (47,200) Canadian Dollar Buy 5/24/11 2,664,946 2,606,256 58,690 Euro Buy 5/24/11 367,010 351,752 15,258 Japanese Yen Sell 5/24/11 3,334,756 3,173,234 (161,522) New Zealand Dollar Sell 5/24/11 538,510 519,078 (19,432) Norwegian Krone Sell 5/24/11 31,932 31,388 (544) Swedish Krona Buy 5/24/11 237,215 237,139 76 Swiss Franc Sell 5/24/11 1,394,924 1,306,118 (88,806) Total FUTURES CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Short) 9 $1,029,607 Jun-11 $(1,196) Canadian Government Bond 10 yr (Short) 44 5,656,113 Jun-11 (33,425) Euro-Bund 10 yr (Long) 124 22,615,436 Jun-11 327,775 Euro-Dollar 90 day (Short) 230 57,005,500 Jun-12 (58,075) Euro-Swiss Franc 3 Month (Short) 38 10,928,162 Dec-11 (1,706) 58 FUTURES CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Swiss Franc 3 Month (Short) 38 $10,883,068 Jun-12 $(4,861) Euro-Swiss Franc 3 Month (Short) 38 10,845,673 Dec-12 (6,482) Euro-Swiss Franc 3 Month (Short) 38 10,905,065 Mar-12 (1,127) Euro-Swiss Franc 3 Month (Short) 38 10,949,059 Sep-11 494 Japanese Government Bond 10 yr (Short) 3 5,179,364 Jun-11 (11,851) Japanese Government Bond 10 yr Mini (Short) 26 4,489,423 Jun-11 (36,186) NASDAQ 100 Index E-Mini (Long) 229 10,995,435 Jun-11 423,192 Russell 2000 Mini Index (Short) 181 15,636,590 Jun-11 (681,039) S&P 500 Index E-Mini (Long) 131 8,906,035 Jun-11 304,301 S&P Mid Cap 400 Index E-Mini (Long) 23 2,331,050 Jun-11 30,628 U.K. Gilt 10 yr (Long) 144 28,674,483 Jun-11 579,579 U.S. Treasury Bond 20 yr (Long) 46 5,629,250 Jun-11 103,475 U.S. Treasury Bond 30 yr (Long) 32 4,028,000 Jun-11 49,939 U.S. Treasury Note 5 yr (Long) 21 2,487,844 Jun-11 37,234 U.S. Treasury Note 10 yr (Short) 31 3,755,359 Jun-11 (19,262) Total WRITTEN OPTIONS OUTSTANDING at 4/30/11 (premiums received $14,627,946) (Unaudited) Contract amount/ Expiration date/ number of contracts strike price Value SPDR S&P rust (Call) 1,356,666 May-11/139.00 $697,419 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. $2,391,100 Apr-12/4.8675 21,042 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 2,391,100 Apr-12/4.8675 228,470 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 3,847,000 Aug-11/4.475 3,655 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 3,847,000 Aug-11/4.475 322,225 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 6,474,000 Aug-11/4.49 551,650 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 6,474,000 Aug-11/4.49 5,438 59 WRITTEN OPTIONS OUTSTANDING at 4/30/11 (premiums received $14,627,946) (Unaudited) cont. Contract amount/ Expiration date/ number of contracts strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 3,237,000 Aug-11/4.55 $2,136 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 3,237,000 Aug-11/4.55 292,075 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 1,929,000 Aug-11/4.70 444 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 1,929,000 Aug-11/4.70 200,500 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 6,180,300 Aug-15/4.375 910,859 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 6,180,300 Aug-15/4.375 481,384 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 6,180,300 Aug-15/4.46 511,234 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 6,180,300 Aug-15/4.46 859,062 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 3,955,380 Feb-15/5.27 190,274 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 3,955,380 Feb-15/5.27 322,047 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February13, 2025. 1,726,280 Feb-15/5.36 79,012 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February13,2025. 1,726,280 Feb-15/5.36 147,787 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. 11,974,320 Jan-12/4.72 70,170 60 WRITTEN OPTIONS OUTSTANDING at 4/30/11 (premiums received $14,627,946) (Unaudited) cont. Contract amount/ Expiration date/ number of contracts strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. 11,974,320 Jan-12/4.72 $1,083,197 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 19,957,200 Jan-12/4.80 97,790 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 19,957,200 Jan-12/4.80 1,927,067 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 8,535,000 Jul-11/4.52 2,048 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 8,535,000 Jul-11/4.52 772,674 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 4,267,500 Jul-11/4.5475 896 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 4,267,500 Jul-11/4.5475 396,365 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 27,400,500 Sep-15/4.04 993,652 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 27,400,500 Sep-15/4.04 2,758,792 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.578% versus the six month CHF-LIBOR-BBA maturingDecember 24, 2013. CHF 6,030,000 Dec-11/0.578 873 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.602% versus the six month CHF-LIBOR-BBA maturingDecember 22, 2013. CHF 6,030,000 Dec-11/0.602 1,033 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 12,060,000 Jan-12/0.70175 4,397 Total 61 TBA SALE COMMITMENTS OUTSTANDING at 4/30/11 (proceeds receivable $65,270,390) (Unaudited) Principal Settlement Agency amount date Value FNMA, 4 1/2s, May 1, 2041 $60,000,000 5-12-11 $61,734,368 FNMA, 4 1/2s, April 1, 2041 2,000,000 4-13-11 2,060,156 FNMA, 3 1/2s, May 1, 2041 2,000,000 5-12-11 1,907,656 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $40,811,000 $(2,770) 12/6/12 0.79% 3 month USD- LIBOR-BBA $(244,742) 63,744,300 (38,686) 4/12/13 0.97% 3 month USD- LIBOR-BBA (336,460) 20,628,600 (46,583) 4/12/41 4.39% 3 month USD- LIBOR-BBA (897,232) 12,899,400  4/26/21 3.465% 3 month USD- LIBOR-BBA (119,619) 58,370,100 (14,910) 2/7/13 0.881% 3 month USD- LIBOR-BBA (313,753) 50,998,000 (76,350) 2/7/15 1.891% 3 month USD- LIBOR-BBA (748,833) AUD 2,140,000  4/18/21 6.1% 6 month AUD- BBR-BBSW (25,966) GBP 6,160,000  2/3/13 1.875% 6 month GBP- LIBOR-BBA (77,821) GBP 2,760,000  2/3/16 3.0625% 6 month GBP- LIBOR-BBA (97,763) GBP 1,940,000  2/3/21 3.9225% 6 month GBP- LIBOR-BBA (104,960) GBP 4,010,000 E  2/3/31 6 month GBP- LIBOR-BBA 4.87% 72,037 Barclays Bank PLC $7,538,000  3/10/41 3 month USD- LIBOR-BBA 4.38% 324,948 80,039,400  3/10/18 3.06% 3 month USD- LIBOR-BBA (1,884,763) 8,486,600 10,941 3/30/31 3 month USD- LIBOR-BBA 4.17% 210,783 28,714,100 6,643 4/1/13 1% 3 month USD- LIBOR-BBA (153,885) 15,381,400 51,595 4/26/16 3 month USD- LIBOR-BBA 2.24% 128,703 18,300,000  5/4/16 2.17% 3 month USD- LIBOR-BBA (13,725) AUD 7,310,000  3/21/16 5.57% 6 month AUD- BBR-BBSW 43,834 AUD 5,560,000  3/21/21 6 month AUD- BBR-BBSW 5.88% (27,530) 62 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. AUD 3,410,000 $ 4/21/21 6.0675% 6 month AUD- BBR-BBSW $(32,277) EUR 2,470,000  3/1/21 6 month EUR- EURIBOR- REUTERS 3.425% (17,166) GBP 7,540,000  4/6/16 6 month GBP- LIBOR-BBA 3.05% 193,896 GBP 2,560,000  4/6/31 4.2375% 6 month GBP- LIBOR-BBA (129,225) GBP 4,000,000  1/18/21 3.7875% 6 month GBP- LIBOR-BBA (149,000) GBP 3,700,000 E  2/3/31 6 month GBP- LIBOR-BBA 4.86% 63,067 GBP 8,630,000  2/3/13 1.895% 6 month GBP- LIBOR-BBA (114,740) GBP 1,420,000  2/3/21 6 month GBP- LIBOR-BBA 3.95% 82,459 Citibank, N.A. $93,381,800 17,889 7/9/20 3 month USD- LIBOR-BBA 3.01% (902,855) 6,915,000 (4,201) 2/3/13 0.8% 3 month USD- LIBOR-BBA (29,096) GBP 7,540,000  4/5/16 6 month GBP- LIBOR-BBA 3.075% 209,753 GBP 2,560,000  4/5/31 4.21075% 6 month GBP- LIBOR-BBA (113,499) GBP 14,700,000  8/3/15 2.9225% 6 month GBP- LIBOR-BBA (486,211) GBP 4,360,000  8/3/20 6 month GBP- LIBOR-BBA 3.885% 237,370 GBP 18,380,000  8/3/12 6 month GBP- LIBOR-BBA 1.61% 144,266 SEK 10,970,000  11/23/20 3.25% 3 month SEK- STIBOR-SIDE 54,780 SEK 8,470,000  3/24/21 3 month SEK- STIBOR-SIDE 3.8025% 8,193 SEK 11,840,000  4/15/21 3.93% 3 month SEK- STIBOR-SIDE (30,745) SEK 6,140,000  2/4/21 3.79% 3 month SEK- STIBOR-SIDE (7,435) SEK 10,970,000  11/23/20 3 month SEK- STIBOR-SIDE 3.75% 5,235 Credit Suisse International $19,262,100 (25,672) 3/14/16 3 month USD- LIBOR-BBA 2.35% 254,117 13,375,100 30,661 3/14/41 4.36% 3 month USD- LIBOR-BBA (492,567) 63 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. 15,800,000 E $ 3/21/13 1.15625% 3 month USD- LIBOR-BBA $(18,328) 42,241,800 (8,642) 2/24/15 2.04% 3 month USD- LIBOR-BBA (754,368) 2,801,500  4/15/13 0.93125% 3 month USD- LIBOR-BBA (10,647) 8,311,100 (10,460) 4/19/41 4.26% 3 month USD- LIBOR-BBA (156,556) 6,023,000  5/4/21 3.377% 3 month USD- LIBOR-BBA  6,438,000  5/4/21 3.379% 3 month USD- LIBOR-BBA  CHF 9,010,000  1/28/13 0.675% 6 month CHF- LIBOR-BBA 7,800 CHF 2,390,000  3/22/16 1.5075% 6 month CHF- LIBOR-BBA 21,963 CHF 2,870,000  7/28/15 1.27% 6 month CHF- LIBOR-BBA 9,472 CHF 12,320,000  2/9/13 0.6875% 6 month CHF- LIBOR-BBA 14,544 CHF 3,610,000  4/28/16 6 month CHF- LIBOR-BBA 1.69% (6,355) EUR 1,235,000  3/4/21 3.46% 6 month EUR- EURIBOR- REUTERS 3,511 EUR 2,010,000  4/19/21 3.691% 6 month EUR- EURIBOR- REUTERS (40,723) GBP 4,420,000  2/3/16 3.065% 6 month GBP- LIBOR-BBA (157,418) GBP 2,450,000  2/3/21 6 month GBP- LIBOR-BBA 3.93% 135,203 GBP 1,240,000  3/3/21 3.87375% 6 month GBP- LIBOR-BBA (52,835) SEK 6,140,000  2/7/21 3.82% 3 month SEK- STIBOR-SIDE (9,834) SEK 18,970,000  3/29/21 3 month SEK- STIBOR-SIDE 3.81125% 20,526 SEK 4,460,000  4/4/21 3.815% 3 month SEK- STIBOR-SIDE (4,825) SEK 10,790,000  3/4/21 3 month SEK- STIBOR-SIDE 3.78% 8,490 Deutsche Bank AG $65,238,300 152,827 7/27/20 3 month USD- LIBOR-BBA 2.94% (1,006,702) 57,281,400 (13,289) 4/13/13 0.98% 3 month USD- LIBOR-BBA (287,245) 64 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. EUR 9,060,000 $ 12/23/20 3.325% 6 month EUR- EURIBOR- REUTERS $115,749 KRW 2,953,000,000  4/22/16 4.135% 3 month KRW- CD-KSDA- BLOOMBERG (1,929) KRW 2,928,000,000  4/29/16 4.14% 3 month KRW- CD-KSDA- BLOOMBERG (1,917) Goldman Sachs International $1,921,700 (473) 10/1/13 0.84% 3 month USD- LIBOR-BBA 5,155 14,512,700 E  3/19/13 1.09375% 3 month USD- LIBOR-BBA (8,853) 10,248,600  4/4/16 3 month USD- LIBOR-BBA 2.415% 159,509 9,413,800  4/20/41 3 month USD- LIBOR-BBA 4.2525% 151,992 23,110,000 (101,723) 5/3/21 3.39% 3 month USD- LIBOR-BBA (139,855) 900,000  5/4/41 4.1775% 3 month USD- LIBOR-BBA  CHF 9,010,000  12/15/12 0.538% 6 month CHF- LIBOR-BBA 19,824 EUR 1,235,000  3/2/21 3.4325% 6 month EUR- EURIBOR- REUTERS 7,547 GBP 2,020,000  1/21/21 3.81% 6 month GBP- LIBOR-BBA (80,917) KRW 2,830,000,000  4/21/16 4.12% 3 month KRW- CD-KSDA- BLOOMBERG (121) SEK 6,000,000  12/10/20 3.5775% 3 month SEK- STIBOR-SIDE 3,770 SEK 10,790,000  3/2/21 3 month SEK- STIBOR-SIDE 3.7575% 5,473 JPMorgan Chase Bank, N.A. $48,476,200 (8,220) 2/16/13 1.04% 3 month USD- LIBOR-BBA (392,647) 5,322,600  3/9/26 3 month USD- LIBOR-BBA 4.07% 173,161 31,600,000 E  3/21/13 1.1685% 3 month USD- LIBOR-BBA (40,732) 21,700,000 E  3/22/13 1.185% 3 month USD- LIBOR-BBA (30,640) 9,089,300 (2,755) 3/31/16 2.42% 3 month USD- LIBOR-BBA (149,906) 65 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. 14,309,300 $26,887 3/31/41 3 month USD- LIBOR-BBA 4.28% $359,166 47,480,600 2,199 4/27/13 0.83% 3 month USD- LIBOR-BBA (57,522) 15,300,000  5/4/21 3 month USD- LIBOR-BBA 3.38% 10,557 CAD 1,460,000  9/21/20 3.105% 3 month CAD- BA-CDOR 45,383 GBP 1,420,000  2/3/21 6 month GBP- LIBOR-BBA 3.93105% 78,582 JPY 244,000,000  2/22/21 1.36375% 6 month JPY- LIBOR-BBA (49,969) JPY 447,200,000  5/25/15 0.674375% 6 month JPY- LIBOR-BBA (49,151) JPY 445,960,000  9/16/15 6 month JPY- LIBOR-BBA 0.59125% 20,163 JPY 24,900,000 E  7/28/29 6 month JPY- LIBOR-BBA 2.67% (2,969) JPY 33,500,000 E  7/28/39 2.40% 6 month JPY- LIBOR-BBA 5,670 UBS, AG AUD 2,550,000 E  4/11/21 6 month AUD- BBR-BBSW 6.65% 31,809 AUD 2,550,000  4/12/21 6 month AUD- BBR-BBSW 6.61% 28,284 CHF 12,530,000  2/11/13 0.6975% 6 month CHF- LIBOR-BBA 12,201 CHF 12,530,000  4/19/13 6 month CHF- LIBOR-BBA 0.9325% 16,646 Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America, N.A. $11,705,782 $ 1/12/40 5.00% (1 month Synthetic TRS $(71,886) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,267,193 (990) 1/12/39 (5.50%) 1 month Synthetic TRS 10,808 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 66 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America, N.A. cont. $1,275,264 $(598) 1/12/40 5.00% (1 month Synthetic TRS $(8,430) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,267,193 (990) 1/12/39 (5.50%) 1 month Synthetic TRS 10,808 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 1,275,264 (1,793) 1/12/40 5.00% (1 month Synthetic TRS (9,625) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,475,519 8,761 1/12/34 (5.50%) 1 month Synthetic TRS 1,058 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 245,488 (1,151) 1/12/40 (4.50%) 1 month Synthetic TRS 1,278 USD-LIBOR Index 4.50% 30 year Fannie Mae pools 246,678 655 1/12/40 5.00% (1 month Synthetic TRS (1,131) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 4,041,717 (20,209) 1/12/40 (4.50%) 1 month Synthetic TRS 19,775 USD-LIBOR Index 4.50% 30 year Fannie Mae pools Barclays Bank PLC 7,747,515  1/12/40 5.00% (1 month Synthetic TRS (47,578) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,967,951  1/12/40 4.50% (1 month Synthetic TRS (26,430) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 3,574,546  1/12/40 5.00% (1 month Synthetic TRS (21,952) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 432,448  1/12/40 5.00% (1 month Synthetic TRS (2,656) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 9,457,908  1/12/38 (6.50%) 1 month Synthetic TRS 46,125 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 67 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $2,241,419  1/12/40 5.00% (1 month Synthetic TRS $(13,765) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 3,978,544  1/12/40 4.50% (1 month Synthetic TRS (35,430) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 2,276,041  1/12/41 5.00% (1 month Synthetic TRS (17,895) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,180,000  4/7/16 (2.63%) USA Non Revised 5,441 Consumer Price Index - Urban (CPI-U) 1,267,193 (1,782) 1/12/39 (5.50%) 1 month Synthetic TRS 10,016 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 1,267,193 (1,782) 1/12/39 (5.50%) 1 month Synthetic TRS 10,016 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 1,275,264 (996) 1/12/40 5.00% (1 month Synthetic TRS (8,828) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 3,043,850 (4,280) 1/12/39 (5.50%) 1 month Synthetic TRS 24,059 USD-LIBOR Index 5.50% year Fannie Mae 30 pools 3,053,872 (1,909) 1/12/40 4.50% (1 month Synthetic TRS (29,104) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 509,017 (477) 1/12/39 (5.50%) 1 month Synthetic TRS 4,262 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 868,311 271 1/12/41 (5.00%) 1 month Synthetic TRS 7,218 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 860,327 (807) 1/12/40 5.00% (1 month Synthetic TRS (6,209) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 68 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. 15,240,569 $(38,101) 1/12/38 (6.50%) 1 month Synthetic MBX $(87,827) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 8,918,307 (37,624) 1/12/40 4.00% (1 month Synthetic MBX 159,443 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 7,574,790 34,915 1/12/34 (5.50%) 1 month Synthetic TRS 3,400 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 2,887,046 18,044 1/12/40 5.00% (1 month Synthetic TRS (2,462) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 14,212,152  1/12/40 5.00% (1 month Synthetic TRS (87,278) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 8,552,264  1/12/40 5.00% (1 month Synthetic TRS (52,520) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,268,412  1/12/40 5.00% (1 month Synthetic TRS (7,789) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 668,546  1/12/40 4.50% (1 month Synthetic TRS (5,954) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 6,121,656 (33,478) 1/12/40 (4.50%) 1 month Synthetic TRS 27,082 USD-LIBOR Index 4.50% 30 year Fannie Mae pools 11,868,533 (152,993) 1/12/40 4.50% (1 month Synthetic MBX 59,892 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 9,537,736 (156,478) 1/12/41 4.50% (1 month Synthetic MBX  USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 10,366,964 (170,083) 1/12/40 4.50% (1 month Synthetic MBX  USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 69 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. 10,086,014 $ 1/12/38 (6.50%) 1 month Synthetic TRS $49,188 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 9,204,202  1/12/39 5.50% (1 month Synthetic TRS (85,693) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 670,815  1/12/39 5.50% (1 month Synthetic TRS (6,245) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 10,086,014  1/12/38 (6.50%) 1 month Synthetic TRS 49,188 USD-LIBOR Index 6.50% 30 year Fannie Mae pools Citibank, N.A. 177,769  9/9/11 3 month USD- Research in 2,648,805 LIBOR-BBA Motion Limited 1,233,318 (964) 1/12/39 (5.50%) 1 month Synthetic TRS 10,519 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 1,287,994 (1,610) 1/12/40 4.50% (1 month Synthetic TRS (13,080) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 9,948,583 35,753 1/12/40 5.00% (1 month Synthetic TRS (36,274) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 4,539  2/22/12 (1 month USD- MSCI Daily Total (66,135) LIBOR-BBA Return Net Brazil plus 0.45%) USD Index 4,349  2/22/12 (1 month USD- MSCI Daily Total (63,385) LIBOR-BBA plus Return Net Brazil 0.50%) USD Index 1,212  2/22/12 (1 month USD- MSCI Daily Total (17,785) IBOR-BBA plus Return Net Brazil 0.50%) USD Index basket 274,611  3/12/12 3 month USD- A basket (605,262) LIBOR-BBA (CGPUTSB4) minus 0.50% of common stocks basket 149,376  3/28/12 (3 month USD- A basket 431,819 LIBOR-BBA) (CGPUTNAT) of common stocks basket 666  4/11/12 (3 month USD- A basket 1,874,578 LIBOR-BBA (CGPUTQL1) plus 0.10%) of common stocks 70 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. cont. basket $269,726  3/7/12 (3 month USD- A basket $927,680 LIBOR-BBA) (CGPUTLB5) of common stocks GBP 2,420,000 5/18/13 (3.38%) GBP Non-revised 105,000 UK Retail Price Index units 14,852  4/11/12 3 month USD- Russell 2000 (1,530,322) LIBOR-BBA Total Return Index minus 0.05% Credit Suisse International $3,787,395 (34,323) 1/12/34 5.50% (1 month Synthetic TRS (14,552) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 1,275,264 (2,590) 1/12/40 5.00% (1 month Synthetic TRS (10,422) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,267,193 198 1/12/39 (5.50%) 1 month Synthetic TRS 11,996 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 244,670 (1,223) 1/12/40 (4.50%) 1 month Synthetic TRS 1,227 USD-LIBOR Index 4.50% 30 year Fannie Mae pools 243,958 1,029 1/12/41 5.00% (1 month Synthetic TRS (1,190) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Deutsche Bank AG 3,423,519 8,559 1/12/34 (5.00%) 1 month Synthetic TRS 14,061 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 3,787,395 (31,956) 1/12/34 5.50% (1 month Synthetic TRS (12,185) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools Goldman Sachs International 1,210,000  7/28/11 (0.685%) USA Non Revised 31,810 Consumer Price Index - Urban (CPI-U) 1,210,000  7/29/11 (0.76%) USA Non Revised 31,016 Consumer Price Index - Urban (CPI-U) 71 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. 1,210,000 $ 7/30/11 (0.73%) USA Non Revised $31,493 Consumer Price Index - Urban (CPI-U) 1,240,000  3/1/16 2.47% USA Non Revised (15,112) Consumer Price Index - Urban (CPI-U) 930,000  3/3/16 2.45% USA Non Revised (12,164) Consumer Price Index - Urban (CPI-U) 1,261,560  1/12/40 5.00% (1 month Synthetic TRS (7,747) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 3,423,519 (10,699) 1/12/34 5.00% (1 month Synthetic TRS (16,201) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,475,519 (5,764) 1/12/34 5.50% (1 month Synthetic TRS 1,939 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 920,420 (1,294) 1/12/39 (5.50%) 1 month Synthetic TRS 7,415 USD-LIBOR Index 5.50% year Fannie Mae 30 pools 3,061,731 3,349 1/12/40 (5.00%) 1 month Synthetic TRS 22,573 USD-LIBOR Index 5.00% year Fannie Mae 30 pools 2,167,556  1/12/39 5.50% (1 month Synthetic TRS (20,180) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools basket 428,341  3/12/12 (1 month USD- A basket 1,692,582 LIBOR-BBA (GSCBPCSL) plus 30 bps) of common stocks basket 482,289  3/12/12 1 month USD- A basket (1,842,958) LIBOR-BBA (GSCBPINS) minus 10 bps of common stocks UBS, AG basket 135,484  2/28/12 (3 month USD- iShares MSCI 575,203 LIBOR-BBA Emerging Markets minus 0.25%) Index Total 72 CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Citibank, N.A. DJ CDX NA IG Series 16 Version 1 Index BBB+ $(144,713) $62,200,000 6/20/16 100 bp $293,245 Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17  (3,383) 380,000 12/20/19 (100 bp) 31,282 JPMorgan Chase Bank, N.A. Belgium Government International Bond, 4 1/4%, 9/28/14  (523,658) 17,720,000 3/20/16 (100 bp) (210,527) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day ofexecution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys, Standard & Poors or Fitch ratings are believed to be the most recent ratings available at April 30, 2011. 700 Fund FORWARD CURRENCY CONTRACTS at 4/30/11 (aggregate face value $399,428,348) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 5/24/11 $2,341,069 $2,243,711 $97,358 Brazilian Real Buy 5/24/11 1,628,286 1,586,973 41,313 British Pound Sell 5/24/11 4,593,490 4,431,530 (161,960) Canadian Dollar Sell 5/24/11 3,201,402 3,164,943 (36,459) Chilean Peso Sell 5/24/11 9,660 9,392 (268) Czech Koruna Buy 5/24/11 312,853 308,404 4,449 Euro Buy 5/24/11 3,243,477 3,106,207 137,270 Japanese Yen Sell 5/24/11 9,565,343 9,238,034 (327,309) Mexican Peso Buy 5/24/11 227,303 221,424 5,879 Norwegian Krone Buy 5/24/11 2,045,874 1,948,402 97,472 Singapore Dollar Buy 5/24/11 2,206,720 2,141,593 65,127 South African Rand Buy 5/24/11 2,048,517 2,002,666 45,851 South Korean Won Buy 5/24/11 2,477,958 2,435,261 42,697 Swedish Krona Buy 5/24/11 896,640 853,974 42,666 Swiss Franc Buy 5/24/11 1,643,294 1,581,193 62,101 Taiwan Dollar Buy 5/24/11 283,726 281,891 1,835 Turkish Lira Sell 5/24/11 50,293 49,684 (609) 73 FORWARD CURRENCY CONTRACTS at 4/30/11 (aggregate face value $399,428,348) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Australian Dollar Buy 5/24/11 $6,974,739 $6,567,601 $407,138 Brazilian Real Buy 5/24/11 1,280,504 1,246,468 34,036 British Pound Sell 5/24/11 6,151,828 5,941,663 (210,165) Canadian Dollar Buy 5/24/11 228,445 227,208 1,237 Chilean Peso Buy 5/24/11 668,223 658,020 10,203 Czech Koruna Buy 5/24/11 1,580,361 1,561,118 19,243 Euro Buy 5/24/11 5,014,170 4,807,472 206,698 Hungarian Forint Buy 5/24/11 1,278,685 1,217,363 61,322 Indian Rupee Sell 5/24/11 2,746,368 2,723,093 (23,275) Japanese Yen Sell 5/24/11 5,820,216 5,624,206 (196,010) Malaysian Ringgit Buy 5/24/11 1,017,204 999,867 17,337 Mexican Peso Buy 5/24/11 1,753,907 1,705,585 48,322 New Zealand Dollar Sell 5/24/11 1,903,551 1,827,257 (76,294) Norwegian Krone Sell 5/24/11 441,553 434,763 (6,790) Philippines Peso Buy 5/24/11 766,263 757,697 8,566 Polish Zloty Sell 5/24/11 378,041 363,166 (14,875) Russian Ruble Buy 5/24/11 2,049,137 2,057,698 (8,561) Singapore Dollar Buy 5/24/11 1,869,087 1,813,752 55,335 South Korean Won Buy 5/24/11 3,457,140 3,415,963 41,177 Swedish Krona Buy 5/24/11 1,934,708 1,911,190 23,518 Swiss Franc Sell 5/24/11 2,479,879 2,322,054 (157,825) Taiwan Dollar Buy 5/24/11 941,873 932,384 9,489 Thai Baht Buy 5/24/11 1,501,734 1,486,725 15,009 Turkish Lira Buy 5/24/11 534,467 528,599 5,868 Citibank, N.A. Australian Dollar Buy 5/24/11 3,249,510 3,168,931 80,579 Brazilian Real Buy 5/24/11 89,810 87,320 2,490 British Pound Sell 5/24/11 4,444,472 4,291,518 (152,954) Canadian Dollar Sell 5/24/11 4,687,985 4,569,715 (118,270) Chilean Peso Sell 5/24/11 173,266 168,387 (4,879) Czech Koruna Sell 5/24/11 316,737 304,388 (12,349) Euro Buy 5/24/11 2,976,116 2,853,639 122,477 Hungarian Forint Buy 5/24/11 1,480,089 1,409,484 70,605 Japanese Yen Sell 5/24/11 3,001,245 2,899,929 (101,316) Mexican Peso Buy 5/24/11 758,702 739,458 19,244 New Zealand Dollar Buy 5/24/11 11,404 10,950 454 Norwegian Krone Buy 5/24/11 1,789,487 1,705,143 84,344 Polish Zloty Sell 5/24/11 872,582 814,000 (58,582) Singapore Dollar Buy 5/24/11 1,750,899 1,699,305 51,594 South African Rand Buy 5/24/11 2,294,173 2,228,470 65,703 South Korean Won Buy 5/24/11 1,918,822 1,887,993 30,829 Swedish Krona Buy 5/24/11 817,746 779,196 38,550 Swiss Franc Sell 5/24/11 2,616,743 2,457,641 (159,102) 74 FORWARD CURRENCY CONTRACTS at 4/30/11 (aggregate face value $399,428,348) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Taiwan Dollar Sell 5/24/11 $526,993 $528,962 $1,969 Turkish Lira Buy 5/24/11 204,581 202,387 2,194 Credit Suisse AG Australian Dollar Buy 5/24/11 4,633,122 4,472,292 160,830 Brazilian Real Sell 5/24/11 78,289 78,046 (243) British Pound Sell 5/24/11 7,947,727 7,702,346 (245,381) Canadian Dollar Sell 5/24/11 1,203,194 1,175,444 (27,750) Czech Koruna Sell 5/24/11 555,736 526,760 (28,976) Euro Buy 5/24/11 1,089,760 1,053,575 36,185 Indian Rupee Sell 5/24/11 1,897,756 1,886,760 (10,996) Japanese Yen Sell 5/24/11 1,906,203 1,815,192 (91,011) Malaysian Ringgit Buy 5/24/11 2,225,256 2,181,040 44,216 Mexican Peso Buy 5/24/11 1,987,754 1,944,606 43,148 Norwegian Krone Buy 5/24/11 2,990,345 2,846,894 143,451 Polish Zloty Buy 5/24/11 387,316 361,090 26,226 Singapore Dollar Sell 5/24/11 1,000,549 969,066 (31,483) South African Rand Buy 5/24/11 753,063 736,632 16,431 South Korean Won Buy 5/24/11 3,334,313 3,275,802 58,511 Swedish Krona Sell 5/24/11 982,929 936,016 (46,913) Swiss Franc Sell 5/24/11 5,121,748 4,793,139 (328,609) Taiwan Dollar Buy 5/24/11 508,497 505,296 3,201 Turkish Lira Sell 5/24/11 829,010 828,642 (368) Deutsche Bank AG Australian Dollar Buy 5/24/11 4,610,256 4,397,662 212,594 Brazilian Real Buy 5/24/11 220,864 214,927 5,937 British Pound Sell 5/24/11 9,812,120 9,530,493 (281,627) Canadian Dollar Buy 5/24/11 21,767 21,700 67 Chilean Peso Buy 5/24/11 562,163 547,028 15,135 Czech Koruna Sell 5/24/11 591,000 558,106 (32,894) Euro Buy 5/24/11 10,004,614 9,587,439 417,175 Hungarian Forint Buy 5/24/11 1,627,750 1,545,812 81,938 Malaysian Ringgit Buy 5/24/11 1,199,018 1,175,545 23,473 Mexican Peso Buy 5/24/11 461,203 448,104 13,099 New Zealand Dollar Sell 5/24/11 370,519 356,035 (14,484) Norwegian Krone Buy 5/24/11 1,953,568 1,857,930 95,638 Philippines Peso Buy 5/24/11 760,768 751,760 9,008 Polish Zloty Sell 5/24/11 920,200 857,379 (62,821) Singapore Dollar Buy 5/24/11 2,551,060 2,474,670 76,390 South Korean Won Buy 5/24/11 2,924,332 2,871,169 53,163 Swedish Krona Sell 5/24/11 3,148,619 2,997,727 (150,892) Swiss Franc Sell 5/24/11 1,952,223 1,827,405 (124,818) Taiwan Dollar Sell 5/24/11 338,836 334,325 (4,511) Turkish Lira Sell 5/24/11 814,847 809,577 (5,270) 75 FORWARD CURRENCY CONTRACTS at 4/30/11 (aggregate face value $399,428,348) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International Australian Dollar Buy 5/24/11 $1,737,120 $1,637,363 $99,757 British Pound Sell 5/24/11 4,756,040 4,660,422 (95,618) Canadian Dollar Buy 5/24/11 254,861 249,122 5,739 Chilean Peso Buy 5/24/11 17,746 17,261 485 Euro Buy 5/24/11 3,671,878 3,521,330 150,548 Hungarian Forint Buy 5/24/11 3,195,267 3,086,283 108,984 Japanese Yen Sell 5/24/11 4,767,686 4,578,059 (189,627) Norwegian Krone Sell 5/24/11 24,687 23,503 (1,184) Polish Zloty Sell 5/24/11 782,662 730,693 (51,969) South African Rand Buy 5/24/11 2,154,506 2,107,834 46,672 Swedish Krona Buy 5/24/11 948,812 938,238 10,574 Swiss Franc Sell 5/24/11 4,291,532 4,014,807 (276,725) HSBC Bank USA, National Association Australian Dollar Buy 5/24/11 5,260,157 5,017,542 242,615 British Pound Sell 5/24/11 4,770,741 4,674,308 (96,433) Euro Buy 5/24/11 5,295,618 5,076,550 219,068 Indian Rupee Sell 5/24/11 294,835 292,663 (2,172) Japanese Yen Sell 5/24/11 4,353,173 4,204,265 (148,908) Norwegian Krone Buy 5/24/11 2,557,524 2,434,703 122,821 Philippines Peso Buy 5/24/11 760,768 752,611 8,157 Singapore Dollar Buy 5/24/11 1,424,308 1,382,195 42,113 South Korean Won Buy 5/24/11 3,995,218 3,928,808 66,410 Swiss Franc Sell 5/24/11 3,037,061 2,843,838 (193,223) Taiwan Dollar Sell 5/24/11 18,789 18,513 (276) JPMorgan Chase Bank, N.A. Australian Dollar Buy 5/24/11 10,533,444 9,962,969 570,475 Brazilian Real Sell 5/24/11 538,731 536,783 (1,948) British Pound Sell 5/24/11 7,089,037 6,845,580 (243,457) Canadian Dollar Sell 5/24/11 587,808 574,702 (13,106) Chilean Peso Buy 5/24/11 952,317 935,675 16,642 Czech Koruna Buy 5/24/11 185,489 174,877 10,612 Euro Sell 5/24/11 452,720 436,225 (16,495) Hungarian Forint Buy 5/24/11 2,927,262 2,788,814 138,448 Japanese Yen Sell 5/24/11 3,514,284 3,381,301 (132,983) Malaysian Ringgit Buy 5/24/11 1,589,579 1,558,048 31,531 Mexican Peso Buy 5/24/11 127,330 123,860 3,470 New Zealand Dollar Sell 5/24/11 875,221 839,904 (35,317) Norwegian Krone Buy 5/24/11 5,167,148 5,093,122 74,026 Polish Zloty Sell 5/24/11 140,630 131,255 (9,375) Singapore Dollar Buy 5/24/11 975,357 946,849 28,508 South African Rand Buy 5/24/11 976,348 953,585 22,763 South Korean Won Buy 5/24/11 1,894,688 1,861,399 33,289 Swedish Krona Buy 5/24/11 2,402,126 2,375,591 26,535 76 FORWARD CURRENCY CONTRACTS at 4/30/11 (aggregate face value $399,428,348) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. cont. Swiss Franc Sell 5/24/11 $1,553,789 $1,454,571 $(99,218) Taiwan Dollar Buy 5/24/11 612,927 606,333 6,594 Thai Baht Buy 5/24/11 764,530 757,316 7,214 Turkish Lira Sell 5/24/11 525,680 520,010 (5,670) Royal Bank of Scotland PLC (The) Australian Dollar Buy 5/24/11 1,746,311 1,673,112 73,199 Brazilian Real Buy 5/24/11 303,100 295,190 7,910 British Pound Sell 5/24/11 4,635,756 4,506,727 (129,029) Canadian Dollar Buy 5/24/11 3,571,225 3,557,516 13,709 Chilean Peso Buy 5/24/11 1,080,550 1,065,619 14,931 Czech Koruna Sell 5/24/11 656,765 620,125 (36,640) Euro Buy 5/24/11 1,420,884 1,361,688 59,196 Hungarian Forint Buy 5/24/11 1,623,603 1,544,174 79,429 Indian Rupee Sell 5/24/11 1,583,678 1,570,748 (12,930) Japanese Yen Sell 5/24/11 4,421,381 4,243,472 (177,909) Malaysian Ringgit Buy 5/24/11 2,225,222 2,181,822 43,400 Mexican Peso Buy 5/24/11 1,987,294 1,934,744 52,550 New Zealand Dollar Sell 5/24/11 5,096 4,897 (199) Norwegian Krone Buy 5/24/11 2,207,115 2,099,369 107,746 Polish Zloty Sell 5/24/11 2,131,802 2,041,951 (89,851) Russian Ruble Buy 5/24/11 1,024,567 1,028,091 (3,524) Singapore Dollar Buy 5/24/11 1,269,559 1,232,120 37,439 South African Rand Buy 5/24/11 1,135,681 1,109,269 26,412 South Korean Won Buy 5/24/11 2,491,601 2,447,431 44,170 Swedish Krona Sell 5/24/11 1,010,432 968,575 (41,857) Swiss Franc Sell 5/24/11 4,623,155 4,439,501 (183,654) Taiwan Dollar Buy 5/24/11 349,918 347,233 2,685 Turkish Lira Sell 5/24/11 1,008,608 1,003,359 (5,249) State Street Bank and Trust Co. Australian Dollar Buy 5/24/11 3,029,922 2,902,689 127,233 Brazilian Real Buy 5/24/11 1,850,232 1,799,314 50,918 British Pound Sell 5/24/11 7,849,328 7,579,332 (269,996) Canadian Dollar Sell 5/24/11 3,013,109 2,945,624 (67,485) Euro Buy 5/24/11 1,916,310 1,837,704 78,606 Hungarian Forint Buy 5/24/11 1,544,751 1,470,387 74,364 Japanese Yen Sell 5/24/11 4,142,652 4,002,184 (140,468) Malaysian Ringgit Buy 5/24/11 2,271,535 2,229,709 41,826 Mexican Peso Sell 5/24/11 70,751 69,862 (889) Norwegian Krone Buy 5/24/11 2,750,429 2,620,951 129,478 Philippines Peso Buy 5/24/11 760,768 752,680 8,088 Polish Zloty Sell 5/24/11 1,568,718 1,507,499 (61,219) Singapore Dollar Buy 5/24/11 632,408 613,748 18,660 South African Rand Buy 5/24/11 1,003,400 981,769 21,631 77 FORWARD CURRENCY CONTRACTS at 4/30/11 (aggregate face value $399,428,348) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Swedish Krona Sell 5/24/11 $1,756,378 $1,672,780 $(83,598) Swiss Franc Sell 5/24/11 6,472,324 6,291,601 (180,723) Taiwan Dollar Buy 5/24/11 653,715 642,575 11,140 Thai Baht Buy 5/24/11 764,534 757,771 6,763 Westpac Banking Corp. Australian Dollar Buy 5/24/11 3,928,406 3,760,742 167,664 British Pound Sell 5/24/11 1,754,801 1,694,553 (60,248) Canadian Dollar Buy 5/24/11 2,691,362 2,632,090 59,272 Euro Sell 5/24/11 383,470 366,912 (16,558) Japanese Yen Sell 5/24/11 5,951,369 5,693,408 (257,961) New Zealand Dollar Sell 5/24/11 1,073,462 1,034,615 (38,847) Norwegian Krone Sell 5/24/11 93,850 92,252 (1,598) Swedish Krona Buy 5/24/11 693,742 693,518 224 Swiss Franc Sell 5/24/11 1,771,937 1,659,225 (112,712) Total FUTURES CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Short) 9 $1,029,607 Jun-11 $(1,319) Canadian Government Bond 10 yr (Short) 54 6,941,593 Jun-11 (39,603) Euro-Bund 10 yr (Long) 152 27,722,147 Jun-11 405,746 Euro-Dollar 90 day (Short) 281 69,645,850 Jun-12 (70,952) Euro-Swiss Franc 3 Month (Short) 47 13,516,411 Dec-11 (2,029) Euro-Swiss Franc 3 Month (Short) 47 13,460,637 Jun-12 (6,053) Euro-Swiss Franc 3 Month (Short) 47 13,414,385 Dec-12 (7,818) Euro-Swiss Franc 3 Month (Short) 47 13,487,844 Mar-12 (1,306) Euro-Swiss Franc 3 Month (Short) 47 13,542,258 Sep-11 488 Japanese Government Bond 10 yr (Short) 7 12,085,182 Jun-11 (29,501) NASDAQ 100 Index E-Mini (Long) 265 12,723,975 Jun-11 489,720 Russell 2000 Mini Index (Short) 235 20,301,650 Jun-11 (884,117) S&P 500 Index E-Mini (Long) 209 14,208,865 Jun-11 472,120 S&P Mid Cap 400 Index E-Mini (Long) 18 1,824,300 Jun-11 23,970 U.K. Gilt 10 yr (Long) 177 35,245,719 Jun-11 706,165 U.S. Treasury Bond 20 yr (Long) 60 7,342,500 Jun-11 197,925 U.S. Treasury Bond 30 yr (Long) 28 3,524,500 Jun-11 43,697 U.S. Treasury Note 5 yr (Long) 20 2,369,375 Jun-11 35,446 U.S. Treasury Note 10 yr (Long) 7 847,984 Jun-11 533 U.S. Treasury Note 10 yr (Short) 24 2,907,375 Jun-11 (19,421) Total 78 WRITTEN OPTIONS OUTSTANDING at 4/30/11 (premiums received $16,020,606) (Unaudited) Contract amount/ Expiration date/ number of contracts strike price Value SPDR S&P rust (Call) 1,356,309 May-11/139.00 $697,235 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. $4,527,700 Apr-12/4.8675 39,844 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 4,527,700 Apr-12/4.8675 432,622 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 4,943,000 Aug-11/4.475 4,696 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 4,943,000 Aug-11/4.475 414,026 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 6,924,000 Aug-11/4.49 589,994 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 6,924,000 Aug-11/4.49 5,816 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 3,462,000 Aug-11/4.55 2,285 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 3,462,000 Aug-11/4.55 312,376 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 1,711,000 Aug-11/4.70 394 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 1,711,000 Aug-11/4.70 177,841 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 6,636,700 Aug-15/4.375 978,123 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 6,636,700 Aug-15/4.375 516,933 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 6,636,700 Aug-15/4.46 548,988 79 WRITTEN OPTIONS OUTSTANDING at 4/30/11 (premiums received $16,020,606) (Unaudited) cont. Contract amount/ Expiration date/ number of contracts strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 6,636,700 Aug-15/4.46 $922,501 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 5,007,860 Feb-15/5.27 240,903 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 5,007,860 Feb-15/5.27 407,740 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 2,461,160 Feb-15/5.36 112,647 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 2,461,160 Feb-15/5.36 210,700 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. 14,911,320 Jan-12/4.72 87,380 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. 14,911,320 Jan-12/4.72 1,348,878 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 24,852,200 Jan-12/4.80 121,776 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 24,852,200 Jan-12/4.80 2,399,728 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 6,814,000 Jul-11/4.52 1,635 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 6,814,000 Jul-11/4.52 616,871 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 3,407,000 Jul-11/4.5475 715 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 3,407,000 Jul-11/4.5475 316,442 80 WRITTEN OPTIONS OUTSTANDING at 4/30/11 (premiums received $16,020,606) (Unaudited) cont. Contract amount/ Expiration date/ number of contracts strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 26,918,400 Sep-15/4.04 $976,169 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 26,918,400 Sep-15/4.04 2,710,252 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. CHF 7,290,000 Dec-11/0.578 1,055 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. CHF 7,290,000 Dec-11/0.602 1,249 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 14,580,000 Jan-12/0.70175 5,450 Total TBA SALE COMMITMENTS OUTSTANDING at 4/30/11 (proceeds receivable $79,655,742) (Unaudited) Principal Settlement Agency amount date Value FNMA, 4 1/2s, May 1, 2041 $71,000,000 5-12-11 $73,052,340 FNMA, 4 1/2s, April 1, 2041 5,000,000 4-13-11 5,150,391 FNMA, 3 1/2s, May 1, 2041 2,000,000 5-12-11 1,907,655 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $33,340,800 $(2,263) 12/6/12 0.79% 3 month USD- LIBOR-BBA $(199,944) 53,197,100 (32,285) 4/12/13 0.97% 3 month USD- LIBOR-BBA (280,789) 17,178,500 (38,792) 4/12/41 4.39% 3 month USD- LIBOR-BBA (747,171) 30,261,600 91,818 4/20/21 3.5% 3 month USD- LIBOR-BBA (302,967) 53,775,700 (13,737) 2/7/13 0.881% 3 month USD- LIBOR-BBA (289,057) AUD 2,630,000  4/18/21 6.1% 6 month AUD- BBR-BBSW (31,911) GBP 7,450,000  2/3/13 1.875% 6 month GBP- LIBOR-BBA (94,118) 81 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. cont. GBP 3,330,000 $ 2/3/16 3.0625% 6 month GBP- LIBOR-BBA $(117,954) GBP 2,350,000  2/3/21 3.9225% 6 month GBP- LIBOR-BBA (127,142) GBP 4,840,000 E  2/3/31 6 month GBP- LIBOR-BBA 4.87% 86,947 Barclays Bank PLC $8,020,400  3/10/41 3 month USD- LIBOR-BBA 4.38% 345,743 95,209,100  3/10/18 3.06% 3 month USD- LIBOR-BBA (2,241,979) 8,300,000 10,700 3/30/31 3 month USD- LIBOR-BBA 4.17% 206,148 37,788,600 8,743 4/1/13 1% 3 month USD- LIBOR-BBA (202,518) 21,732,600 72,899 4/26/16 3 month USD- LIBOR-BBA 2.24% 181,847 21,100,000  5/4/16 2.17% 3 month USD- LIBOR-BBA (15,825) AUD 8,930,000  3/21/16 5.57% 6 month AUD- BBR-BBSW 53,548 AUD 6,790,000  3/21/21 6 month AUD- BBR-BBSW 5.88% (33,620) AUD 4,180,000  4/21/21 6.0675% 6 month AUD- BBR-BBSW (39,565) EUR 3,000,000  3/1/21 6 month EUR- EURIBOR- REUTERS 3.425% (20,850) GBP 9,120,000  4/6/16 6 month GBP- LIBOR-BBA 3.05% 234,526 GBP 3,100,000  4/6/31 4.2375% 6 month GBP- LIBOR-BBA (156,484) GBP 4,980,000  1/18/21 3.7875% 6 month GBP- LIBOR-BBA (185,505) GBP 4,470,000 E  2/3/31 6 month GBP- LIBOR-BBA 4.86% 76,192 GBP 10,430,000  2/3/13 1.895% 6 month GBP- LIBOR-BBA (138,672) GBP 1,710,000  2/3/21 6 month GBP- LIBOR-BBA 3.95% 99,299 Citibank, N.A. $60,664,200 11,622 7/9/20 3 month USD- LIBOR-BBA 3.01% (586,527) 5,387,200 (3,273) 2/3/13 0.8% 3 month USD- LIBOR-BBA (22,668) GBP 9,120,000  4/5/16 6 month GBP- LIBOR-BBA 3.075% 253,706 82 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. cont. GBP 3,100,000 $ 4/5/31 4.21075% 6 month GBP- LIBOR-BBA $(137,440) GBP 17,780,000  8/3/15 2.9225% 6 month GBP- LIBOR-BBA (588,084) GBP 5,270,000  8/3/20 6 month GBP- LIBOR-BBA 3.885% 286,913 GBP 22,220,000  8/3/12 6 month GBP- LIBOR-BBA 1.61% 174,407 SEK 13,560,000  11/23/20 3.25% 3 month SEK- STIBOR-SIDE 67,713 SEK 10,240,000  3/24/21 3 month SEK- STIBOR-SIDE 3.8025% 9,905 SEK 14,150,000  4/15/21 3.93% 3 month SEK- STIBOR-SIDE (36,744) SEK 7,440,000  2/4/21 3.79% 3 month SEK- STIBOR-SIDE (9,009) SEK 13,560,000  11/23/20 3 month SEK- STIBOR-SIDE 3.75% 6,471 Credit Suisse International $46,413,900 (61,860) 3/14/16 3 month USD- LIBOR-BBA 2.35% 612,320 41,096,000 (81,730) 3/14/20 3 month USD- LIBOR-BBA 3.42% 842,615 10,439,900 23,932 3/14/41 4.36% 3 month USD- LIBOR-BBA (384,472) 17,600,000 E  3/21/13 1.15625% 3 month USD- LIBOR-BBA (20,416) 51,597,300 (10,556) 2/24/15 2.04% 3 month USD- LIBOR-BBA (921,442) 84,817,600  4/15/13 0.93125% 3 month USD- LIBOR-BBA (322,335) 10,195,800 (12,832) 4/19/41 4.26% 3 month USD- LIBOR-BBA (192,058) 8,031,000  5/4/21 3.377% 3 month USD- LIBOR-BBA  8,585,000  5/4/21 3.379% 3 month USD- LIBOR-BBA  CHF 11,240,000  1/28/13 0.675% 6 month CHF- LIBOR-BBA 9,731 CHF 2,950,000  3/22/16 1.5075% 6 month CHF- LIBOR-BBA 27,110 CHF 3,550,000  7/28/15 1.27% 6 month CHF- LIBOR-BBA 11,717 CHF 14,880,000  2/9/13 0.6875% 6 month CHF- LIBOR-BBA 17,567 CHF 4,460,000  4/28/16 6 month CHF- LIBOR-BBA 1.69% (7,851) 83 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) EUR 1,500,000 $ 3/4/21 3.46% 6 month EUR- EURIBOR- REUTERS $4,264 EUR 2,480,000  4/19/21 3.691% 6 month EUR- EURIBOR- REUTERS (50,245) GBP 5,350,000  2/3/16 3.065% 6 month GBP- LIBOR-BBA (190,540) GBP 2,960,000  2/3/21 6 month GBP- LIBOR-BBA 3.93% 163,347 GBP 1,510,000  3/3/21 3.87375% 6 month GBP- LIBOR-BBA (64,339) SEK 7,440,000  2/7/21 3.82% 3 month SEK- STIBOR-SIDE (11,916) SEK 23,170,000  3/29/21 3 month SEK- STIBOR-SIDE 3.81125% 25,070 SEK 5,550,000  4/4/21 3.815% 3 month SEK- STIBOR-SIDE (6,004) SEK 13,110,000  3/4/21 3 month SEK- STIBOR-SIDE 3.78% 10,315 Deutsche Bank AG $56,941,800 133,392 7/27/20 3 month USD- LIBOR-BBA 2.94% (878,678) 60,012,200 (40,118) 4/21/13 0.81% 3 month USD- LIBOR-BBA (107,570) EUR 10,880,000  12/23/20 3.325% 6 month EUR- EURIBOR- REUTERS 139,001 KRW 3,650,000,000  4/22/16 4.135% 3 month KRW- CD-KSDA- BLOOMBERG (2,384) KRW 3,620,000,000  4/29/16 4.14% 3 month KRW- CD-KSDA- BLOOMBERG (2,370) Goldman Sachs International $40,937,500  7/20/20 3 month USD- LIBOR-BBA 2.96375% (611,962) 26,980,800  2/15/13 1.01625% 3 month USD- LIBOR-BBA (203,498) 6,079,400  2/28/41 3 month USD- LIBOR-BBA 4.31% 194,227 1,695,900 (418) 10/1/13 0.84% 3 month USD- LIBOR-BBA 4,549 13,279,500 E  3/19/13 1.09375% 3 month USD- LIBOR-BBA (8,101) 3,000,600  4/4/16 3 month USD- LIBOR-BBA 2.415% 46,701 84 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $10,905,100 $ 4/20/41 3 month USD- LIBOR-BBA 4.2525% $176,070 30,949,800 (136,232) 5/3/21 3.39% 3 month USD- LIBOR-BBA (187,299) 800,000  5/4/41 4.1775% 3 month USD- LIBOR-BBA  51,668,500 (121,057) 6/16/15 2.33% 3 month USD- LIBOR-BBA (1,673,316) CHF 10,900,000  12/15/12 0.538% 6 month CHF- LIBOR-BBA 23,982 EUR 1,500,000  3/2/21 3.4325% 6 month EUR- EURIBOR- REUTERS 9,166 GBP 2,500,000  1/21/21 3.81% 6 month GBP- LIBOR-BBA (100,144) KRW 3,498,000,000  4/21/16 4.12% 3 month KRW- CD-KSDA- BLOOMBERG (150) SEK 7,200,000  12/10/20 3.5775% 3 month SEK- STIBOR-SIDE 4,524 SEK 13,110,000  3/2/21 3 month SEK- STIBOR-SIDE 3.7575% 6,650 JPMorgan Chase Bank, N.A. $43,371,000 (7,355) 2/16/13 1.04% 3 month USD- LIBOR-BBA (351,296) 6,781,900  3/9/26 3 month USD- LIBOR-BBA 4.07% 220,637 35,300,000 E  3/21/13 1.1685% 3 month USD- LIBOR-BBA (45,502) 26,600,000 E  3/22/13 1.185% 3 month USD- LIBOR-BBA (37,559) 15,084,300  3/25/16 2.27% 3 month USD- LIBOR-BBA (141,543) 8,393,700 15,772 3/31/41 3 month USD- LIBOR-BBA 4.28% 210,683 46,064,800 2,135 4/27/13 0.83% 3 month USD- LIBOR-BBA (55,807) 19,600,000  5/4/21 3 month USD- LIBOR-BBA 3.38% 13,524 CAD 1,830,000  9/21/20 3.105% 3 month CAD- BA-CDOR 56,884 GBP 1,710,000  2/3/21 6 month GBP- LIBOR-BBA 3.93105% 94,630 JPY 295,000,000  2/22/21 1.36375% 6 month JPY- LIBOR-BBA (60,414) JPY 550,920,000  5/25/15 0.674375% 6 month JPY- LIBOR-BBA (60,551) 85 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. JPY 549,390,000  9/16/15 6 month JPY- LIBOR-BBA 0.59125% $24,840 JPY 22,600,000 E  7/28/29 6 month JPY- LIBOR-BBA 2.67% (2,695) JPY 30,400,000 E  7/28/39 2.40% 6 month JPY- LIBOR-BBA 5,145 UBS, AG AUD 3,050,000 E  4/11/21 6 month AUD- BBR-BBSW 6.65% 38,046 AUD 3,050,000  4/12/21 6 month AUD- BBR-BBSW 6.61% 33,830 CHF 15,190,000  2/11/13 0.6975% 6 month CHF- LIBOR-BBA 14,791 CHF 15,190,000  4/19/13 6 month CHF- LIBOR-BBA 0.9325% 20,180 Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America, N.A. $10,278,248 $ 1/12/40 5.00% (1 month Synthetic TRS $(63,119) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,112,973 (870) 1/12/39 (5.50%) 1 month Synthetic TRS 9,493 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 1,119,948 (525) 1/12/40 5.00% (1 month Synthetic TRS (7,403) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,112,973 (870) 1/12/39 (5.50%) 1 month Synthetic TRS 9,493 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 1,119,948 (1,575) 1/12/40 5.00% (1 month Synthetic TRS (8,453) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,372,207 8,147 1/12/34 (5.50%) 1 month Synthetic TRS 984 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 86 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America, N.A. cont. $231,577 $(1,086) 1/12/40 (4.50%) 1 month Synthetic TRS $1,205 USD-LIBOR Index 4.50% 30 year Fannie Mae pools 233,735 621 1/12/40 5.00% (1 month Synthetic TRS (1,071) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 3,822,823 (19,114) 1/12/40 (4.50%) 1 month Synthetic TRS 18,704 USD-LIBOR Index 4.50% 30 year Fannie Mae pools Barclays Bank PLC 8,616,217  1/12/40 5.00% (1 month Synthetic TRS (52,913) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 3,300,997  1/12/40 4.50% (1 month Synthetic TRS (29,396) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 3,936,188  1/12/40 5.00% (1 month Synthetic TRS (24,172) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 455,288  1/12/40 5.00% (1 month Synthetic TRS (2,796) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 3,493,296  1/12/40 4.50% (1 month Synthetic TRS (31,108) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 1,998,651  1/12/41 5.00% (1 month Synthetic TRS (15,714) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,620,000  4/7/16 (2.63%) USA Non Revised 6,540 Consumer Price Index - Urban (CPI-U) 1,112,527 (1,564) 1/12/39 (5.50%) 1 month Synthetic TRS 8,794 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 1,112,527 (1,564) 1/12/39 (5.50%) 1 month Synthetic TRS 8,794 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 87 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $1,119,948 $(875) 1/12/40 5.00% (1 month Synthetic TRS $(7,753) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,673,007 (3,759) 1/12/39 (5.50%) 1 month Synthetic TRS 21,128 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 2,681,549 (1,676) 1/12/40 4.50% (1 month Synthetic TRS (25,556) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 447,061 (419) 1/12/39 (5.50%) 1 month Synthetic TRS 3,743 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 762,596 238 1/12/41 (5.00%) 1 month Synthetic TRS 6,339 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 755,261 (708) 1/12/40 5.00% (1 month Synthetic TRS (5,450) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 19,131,778 (47,829) 1/12/38 (6.50%) 1 month Synthetic MBX (110,250) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 11,593,799 (48,911) 1/12/40 4.00% (1 month Synthetic MBX 207,276 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 5,462,680 25,180 1/12/34 (5.50%) 1 month Synthetic TRS 2,452 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 2,082,297 13,014 1/12/40 5.00% (1 month Synthetic TRS (1,775) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 12,653,665  1/12/40 5.00% (1 month Synthetic TRS (77,707) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 11,972,255  1/12/40 5.00% (1 month Synthetic TRS (73,522) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 88 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $1,586,657 $ 1/12/40 5.00% (1 month Synthetic TRS $(9,744) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 703,733  1/12/40 4.50% (1 month Synthetic TRS (6,267) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 5,791,065 (31,670) 1/12/40 (4.50%) 1 month Synthetic TRS 25,619 USD-LIBOR Index 4.50% 30 year Fannie Mae pools 20,863,218 (268,940) 1/12/40 4.50% (1 month Synthetic MBX 105,282 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 12,716,369 (208,628) 1/12/41 4.50% (1 month Synthetic MBX  USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 13,823,436 (226,791) 1/12/40 4.50% (1 month Synthetic MBX  USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 12,340,970  1/12/38 (6.50%) 1 month Synthetic TRS 60,185 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 1,140,162  1/12/39 5.50% (1 month Synthetic TRS (10,615) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 9,434,195  1/12/39 5.50% (1 month Synthetic TRS (87,834) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 12,340,970  1/12/38 (6.50%) 1 month Synthetic TRS 19,082 USD-LIBOR Index 6.50% 30 year Fannie Mae pools Citibank, N.A. 206,759  9/9/11 3 month USD- Research in 3,080,763 LIBOR-BBA Motion Limited 1,083,109 (846) 1/12/39 (5.50%) 1 month Synthetic TRS 9,238 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 89 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. cont. $1,130,882 $(1,414) 1/12/40 4.50% (1 month Synthetic TRS $(11,484) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 9,411,068 33,821 1/12/40 5.00% (1 month Synthetic TRS (34,314) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 3,538  2/22/12 (1 month USD- MSCI Daily Total (51,543) LIBOR-BBA plus Return Net Brazil 0.45%) USD Index 3,390  2/22/12 (1 month USD- MSCI Daily Total (49,408) LIBOR-BBA plus Return Net Brazil 0.50%) USD Index 1,738  2/22/12 (1 month USD- MSCI Daily Total (25,504) LIBOR-BBA plus Return Net Brazil 0.50%) USD Index basket 349,508  3/12/12 3 month USD- A basket (672,161) LIBOR-BBA (CGPUTSB4) minus 0.50% of common stocks basket 193,156  3/28/12 (3 month USD- A basket 552,238 LIBOR-BBA) (CGPUTNAT) of common stocks basket 753  4/11/12 (3 month USD- A basket 2,101,314 LIBOR-BBA plus (CGPUTQL1) 0.10%) of common stocks basket 354,639  3/7/12 (3 month USD- A basket 1,219,725 LIBOR-BBA) (CGPUTLB5) of common stocks GBP 3,000,000  5/18/13 (3.38%) GBP Non-revised 130,165 UK Retail Price Index units 16,807  4/11/12 3 month USD- Russell 2000 (1,731,762) LIBOR-BBA Total Return Index minus 0.05% Credit Suisse International $2,731,340 (24,753) 1/12/34 5.50% (1 month Synthetic TRS (10,494) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 1,119,948 (2,275) 1/12/40 5.00% (1 month Synthetic TRS (9,153) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,112,527 174 1/12/39 (5.50%) 1 month Synthetic TRS 10,532 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 90 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International cont. $231,577 $(1,158) 1/12/40 (4.50%) 1 month Synthetic TRS $1,162 USD-LIBOR Index 4.50% 30 year Fannie Mae pools 231,309 976 1/12/41 5.00% (1 month Synthetic TRS (1,128) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Deutsche Bank AG 3,183,848 7,960 1/12/34 (5.00%) 1 month Synthetic TRS 13,077 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 2,731,340 (23,046) 1/12/34 5.50% (1 month Synthetic TRS (8,787) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools Goldman Sachs International 1,500,000  7/28/11 (0.685%) USA Non Revised 39,434 Consumer Price Index - Urban (CPI-U) 1,500,000  7/29/11 (0.76%) USA Non Revised 38,450 Consumer Price Index - Urban (CPI-U) 1,500,000  7/30/11 (0.73%) USA Non Revised 39,041 Consumer Price Index - Urban (CPI-U) 1,500,000  3/1/16 2.47% USA Non Revised (18,281) Consumer Price Index - Urban (CPI-U) 1,125,000  3/3/16 2.45% USA Non Revised (14,715) Consumer Price Index - Urban (CPI-U) 3,291,323  1/12/40 5.00% (1 month Synthetic TRS (20,212) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 3,183,848 (9,950) 1/12/34 5.00% (1 month Synthetic TRS (15,067) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,372,207 (5,360) 1/12/34 5.50% (1 month Synthetic TRS 1,803 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 91 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $807,652 $(1,136) 1/12/39 (5.50%) 1 month Synthetic TRS $6,506 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 2,572,093 2,818 1/12/40 (5.00%) 1 month Synthetic TRS 18,963 USD-LIBOR Index 5.00% 30 year Fannie Mae pools basket 473,549  3/12/12 (1 month USD- A basket 1,838,436 LIBOR-BBA (GSCBPCSL) plus 30 bps) of common stocks basket 533,191  3/12/12 1 month USD- A basket (2,037,468) LIBOR-BBA (GSCBPINS) minus 10 bps of common stocks UBS, AG basket 130,053  2/28/12 (3 month USD- iShares MSCI 552,145 LIBOR-BBA Emerging Markets minus 0.25%) Index Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Citibank, N.A. DJ CDX NA IG Series 16 Version 1 Index BBB+ $(90,271) $38,800,000 6/20/16 100 bp $182,924 Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17  (4,006) 450,000 12/20/19 (100 bp) 37,044 JPMorgan Chase Bank, N.A. Belgium Government International Bond, 4 1/4%, 9/28/14  (599,311) 20,280,000 3/20/16 (100 bp) (240,941) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day ofexecution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys, Standard & Poors or Fitch ratings are believed to be the most recent ratings available at April 30, 2011. 92 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined asfollows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. 500 Fund The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $5,018,532 $ $ Capital goods 8,177,427   Communication services 5,891,828   Conglomerates 936,546   Consumer cyclicals 27,327,671   Consumer staples 19,030,594   Energy 21,541,596   Financials 24,447,334   Health care 19,230,188   Technology 30,316,416   Transportation 5,333,315   Utilities and power 6,440,362   Total common stocks   Asset-backed securities $ $44,790,340 $ Commodity linked notes  33,430,257  Convertible bonds and notes  108,544  Corporate bonds and notes  106,298,579  Foreign government bonds and notes  13,394,066  Mortgage-backed securities  181,322,343  Purchased options outstanding  1,668,688  Senior loans  45,418,792  U.S. Government agency obligations  902,660  U.S. Government and agency mortgage obligations  91,554,293  Short-term investments 69,215,688 127,199,790  Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $95,902 $ Futures contracts 1,001,407   Written options  (13,935,667)  TBA sale commitments  (65,702,180)  Interest rate swap contracts  (7,504,149)  Total return swap contracts  4,602,542  Credit default contracts  785,754  Totals by level $ 93 At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the funds portfolio. 700 Fund The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $4,868,801 $ $ Capital goods 7,933,204   Communication services 5,715,931   Conglomerates 908,691   Consumer cyclicals 26,542,316   Consumer staples 18,483,968   Energy 20,898,478   Financials 23,717,838   Health care 18,639,550   Technology 29,546,686   Transportation 5,174,096   Utilities and power 6,248,202   Total common stocks   Asset-backed securities $ $35,198,857 $ Commodity linked notes  28,903,898  Convertible bonds and notes  113,713  Corporate bonds and notes  106,668,693  Foreign government bonds and notes  12,674,577  Mortgage-backed securities  163,128,335  Purchased options outstanding  1,712,327  Senior loans  38,193,717  U.S. Government agency obligations  702,069  U.S. Government and agency mortgage obligations  104,200,935  Short-term investments 46,706,349 105,130,725  Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $264,310 $ Futures contracts 1,313,691   Written options  (15,203,264)  TBA sale commitments  (80,110,386)  Interest rate swap contracts  (7,972,024)  Total return swap contracts  5,648,369  Credit default contracts  672,615  Totals by level $ At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the funds portfolio. The accompanying notes are an integral part of these financial statements. 94 Statement of assets and liabilities 4/30/11 (Unaudited) Putnam Absolute Return 500 Fund ASSETS Investment in securities, at value, (Note 1): Unaffiliated issuers (identified cost $790,267,474) $819,780,161 Affiliated issuers (identified cost $69,215,688) (Notes 1 and 6) 69,215,688 Cash 204,027 Dividends, interest and other receivables 3,739,786 Receivable for shares of the fund sold 7,427,153 Receivable for investments sold 4,204,403 Receivable for sales of delayed delivery securities (Note 1) 70,957,214 Unrealized appreciation on swap contracts (Note 1) 12,748,891 Receivable for variation margin (Note 1) 63,267 Unrealized appreciation on forward currency contracts (Note 1) 6,229,802 Premium paid on swap contracts (Note 1) 1,743,432 Total assets LIABILITIES Payable for investments purchased 17,426,675 Payable for purchases of delayed delivery securities (Note 1) 89,836,684 Payable for shares of the fund repurchased 1,196,755 Payable for compensation of Manager (Note 2) 362,806 Payable for investor servicing fees (Note 2) 118,039 Payable for custodian fees (Note 2) 50,740 Payable for Trustee compensation and expenses (Note 2) 12,325 Payable for administrative services (Note 2) 2,559 Payable for distribution fees (Note 2) 242,455 Unrealized depreciation on forward currency contracts (Note 1) 6,133,900 Written options outstanding, at value (premiums received $14,627,946) (Notes 1 and 3) 13,935,667 Premium received on swap contracts (Note 1) 411,176 Unrealized depreciation on swap contracts (Note 1) 16,197,000 TBA sale commitments, at value (proceeds receivable $65,270,390) (Note 1) 65,702,180 Other accrued expenses 142,248 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $739,415,653 Undistributed net investment income (Note 1) 4,390,155 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 13,350,969 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 27,385,838 Total  Representing net assets applicable to capital shares outstanding (Continued on next page) 95 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($392,539,610 divided by 34,531,593 shares) $11.37 Offering price per class A share (100/94.25 of $11.37)* $12.06 Net asset value and offering price per class B share ($33,056,872 divided by 2,932,862 shares)** $11.27 Net asset value and offering price per class C share ($166,833,954 divided by 14,815,569 shares)** $11.26 Net asset value and redemption price per class M share ($6,480,244 divided by 573,526 shares) $11.30 Offering price per class M share (100/96.50 of $11.30)* $11.71 Net asset value, offering price and redemption price per class R share ($1,412,097 divided by 124,760 shares) $11.32 Net asset value, offering price and redemption price per class Y share ($184,219,838 divided by 16,152,794 shares) $11.40 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 96 Statement of operations Six months ended 4/30/11 (Unaudited) Putnam Absolute Return 500 Fund INVESTMENT INCOME Interest (including interest income of $30,899 from investments in affiliated issuers) (Note 6) $14,370,384 Dividends (net of foreign tax of $1,037) 1,535,191 Total investment income EXPENSES Compensation of Manager (Note 2) 2,639,151 Investor servicing fees (Note 2) 830,506 Custodian fees (Note 2) 62,628 Trustee compensation and expenses (Note 2) 28,593 Administrative services (Note 2) 11,505 Distribution fees  Class A (Note 2) 437,497 Distribution fees  Class B (Note 2) 148,417 Distribution fees  Class C (Note 2) 732,962 Distribution fees  Class M (Note 2) 22,981 Distribution fees  Class R (Note 2) 2,954 Other 194,804 Fees waived and reimbursed by Manager (Note 2) (533,425) Total expenses Expense reduction (Note 2) (5,915) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 10,042,711 Net realized gain on swap contracts (Note 1) 8,856,859 Net realized loss on futures contracts (Note 1) (8,537,313) Net realized loss on foreign currency transactions (Note 1) (1,181,251) Net realized gain on written options (Notes 1 and 3) 1,389,168 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (170,146) Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 24,497,224 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 97 Statement of changes in net assets Putnam Absolute Return 500 Fund INCREASE IN NET ASSETS Six months ended 4/30/11* Year ended 10/31/10 Operations: Net investment income $11,332,917 $11,988,941 Net realized gain on investments and foreign currency transactions 10,570,174 516,146 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 24,327,078 (1,374,095) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (8,433,397) (1,493,271) Class B (566,732) (99,701) Class C (2,822,074) (450,322) Class M (124,065) (27,344) Class R (26,134) (4,668) Class Y (4,303,870) (952,423) Net realized short-term gain on investments Class A  (540,984) Class B  (54,902) Class C  (211,344) Class M  (11,407) Class R  (1,706) Class Y  (309,725) From net realized long-term gain on investments Class A  (471,559) Class B  (47,856) Class C  (184,223) Class M  (9,944) Class R  (1,487) Class Y  (269,978) Redemption fees (Note 1)  3,809 Increase from capital share transactions (Note 4) 105,335,071 402,883,119 Total increase in net assets NET ASSETS Beginning of period 649,253,647 240,378,571 End of period (including undistributed net investment income of $4,390,155 and $9,333,510, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 98 This page left blank intentionally. 99 Financial highlights (For a common share outstanding throughout the period) Putnam Absolute Return 500 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A April 30, 2011** .19 .53 (.28)   6.71 * .58* 1.68* 72* f October 31, 2010 .30 .04 (.11) (.08)  e 1.47 2.73 240 f October 31, 2009 .21 .57     e 7.80 * 1.28* 1.96* 63* Class B April 30, 2011** .14 .54 (.22)   6.35 * .96* 1.31* 72* f October 31, 2010 .21 .05 (.08) (.08)  e 2.22 1.97 240 f October 31, 2009 .16 .55     e 7.10 * 1.92* 1.48* 63* Class C April 30, 2011** .14 .54 (.22)   6.36 * .96* 1.31* 72* f October 31, 2010 .21 .04 (.09) (.08)  e 2.22 1.98 240 f October 31, 2009 .17 .55     e 7.20 * 1.92* 1.59* 63* Class M April 30, 2011** .16 .53 (.23)   6.46 * .83* 1.45* 72* f October 31, 2010 .24 .05 (.10) (.08)  e 1.97 2.22 240 f October 31, 2009 .20 .53     e 7.30 * 1.71* 1.83* 63* Class R April 30, 2011** .17 .53 (.26)   6.56 * .71* 1.54* 72* f October 31, 2010 .27 .04 (.11) (.08)  e 1.72 2.47 240 f October 31, 2009 .22 .54     e 7.60 * 1.49* 2.01* 63* Class Y April 30, 2011** .20 .53 (.30)   6.80 * .46* 1.80* 72* f October 31, 2010 .32 .05 (.13) (.08)  e 1.22 2.97 240 f October 31, 2009 .27 .54     e 8.10 * 1.06* 2.45* 63* * Not annualized. ** Unaudited.  For the period December 23, 2008 (commencement of operations) to October 31, 2009. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets April 30, 2011 0.08% October 31, 2010 0.02 October 31, 2009 0.33 e Amount represents less than $0.01 per share. f Portfolio turnover excludes dollar roll transactions. The accompanying notes are an integral part of these financial statements. 100 101 Statement of assets and liabilities 4/30/11 (Unaudited) Putnam Absolute Return 700 Fund ASSETS Investment in securities, at value, (Note 1): Unaffiliated issuers (identified cost $735,533,086) $765,915,607 Affiliated issuers (identified cost $46,096,349) (Notes 1 and 6) 46,096,349 Cash 254,371 Dividends, interest and other receivables 4,286,316 Receivable for shares of the fund sold 6,395,424 Receivable for investments sold 3,235,719 Receivable for sales of delayed delivery securities (Note 1) 91,019,618 Unrealized appreciation on swap contracts (Note 1) 15,533,554 Receivable for variation margin (Note 1) 78,778 Unrealized appreciation on forward currency contracts (Note 1) 7,168,057 Premium paid on swap contracts (Note 1) 2,193,408 Total assets LIABILITIES Payable for investments purchased 20,321,123 Payable for purchases of delayed delivery securities (Notes 1 and 7) 108,883,827 Payable for shares of the fund repurchased 4,112,975 Payable for compensation of Manager (Note 2) 462,403 Payable for investor servicing fees (Note 2) 103,217 Payable for custodian fees (Note 2) 51,104 Payable for Trustee compensation and expenses (Note 2) 10,870 Payable for administrative services (Note 2) 2,192 Payable for distribution fees (Note 2) 180,843 Unrealized depreciation on forward currency contracts (Note 1) 6,903,747 Written options outstanding, at value (premiums received $16,020,605) (Notes 1 and 3) 15,203,264 Premium received on swap contracts (Note 1) 463,962 Unrealized depreciation on swap contracts (Note 1) 18,914,040 TBA sale commitments, at value (proceeds receivable $79,655,742) (Note 1) 80,110,386 Collateral on certain derivative contracts, at value (Note 1) 610,000 Other accrued expenses 130,652 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $638,068,038 Undistributed net investment income (Note 1) 4,660,281 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 14,082,640 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 28,901,637 Total  Representing net assets applicable to capital shares outstanding (Continued on next page) Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($337,609,958 divided by 28,231,856 shares) $11.96 Offering price per class A share (100/94.25 of $11.96)* $12.69 Net asset value and offering price per class B share ($21,971,394 divided by 1,855,858 shares)** $11.84 Net asset value and offering price per class C share ($116,414,359 divided by 9,832,064 shares)** $11.84 Net asset value and redemption price per class M share ($4,001,362 divided by 337,300 shares) $11.86 Offering price per class M share (100/96.50 of $11.86)* $12.29 Net asset value, offering price and redemption price per class R share ($592,501 divided by 49,888 shares) $11.88 Net asset value, offering price and redemption price per class Y share ($205,123,022 divided by 17,133,144 shares) $11.97 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Statement of operations Six months ended 4/30/11 (Unaudited) Putnam Absolute Return 700 Fund INVESTMENT INCOME Interest (including interest income of $27,109 from investments in affiliated issuers) (Note 6) $13,911,893 Dividends (net of foreign tax of $553) 1,489,145 Total investment income EXPENSES Compensation of Manager (Note 2) 2,766,782 Investor servicing fees (Note 2) 717,691 Custodian fees (Note 2) 60,968 Trustee compensation and expenses (Note 2) 24,872 Administrative services (Note 2) 9,865 Distribution fees  Class A (Note 2) 372,073 Distribution fees  Class B (Note 2) 99,095 Distribution fees  Class C (Note 2) 518,897 Distribution fees  Class M (Note 2) 12,114 Distribution fees  Class R (Note 2) 1,277 Other 176,058 Fees waived and reimbursed by Manager (Note 2) (325,428) Total expenses Expense reduction (Note 2) (4,921) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 12,975,800 Net realized gain on swap contracts (Note 1) 10,577,185 Net realized loss on futures contracts (Note 1) (11,042,042) Net realized loss on foreign currency transactions (Note 1) (1,884,189) Net realized gain on written options (Notes 1 and 3) 1,267,536 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (87,605) Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 25,191,147 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Statement of changes in net assets Putnam Absolute Return 700 Fund INCREASE IN NET ASSETS Six months ended 4/30/11* Year ended 10/31/10 Operations: Net investment income $10,971,695 $15,036,062 Net realized gain on investments and foreign currency transactions 11,894,290 165,630 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 25,103,542 (1,176,491) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (9,338,140) (1,471,077) Class B (548,867) (75,012) Class C (2,817,126) (453,940) Class M (88,348) (25,425) Class R (16,005) (1,562) Class Y (6,046,598) (1,218,841) Net realized short-term gain on investments Class A  (235,372) Class B  (16,516) Class C  (87,156) Class M  (4,694) Class R  (273) Class Y  (180,569) From net realized long-term gain on investments Class A  (264,794) Class B  (18,581) Class C  (98,051) Class M  (5,280) Class R  (308) Class Y  (203,140) Redemption fees (Note 1)  2,587 Increase from capital share transactions (Note 4) 86,775,935 375,059,866 Total increase in net assets NET ASSETS Beginning of period 569,822,218 185,095,155 End of period (including undistributed net investment income of $4,660,281 and $12,543,670, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. Financial highlights (For a common share outstanding throughout the period) Putnam Absolute Return 700 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A April 30, 2011** .21 .69 (.39)   8.06 * .69* 1.85* 95* f October 31, 2010 .43 .06 (.15) (.05)  e 1.63 3.81 244 f October 31, 2009 .33 .83     e 11.60 * 1.41* 3.06* 48* Class B April 30, 2011** .17 .69 (.33)   7.75 * 1.06* 1.48* 95* f October 31, 2010 .34 .05 (.11) (.05)  e 2.38 3.05 244 f October 31, 2009 .29 .79     e 10.80 * 2.05* 2.71* 48* Class C April 30, 2011** .17 .68 (.32)   7.71 * 1.06* 1.48* 95* f October 31, 2010 .34 .06 (.13) (.05)  e 2.38 3.05 244 f October 31, 2009 .32 .77     e 10.90 * 2.05* 2.89* 48* Class M April 30, 2011** .18 .69 (.33)   7.85 * .94* 1.61* 95* f October 31, 2010 .37 .03 (.13) (.05)  e 2.13 3.30 244 f October 31, 2009 .33 .77     e 11.00 * 1.84* 3.04* 48* Class R April 30, 2011** .20 .68 (.37)   7.98 * .81* 1.71* 95* f October 31, 2010 .40 .04 (.14) (.05)  e 1.88 3.56 244 f October 31, 2009 .32 .80     e 11.20 * 1.62* 2.99* 48* Class Y April 30, 2011** .23 .68 (.41)   8.18 * .57* 1.97* 95* f October 31, 2010 .46 .05 (.16) (.05)  e 1.38 4.04 244 f October 31, 2009 .40 .77     e 11.70 * 1.19* 3.56* 48* * Not annualized. ** Unaudited.  For the period December 23, 2008 (commencement of operations) to October 31, 2009. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets April 30, 2011 0.05% October 31, 2010 0.03 October 31, 2009 0.46 e Amount represents less than $0.01 per share. f Portfolio turnover excludes dollar roll transactions. The accompanying notes are an integral part of these financial statements. 106 107 Notes to financial statements 4/30/11 (Unaudited) Note 1: Significant accounting policies Putnam Absolute Return 500 and 700 Funds (the funds) are each a diversified series of Putnam Funds Trust (the trust), a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The funds seek to earn a positive total return that exceeds, by a particular amount, the rate of inflation, as reflected by the return of the Bank of America Merrill Lynch U.S. Treasury Bill Index, over a reasonable period of time regardless of market conditions or general market direction. The funds pursue their goals through portfolios that are structured to offer varying degrees of risk, expected volatility and expected returns. The funds will invest primarily in a broadly diversified portfolio reflecting uncorrelated fixed income, equity and currency strategies designed to exploit market inefficiencies across global markets and fixed income sectors. The funds may invest a significant portion of their assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Each fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are not available to all investors, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are not available to all investors. Prior to August 2, 2010, a 1.00% redemption fee applied to certain shares that were redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee was accounted for as an addition to paid-in-capital. Effective August 2, 2010, this redemption fee no longer applies to shares redeemed. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from November 1, 2010 through April 30, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significantinputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified costbasis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. C) Stripped securities Each fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. D) Foreign currency translation The accounting records of each fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the funds books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. E) Futures contracts Each fund uses futures contracts to manage exposure to market risk. The potential risk to each fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the funds since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Futures contracts outstanding at period end, if any, are listed after the funds portfolios. Each fund had an average number of contracts of approximately 2,000 on futures contracts for the reporting period. F) Options contracts Each fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the funds portfolios. See Note 3 for the volume of written options contracts activity for the reporting period. The funds had an average contract amount of approximately $108,700,000 and $125,200,000 (for 500 Fund and 700 Fund, respectively) on purchased options contracts for the reporting period. G) Forward currency contracts Each fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolios. The funds had an average contract amount of approximately $285,300,000 and $325,300,000 (for 500 Fund and 700 Fund, respectively) on forward currency contracts for the reporting period. H) Total return swap contracts Each fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets/countries and to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. Each fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Each funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolios. The funds had an average notional amount of approximately $377,200,000 and $412,300,000 (for 500 Fund and 700 Fund, respectively) on total return swap contracts for the reporting period. I) Interest rate swap contracts Each fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolios. Outstanding notional amount on interest rate swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. J) Credit default contracts Each fund enters into credit default contracts to hedge market risk, and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolios. The funds had an average notional amount of approximately $70,200,000 and $47,900,000 (on 500 Fund and 700 Fund, respectively) on credit default swap contracts for the reporting period. K) Master agreements Each fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $903,619 and $910,277 (for 500 Fund and 700 Fund, respectively) at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the 500 Fund had a net liability position of $16,517,304 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $16,186,843. At the close of the reporting period, the 700 Fund had a net liability position of $18,424,097 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $17,821,027. L) TBA purchase commitments Each fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although each fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. M) TBA sale commitments Each fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolios. N) Dollar rolls To enhance returns, each fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. O) Interfund lending Each fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the funds did not utilize the program. P) Line of credit Each fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the funds had no borrowings against these arrangements. Q) Federal taxes It is the policy of each fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior periods remains subject to examination by the Internal Revenue Service. At October 31, 2010, the 500 Fund had a capital loss carryover of $127,361 available to the extent allowed by the Code to offset future net capital gain, if any. This capital loss carryover will expire on October 31, 2018. At October 31, 2010, the 700 Fund had a capital loss carryover of $1,113,078 available to the extent allowed by the Code to offset future net capital gain, if any. This capital loss carryover will expire on October 31, 2018. Under the recently enacted Regulated Investment Company Modernization Act of 2010, each fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. For 500 Fund the aggregate identified cost on a tax basis is $859,904,514, resulting in gross unrealized appreciation and depreciation of $34,870,809 and $5,779,474, respectively, or net unrealized appreciation of $29,091,335. For 700 Fund the aggregate identified cost on a tax basis is $782,548,770, resulting in gross unrealized appreciation and depreciation of $35,000,332 and $5,537,146, respectively, or net unrealized appreciation of $29,463,186. R) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. S) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions Each fund pays Putnam Management a management fee (base fee) (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 500 Fund 0.880% of the first $5 billion, 0.830% of the next $5 billion, 0.780% of the next $10 billion, 0.730% of the next $10 billion, 0.680% of the next $50 billion, 0.660% of the next $50 billion, 0.650% of the next $100 billion, 0.645% of any excess thereafter. 700 Fund 1.030% of the first $5 billion, 0.980% of the next $5 billion, 0.930% of the next $10 billion, 0.880% of the next $10 billion, 0.830% of the next $50 billion, 0.810% of the next $50 billion, 0.800% of the next $100 billion, 0.795% of any excess thereafter. Commencing with each funds thirteenth whole calendar month of operation (January 2010), the applicable base fee was increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the funds annualized performance (measured by the funds class A shares) and the annualized performance of the Bank of America Merrill Lynch U.S. Treasury Bill Index plus 5.00% and 7.00% (for 500 Fund and 700 Fund, respectively), over the performance period. The maximum annualized performance adjustment rate is +/ 0.20% and +/ 0.28% (for 500 Fund and 700 Fund, respectively). The performance period is the thirty-six month period then ended or, if the fund has not then operated for thirty-six whole calendar months, the period from the date the fund commenced operations to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment rate is multiplied by the funds average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the funds average net assets for the month, while the performance adjustment is determined based on the funds average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the funds assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. For the reporting period ended, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.36% and 0.44% (for the 500 Fund and 700 Fund, respectively) of the funds average net assets before an increase of $94,893 and $118,604 (for the 500 Fund and 700 Fund, respectively) (0.01% and 0.02% of the funds average net assets) based on performance. Effective November 1, 2010, Putnam Management has agreed to limit the funds total expenses through February29, 2012, to the extent that the total expenses of the fund (before performance adjustments to the funds management fee and excluding brokerage, interest, taxes, investment related expenses, extraordinary expenses, and payments under each funds distribution plans) will not exceed an annual rate of 0.90% (for Putnam Absolute 500 Fund) and 1.10% (for Putnam Absolute 700 Fund) of the funds average net assets. During the reporting period, the funds expenses were reduced by $533,425 and $325,428 (for 500 Fund and 700 Fund, respectively) as a result of this limit. Putnam Management has also contractually agreed, through June 30, 2011, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the funds assets for which PAC is engaged assub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. For the reporting period, the funds expenses were reduced by $5,915 and $4,921 (for 500 Fund and 700 Fund, respectively) under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $420 and $363 (for 500 Fund and 700 Fund, respectively), as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services asTrustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, classC, class M and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to class A, class B, class C, class M and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received thefollowing: Class A Class M net commissions net commissions 500 Fund $199,228 $3,198 700 Fund 110,721 5,367 Class B contingent Class C contingent deferred sales charges deferred sales charges 500 Fund $22,089 $20,351 700 Fund 24,438 20,962 A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of class A and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $477 and $1,629 and no monies on class A and class M redemptions, for 500 Fund and 700Fund,respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated as follows: Investment Securities Purchases Sales 500 Fund $479,745,772 $377,338,499 700 Fund 537,670,245 462,122,807 There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written swap Written swap Written equity Written equity option contract option premiums option contract option premiums 500 Fund amounts received amounts received Written options outstanding at the beginning of the USD 227,516,360 $14,724,935  $ reporting period CHF  $  $ Options opened USD 8,658,298 105,923 6,404,943 1,245,435 CHF 24,120,000 23,893   Options exercised USD (20,064,898) (335,338)   CHF     Options expired USD   (5,048,277) (1,136,902) CHF     Written options outstanding at the end USD 216,109,760 $14,495,520 1,356,666 $108,533 of the reporting period CHF 24,120,000 $23,893  $ Written swap Written swap Written equity Written equity option contract option premiums option contract option premiums 700 Fund amounts received amounts received Written options outstanding at the beginning of the USD 245,226,480 $16,019,986  $ reporting period CHF  $  $ Options opened USD 5,161,914 63,150 6,306,484 1,225,644 CHF 29,160,000 28,887   Options exercised USD (11,962,314) (199,922)   CHF     Options expired USD   (4,950,175) (1,117,139) CHF     Written options outstanding at the end USD 238,426,080 $15,883,214 1,356,309 $108,505 of the reporting period CHF 29,160,000 $28,887  $ Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: 500 Fund Six months ended 4/30/11 Year ended 10/31/10 Class A Shares Amount Shares Amount Shares sold 10,463,599 $115,180,944 23,782,655 $257,645,023 Shares issued in connection with reinvestment of distributions 690,042 7,431,747 203,279 2,191,347 11,153,641 122,612,691 23,985,934 259,836,370 Shares repurchased (6,432,883) (70,748,118) (4,932,352) (53,502,498) Net increase Six months ended 4/30/11 Year ended 10/31/10 Class B Shares Amount Shares Amount Shares sold 594,124 $6,490,783 1,711,509 $18,426,767 Shares issued in connection with reinvestment of distributions 46,640 499,517 16,074 172,468 640,764 6,990,300 1,727,583 18,599,235 Shares repurchased (229,272) (2,506,052) (352,785) (3,792,124) Net increase Six months ended 4/30/11 Year ended 10/31/10 Class C Shares Amount Shares Amount Shares sold 3,817,356 $41,768,833 10,244,761 $110,203,936 Shares issued in connection with reinvestment of distributions 205,067 2,194,212 59,111 633,664 4,022,423 43,963,045 10,303,872 110,837,600 Shares repurchased (1,861,411) (20,293,062) (1,610,361) (17,307,019) Net increase Six months ended 4/30/11 Year ended 10/31/10 Class M Shares Amount Shares Amount Shares sold 110,137 $1,204,625 446,776 $4,817,868 Shares issued in connection with reinvestment of distributions 11,298 121,227 4,293 46,062 121,435 1,325,852 451,069 4,863,930 Shares repurchased (126,465) (1,378,858) (74,124) (799,777) Net increase (decrease) Six months ended 4/30/11 Year ended 10/31/10 Class R Shares Amount Shares Amount Shares sold 44,242 $484,488 81,330 $878,652 Shares issued in connection with reinvestment of distributions 2,378 25,535 691 7,428 46,620 510,023 82,021 886,080 Shares repurchased (11,926) (130,865) (14,147) (152,424) Net increase Six months ended 4/30/11 Year ended 10/31/10 Class Y Shares Amount Shares Amount Shares sold 6,312,676 $69,664,157 11,689,066 $127,134,411 Shares issued in connection with reinvestment of distributions 284,580 3,073,465 115,412 1,245,298 6,597,256 72,737,622 11,804,478 128,379,709 Shares repurchased (4,328,460) (47,747,507) (4,141,700) (44,965,963) Net increase 700 Fund Six months ended 4/30/11 Year ended 10/31/10 Class A Shares Amount Shares Amount Shares sold 8,798,816 $101,291,809 21,763,862 $245,768,014 Shares issued in connection with reinvestment of distributions 713,542 7,998,802 159,219 1,784,850 9,512,358 109,290,611 21,923,081 247,552,864 Shares repurchased (5,709,669) (65,815,497) (5,229,493) (59,184,483) Net increase Six months ended 4/30/11 Year ended 10/31/10 Class B Shares Amount Shares Amount Shares sold 364,383 $4,158,477 1,203,350 $13,486,923 Shares issued in connection with reinvestment of distributions 45,503 506,450 9,235 102,949 409,886 4,664,927 1,212,585 13,589,872 Shares repurchased (178,124) (2,033,394) (185,091) (2,075,351) Net increase Six months ended 4/30/11 Year ended 10/31/10 Class C Shares Amount Shares Amount Shares sold 2,428,010 $27,746,480 7,151,162 $80,125,626 Shares issued in connection with reinvestment of distributions 196,433 2,186,296 42,914 478,496 2,624,443 29,932,776 7,194,076 80,604,122 Shares repurchased (1,514,421) (17,261,357) (1,158,904) (12,975,399) Net increase Six months ended 4/30/11 Year ended 10/31/10 Class M Shares Amount Shares Amount Shares sold 117,497 $1,354,230 212,407 $2,382,773 Shares issued in connection with reinvestment of distributions 7,426 82,726 2,931 32,683 124,923 1,436,956 215,338 2,415,456 Shares repurchased (64,426) (731,298) (71,312) (799,494) Net increase Six months ended 4/30/11 Year ended 10/31/10 Class R Shares Amount Shares Amount Shares sold 13,256 $151,471 31,578 $353,680 Shares issued in connection with reinvestment of distributions 1,437 16,005 192 2,143 14,693 167,476 31,770 355,823 Shares repurchased (2,699) (30,997) (3,661) (41,322) Net increase Six months ended 4/30/11 Year ended 10/31/10 Class Y Shares Amount Shares Amount Shares sold 7,333,278 $84,742,031 13,566,682 $153,272,406 Shares issued in connection with reinvestment of distributions 378,525 4,243,266 95,393 1,069,350 7,711,803 88,985,297 13,662,075 154,341,756 Shares repurchased (5,372,345) (61,829,565) (4,305,514) (48,723,978) Net increase Note 5: Summary of derivative activity 500 Fund The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $785,754 Payables $ Foreign exchange contracts Receivables 6,229,802 Payables 6,133,900 Investments, Receivables, Net assets  Unrealized Payables, Net assets  appreciation/ Unrealized appreciation/ Equity contracts (depreciation) 10,115,280* (depreciation) 5,504,305* Investments, Receivables, Net assets  Unrealized Payables, Net assets  Interest rate appreciation/ Unrealized appreciation/ contracts (depreciation) 6,385,380* (depreciation) 25,163,534* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the funds portfolio. Only current days variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $ $ $ $934,140 $934,140 Foreign exchange contracts   (1,167,008)  $(1,167,008) Equity contracts (3,433,956) (2,096,444)  2,172,492 $(3,357,908) Interest rate contracts (390,225) (6,440,869)  5,750,227 $(1,080,867) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $ $ $ $(360,276) (360,276) Foreign exchange contracts   (139,919)  (139,919) Equity contracts (256,040) 849,980  2,044,625 2,638,565 Interest rate contracts 2,199,532 3,481,150  (2,230,650) 3,450,032 Total 700 Fund The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $672,615 Payables $ Foreign exchange contracts Receivables 7,168,057 Payables 6,903,747 Investments, Receivables, Net assets  Unrealized Payables, Net assets  appreciation/ Unrealized appreciation/ Equity contracts (depreciation) 11,554,071* (depreciation) 6,149,198* Investments, Receivables, Net assets  Unrealized Payables, Net assets  Interest rate appreciation/ Unrealized appreciation/ contracts (depreciation) 8,728,867* (depreciation) 28,634,641* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the funds portfolio. Only current days variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $ $ $ $571,383 $571,383 Foreign exchange contracts   (1,874,006)  $(1,874,006) Equity contracts (3,361,944) (2,100,810)  1,390,043 $(4,072,711) Interest rate contracts (608,506) (8,941,232)  8,615,759 $ (933,979) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $ $ $ $(333,853) $(333,853) Foreign exchange contracts   (58,626)  (58,626) Equity contracts (315,402) 800,416  3,345,459 3,830,473 Interest rate contracts 3,167,071 4,429,818  (4,674,303) 2,922,586 Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $30,899 and $27,109 (for 500 Fund and 700 Fund, respectively) for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated as follows: Cost of purchases Proceeds of sales 500 Fund $324,964,186 $311,996,317 700 Fund 311,501,666 302,226,118 Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the Securities and Exchange Commission (the SEC) and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly  weekly, semimonthly, or monthly  and the amount you choose will be transferred automatically from your checking or savings account. Theres no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If youve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the funds current net asset value  with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. Its as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When youre investing for long-term goals, its time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a funds share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Ravi Akhoury Robert R. Leveille Putnam Investment Barbara M. Baumann Vice President and Management, LLC Charles B. Curtis Chief Compliance Officer One Post Office Square Robert J. Darretta Boston, MA 02109 Paul L. Joskow Mark C. Trenchard Kenneth R. Leibler Vice President and Investment Sub-Manager Robert E. Patterson BSA Compliance Officer Putnam Investments Limited George Putnam, III 5759 St Jamess Street Robert L. Reynolds Robert T. Burns London, England SW1A 1LD W. Thomas Stephens Vice President and Chief Legal Officer Investment Sub-Advisor Officers The Putnam Advisory Robert L. Reynolds James P. Pappas Company, LLC President Vice President One Post Office Square Boston, MA 02109 Jonathan S. Horwitz Judith Cohen Executive Vice President, Vice President, Clerk and Marketing Services Principal Executive Assistant Treasurer Putnam Retail Management Officer, Treasurer and One Post Office Square Compliance Liaison Michael Higgins Boston, MA 02109 Vice President, Senior Associate Steven D. Krichmar Treasurer and Assistant Clerk Custodian Vice President and State Street Bank Principal Financial Officer Nancy E. Florek and Trust Company Vice President, Assistant Clerk, Janet C. Smith Assistant Treasurer and Legal Counsel Vice President, Assistant Proxy Manager Ropes & Gray LLP Treasurer and Principal Accounting Officer Susan G. Malloy Trustees Vice President and John A. Hill, Chairman Beth S. Mazor Assistant Treasurer Jameson A. Baxter, Vice President Vice Chairman This report is for the information of shareholders of Putnam Absolute Return 500 Fund and Putnam Absolute Return 700 Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: June 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: June 28, 2011 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: June 28, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 07513) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2011 Date of reporting period: November 1, 2010  April 30, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Sector Fund Semiannual report 4 | 30 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds portfolio manager 5 Your funds performance 10 Your funds expenses 11 Terms and definitions 13 Other information for shareholders 14 Financial statements 15 Message from the Trustees Dear Fellow Shareholder: Financial markets and economies around the world continue to show improvement and resilience in the face of many headwinds. While energy and commodity prices have beenvolatile, suggesting inflationary pressures, corporate profits are strong, merger-and-acquisition activity is recovering, and stock values and dividends are rising. Putnam believes that markets will remain unsettled over the next several months, roiled by civil unrest in the Middle East and North Africa, sovereign debt issues in Europe, and the lingering economic impact of the disasters in Japan. Putnams active, research-intensive investment approach is well suited to uncovering opportunities in this environment. We also believe this is an important time to talk to your financial advisor to determine if your investments are in line with your individual goals and appetite for risk. In developments affecting oversight of your fund, we wish to thank Richard B. Worley and Myra R. Drucker, who have retired from the Board of Trustees, for their many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund A world of sectors in one portfolio In recent decades, innovation and business growth have propelled stocks in different industry sectors to market-leading performance. Putnam Global Sector Fund offers investors the opportunity to gain exposure to sectors across the globe. The fund is composed of eight Putnam global sector funds, each of which is managed by experienced analysts. These managers use risk controls and a stock selection process that is grounded in fundamental research. The fund offers a convenient way to invest in all sectors in the MSCI World Index. Each underlying sector fund invests at least 80% of its assets in stocks of a particular industry group, in markets around the world. The funds can invest in businesses of all sizes, but focus primarily on midsize and large companies. The managers are not limited to value-style or growth-style investing, and can target businesses at different stages of growth, from newer, rapidly growing companies to established global corporations. The managers of Putnams sector funds focus on a number of factors when making investment decisions, including company valuation, financial strength, and competitive position within each sector. And because these are actively managed funds, the stocks in the portfolios are constantly monitored and adjusted as business fundamentals, market conditions, or investment opportunities change. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The fund may invest in Putnam Money Market Fund for cash management. Money market funds are not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. Although money market funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in these funds. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. An underlying fund that engages in short sales of securities may incur losses if the securities appreciate in value and may experience higher volatility due to leverage resulting from investing the proceeds of securities sold short. The use of derivatives involves special risks and may result in losses. The funds policy of concentrating on a limited group of industries and the funds non-diversified status, which means the fund may invest in fewer issues, can increase the funds vulnerability to common economic forces and may result in greater losses and volatility. Talented analysts pursue opportunities around the globe Since U.S. companies represent only 42% of the total worldwide market capitalization, targeting stocks around the globe is an important investment strategy. However, finding the right stocks in the broad universe of domestic and international markets requires rigorous research and in-depth knowledge of global markets. Putnam Global Sector Fund represents the best ideas and stock recommendations from approximately 40 analysts covering over 1,000 companies. Finding opportunities in this broad universe of stocks requires in-depth knowledge of global markets. The funds global approach can give it a competitive edge in targeting opportunities in diverse markets around the world. Putnam analysts, who are located in Boston, London, and Singapore, talk to private companies and consultants, attend trade shows, and work to find information that the markets havent already factored into stock prices. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 1011 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the funds prospectus. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, butcumulative. 4 Interview with your funds portfolio manager Walter D. Scully Walter, for the six-month period, the fund performed well relative to its benchmark and Lipper peer group. What contributed to its results? Two factors drove the funds performance during the period  our analysts stock selections and continued recovery in global economies. The resilience of the financial markets has been remarkable, as we witnessed a series of events that could have severely shaken investor confidence. They included an earthquake, tsunami, and nuclear crisis in Japan; significant unrest in the Middle East; spiking oil prices; and political turmoil in Europe stemming from its sovereign debt crisis. Yet financial markets around the world weathered the turmoil and stocks overall performed well. Putnam Global Sector Fund is a fund-of-funds, which means it invests in a portfolio of other Putnam mutual funds. Each of these funds is actively managed by one or more research analysts with specialized sector expertise. From an overall sector and industry perspective, the strongest-performing areas for the period were basic materials and consumer cyclicals, while the funds energy and transportation positions detracted somewhat. However, the fund was able to outperform its benchmark and peers because of our disciplined research and bottom-up stock selection process. The managers of our global sector funds focus on the long-term potential of individual companies rather than on short-term disruptions in the financial markets  which was an important strategy during this challenging period. Can you tell us how the funds portfolio isstructured? The portfolio is diversified across a range of companies in markets around the world. The fund invests in eight funds, which cover the nine sectors in our benchmark, the MSCI World This comparison shows your funds performance in the context of broad market indexes for the sixmonths ended 4/30/11. See pages 4 and 1011 for additional fund performance information. Index descriptions can be found on page 13. 5 Index. The sectors are consumer, energy, financials, health care, industrials, natural resources, technology, telecommunications, and utilities. The fund may also invest in Putnam Money Market Fund. How do you determine the weightings of the individual funds within Putnam Global Sector Funds portfolio? We allocate the funds assets in roughly the same proportions as the funds benchmark. For example, if the consumer sector represents 20% of the MSCI World Index, Putnam Global Consumer Fund will make up approximately the same percentage of the funds portfolio. It is also important to note that we rebalance the fund each quarter to keep it aligned with thebenchmark. What are some stocks from the underlying funds that contributed to performance during the period? The top-performing stock for the period was that of Italy-based automotive company Fiat . This stocks strong performance was driven by changes implemented by the companys new CEO, who has sought ways to improve value for shareholders. A key strategy was separating Fiats automotive and industrial businesses into two companies. Our analyst believed that the value of this spin-off was not reflected in Fiats stock price, making it an attractive investment. In addition, Fiats acquisition of Chrysler has proven to be beneficial, and our analyst believes Chryslers turnaround is only in the early innings, giving Fiat stock continued appreciation potential. Another highlight for the period was the stock of Qualcomm , which makes microchips used in smartphones. Qualcomm not only sells the chips but receives royalties based on how many phones use them. The convergence of many types of high bandwidth content  especially video  on mobile devices and tablet computers is generating rapid growth in data traffic on telecommunications networks. Qualcomm has made significant investments in the development of Country allocations are shown as a percentage of the underlying funds net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Weightings will vary over time. 6 3G wireless technologies for faster transmission of data. As the demand for 3G technology has increased globally, Qualcomms stock has appreciated, and our analysts believe the company will continue to benefit as mobile device usageintensifies. The stock of Teck Resources was also among the top contributors to performance. Teck is a Canada-based mining company that produces copper and metallurgical coal that is used in the production of steel. The companys stock price rallied strongly as global demand for met coal, particularly from China, increased. Over the past five years, China has built a huge steel industry, which now accounts for a significant portion of the worlds steel consumption and production. More recently, the fund managers were able to buy Teck stock at attractive price levels when investors began moving away from mining stocks out of fear that demand from China would slow. Our analysts believed that demand would remain strong  from China and from other emerging markets  and they recognized the potential for continued strong prices for Tecks products and higher profit growth for the company. Which stocks or strategies within the underlying funds detracted fromperformance? Performance was dampened by the funds underweight position  relative to the benchmark  in Exxon Mobil , a stock that advanced considerably as oil prices spiked. Oil companies tend to do well as prices increase, but when prices get too high  a level that is not easy to determine  concerns about future demand Allocations are represented as a percentage of the funds net assets and may not equal 100%. Holdings and allocations may vary over time. 7 also increase. Our energy analysts are carefully monitoring energy prices, and have been favoring larger, integrated energy companies such as Exxon Mobil, which they believe have better balance sheets and more diversified business models. The stock of Cisco Systems , a provider of computer networking systems, was also a detractor for the period. Ciscos stock stumbled in first quarter of 2011 due to a number of issues, including declining sales in its core switching and router businesses. As a result of the catastrophe in Japan, which damaged nuclear, thermal, and hydropower facilities, Tokyo Electric Power Company [TEPCO] was a top detractor from performance for the period. Shares of TEPCO, which owns the Fukushima Daiichi nuclear power plant, declined sharply in the wake of the disaster, and questions arose as to whether TEPCO conducted the proper inspections and maintenance. In addition, as Japanese electric stocks declined across the board, investors sold TEPCO to buy into the depressed electric sector, furthering losses. Given the extreme uncertainty of the Japan situation and the belief that TEPCO had made some mistakes early on for which it could be found liable, the funds position in TEPCO was liquidated fairly quickly following the disaster. What is your outlook for the financial markets in the coming months? In general, my outlook is positive, as global economies continue to recover. In my role as a portfolio manager for Putnam Global This chart shows how the funds top fund allocations have changed over the past six months. Weightings are shown as a percentage of net assets. Holdings and allocations will vary over time. 8 Consumer Fund, I continue to find attractive investment ideas in both domestic and global markets. Strong corporate earnings have been a positive influence on stock market performance, and we believe consumer spending and consumer confidence will continue to improve. In addition to generating strong profits, businesses have also dramatically improved their balance sheets. Corporations are sitting on unprecedented levels of cash, due in part to dramatic cost-cutting efforts. As a result, we have seen increasing dividends and sizable stock buybacks, indicating that CEOs may have more confidence in the recovery. As the recovery continues to gain traction, we expect an increasingly strong capital expenditure cycle and more merger-and-acquisition activity. However, we remain concerned about headwinds, such as still-high levels of unemployment and rising commodity prices. Thanks, Walter, for this update. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Putnam Global Sector Fund is managed by a team of senior equity analysts at Putnam: Kelsey Chen, Tim Codrington, Steve Curbow, Vivek Gandhi, George Gianarikas, David Morgan, John Morgan, Ferat Ongoren, Nathaniel Salter, Walter Scully, Chris Stevo, and Michael Yogg. They are overseen by Putnams Chief Investment Officer, Walter C. Donovan, who has over 25 years of financial industry and equity research experience. IN THE NEWS Citing the United Statess burgeoning federal deficit, Standard & Poors (S&P) recently lowered its long-term outlook for U.S. Treasuries from stable to nega tive. While maintaining its AAA rating for U.S. debt, S&P said the change to a negative outlook means that there is a one-in-three chance for a ratings downgrade over the next 24 months. If a downgrade were to take place, it could raise borrowing costs for both the U.S. government and American consumers. S&Ps negative outlook will likely put increased pressure on Washington lawmakers to reach a bipartisan solution to reduce the federal deficit and restore fiscal discipline. While the U.S. downgrade is unprecedented, it is important to note that S&P downgraded the outlook for the United Kingdom, another AAA-rated country, to negative in May 2009, and restored the stable outlook in 2010 once the country addressed itsdeficit. 9 Your funds performance This section shows your funds performance, price, and distribution information for periods ended April 30, 2011, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. Forthe most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/11 Class A Class B Class C Class M Class R Class Y (inception dates) (3/31/10) (3/31/10) (3/31/10) (3/31/10) (3/31/10) (3/31/10) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 19.60% 12.72% 18.62% 14.62% 18.63% 18.63% 18.95% 14.82% 19.31% 19.92% Annual average 17.96 11.69 17.07 13.42 17.08 17.08 17.37 13.61 17.70 18.26 1 year 20.08 13.15 19.21 14.21 19.22 18.22 19.55 15.37 19.79 20.40 6 months 15.33 8.72 14.94 9.94 14.95 13.95 15.04 10.96 15.28 15.53 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the funds prospectus. Comparative index returns For periods ended 4/30/11 Lipper Global Multi-Cap Growth Funds MSCI World Index (ND) category average* Life of fund 18.27% 21.60% Annual average 16.75 19.77 1 year 18.25 21.15 6 months 14.75 13.09 Index and Lipper results should be compared to fund performance at net asset value. * Over the 6-month, 1-year, and life-of-fund periods ended 4/30/11, there were 146, 134, and 134 funds, respectively, in this Lipper category. 10 Fund price and distribution information For the six-month period ended 4/30/11 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.425 $0.391 $0.392 $0.394 $0.399 $0.436 Capital gains  Long-term       Capital gains  Short-term 0.005 0.005 0.005 0.005 0.005 0.005 Total Share value NAV POP NAV NAV NAV POP NAV NAV 10/31/10 $10.37 $11.00 $10.32 $10.32 $10.34 $10.72 $10.35 $10.38 4/30/11 11.49 12.19 11.43 11.43 11.46 11.88 11.49 11.51 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (3/31/10) (3/31/10) (3/31/10) (3/31/10) (3/31/10) (3/31/10) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Life of fund 14.39% 7.82% 13.53% 8.53% 13.54% 12.54% 13.86% 9.91% 14.12% 14.71% 1 year 14.39 7.82 13.53 8.53 13.54 12.54 13.86 9.91 14.12 14.71 6 months 14.74 8.12 14.33 9.33 14.34 13.34 14.55 10.55 14.58 14.94 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your funds expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 10/31/10* 1.44% 2.19% 2.19% 1.94% 1.69% 1.19% Total annual operating expenses for the fiscal year ended 10/31/10 16.91% 17.66% 17.66% 17.41% 17.16% 16.66% Annualized expense ratio for the six-month period ended 4/30/11 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report because it includes fees and expenses of the underlying Putnam funds in which it invests. Expenses are shown as a percentage of average net assets. * Restated to reflect Putnam Managements contractual obligation to limit certain fund expenses through 2/29/12. 11 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2010, to April 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $1.33 $5.33 $5.33 $4.00 $2.67 $0.00 Ending value (after expenses) $1,153.30 $1,149.40 $1,149.50 $1,150.40 $1,152.80 $1,155.30 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2011, use the following calculation method. To find the value of your investment on November 1, 2010, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $1.25 $5.01 $5.01 $3.76 $2.51 $0.00 Ending value (after expenses) $1,023.55 $1,019.84 $1,019.84 $1,021.08 $1,022.32 $1,024.79 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 12 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approvedprograms. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance ofU.S. Treasury bills available in the marketplace. MSCI World Index (ND) is an unmanaged index of equity securities from developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 13 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section of putnam.com, and on the SECs website, www.sec.gov. If you have questions about finding forms on the SECs website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs website at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2011, Putnam employees had approximately $382,000,000 and the Trustees had approximately $71,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 14 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 15 The funds portfolio 4/30/11 (Unaudited) Shares Value Global Sector Funds* 99.7% Putnam Global Consumer Fund (Class Y) 29,494 $478,989 Putnam Global Financials Fund (Class Y) 36,366 475,315 Putnam Global Health Care Fund (Class Y) 4,513 237,176 Putnam Global Industrials Fund (Class Y) 16,637 278,005 Putnam Global Natural Resources Fund (Class Y) 18,570 470,923 Putnam Global Technology Fund (Class Y) 16,561 273,918 Putnam Global Telecommunications Fund (Class Y) 7,346 105,853 Putnam Global Utilities Fund (Class Y) 8,287 93,389 Total Global Sector Funds (cost $2,132,716) Fixed Income Funds* 0.3% Putnam Money Market Fund (Class A) 8,190 $8,190 Total Fixed Income Funds (cost $8,190) Total Investments (cost $2,140,906) Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from October 31, 2010 through April 30, 2011 (the reporting period). * Percentages indicated are based on net assets of $2,421,212. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Global sector funds $2,413,568 $ $ Fixed income funds 8,190   Totals by level $ $ The accompanying notes are an integral part of these financial statements. 16 Statement of assets and liabilities 4/30/11 (Unaudited) ASSETS Investment in affiliated underlying Putnam Funds, at value (Note 1): Affiliated underlying Putnam Funds (identified cost $2,140,906) (Note 6) $2,421,758 Receivable for shares of the fund sold 2,197 Receivable for investments sold 11,509 Receivable from Manager (Note 2) 19,456 Total assets LIABILITIES Payable for investments purchased 2,197 Payable for shares of the fund repurchased 11,509 Payable for distribution fees (Note 2) 546 Payable for reports to shareholders 10,577 Payable for audit expense 8,500 Other accrued expenses 379 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $2,116,503 Distributions in excess of net investment income (Note 1) (54,193) Accumulated net realized gain on investments (Note 1) 78,050 Net unrealized appreciation of investments 280,852 Total  Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,567,591 divided by 136,428 shares) $11.49 Offering price per class A share (100/94.25 of $11.49)* $12.19 Net asset value and offering price per class B share ($96,393 divided by 8,433 shares)** $11.43 Net asset value and offering price per class C share ($165,382 divided by 14,470 shares)** $11.43 Net asset value and redemption price per class M share ($19,810 divided by 1,729 shares) $11.46 Offering price per class M share (100/96.50 of $11.46)* $11.88 Net asset value, offering price and redemption price per class R share ($11,927 divided by 1,038 shares) $11.49 Net asset value, offering price and redemption price per class Y share ($560,109 divided by 48,665 shares) $11.51 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 17 Statement of operations Six months ended 4/30/11 (Unaudited) INVESTMENT INCOME Income distributions from underlying Putnam Fund shares $20,470 Total investment income EXPENSES Distribution fees  Class A (Note 2) 1,603 Distribution fees  Class B (Note 2) 390 Distribution fees  Class C (Note 2) 665 Distribution fees  Class M (Note 2) 66 Distribution fees  Class R (Note 2) 28 Amortization of offering costs (Note 1) 42,509 Reports to shareholders 5,927 Auditing 8,500 Other 404 Fees waived and reimbursed by Manager (Note 2) (57,340) Total expenses Net expenses Net investment income Net realized gain on sales of underlying Putnam Fund shares (Notes 1 and 3) 9,474 Capital gain distribution from underlying Putnam Fund shares 79,155 Net unrealized appreciation of underlying Putnam Fund shares during the period 178,064 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 18 Statement of changes in net assets INCREASE IN NET ASSETS For the period ended 3/31/10 (commence- Six months ended ment of operations) 4/30/11* to 10/31/10 Operations: Net investment income (loss) $17,718 $(607) Net realized gain (loss) on underlying Putnam Fund shares 88,629 (9,124) Net unrealized appreciation on underlying Putnam Fund shares 178,064 102,788 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (47,401)  Class B (2,531)  Class C (4,047)  Class M (621)  Class R (399)  Class Y (16,912)  Net realized short-term gain on investments Class A (557)  Class B (32)  Class C (52)  Class M (8)  Class R (5)  Class Y (194)  Redemption fees (Note 1) 306 486 Increase from capital share transactions (Note 4) 818,653 1,237,058 Total increase in net assets NET ASSETS Beginning of period (Note 5) 1,390,601 60,000 End of period (including distributions in excess of net investment income of $54,193 and $, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 19 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A April 30, 2011** .10 1.46 (.43) (.01)  e 15.33 * .12* .91* 14* October 31, 2010 (.01) .38     e 3.70 * .15* (.06)* 14* Class B April 30, 2011** .05 1.46 (.39) (.01)  e 14.94 * .50* .51* 14* October 31, 2010 (.05) .36    .01 3.20 * 46 .59* (.51)* 14* Class C April 30, 2011** .05 1.46 (.39) (.01)  e 14.95 * .50* .45* 14* October 31, 2010 (.05) .36    .01 3.20 * 71 .59* (.52)* 14* Class M April 30, 2011** .08 1.44 (.39) (.01)  e 15.04 * .37* .71* 14* October 31, 2010 (.04) .37    .01 3.40 * 16 .44* (.38)* 14* Class R April 30, 2011** .09 1.46 (.40) (.01)  e 15.28 * .25* .86* 14* October 31, 2010 (.02) .36    .01 3.50 * 10 .30* (.22)* 14* Class Y April 30, 2011** .11 1.47 (.44) (.01)  e 15.53 * * 1.01* 14* October 31, 2010 .01 .36    .01 3.80 * * .08* 14* * Not annualized. ** Unaudited.  For the period March 31, 2010 (commencement of operations) to October 31, 2010. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Expense ratios do not include expenses of the underlying funds. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation the expenses of each class reflect a reduction of the following amount (Note 2). Percentage of average net assets April 30, 2011 2.86% October 31, 2010 10.58 e Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 20 21 Notes to financial statements 4/30/11 (Unaudited) Note 1: Significant accounting policies Putnam Global Sector Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks capital appreciation by allocating its assets among eight Putnam Global Sector Funds to provide exposure to sectors of the global markets in approximately the same proportions as the sector weightings in the MSCI World Index. The financial statements report on the fund, which may invest in the following Putnam Funds: Putnam Global Consumer Fund, Putnam Global Financials Fund, Putnam Global Health Care Fund, Putnam Global Industrials Fund, Putnam Global Natural Resources Fund, Putnam Global Technology Fund, Putnam Global Telecommunications Fund, Putnam Global Utilities Fund, which are all non-diversified and Putnam Money Market Fund, which is diversified (the underlying Putnam Funds), which are managed by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. The financial statements of the underlying Putnam Funds contain additional information about the expenses and investments of the underlying Putnam Funds and are available upon request. The fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge, if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are not available to all investors, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are not available to all investors. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 90 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from November 1, 2010 through April 30, 2011. A) Security valuation The price of the funds shares are based on its net asset value (NAV), which is in turn based on the NAVs of the underlying Putnam Funds in which it invests, which are classified as Level 1. The NAVs of the underlying Putnam Funds are determined based on the policies contained in each of the underlying Putnam Funds financial statements. The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day the exchange is open. 22 B) Security transactions and related investment income Security transactions, which consist of shares of the underlying Putnam Funds, are recorded on the trade date (date the order to buy or sell is executed). Gains or losses from the sale of the underlying Putnam Funds are determined on the identified cost basis. Income and capital gain distributions from the underlying Putnam Funds are recorded on the ex-dividend date. C) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. D) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior periods remains subject to examination by the Internal Revenue Service. The aggregate identified cost on a tax basis is $2,151,391, resulting in gross unrealized appreciation and depreciation of $271,906 and $1,539, respectively, or net unrealized appreciation of $270,367. E) Distributions to shareholders The fund normally distributes any net investment income and any realized capital gains annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. F) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. G) Offering costs The offering costs of $103,438 have been fully amortized on a straight-line basis over a twelvemonth period as of March 31, 2011. As of the close of the reporting period, the fund has reimbursed Putnam Management for the payment of these expenses. Note 2: Management fee, administrative services and other transactions The fund does not pay a management fee to Putnam Management. Putnam Management has contractually agreed to reimburse the fund for other expenses (not including brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds distribution plan) through February 29, 2012. During the reporting period, the funds expenses were reduced by $57,340 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the funds assets for which PAC is engaged assub-adviser. 23 The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, classC, class M and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $1,540 and no monies from the sale of class A and class M shares, respectively, and received contingent deferred sales charges of $97 and no monies from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on class A and class M redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of underlying Putnam Funds aggregated $1,112,765 and $269,433, respectively. Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: For the period 3/31/10 (commencement of operations) Six months ended 4/30/11 to 10/31/10 Class A Shares Amount Shares Amount Shares sold 55,422 $594,482 84,407 $794,833 Shares issued in connection with reinvestment of distributions 4,440 46,711   59,862 641,193 84,407 794,833 Shares repurchased (7,911) (85,465) (930) (8,860) Net increase For the period 3/31/10 (commencement of operations) Six months ended 4/30/11 to 10/31/10 Class B Shares Amount Shares Amount Shares sold 6,408 $68,636 3,481 $32,719 Shares issued in connection with reinvestment of distributions 244 2,563   6,652 71,199 3,481 32,719 Shares repurchased (2,680) (29,545) (20) (193) Net increase 24 For the period 3/31/10 (commencement of operations) Six months ended 4/30/11 to 10/31/10 Class C Shares Amount Shares Amount Shares sold 8,491 $90,778 11,199 $110,886 Shares issued in connection with reinvestment of distributions 354 3,712   8,845 94,490 11,199 110,886 Shares repurchased (1,211) (13,692) (5,363) (47,038) Net increase For the period 3/31/10 (commencement of operations) Six months ended 4/30/11 to 10/31/10 Class M Shares Amount Shares Amount Shares sold 188 $1,994 577 $5,871 Shares issued in connection with reinvestment of distributions 60 629   248 2,623 577 5,871 Shares repurchased (96) (994)   Net increase For the period 3/31/10 (commencement of operations) Six months ended 4/30/11 to 10/31/10 Class R Shares Amount Shares Amount Shares sold  $  $ Shares issued in connection with reinvestment of distributions 38 404   38 404   Shares repurchased     Net increase 38  $ For the period 3/31/10 (commencement of operations) Six months ended 4/30/11 to 10/31/10 Class Y Shares Amount Shares Amount Shares sold 16,585 $179,586 42,103 $423,292 Shares issued in connection with reinvestment of distributions 1,625 17,106   18,210 196,692 42,103 423,292 Shares repurchased (5,323) (58,252) (7,325) (74,452) Net increase At the close of the reporting period, a Trustee of the Fund owned 13.54% of the outstanding shares of the fund. 25 At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares Percentage of ownership Value as of 4/30/11 Class M 1,038 60.03% $11,895 Class R 1,038 100.00 11,927 Class Y 1,042 2.14 11,992 Note 5: Initial capitalization and offering of shares The fund was established as a series of the Trust on March 31, 2010. Prior to March 31, 2010, the fund had no operations other than those related to organizational matters, including as noted below, the initial capital contributions by Putnam Investments, LLC and issuance of shares: Capital contribution Shares issued Class A $10,000 1,000 Class B $10,000 1,000 Class C $10,000 1,000 Class M $10,000 1,000 Class R $10,000 1,000 Class Y $10,000 1,000 Note 6: Transactions with affiliated issuers Transactions during the reporting period with companies in which the fund owned at least 5% or more of the outstanding voting securities, or a company which is under common ownership or control were as follows: Purchase Sale Investment Affiliates cost proceeds income Value Putnam Global Consumer Fund $221,449 $51,922 $3,527 $478,989 Putnam Global Financials Fund 244,563 54,622 4,157 475,315 Putnam Global Health Care Fund 110,849 26,276  237,176 Putnam Global Industrials Fund 126,037 29,937 2,346 278,005 Putnam Global Natural Resources Fund 185,457 48,879 6,951 470,923 Putnam Global Technology Fund 127,285 31,350  273,918 Putnam Global Telecommunications Fund 45,942 11,574 2,027 105,853 Putnam Global Utilities Fund 44,749 11,050 1,462 93,389 Putnam Money Market Fund 6,434 3,823  8,190 Totals Market values are shown for those securities affiliated at period end. Note 7: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 26 The Putnam family of funds The following is a list of Putnams open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Value Growth Opportunities Fund Convertible Securities Fund International Growth Fund Prior to September 30, 2010, the fund was known as Prior to January 1, 2010, the fund was known as Putnam Convertible Income-Growth Trust Putnam International New Opportunities Fund Equity Income Fund Multi-Cap Growth Fund George Putnam Balanced Fund Prior to September 1, 2010, the fund was known as Prior to September 30, 2010, the fund was known as Putnam New Opportunities Fund The George Putnam Fund of Boston Small Cap Growth Fund The Putnam Fund for Growth and Income Voyager Fund International Value Fund Prior to January 1, 2010, the fund was known as Blend Putnam International Growth and Income Fund Asia Pacific Equity Fund Multi-Cap Value Fund Capital Opportunities Fund Prior to September 1, 2010, the fund was known as Capital Spectrum Fund Putnam Mid Cap Value Fund Emerging Markets Equity Fund Small Cap Value Fund Equity Spectrum Fund Europe Equity Fund Income Global Equity Fund American Government Income Fund International Capital Opportunities Fund Diversified Income Trust International Equity Fund Floating Rate Income Fund Investors Fund Global Income Trust Multi-Cap Core Fund High Yield Advantage Fund Research Fund High Yield Trust Income Fund Money Market Fund* U.S. Government Income Trust * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 27 Tax-free income Asset allocation AMT-Free Municipal Fund Income Strategies Fund Tax Exempt Income Fund Putnam Asset Allocation Funds  three Tax Exempt Money Market Fund* investment portfolios that spread your Tax-Free High Yield Fund money across a variety of stocks, bonds, and money market investments. State tax-free income funds: Arizona, California, Massachusetts, Michigan, The three portfolios: Minnesota, New Jersey, New York, Ohio, Asset Allocation: Balanced Portfolio and Pennsylvania Asset Allocation: Conservative Portfolio Asset Allocation: Growth Portfolio Absolute Return Absolute Return 100 Fund Putnam RetirementReady® Absolute Return 300 Fund Putnam RetirementReady Funds  10 Absolute Return 500 Fund investment portfolios that offer diversifi- Absolute Return 700 Fund cation among stocks, bonds, and money market instruments and adjust to become Global Sector more conservative over time based on a Global Consumer Fund target date for withdrawing assets. Global Energy Fund Global Financials Fund The 10 funds: Global Health Care Fund Putnam RetirementReady 2055 Fund Global Industrials Fund Putnam RetirementReady 2050 Fund Global Natural Resources Fund Putnam RetirementReady 2045 Fund Global Sector Fund Putnam RetirementReady 2040 Fund Global Technology Fund Putnam RetirementReady 2035 Fund Global Telecommunications Fund Putnam RetirementReady 2030 Fund Global Utilities Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2015 Fund Putnam RetirementReady Maturity Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 28 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sectorcategories. Investment Manager Charles B. Curtis Mark C. Trenchard Putnam Investment Robert J. Darretta Vice President and Management, LLC Paul L. Joskow BSA Compliance Officer One Post Office Square Kenneth R. Leibler Boston, MA 02109 Robert E. Patterson Robert T. Burns George Putnam, III Vice President and Investment Sub-Manager Robert L. Reynolds Chief Legal Officer Putnam Investments Limited W. Thomas Stephens 5759 St Jamess Street James P. Pappas London, England SW1A 1LD Officers Vice President Robert L. Reynolds Investment Sub-Advisor President Judith Cohen The Putnam Advisory Vice President, Clerk and Company, LLC Jonathan S. Horwitz Assistant Treasurer One Post Office Square Executive Vice President, Boston, MA 02109 Principal Executive Michael Higgins Officer, Treasurer and Vice President, Senior Associate Marketing Services Compliance Liaison Treasurer and Assistant Clerk Putnam Retail Management One Post Office Square Steven D. Krichmar Nancy E. Florek Boston, MA 02109 Vice President and Vice President, Assistant Clerk, Principal Financial Officer Assistant Treasurer and Custodian Proxy Manager State Street Bank Janet C. Smith and Trust Company Vice President, Assistant Susan G. Malloy Treasurer and Principal Vice President and Legal Counsel Accounting Officer Assistant Treasurer Ropes & Gray LLP Beth S. Mazor Trustees Vice President John A. Hill, Chairman Jameson A. Baxter, Robert R. Leveille Vice Chairman Vice President and Ravi Akhoury Chief Compliance Officer Barbara M. Baumann This report is for the information of shareholders of Putnam Global Sector Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: June 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: June 28, 2011 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: June 28, 2011
